Exhibit 10.4

EXECUTION VERSION

PLEDGE AND SECURITY AGREEMENT

dated as of May 22, 2013

among

J. C. PENNEY CORPORATION, INC.,

J. C. PENNEY COMPANY, INC.,

EACH OF THE OTHER GRANTORS PARTY HERETO

and

GOLDMAN SACHS BANK USA,

as Collateral Agent



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         PAGE  

SECTION 1. DEFINITIONS; GRANT OF SECURITY

     1   

1.1

  General Definitions      1   

1.2

  Definitions; Interpretation      8   

SECTION 2. GRANT OF SECURITY

     8   

2.1

  Grant of Security      8   

2.2

  Certain Limited Exclusions      9   

SECTION 3. SECURITY FOR OBLIGATIONS; GRANTORS REMAIN LIABLE

     10   

3.1

  Security for Obligations      10   

3.2

  Continuing Liability Under Collateral      11   

SECTION 4. CERTAIN PERFECTION REQUIREMENTS

     11   

4.1

  Delivery Requirements      11   

4.2

  Control Requirements      11   

4.3

  Intellectual Property Recording Requirements      11   

4.4

  Other Actions      12   

4.5

  Timing and Notice      12   

SECTION 5. REPRESENTATIONS AND WARRANTIES

     13   

5.1

  [Reserved.]      13   

5.2

  Collateral Identification, Special Collateral      13   

5.3

  Ownership of Collateral and Absence of Other Liens      13   

5.4

  Status of Security Interest      14   

5.5

  Goods      15   

5.6

  Pledged Equity Interests, Investment Related Property      15   

5.7

  Intellectual Property      15   

5.8

  Aircraft      16   

SECTION 6. COVENANTS AND AGREEMENTS

     17   

6.1

  Grantor Information and Status      17   

6.2

  Commercial Tort Claims      17   

6.3

  Ownership of Collateral and Absence of Other Liens      17   

6.4

  Status of Security Interest      17   

6.5

  Goods and Receivables      18   

6.6

  Pledged Equity Interests, Investment Related Property      18   

6.7

  Intellectual Property      19   

6.8

  Insurance      19   

6.9

  Aircraft Collateral      20   

SECTION 7. FURTHER ASSURANCES; ADDITIONAL GRANTORS

     20   

7.1

  Further Assurances      20   

7.2

  Additional Grantors      21   

SECTION 8. COLLATERAL AGENT APPOINTED ATTORNEY-IN-FACT

     21   

8.1

  Power of Attorney      21   

8.2

  No Duty on the Part of Collateral Agent or Secured Parties      23   

 

i



--------------------------------------------------------------------------------

    

8.3

  Appointment Pursuant to Credit Agreement      23   

SECTION 9. REMEDIES

     23   

9.1

  Generally      23   

9.2

  Application of Proceeds      25   

9.3

  Sales on Credit      25   

9.4

  Investment Related Property      25   

9.5

  Grant of Intellectual Property License      26   

9.6

  Intellectual Property      26   

9.7

  Cash Proceeds; Deposit Accounts      28   

SECTION 10. COLLATERAL AGENT

     28   

SECTION 11. CONTINUING SECURITY INTEREST; TRANSFER OF LOANS

     28   

SECTION 12. STANDARD OF CARE; COLLATERAL AGENT MAY PERFORM

     29   

SECTION 13. MISCELLANEOUS

     29   

SCHEDULE 5.2 — COLLATERAL IDENTIFICATION

SCHEDULE 5.4 — FINANCING STATEMENTS

SCHEDULE 5.5 — LOCATION OF EQUIPMENT AND INVENTORY

EXHIBIT A — PLEDGE SUPPLEMENT

EXHIBIT B — TRADEMARK SECURITY AGREEMENT

EXHIBIT C — PATENT SECURITY AGREEMENT

EXHIBIT D — COPYRIGHT SECURITY AGREEMENT

 

ii



--------------------------------------------------------------------------------

This PLEDGE AND SECURITY AGREEMENT, dated as of May 22, 2013 (as it may be
amended, restated, supplemented or otherwise modified from time to time, this
“Agreement”), between J. C. PENNEY COMPANY, INC., a Delaware corporation
(“Holdings”), J. C. PENNEY CORPORATION, INC., a Delaware corporation (the
“Borrower”), and each of the subsidiaries of Holdings or the Borrower party
hereto from time to time, whether as an original signatory hereto or as an
Additional Grantor (as herein defined) (other than the Collateral Agent, each, a
“Grantor”), and GOLDMAN SACHS BANK USA (“Goldman Sachs”), as collateral agent
for the Secured Parties (as herein defined) (in such capacity as collateral
agent, together with its successors and permitted assigns, the “Collateral
Agent”).

RECITALS:

WHEREAS, reference is made to that certain Credit and Guaranty Agreement, dated
as of the date hereof (as it may be amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among Borrower,
Holdings, certain subsidiaries of the Borrower party thereto from time to time,
the lenders party thereto from time to time (the “Lenders”), Goldman Sachs, as
Administrative Agent and Collateral Agent, Goldman Sachs, BARCLAYS BANK PLC,
J.P. MORGAN SECURITIES LLC, MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED
and UBS SECURITIES LLC, as Joint Arrangers and Joint Bookrunners, and the other
agents party thereto;

WHEREAS, in consideration of the extensions of credit and other accommodations
of Lenders as set forth in the Credit Agreement, each Grantor has agreed to
secure such Grantor’s obligations under the Credit Documents as set forth
herein; and

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, and for other good and valuable consideration
the receipt and sufficiency of which is hereby acknowledged, each Grantor and
the Collateral Agent agree as follows:

SECTION 1. DEFINITIONS; GRANT OF SECURITY.

1.1 General Definitions. In this Agreement, the following terms shall have the
following meanings:

“Additional Grantor” shall have the meaning assigned in Section 7.2.

“Agreement” shall have the meaning set forth in the preamble.

“Aircraft” shall have the meaning specified for such term in 49 U.S.C. §
40102(a)(6) (but excluding any Aircraft constituting an Excluded Asset) and
includes, but is not limited to, (i) each airframe and helicopter (excluding
Aircraft Engines) identified in the Collateral Questionnaire or in any Aircraft
and Aircraft Engine Mortgage or any schedule or supplement thereto, (ii) any
replacement airframe or helicopter that may from time to time be substituted for
such Aircraft (provided that at such time as a replacement airframe or
helicopter shall be substituted for any Aircraft, the replaced Aircraft shall
cease to be an Aircraft subject to the Lien of this Agreement) and (iii) in
either case, any and all Parts that are from time to time incorporated or
installed in or attached to any such Aircraft for so long as such Part is so
incorporated or installed in or attached.



--------------------------------------------------------------------------------

“Aircraft and Aircraft Engine Mortgage” means each aircraft and aircraft engine
mortgage and security agreement, in form and substance reasonably satisfactory
to the Collateral Agent, entered into between any Grantor and the Collateral
Agent, for the benefit of the Secured Parties, as amended and in effect from
time to time.

“Aircraft Collateral” means all of the following whether now existing or
hereafter acquired and to the extent not constituting an Excluded Asset (a) any
and all Aircraft, Aircraft Engines and Parts, (b) all appurtenances, accessions,
appliances, instruments, avionics, accessories or other equipment and parts
related to Aircraft, Aircraft Engines and Parts, and (c) all log books, records
and other documents maintained by any Grantor with respect to the property
described above (collectively, “Aircraft Log Books”) and (d) all Proceeds and
products of any and all of the foregoing.

“Aircraft Engine” shall have the meaning specified for such term in 49 U.S.C. §
40102(a)(7) (but excluding any Aircraft Engine constituting an Excluded Asset)
and includes, but is not limited to, (i) each of the engines identified in
Schedule 5.2 or any Aircraft and Aircraft Engine Mortgage or any schedule or
supplement thereto, whether or not either initially or from time to time
installed on an Aircraft or any other aircraft, (ii) any replacement Aircraft
Engine that may from time to time be substituted for any of such Aircraft
Engines (provided that at such time as a replacement Aircraft Engine shall be
substituted for any Aircraft Engine, the replaced Aircraft Engine shall cease to
be an Aircraft Engine subject to the Lien of this Agreement), and (iii) in
either case, any and all Parts that are from time to time incorporated or
installed in or attached to any such Aircraft Engine for so long as such Part is
so incorporated or installed in or attached.

“Aircraft Log Books” shall have the meaning assigned to such term in the
definition of Aircraft Collateral.

“Aircraft Security Agreements” means, collectively, each Aircraft and Aircraft
Engine Mortgage.

“Borrower” shall have the meaning set forth in the recitals.

“Cash Proceeds” shall have the meaning assigned in Section 9.7.

“Collateral” shall have the meaning assigned in Section 2.1 and, for the
avoidance of doubt, shall exclude all Excluded Assets.

“Collateral Agent” shall have the meaning set forth in the preamble.

“Collateral Records” shall mean books, records, ledger cards, files,
correspondence, customer lists, supplier lists, blueprints, technical
specifications, manuals, computer software and related documentation, computer
printouts, tapes, disks and other electronic storage media and related data
processing software and similar items that at any time evidence or contain
information relating to any of the Collateral or are otherwise necessary or
helpful in the collection thereof or realization thereupon.

“Collateral Support” shall mean all property (real or personal) securing any
Collateral and shall include any security agreement or other agreement granting
a lien or security interest in such real or personal property.

 

2



--------------------------------------------------------------------------------

“Common Collateral” shall have the meaning set forth in the Intercreditor
Agreement.

“Control” shall mean: (1) with respect to any Deposit Accounts, control within
the meaning of Section 9-104 of the UCC, (2) with respect to any Securities
Accounts, control within the meaning of Section 9-106 of the UCC, (3) with
respect to any Uncertificated Securities, control within the meaning of
Section 8-106(c) of the UCC, and (4) with respect to any Certificated Security,
control within the meaning of Section 8-106(a) or (b) of the UCC.

“Control Account” means any Deposit Account or Securities Account that is a
“Control Account” (as defined in the ABL Credit Agreement) or otherwise is or
required to be subject to the Control of the “Representative” (as defined in the
Intercreditor Agreement) with respect to the ABL Credit Agreement.

“Control Agreement” shall mean an agreement, duly executed and delivered by the
applicable Grantor, Collateral Agent, the “Representative” (as defined in the
Intercreditor Agreement) with respect to the ABL Credit Agreement, and the
depositary bank or the securities intermediary, as the case may be, with which
any Deposit Account or Securities Account is maintained, in form and substance
reasonably satisfactory to the Collateral Agent.

“Controlled Foreign Corporation” shall mean “controlled foreign corporation” as
defined in Section 957 (or any successor statute thereto) of the Internal
Revenue Code, as well as any Domestic Subsidiary, substantially all of the
assets of which consist of Equity Interests of one or more Controlled Foreign
Corporations.

“Copyright Licenses” shall mean, to the extent not constituting an Excluded
Asset, any and all license agreements and covenants not to sue with respect to
any Copyright (whether such Grantor is licensee or licensor thereunder)
including, without limitation, each agreement required to be listed in Schedule
5.2(I) under the heading “Copyright Licenses” (as such schedule may be amended
or supplemented from time to time).

“Copyrights” shall mean, to the extent not constituting an Excluded Asset, all
United States and foreign copyrights and all Mask Works (as defined under 17
U.S.C. 901 of the U.S. Copyright Act), whether registered or unregistered and,
with respect to any and all of the foregoing: (i) all registrations and
applications therefor including, without limitation, the registrations and
applications required to be listed in Schedule 5.2(I) under the heading
“Copyrights” (as such schedule may be amended or supplemented from time to
time), (ii) all extensions and renewals thereof, (iii) the right to sue or
otherwise recover for any past, present and future infringement or other
violation thereof, (iv) all Proceeds of the foregoing, including, without
limitation, license fees, royalties, income, payments, claims, damages and
proceeds of suit now or hereafter due and/or payable with respect thereto, and
(v) all other rights corresponding thereto throughout the world.

“Credit Agreement” shall have the meaning set forth in the recitals.

“Credit Documents” shall have the meaning set forth in the Credit Agreement.

“Excluded Asset” shall mean any asset of any Grantor excluded from the security
interest hereunder by virtue of Section 2.2 hereof but only to the extent, and
for so long as, so excluded thereunder.

 

3



--------------------------------------------------------------------------------

“FAA” means the Federal Aviation Administration or, the United States Department
of Transportation, or both as the context may require, or any successors
thereto.

“Federal Aviation Act” means the Federal Aviation Act of 1958, as amended from
time to time and as recodified in Title 49 of the United States Code or any
successor Federal statute.

“GE Agreement” shall mean that certain Amended and Restated Consumer Credit Card
Program Agreement dated November 5, 2009, by and between Borrower and GE Money
Bank, as in effect on the date hereof.

“Grantors” shall have the meaning set forth in the preamble.

“Insurance” shall mean (i) all insurance policies covering any or all of the
Collateral (regardless of whether the Collateral Agent is the loss payee
thereof) and (ii) any key man life insurance policies.

“Intellectual Property” shall mean, to the extent not constituting an Excluded
Asset, all intellectual property, whether arising under the United States,
multinational or foreign laws or otherwise, including without limitation,
Copyrights, Copyright Licenses, Patents, Patent Licenses, Trademarks, Trademark
Licenses, Trade Secrets, and Trade Secret Licenses, and the right to sue or
otherwise recover for any past, present and future infringement, dilution,
misappropriation, or other violation thereof, including the right to receive all
Proceeds therefrom, including without limitation license fees, royalties,
income, payments, claims, damages and proceeds of suit, now or hereafter due
and/or payable with respect thereto.

“Intellectual Property Security Agreement” shall mean each intellectual property
security agreement executed and delivered by the applicable Grantors,
substantially in the form set forth in Exhibit B, Exhibit C and Exhibit D, as
applicable.

“Intercreditor Agreement” shall have the meaning set forth in the Credit
Agreement.

“Internal Revenue Code” shall mean the Internal Revenue Code of 1986, as
amended.

“International Registry” means the international registry established pursuant
to the Cape Town Convention on International Interests in Mobile Equipment and
the related Aircraft Protocol.

“Investment Accounts” shall mean the Securities Accounts, Commodity Accounts and
Deposit Accounts.

“Investment Related Property” shall mean, to the extent not constituting an
Excluded Asset: (i) all “investment property” (as such term is defined in
Article 9 of the UCC) and (ii) all of the following (regardless of whether
classified as investment property under the UCC): all Pledged Equity Interests,
Pledged Debt, and certificates of deposit.

“Lender” shall have the meaning set forth in the recitals.

 

4



--------------------------------------------------------------------------------

“Material Intellectual Property” shall mean any Intellectual Property included
in the Collateral that is material to the business of any Grantor or is
otherwise of material value to any Grantor.

“Part” means, with respect to an Aircraft, Propeller or an Aircraft Engine, any
and all appliances, equipment, parts, rotors, avionics, electronics quick engine
change kits, instruments, appurtenances, accessories, furnishings, modules,
components, apparatus and assemblies and any and all rotable or repairable parts
and equipment of whatever nature (other than complete Aircraft Engines), in each
case solely while incorporated or installed in or attached to such Aircraft,
Propeller or Aircraft Engine.

“Patent Licenses” shall mean, to the extent not constituting an Excluded Asset,
all license agreements or covenants not to sue with respect to any Patent
(whether such Grantor is licensee or licensor thereunder) including, without
limitation, each agreement required to be listed in Schedule 5.2(I) under the
heading “Patent Licenses” (as such schedule may be amended or supplemented from
time to time).

“Patents” shall mean, to the extent not constituting an Excluded Asset, all
United States and foreign patents and certificates of invention, or industrial
property designs, and applications for any of the foregoing, including, without
limitation: (i) each patent and patent application required to be listed in
Schedule 5.2(I) under the heading “Patents” (as such schedule may be amended or
supplemented from time to time), (ii) all reissues, divisions, continuations,
continuations-in-part and extensions thereof, (iii) all patentable inventions
described and claimed therein, (iv) the right to sue or otherwise recover for
any past, present and future infringement or other violation thereof, (v) all
Proceeds of the foregoing, including, without limitation, license fees,
royalties, income, payments, claims, damages, and proceeds of suit now or
hereafter due and/or payable with respect thereto, and (vi) all other rights
corresponding thereto throughout the world.

“Pledge Supplement” shall mean any supplement to this Agreement in substantially
the form of Exhibit A.

“Pledged Debt” shall mean, to the extent not constituting an Excluded Asset, all
indebtedness for borrowed money owed to any Grantor (other than to Holdings by
Borrower), whether or not evidenced by any Instrument, issued by the obligors
named therein, the instruments, if any, evidencing any of the foregoing, and all
interest, cash, instruments and other property or proceeds from time to time
received, receivable or otherwise distributed in respect of or in exchange for
any or all of the foregoing.

“Pledged Equity Interests” shall mean, to the extent not constituting an
Excluded Asset and to the extent owned by any Grantor, all Pledged Stock,
Pledged LLC Interests, Pledged Partnership Interests and any other participation
or interests in any equity or profits of any business entity including, without
limitation, any trust and all management rights relating to any entity whose
equity interests are included as Pledged Equity Interests.

“Pledged LLC Interests” shall mean, to the extent not constituting an Excluded
Asset, all interests owned by any Grantor in any limited liability company and
each series thereof and the certificates, if any, representing such limited
liability company interests and any interest owned by any Grantor on the books
and records of such limited liability company or on the books and records of any
securities intermediary pertaining to such interest and all dividends,
distributions, cash, warrants, rights, options, instruments, securities and
other property or

 

5



--------------------------------------------------------------------------------

proceeds from time to time received, receivable or otherwise distributed in
respect of or in exchange for any or all of such limited liability company
interests and all rights as a member of the related limited liability company.

“Pledged Partnership Interests” shall mean, to the extent not constituting an
Excluded Asset, all interests owned by any Grantor in any general partnership,
limited partnership, limited liability partnership or other partnership and the
certificates, if any, representing such partnership interests and any interest
owned by any Grantor on the books and records of such partnership or on the
books and records of any securities intermediary pertaining to such interest and
all dividends, distributions, cash, warrants, rights, options, instruments,
securities and other property or proceeds from time to time received, receivable
or otherwise distributed in respect of or in exchange for any or all of such
partnership interests and all rights as a partner of the related partnership.

“Pledged Stock” shall mean, to the extent not constituting an Excluded Asset,
all shares of capital stock owned by any Grantor (other than shares of capital
stock of the Borrower owned by Holdings), and the certificates, if any,
representing such shares and any interest of such Grantor in the entries on the
books of the issuer of such shares or on the books of any securities
intermediary pertaining to such shares, and all dividends, distributions, cash,
warrants, rights, options, instruments, securities and other property or
proceeds from time to time received, receivable or otherwise distributed in
respect of or in exchange for any or all of such shares.

“Propeller” shall have the meaning specified for such term in 49 U.S.C. §
40102(a)(40) (but excluding any Propeller constituting an Excluded Asset) and
includes, but is not limited to, (i) each of the propellers identified in
Schedule 5.2 or in any Aircraft and Aircraft Engine Mortgage or any schedule or
supplement thereto, whether or not either initially or from time to time
installed on an Aircraft or any other aircraft; (ii) any replacement Propeller
that may from time to time be substituted for any of such Propeller (provided
that at such time as a replacement Propeller shall be substituted for any
Propeller, the replaced Propeller shall cease to be a Propeller subject to the
Lien of this Agreement); and (iii) in either case, any and all Parts that are
from time to time incorporated or installed in or attached to any such Propeller
for so long as such Part is so incorporated or installed in or attached.

“Receivables” shall mean, to the extent not constituting an Excluded Asset, all
rights of any Grantor to payment, whether or not earned by performance, for
goods or other property sold, leased, licensed, assigned or otherwise disposed
of, or services rendered or to be rendered, including, without limitation all
such rights constituting or evidenced by any Account, Chattel Paper, Instrument,
General Intangible or Investment Related Property.

“Receivables Records” shall mean (i) all original copies of all documents,
instruments or other writings or electronic records or other Records evidencing
the Receivables, (ii) all books, correspondence, credit or other files, Records,
ledger sheets or cards, invoices, and other papers relating to Receivables,
including, without limitation, all tapes, cards, computer tapes, computer discs,
computer runs, record keeping systems and other papers and documents relating to
the Receivables, whether in the possession or under the control of Grantor or
any computer bureau or agent from time to time acting for Grantor or otherwise,
(iii) all evidences of the filing of financing statements and the registration
of other instruments in connection therewith, and amendments, supplements or
other modifications thereto, notices to other creditors, secured parties or
agents thereof, and certificates, acknowledgments, or other writings, including,
without limitation, lien search reports, from filing or other registration
officers, (iv) all

 

6



--------------------------------------------------------------------------------

credit information, reports and memoranda relating thereto and (v) all other
written or non-written forms of information related in any way to the foregoing
or any Receivable.

“Secured Obligations” shall have the meaning assigned in Section 3.1.

“Secured Parties” shall mean the Agents and the Lenders and shall include,
without limitation, all former Agents and Lenders to the extent that any
Obligations owing to such Persons were incurred while such Persons were Agents
or Lenders and such Obligations have not been paid or satisfied in full.

“Trademark Licenses” shall mean, to the extent not constituting an Excluded
Asset, any and all license agreements or covenants not to sue with respect to
any Trademark or permitting co-existence with respect to a Trademark (whether
such Grantor is licensee or licensor thereunder) including, without limitation,
each agreement required to be listed in Schedule 5.2(I) under the heading
“Trademark Licenses” (as such schedule may be amended or supplemented from time
to time).

“Trademarks” shall mean, to the extent not constituting an Excluded Asset, all
United States, and foreign trademarks, trade names, trade dress, Internet domain
names, service marks, certification marks, logos, and other source identifiers,
whether or not registered, and with respect to any and all of the foregoing:
(i) all registrations and applications therefor including, without limitation,
the registrations and applications required to be listed in Schedule 5.2(I)
under the heading “Trademarks”(as such schedule may be amended or supplemented
from time to time), (ii) all extensions or renewals of any of the foregoing,
(iii) all of the goodwill of the business connected with the use of and
symbolized by any of the foregoing, (iv) the right to sue or otherwise recover
for any past, present and future infringement, dilution or other violation of
any of the foregoing, (v) all Proceeds of the foregoing, including, without
limitation, license fees, royalties, income, payments, claims, damages, and
proceeds of suit now or hereafter due and/or payable with respect thereto, and
(vi) all other rights corresponding thereto throughout the world.

“Trade Secret Licenses” shall mean, to the extent not constituting an Excluded
Asset, any and all license agreements or covenants not to sue with respect to
any Trade Secret (whether such Grantor is licensee or licensor thereunder)
including, without limitation, each agreement required to be listed in Schedule
5.2(I) under the heading “Trade Secret Licenses” (as such schedule may be
amended or supplemented from time to time).

“Trade Secrets” shall mean, to the extent not constituting an Excluded Asset,
all trade secrets and all other confidential or proprietary information and
know-how, and with respect to any and all of the foregoing: (i) the right to sue
or otherwise recover for any past, present and future misappropriation or other
violation thereof, (ii) all Proceeds of the foregoing, including, without
limitation, license fees, royalties, income, payments, claims, damages, and
proceeds of suit now or hereafter due and/or payable with respect thereto; and
(iii) all other rights corresponding thereto throughout the world.

“UCC” shall mean the Uniform Commercial Code as in effect from time to time in
the State of New York or, when the laws of any other jurisdiction govern the
perfection of, priority of, or remedies with respect to any Collateral, the
Uniform Commercial Code of such jurisdiction.

“United States” shall mean the United States of America.

 

7



--------------------------------------------------------------------------------

1.2 Definitions; Interpretation.

(a) In this Agreement, the following capitalized terms shall have the meaning
given to them in the UCC (and, if defined in more than one Article of the UCC,
shall have the meaning given in Article 9 thereof): Account, Account Debtor,
As-Extracted Collateral, Bank, Certificated Security, Chattel Paper, Commercial
Tort Claims, Commodity Account, Commodity Contract, Commodity Intermediary,
Consignee, Consignment, Consignor, Deposit Account, Document, Entitlement Order,
Electronic Chattel Paper, Equipment, Farm Products, Fixtures, General
Intangibles, Goods, Health-Care-Insurance Receivable, Instrument, Inventory,
Letter of Credit Right, Manufactured Home, Money, Payment Intangible, Proceeds,
Record, Securities Account, Securities Intermediary, Security Certificate,
Security Entitlement, Supporting Obligations, Tangible Chattel Paper and
Uncertificated Security.

(b) All other capitalized terms used herein (including the preamble and recitals
hereto) and not otherwise defined herein shall have the meanings ascribed
thereto in the Credit Agreement. The incorporation by reference of terms defined
in the Credit Agreement shall survive any termination of the Credit Agreement
until this Agreement is terminated as provided in Section 11 hereof. Any of the
terms defined herein may, unless the context otherwise requires, be used in the
singular or the plural, depending on the reference. References herein to any
Section, Appendix, Schedule or Exhibit shall be to a Section, an Appendix, a
Schedule or an Exhibit, as the case may be, hereof unless otherwise specifically
provided. The use herein of the word “include” or “including”, when following
any general statement, term or matter, shall not be construed to limit such
statement, term or matter to the specific items or matters set forth immediately
following such word or to similar items or matters, whether or not non-limiting
language (such as “without limitation” or “but not limited to” or words of
similar import) is used with reference thereto, but rather shall be deemed to
refer to all other items or matters that fall within the broadest possible scope
of such general statement, term or matter. The terms lease and license shall
include sub-lease and sub-license, as applicable. If any conflict or
inconsistency exists between this Agreement and the Credit Agreement, the Credit
Agreement shall govern. All references herein to provisions of the UCC shall
include all successor provisions under any subsequent version or amendment to
any Article of the UCC.

SECTION 2. GRANT OF SECURITY.

2.1 Grant of Security. Each Grantor hereby grants to the Collateral Agent, for
the benefit of the Secured Parties, a security interest in and continuing lien
on all of such Grantor’s right, title and interest in, to and under all personal
property of such Grantor including, but not limited to the following, in each
case whether now or hereafter existing or in which any Grantor now has or
hereafter acquires an interest and wherever the same may be located (all of
which being hereinafter collectively referred to as the “Collateral”):

(a) Accounts;

(b) Chattel Paper;

(c) Documents;

(d) General Intangibles;

(e) Goods (including, without limitation, Inventory and Equipment);

 

8



--------------------------------------------------------------------------------

(f) Instruments;

(g) Insurance;

(h) Intellectual Property;

(i) Investment Related Property and Investment Accounts;

(j) Letter of Credit Rights;

(k) Money;

(l) Receivables and Receivables Records;

(m) Commercial Tort Claims now or hereafter described on Schedule 5.2;

(n) all Aircraft Collateral;

(o) to the extent not otherwise included above, all other personal property of
any kind and all Collateral Records, Collateral Support and Supporting
Obligations relating to any of the foregoing; and

(p) to the extent not otherwise included above, all Proceeds, products,
accessions, rents and profits of or in respect of any of the foregoing.

2.2 Certain Limited Exclusions. Notwithstanding anything herein to the contrary,
in no event shall the Collateral include or the security interest granted under
Section 2.1 hereof attach to (a) any lease, license, contract or agreement to
which any Grantor is a party (other than contracts between or among Holdings and
its subsidiaries), and any of its rights or interest thereunder, if and to the
extent that a security interest is prohibited by or in violation of (i) any law,
rule or regulation applicable to such Grantor or any asset or property of any
Grantor (with no requirement to obtain the consent of any Governmental
Authority, including without limitation, no requirement to comply with the
Federal Assignment of Claims Act or any similar statute), or (ii) a term,
provision or condition of any such lease, license, contract or agreement (unless
such law, rule, regulation, term, provision or condition would be rendered
ineffective with respect to the creation of the security interest hereunder
pursuant to Sections 9-406, 9-407, 9-408 or 9-409 of the UCC (or any successor
provision or provisions) of any relevant jurisdiction or any other applicable
law (including the Bankruptcy Code) or principles of equity); provided however
that the Collateral shall include (and such security interest shall attach)
immediately at such time as the contractual or legal prohibition shall no longer
be applicable and to the extent severable, shall attach immediately to any
portion of such lease, license, contract or agreement not subject to the
prohibitions specified in (i) or (ii) above; provided further that the
exclusions referred to in clause (a) of this Section 2.2 shall not include any
Proceeds of any such lease, license, contract or agreement unless such Proceeds
also constitute Excluded Assets; (b) any assets the pledge of or granting a
security

interest in which would (i) violate any law, rule or regulation applicable to
such Grantor (with no requirement to obtain the consent of any Governmental
Authority) or (ii) require a consent, approval, or other authorization of a
landlord or other third party, in the case of this subclause (ii) only, if such
consent, approval or other authorization cannot be obtained after the use of
commercially reasonable efforts by the Grantors (provided that there shall be no
requirement to obtain the consent of any Governmental Authority); (c) Margin
Stock and Equity

 

9



--------------------------------------------------------------------------------

Interests owned by any Grantor in any Person other than wholly-owned
Subsidiaries to the extent not permitted by the terms of such Person’s
Organizational Documents or the terms governing any joint ventures to which such
Grantor is a party; (d) any assets of any Grantor to the extent a security
interest in such assets could result in material adverse tax consequences to
such Grantor (other than payment of mortgage tax, transfer tax or similar taxes
related to real property collateral); (e) the Equity Interests in (and assets
of) captive insurance companies, in each case owned by any Grantor; (f) any
property subject to a Lien that is incurred under Section 6.2(e) of the Credit
Agreement or a purchase money security interest that is permitted by the Credit
Agreement, in each case to the extent a security interest in favor of the
Collateral Agent in such property is prohibited by the documentation governing
such Lien or purchase money security interest; (g) in any of the outstanding
capital stock of a Controlled Foreign Corporation in excess of 65% of the voting
power of all classes of capital stock of such Controlled Foreign Corporation
entitled to vote; (h) any “intent-to-use” application for registration of a
trademark or service mark filed pursuant to Section 1(b) of the Lanham Act, 15
U.S.C. § 1051, prior to the filing of a “Statement of Use” pursuant to
Section 1(d) of the Lanham Act or an “Amendment to Allege Use” pursuant to
Section 1(c) of the Lanham Act with respect thereto, solely to the extent, if
any, that, and solely during the period, if any, in which, the grant of a
security interest therein would impair the validity or enforceability of any
registration that issues from such intent-to-use application under applicable
federal law; (i) any interest of a Grantor in any “Bank Property” (as defined in
the GE Agreement); (j) any Equity Interests of the Borrower owned or held by
Holdings or instruments evidencing Indebtedness made by the Borrower in favor of
or held by Holdings; (k) that certain Gulfstream Aerospace aircraft, serial
number 1451, registered in the name of Holdings with the FAA Registry under
N-number N244J, together with the Rolls-Royce aircraft engines, model number TAY
611-8 and serial numbers 18033 and 18034; (l) (x) rolling stock and (y) motor
vehicles and other assets subject to certificates of title (other than Aircraft)
to the extent a lien therein cannot be perfected by the filing of a UCC
financing statement (or analogous procedures under applicable law in the
relevant jurisdiction); (m) any assets of J. C. Penney Purchasing Corporation
(Singapore) Pte Ltd. (“JCP Singapore”) and any shares of capital stock owned by
any Grantor in JCP Singapore, together with the certificates, if any,
representing such shares and any interest of such Grantor in the entries on the
books of the issuer of such shares or on the books of any securities
intermediary pertaining to such shares, and all dividends, distributions, cash,
warrants, rights, options, instruments, securities and other property or
proceeds from time to time received, receivable or otherwise distributed in
respect of or in exchange for any or all of such shares, in the case of this
clause (m), solely to the extent JCP Singapore does not conduct any business and
is the process of liquidation; or (n) any Deposit Accounts specifically and
exclusively used (1) for payroll, payroll taxes, workers’ compensation or
unemployment compensation, pension benefits and other similar expenses to or for
the benefit of any Grantor’s employees and accrued and unpaid employee
compensation (including salaries, wages, benefits and expense reimbursements),
(2) as zero balance deposit accounts, (3) for trust or fiduciary purposes in the
ordinary course of business and (4) for all taxes required to be collected or
withheld (including, without limitation, federal and state withholding taxes
(including the employer’s share thereof), taxes owing to any governmental unit
thereof, sales, use and excise taxes, customs duties, import duties and
independent customs brokers’ charges) for which any Grantor may become liable.

SECTION 3. SECURITY FOR OBLIGATIONS; GRANTORS REMAIN LIABLE.

3.1 Security for Obligations. This Agreement secures, and the Collateral is
collateral security for, the prompt and complete payment or performance in full
when due, whether at stated maturity, by required prepayment, declaration,
acceleration, demand or otherwise (including the payment of amounts that would
become due but for the operation of the

 

10



--------------------------------------------------------------------------------

automatic stay under Section 362(a) of the Bankruptcy Code, 11 U.S.C. §362(a)
(and any successor provision thereof)), of all Obligations (the “Secured
Obligations”).

3.2 Continuing Liability Under Collateral. Notwithstanding anything herein to
the contrary, (i) each Grantor shall remain liable for all obligations under the
Collateral to the same extent as if this Agreement had not been executed and
nothing contained herein is intended or shall be a delegation of duties to the
Collateral Agent or any other Secured Party, (ii) each Grantor shall remain
liable under each of the agreements included in the Collateral, including,
without limitation, any agreements relating to Pledged Partnership Interests or
Pledged LLC Interests, to perform all of the obligations undertaken by it
thereunder all in accordance with and pursuant to the terms and provisions
thereof to the same extent as if this Agreement had not been executed and
neither the Collateral Agent nor any Secured Party shall have any obligation or
liability under any of such agreements by reason of or arising out of this
Agreement or any other document related thereto nor shall the Collateral Agent
nor any Secured Party have any obligation to make any inquiry as to the nature
or sufficiency of any payment received by it or have any obligation to take any
action to collect or enforce any rights under any agreement included in the
Collateral, including, without limitation, any agreements relating to Pledged
Partnership Interests or Pledged LLC Interests, and (iii) the exercise by the
Collateral Agent of any of its rights hereunder shall not release any Grantor
from any of its duties or obligations under the contracts and agreements
included in the Collateral.

SECTION 4. CERTAIN PERFECTION REQUIREMENTS

4.1 Delivery Requirements.

(a) Subject to Sections 4.5 and 6.4(b), with respect to any Certificated
Securities included in the Collateral, each Grantor shall deliver to the
Collateral Agent the Security Certificates evidencing such Certificated
Securities duly indorsed by an effective indorsement (within the meaning of
Section 8-107 of the UCC), or accompanied by share transfer powers or other
instruments of transfer duly endorsed by such an effective endorsement, in each
case, to the Collateral Agent or in blank. In addition, each Grantor shall cause
any certificates evidencing any Pledged Equity Interests, including, without
limitation, any Pledged Partnership Interests or Pledged LLC Interests, to be
similarly delivered to the Collateral Agent regardless of whether such Pledged
Equity Interests constitute Certificated Securities.

(b) Subject to Sections 4.5 and 6.4(b), with respect to any Instruments or
Tangible Chattel Paper included in the Collateral, each Grantor shall deliver
all such Instruments or Tangible Chattel Paper to the Collateral Agent duly
indorsed in blank; provided, however, that such delivery requirement shall not
apply to any Instruments or Tangible Chattel Paper having a face amount of less
than $5,000,000 individually or $15,000,000 in the aggregate.

4.2 Control Requirements. Subject to Section 4.5, with respect to Deposit
Accounts and Securities Accounts constituting Common Collateral, each Grantor
shall use commercially reasonable efforts to enter into a Control Agreement with
the Collateral Agent and each bank where such Grantor maintains or hereafter
establishes any such Deposit Account or any such Securities Account, in each
case that is a Control Account.

4.3 Intellectual Property Recording Requirements.

(a) Subject to Sections 4.5 and 6.4(b)(iv), in the case of any Collateral
(whether now owned or hereafter acquired) consisting of issued U.S. Patents and
applications

 

11



--------------------------------------------------------------------------------

therefor, each Grantor shall execute and deliver to the Collateral Agent a
Patent Security Agreement in substantially the form of Exhibit C hereto (or a
supplement thereto) covering all such Patents in appropriate form for
recordation with the U.S. Patent and Trademark Office with respect to the
security interest of the Collateral Agent.

(b) Subject to Sections 4.5 and 6.4(b)(iv), in the case of any Collateral
(whether now owned or hereafter acquired) consisting of registered U.S.
Trademarks and applications therefor, each Grantor shall execute and deliver to
the Collateral Agent a Trademark Security Agreement in substantially the form of
Exhibit B hereto (or a supplement thereto) covering all such Trademarks in
appropriate form for recordation with the U.S. Patent and Trademark Office with
respect to the security interest of the Collateral Agent.

(c) Subject to Sections 4.5 and 6.4(b)(iv), in the case of any Collateral
(whether now owned or hereafter acquired) consisting of registered U.S.
Copyrights and exclusive Copyright Licenses in respect of registered U.S.
Copyrights for which any Grantor is the licensee and which are included in the
Material Intellectual Property, each Grantor shall execute and deliver to the
Collateral Agent a Copyright Security Agreement in substantially the form of
Exhibit D hereto (or a supplement thereto) covering all such Copyrights and
Copyright Licenses in appropriate form for recordation with the U.S. Copyright
Office with respect to the security interest of the Collateral Agent.

4.4 Other Actions.

(a) Subject to Sections 4.5 and 6.4(b), with respect to any Pledged Partnership
Interests and Pledged LLC Interests included in the Collateral, if the Grantors
own less than 100% of the equity interests in any issuer of such Pledged
Partnership Interests or Pledged LLC Interests, upon the request of the
Collateral Agent, Grantors shall use their commercially reasonable efforts to
obtain the consent of each other holder of partnership interest or limited
liability company interests in such issuer to the security interest of the
Collateral Agent hereunder and following an Event of Default and the exercise of
remedies by the Collateral Agent in respect thereof, the transfer of such
Pledged Partnership Interests and Pledged LLC Interests to the Collateral Agent
or its designee, and to the substitution of the Collateral Agent or its designee
as a partner or member with all the rights and powers related thereto. Each
Grantor consents to the grant by each other Grantor of a Lien in all of its
Investment Related Property to the Collateral Agent and without limiting the
generality of the foregoing consents to the transfer of any Pledged Partnership
Interest and any Pledged LLC Interest to the Collateral Agent or its designee
following an Event of Default and the exercise of remedies by the Collateral
Agent in respect thereof and to the substitution of the Collateral Agent or its
designee as a partner in any partnership or as a member in any limited liability
company with all the rights and powers related thereto.

(b) Subject to Sections 4.5 and 6.4(b), with respect to any Aircraft Collateral
(whether now owned or hereafter acquired) for which a recording or filing with
the FAA or International Registry is required to perfect the security interest
granted hereunder, each Grantor shall execute and deliver to the Collateral
Agent supplements to this Agreement and Aircraft Security Agreements identifying
such Aircraft Collateral by manufacturer, model, manufacturer’s serial number
and U.S. registration number in appropriate form for recording with the FAA and
International Registry.

4.5 Timing and Notice. With respect to any Collateral in existence on the
Closing Date in which a security interest in favor of the Collateral Agent, for
the benefit of the Secured

 

12



--------------------------------------------------------------------------------

Parties, is not perfected or delivered on the Closing Date (to the extent
perfection or delivery is required under this Agreement) after the Grantors’ use
of commercially reasonable efforts to do so, the Grantors shall comply with the
requirements of Section 4 within ninety (90) days of the Closing Date (unless
such date is extended with the consent of the Collateral Agent), and with
respect to any Collateral hereafter owned or acquired by any Grantor, such
Grantor shall comply with such requirements within forty-five (45) days of such
Grantor acquiring rights therein (unless such date is extended with the consent
of the Collateral Agent). Each year, at the time of delivery of annual financial
statements with respect to the preceding Fiscal Year pursuant to Section 5.1(b)
of the Credit Agreement, each Grantor shall inform the Collateral Agent of its
acquisition of any Collateral for which any action is required by Section 4
hereof (including, for the avoidance of doubt, the filing of any applications
for, or the issuance or registration of, any U.S. Patents, Copyrights or
Trademarks).

SECTION 5. REPRESENTATIONS AND WARRANTIES.

Each Grantor hereby represents and warrants, on the Closing Date, that:

5.1 [Reserved.]

5.2 Collateral Identification, Special Collateral.

(a) all Aircraft owned or leased by any Grantor are registered pursuant to the
Federal Aviation Act and Schedule 5.2 sets forth a true, complete and correct
list of all such Aircraft, including manufacturer, model, manufacturer’s serial
number and U.S. registration number, and indicating the holder and type of
interest held in each such Aircraft and Schedule 5.2 also lists all Aircraft
Engines and Propellers; and

(b) none of the Collateral constitutes, or is the Proceeds of, (1) Farm
Products, (2) As-Extracted Collateral, (3) Manufactured Homes,
(4) Health-Care-Insurance Receivables; (5) timber to be cut, or (6) satellites,
ships or railroad rolling stock.

5.3 Ownership of Collateral and Absence of Other Liens.

(a) it has good and valid rights in and title to the Collateral in which it has
purported to grant a security interest in favor of the Collateral Agent, for the
benefit of the Secured Parties, subject to Permitted Liens, and has full power
and authority to grant to the Collateral Agent such security interest in such
Collateral pursuant hereto and to execute, deliver and perform its obligations
in accordance with the terms of this Agreement, without the consent or approval
of any other Person other than any consent or approval that has been obtained;

(b) the Collateral is owned by the Grantors free and clear of any Lien, other
than Permitted Liens. None of the Grantors has filed or consented to the filing
of (i) any financing statement or analogous document under the UCC or any other
applicable laws covering any Collateral except any such filings made pursuant to
any documentation governing Permitted Liens, or (ii) any assignment in which any
Grantor assigns any Collateral or any security agreement or similar instrument
covering any Collateral with any foreign governmental, municipal or other
office, which financing statement or analogous document, assignment, security
agreement or similar instrument is still in effect, except, in each case, in
respect of Permitted Liens; and

 

13



--------------------------------------------------------------------------------

(c) other than (x) the Collateral Agent, (y) the “Representative” (as defined in
the Intercreditor Agreement) with respect to the ABL Credit Agreement to the
extent permitted under the Intercreditor Agreement, and (z) any automatic
control in favor of a Bank, Securities Intermediary or Commodity Intermediary
maintaining a Deposit Account, Securities Account or Commodity Contract, no
Person is in Control of any Collateral.

5.4 Status of Security Interest.

(a) the Collateral Questionnaire delivered on the Closing Date has been duly
prepared, completed and executed and the information set forth therein,
including the exact legal name of each Grantor, is correct and complete as of
the Closing Date. Subject to Section 4.5, the UCC financing statements or other
appropriate filings, recordings or registrations containing a description of the
Collateral that have been prepared by the Collateral Agent based upon the
information provided to the Collateral Agent specified in the Collateral
Questionnaire for filing in each governmental, municipal or other office set
forth opposite such Grantor’s name (i) on the Collateral Questionnaire or
(ii) as specified by notice from Borrower to the Administrative Agent or
Collateral Agent, as applicable, after the Closing Date in the case of filings,
recordings or registrations required by Sections 5.1(j), 5.10 and 5.13 of the
Credit Agreement, are all the filings, recordings and registrations that are
necessary to establish legal, valid and perfected security interests in favor of
the Collateral Agent, for the benefit of the Secured Parties, having priority
over all other Liens except for any Permitted Liens with respect to all
Collateral in which such security interest may be perfected by filing, recording
or registration in the United States (or any political subdivision thereof) and,
except in respect of certain after-acquired Collateral, no further or subsequent
filing, refiling, recording, rerecording, registration or reregistration is
necessary in any such jurisdiction, except as provided under applicable law with
respect to the filing of continuation statements;

(b) the security interests granted hereunder in favor of the Collateral Agent,
for the benefit of the Secured Parties, constitute (i) legal and valid security
interests in all the Collateral securing the payment and performance of the
Obligations and (ii) subject to the filings described in Section 5.4(a) and to
Section 4.5, a perfected security interest in all Collateral in which a security
interest may be perfected by filing, recording or registering a financing
statement or analogous document in any state of the United States (or any
political subdivision thereof), with the United States Patent and Trademark
Office, the United States Copyright Office, the Federal Aviation Administration
or the International Registry, in each case pursuant to the UCC or other
applicable law in the United States (or any political subdivision thereof);
provided that additional actions may be required in respect of certain
after-acquired Collateral. The security interest granted hereunder in favor of
the Collateral Agent, for the benefit of the Secured Parties, have priority over
all other Liens except for any Permitted Liens;

(c) to the extent perfection or priority of the security interest therein is not
subject to Article 9 of the UCC, upon recordation of the security interests
granted hereunder in U.S. Patents, Trademarks and Copyrights and exclusive
Copyright Licenses (in respect of registered U.S. Copyrights for which any
Grantor is the licensee and which are included within the Material Intellectual
Property) in the United States Patent and Trademark Office and the United States
Copyright Office, the security interests granted to the Collateral Agent
hereunder over such Intellectual Property shall constitute valid, perfected
Liens having priority over all other Liens except for Permitted Liens;

(d) no authorization, consent, approval or other action by, and no notice to or
filing with, any Governmental Authority is required for either (i) the pledge or
grant by any

 

14



--------------------------------------------------------------------------------

Grantor of the Liens purported to be created in favor of the Collateral Agent
hereunder or (ii) the exercise by Collateral Agent of any rights or remedies in
respect of any Collateral (whether specifically granted or created hereunder or
created or provided for by applicable law), except (A) such as have been
obtained or made and are in full force and effect, (B) the filings contemplated
by clause (a) above and (C) as may be required, in connection with the
disposition of any Investment Related Property, by laws generally affecting the
offering and sale of Securities;

(e) each Grantor is in compliance with its obligations under Section 4 hereof;
and

(f) notwithstanding the foregoing, the representations and warranties set forth
in this Section 5.4 as to perfection and priority of the security interests
granted hereunder to the Collateral Agent, for the benefit of the Secured
Parties, in Proceeds are limited to the extent provided in Section 9-315 of the
Uniform Commercial Code.

5.5 Goods.

(a) other than any Inventory or Equipment in transit, being repaired, or having
a value of less than $200,000.00 in the aggregate at any one time, all of the
Equipment and Inventory included in the Collateral is located only at the
locations specified in Schedule 5.5.

5.6 Pledged Equity Interests, Investment Related Property.

(a) it is the record and beneficial owner of the Pledged Equity Interests free
of all Liens of other Persons other than Permitted Liens which are
non-consensual or created by operation of law, and there are no outstanding
warrants, options or other rights to purchase, or shareholder, voting trust or
similar agreements outstanding with respect to, or property that is convertible
into, or that requires the issuance or sale of, any Pledged Equity Interests;
and

(b) no consent of any Person including any other general or limited partner, any
other member of a limited liability company, any other shareholder or any other
trust beneficiary is necessary in connection with the creation, perfection or
first priority status of the security interest of the Collateral Agent in any
Pledged Equity Interests or the exercise by the Collateral Agent of the voting
or other rights provided for in this Agreement or the exercise of remedies in
respect thereof except such as have been obtained.

5.7 Intellectual Property. Except as could not reasonably be expected to have a
Material Adverse Effect:

(a) it is the sole and exclusive owner of the entire right, title, and interest
in and to all Intellectual Property listed on Schedule 5.2(I), and, to such
Grantor’s knowledge, owns or has the valid right to use all other Intellectual
Property used in or necessary to conduct its business, free and clear of all
Liens, claims and licenses, except for Permitted Liens and the licenses set
forth on Schedule 5.2(I);

(b) all applications and registrations for Material Intellectual Property of
such Grantor are subsisting, in full force and effect, and have not been
adjudged invalid or unenforceable and such Grantor has performed all acts and
has paid all renewal, maintenance, and other fees and taxes required to maintain
each and every registration and application of Copyrights, Patents and
Trademarks of such Grantor constituting Material Intellectual Property in full
force and effect;

 

15



--------------------------------------------------------------------------------

(c) no holding, decision, ruling, or judgment has been rendered in any action or
proceeding before any court or administrative authority prohibiting such
Grantor’s right to register, own or use any Material Intellectual Property of
such Grantor, and no action or proceeding challenging the validity or
enforceability of, or such Grantor’s right to register, own, or use, any
Material Intellectual Property of such Grantor is pending or, to such Grantor’s
knowledge, threatened;

(d) all registrations and applications for Copyrights, Patents and Trademarks of
such Grantor are standing in the name of such Grantor, and none of the
Trademarks, Patents, Copyrights or Trade Secrets owned by such Grantor has been
licensed by such Grantor to any Affiliate or third party, except as disclosed in
Schedule 5.2(I) and pursuant to other licenses that are not material to the
business of any Grantor and are not otherwise of material value to any Grantor;

(e) such Grantor has not made a commitment constituting a present or future sale
or transfer or similar arrangement of any Material Intellectual Property that
has not been terminated or released;

(f) [reserved];

(g) such Grantor uses consistent standards of quality in the manufacture,
distribution and sale of products sold and in the provision of services rendered
under or in connection with all Trademarks included in the Collateral;

(h) to such Grantor’s knowledge, the conduct of such Grantor’s business does not
infringe, misappropriate, dilute or otherwise violate any intellectual property
rights of any other Person; no claim has been made in writing, in the past three
(3) years (or earlier, if presently unresolved), that the use of any Material
Intellectual Property owned or used by such Grantor (or any of its respective
licensees) infringes, misappropriates, dilutes or otherwise violates the
asserted rights of any other Person; and

(i) to such Grantor’s knowledge, no Person is infringing, misappropriating,
diluting or otherwise violating any rights in any Material Intellectual Property
owned, licensed or used by such Grantor.

5.8 Aircraft. All FAA certificates or exemptions from the requirement to possess
certificates or their foreign equivalents are in full force and effect and duly
issued to each Grantor that operates Aircraft governed by the FAA, and all
material licenses, permits, authorizations, certificates of compliance,
certificates of public convenience and necessity and other certificates
(including applicable air carrier operating certificates and operations
specifications issued by the FAA pursuant to the applicable regulations of the
FAA) that are required by the FAA and that are necessary for the conduct of the
business of the Grantor and the Subsidiaries are in full force and effect. All
such FAA certificates or exemptions are not subject to proceedings for
suspension, restriction, revocation or cancellation, and to the knowledge of the
Grantor, no basis for such exists. No Grantor has received a notice of proposed
civil penalties or hearings for noncompliance with any FAA certificates or FAA
regulations. Each Aircraft is in a condition of maintenance and repair that
satisfies an FAA approved maintenance program relating to the Grantor that owns
or leases such Aircraft.

 

16



--------------------------------------------------------------------------------

SECTION 6. COVENANTS AND AGREEMENTS.

Each Grantor hereby covenants and agrees that:

6.1 Grantor Information and Status. In connection with any notices provided to
the Administrative Agent pursuant to Section 5.1(j) of the Credit Agreement,
upon the reasonable request by the Collateral Agent the Grantors shall execute
and deliver to the Collateral Agent a completed Pledge Supplement together with
all Supplements to Schedules thereto.

6.2 Commercial Tort Claims. In the event that it hereafter acquires or has any
Commercial Tort Claim in excess of $5,000,000 individually or $15,000,000 in the
aggregate it shall deliver to the Collateral Agent a completed Pledge Supplement
together with all Supplements to Schedules thereto, identifying such new
Commercial Tort Claims.

6.3 Ownership of Collateral and Absence of Other Liens.

(a) except for the security interest created by this Agreement, it shall not
create or suffer to exist any Lien upon or with respect to any of the
Collateral, other than Permitted Liens, and such Grantor shall, at its own
expense, take any and all commercially reasonable actions to defend title to the
Collateral against all Persons and to defend the security interests granted
hereunder in favor of the Collateral Agent, for the benefit of the Secured
Parties, in the Collateral and the priority thereof against any Lien other than
Permitted Liens; and

(b) at such time or times as the Collateral Agent may reasonably request,
promptly to prepare and deliver to the Administrative Agent a duly certified
schedule or schedules in form and detail reasonably satisfactory to the
Collateral Agent showing the identity, amount and location of any and all
Equipment and Inventory constituting Collateral; provided that, unless an Event
of Default shall have occurred and be continuing, such schedules shall only be
delivered, to the extent reasonably requested by Collateral Agent, at the time
of delivery of annual financial statements with respect to the preceding Fiscal
Year pursuant to Section 5.1(b) of the Credit Agreement.

6.4 Status of Security Interest.

(a) Subject to the limitations set forth in subsection (b) of this Section 6.4,
each Grantor shall maintain the security interest of the Collateral Agent
hereunder in all Collateral as valid, perfected Liens having priority over all
other Liens except for Permitted Liens.

(b) Notwithstanding anything to the contrary herein, no Grantor shall be
required to take any action to perfect the security interests granted hereunder
on (i) any Collateral that can only be perfected by (A) Control (other than to
the extent required by Section 4.2), (B) foreign filings with respect to
Intellectual Property, or (C) filings with registrars of motor vehicles or
similar governmental authorities with respect to goods covered by a certificate
of title, in each case except as and to the extent specified in Section 4
hereof, (ii) any assets (other than Aircraft Collateral) of any Grantor located
outside the United States or assets (other than Aircraft Collateral) of any
Grantor that require action under the laws of any jurisdiction other than the
United States or any state or county thereof to perfect a security interest in
such assets, including any Intellectual Property registered in any jurisdiction
other than the United States, (iii) Letter of Credit rights (other than
Supporting Obligations) and (iv) any assets of any Grantor in which the

 

17



--------------------------------------------------------------------------------

cost of perfecting a security interest therein exceeds the practical benefit to
the Secured Parties afforded thereby (as reasonably determined by the Borrower
and the Administrative Agent).

6.5 Goods and Receivables.

(a) it shall not deliver any negotiable Document evidencing any Equipment to any
Person other than the issuer of such negotiable Document to claim the Goods
evidenced therefor or the Collateral Agent;

(b) it shall maintain, at its own cost and expense, such complete and accurate
records with respect to all Receivables as is in accordance with such prudent
and standard practices used in industries that are the same as or similar to
those in which such Grantor is engaged, but in any event to include accounting
records indicating all payments and proceeds received with respect to the
Receivables; and

(c) upon the occurrence and during the continuance of any Event of Default, each
of the Grantors will collect and enforce, in accordance with past practices and
in the ordinary course of business, all amounts due to such Grantor under the
Receivables owned by it. Such Grantor will deliver to the Collateral Agent
promptly upon its reasonable request after the occurrence and during the
continuance of an Event of Default duplicate invoices with respect to each
Receivable owned by it, bearing such language of assignment as the Collateral
Agent shall reasonably specify in connection with its exercise of remedies
hereunder.

6.6 Pledged Equity Interests, Investment Related Property.

(a) except as provided in the next sentence, in the event such Grantor receives
any dividends, interest or distributions on any Pledged Equity Interest or other
Investment Related Property, upon the merger, consolidation, liquidation or
dissolution of any issuer of any Pledged Equity Interest or Investment Related
Property, then (a) such dividends, interest or distributions and securities or
other property shall be included in the definition of Collateral without further
action and (b) such Grantor shall immediately take all steps, if any, necessary
to ensure the validity, perfection, priority and, if applicable, control of the
Collateral Agent over such Investment Related Property (including, without
limitation, delivery thereof to the Collateral Agent to the extent certificated
and to the extent that a security interest therein may be perfected by
possession) and pending any such action such Grantor shall be deemed to hold
such dividends, interest, distributions, securities or other property in trust
for the benefit of the Collateral Agent and shall segregate such dividends,
distributions, Securities or other property from all other property of such
Grantor. Notwithstanding the foregoing, so long as no Event of Default shall
have occurred and be continuing, the Collateral Agent authorizes each Grantor to
retain all dividends and distributions and all payments of interest;

(b) Voting.

(i) So long as no Event of Default shall have occurred and be continuing, except
as otherwise provided under the covenants and agreements relating to Investment
Related Property in this Agreement or elsewhere herein or in the Credit
Agreement, each Grantor shall be entitled to exercise or refrain from exercising
any and all voting and other consensual rights pertaining to the Investment
Related Property or any part thereof; and

 

18



--------------------------------------------------------------------------------

(ii) Upon the occurrence and during the continuation of an Event of Default and
upon two (2) Business Days prior written notice from the Collateral Agent to
such Grantor of the Collateral Agent’s intention to exercise such rights:

 

  (1) all rights of each Grantor to exercise or refrain from exercising the
voting and other consensual rights which it would otherwise be entitled to
exercise pursuant hereto shall cease and all such rights shall thereupon become
vested in the Collateral Agent who shall thereupon have the sole right to
exercise such voting and other consensual rights; and

 

  (2) in order to permit the Collateral Agent to exercise the voting and other
consensual rights which it may be entitled to exercise pursuant hereto and to
receive all dividends and other distributions which it may be entitled to
receive hereunder: (1) each Grantor shall promptly execute and deliver (or cause
to be executed and delivered) to the Collateral Agent all proxies, dividend
payment orders and other instruments as the Collateral Agent may from time to
time reasonably request and (2) each Grantor acknowledges that the Collateral
Agent may utilize the power of attorney set forth in Section 8.1.

6.7 Intellectual Property.

(a) it shall not do any act or omit to do any act whereby any of the Material
Intellectual Property may lapse, or become abandoned or cancelled, or dedicated
to the public, in each case, except as shall be consistent with commercially
reasonable business judgment and except as could not reasonably be expected to
result in a Material Adverse Effect;

(b) it shall not, with respect to any Trademarks constituting Material
Intellectual Property, fail to maintain the level of the quality of products
sold and services rendered under any such Trademark at a level at least
substantially consistent with the quality of such products and services as of
the date hereof, and such Grantor shall adequately control the quality of goods
and services offered by any licensee of its Trademarks to maintain such
standards, in each case except as could not reasonably be expected to have a
Material Adverse Effect; and

(c) it shall promptly notify the Collateral Agent if it knows or becomes aware
that any item of Material Intellectual Property may become subject to any
judicial or administrative adverse determination regarding such Grantor’s right
to own, register or use or the validity or enforceability of such item of
Intellectual Property (including the institution of any action or proceeding in
the United States Patent and Trademark Office, the United States Copyright
Office, any state registry, any foreign counterpart of the foregoing, or any
court), in each case except as could not reasonably be expected to have a
Material Adverse Effect.

6.8 Insurance. The Grantors, at their own expense, shall maintain or cause to be
maintained insurance covering physical loss or damage to the Collateral in
accordance with the requirements set forth in Section 5.5 of the Credit
Agreement. In the event that any Grantor at any time or times shall fail to
obtain or maintain any of the policies of insurance required hereby or to pay
any premium in whole or part relating thereto, the Collateral Agent may, without
waiving or releasing any obligation or liability of the Grantors hereunder or
any Event of Default, in its sole discretion, obtain and maintain such policies
of insurance and pay such premium and take any other actions with respect
thereto as the Collateral Agent reasonably deems advisable. All sums disbursed
by the Collateral Agent in connection with this paragraph, including

 

19



--------------------------------------------------------------------------------

reasonable attorneys’ fees, court costs, expenses and other charges relating
thereto, shall be payable, upon demand, by the Grantors to the Collateral Agent
and shall be additional Secured Obligations secured hereby.

6.9 Aircraft Collateral. (a) Each Grantor shall comply on a timely basis with
all re-registration requirements promulgated by the FAA including, without
limitation, those set forth at 14 CFR Part 47, Docket No, FAA-2008-0188.

(b) Each Grantor agrees that it will maintain, service, repair, overhaul and
test the Aircraft so as to keep the Aircraft in such operating condition as is
necessary to enable the airworthiness certification of the Aircraft to be
maintained in good standing under the Federal Aviation Act, and maintain or
cause to be maintained all Aircraft Log Books and other materials required to be
maintained with respect to the Aircraft by the FAA or any other Governmental
Authority having jurisdiction over such Aircraft.

(c) Each Grantor agrees that it will not register any Aircraft Collateral under
the laws of any foreign nation.

SECTION 7. FURTHER ASSURANCES; ADDITIONAL GRANTORS.

7.1 Further Assurances.

(a) Each Grantor agrees that from time to time, at the expense of such Grantor,
that it shall promptly execute and deliver all further instruments and
documents, and take all further action, that may be necessary under applicable
law, or that the Collateral Agent may reasonably request, in order to create
and/or maintain the validity, perfection or priority of and protect any security
interest granted or purported to be granted hereby or to enable the Collateral
Agent to exercise and enforce its rights and remedies hereunder with respect to
any Collateral. Without limiting the generality of the foregoing, each Grantor
shall:

(i) file such financing or continuation statements, or amendments thereto,
record security interests in Intellectual Property (other than any Intellectual
Property in a foreign jurisdiction) and execute and deliver such other
agreements, instruments, endorsements, powers of attorney or notices, as may be
necessary, or as the Collateral Agent may reasonably request, in order to
effect, reflect, perfect and preserve the security interests granted or
purported to be granted hereby, including, without limitation, filing with the
FAA and/or the International Registry such documents as may be necessary or
advisable to perfect, confirm, continue, enforce or protect the security
interests granted hereunder by each Grantor, without the signature of any
Grantor, and naming any Grantor or the Grantors as debtors and the Collateral
Agent as secured party;

(ii) take all actions necessary to ensure the recordation of appropriate
evidence of the liens and security interest granted hereunder in any U.S.
Intellectual Property with the United States Patent and Trademark Office, the
United States Copyright Office, and the various Secretaries of State, if
applicable;

(iii) at any time following the occurrence and during the continuance of an
Event of Default, upon request by the Collateral Agent, assemble the Collateral
and allow inspection of the Collateral by the Collateral Agent, or persons
designated by the Collateral Agent; provided that no Grantor shall be required
to permit the inspection of any document, information or other matter (x) in
respect of which disclosure to

 

20



--------------------------------------------------------------------------------

Administrative Agent, Collateral Agent or any Secured Party (or their respective
representatives or contractors) is prohibited by law or any bona fide binding
agreement or (y) is subject to attorney-client or similar privilege or
constitutes attorney work product; provided that each Grantor will make
available redacted versions of requested documents or, if unable to do so
consistent with the preservation of such privilege, endeavor in good faith
otherwise to disclose information responsive to the requests of Collateral Agent
in a manner that will protect such privilege;

(iv) at the Collateral Agent’s request, appear in and defend any action or
proceeding that may affect such Grantor’s title to or the Collateral Agent’s
security interest in all or any part of the Collateral; and

(v) furnish the Collateral Agent with such information regarding the Collateral,
including, without limitation, the location thereof, as the Collateral Agent may
reasonably request from time to time.

(b) Each Grantor hereby authorizes the Collateral Agent to file a Record or
Records, including, without limitation, financing or continuation statements,
Intellectual Property Security Agreements and amendments and supplements to any
of the foregoing, in any jurisdictions and with any filing offices as the
Collateral Agent may determine, in its sole discretion, are necessary or
advisable to perfect or otherwise protect the security interest granted to the
Collateral Agent herein; provided that the Grantors shall not have any
obligation to perfect any security interest or lien, or record any notice
thereof, in any Intellectual Property in any jurisdiction other than the U.S.
Such financing statements may describe the Collateral in the same manner as
described herein or may contain an indication or description of collateral that
describes such property in any other manner as the Collateral Agent may
determine, in its sole discretion, is necessary, advisable or prudent to ensure
the perfection of the security interest in the Collateral granted to the
Collateral Agent herein, including, without limitation, describing such property
as “all assets, whether now owned or hereafter acquired, developed or created”
or words of similar effect.

7.2 Additional Grantors. From time to time subsequent to the date hereof, and to
the extent required or permitted pursuant to the terms of the Credit Agreement,
additional Persons may become parties hereto as additional Grantors (each, an
“Additional Grantor”), by executing a Pledge Supplement. Upon delivery of any
such Pledge Supplement to the Collateral Agent, notice of which is hereby waived
by Grantors, each Additional Grantor shall be a Grantor and shall be as fully a
party hereto as if Additional Grantor were an original signatory hereto. Each
Grantor expressly agrees that its obligations arising hereunder shall not be
affected or diminished by the addition or release of any other Grantor
hereunder, nor by any election of Collateral Agent not to cause any Subsidiary
of Borrower to become an Additional Grantor hereunder. This Agreement shall be
fully effective as to any Grantor that is or becomes a party hereto regardless
of whether any other Person becomes or fails to become or ceases to be a Grantor
hereunder.

SECTION 8. COLLATERAL AGENT APPOINTED ATTORNEY-IN-FACT.

8.1 Power of Attorney. Each Grantor hereby irrevocably appoints the Collateral
Agent (such appointment being coupled with an interest) as such Grantor’s
attorney-in-fact, with full authority in the place and stead of such Grantor and
in the name of such Grantor, the Collateral Agent or otherwise, from time to
time in the Collateral Agent’s discretion to take any action and to execute any
instrument that the Collateral Agent may deem reasonably necessary to accomplish
the purposes of this Agreement, including, without limitation, the following:

 

21



--------------------------------------------------------------------------------

(a) upon the occurrence and during the continuance of any Event of Default, to
obtain and adjust insurance required to be maintained by such Grantor or paid to
the Collateral Agent pursuant to the Credit Agreement;

(b) upon the occurrence and during the continuance of any Event of Default, to
ask for, demand, collect, sue for, recover, compound, receive and give
acquittance and receipts for moneys due and to become due under or in respect of
any of the Collateral;

(c) upon the occurrence and during the continuance of any Event of Default, to
receive, endorse and collect any drafts or other instruments, documents and
chattel paper in connection with clause (b) above;

(d) upon the occurrence and during the continuance of any Event of Default, to
file any claims or take any action or institute any proceedings that the
Collateral Agent may deem necessary or desirable for the collection of any of
the Collateral or otherwise to enforce the rights of the Collateral Agent with
respect to any of the Collateral;

(e) to prepare and file any UCC financing statements against such Grantor as
debtor;

(f) to prepare, sign, and file for recordation in any intellectual property
registry, appropriate evidence of the lien and security interest granted herein
in any Intellectual Property in the name of such Grantor as debtor; provided
that the Grantors shall not have any obligation to perfect any security interest
or lien, or record any notice thereof, in any Intellectual Property in any
jurisdiction other than the U.S.;

(g) upon the occurrence and during the continuance of any Event of Default, to
take or cause to be taken all actions necessary to perform or comply or cause
performance or compliance with the terms of this Agreement, including, without
limitation, access to pay or discharge past due taxes, assessments, charges,
fees, Liens, security interests or other encumbrances at any time levied or
placed on the Collateral and not permitted pursuant to Section 6.2 of the Credit
Agreement or this Agreement, and may pay for the maintenance and preservation of
the Collateral to the extent any Grantor fails to do so as required by the
Credit Agreement or this Agreement, and each Grantor jointly and severally
agrees to reimburse the Collateral Agent on demand for any payment reasonably
made or any expense reasonably incurred by the Collateral Agent pursuant to the
foregoing authorization; provided that nothing in this paragraph (g) shall be
interpreted as excusing any Grantor from the performance of, or imposing any
obligation on the Collateral Agent or any Secured Party to cure or perform, any
covenants or other promises of any Grantor with respect to taxes, assessments,
charges, fees, Liens, security interests or other encumbrances and maintenance
as set forth herein or in the other Credit Documents. The Collateral Agent will
give notice to Borrower of any exercise of the Collateral Agent’s rights or
powers pursuant to this paragraph (g); provided that any failure to give or
delay in giving such notice shall not operate as a waiver of, or preclude any
other or further exercise of, such rights or powers or the exercise of any other
right or power pursuant to this Agreement; and

(h) upon the occurrence and during the continuance of any Event of Default,
generally to sell, transfer, lease, license, pledge, make any agreement with
respect to or otherwise deal, subject, in each case, to the terms of any
applicable agreements, with any of the Collateral as fully and completely as
though the Collateral Agent were the absolute owner thereof for all

 

22



--------------------------------------------------------------------------------

purposes, and to do, at the Collateral Agent’s option and such Grantor’s
expense, at any time or from time to time, all acts and things that the
Collateral Agent deems reasonably necessary to protect, preserve or realize upon
the Collateral and the Collateral Agent’s security interest therein in order to
effect the intent of this Agreement, all as fully and effectively as such
Grantor might do.

8.2 No Duty on the Part of Collateral Agent or Secured Parties. The powers
conferred on the Collateral Agent hereunder are solely to protect the interests
of the Secured Parties in the Collateral and shall not impose any duty upon the
Collateral Agent or any other Secured Party to exercise any such powers. The
Collateral Agent and the other Secured Parties shall be accountable only for
amounts that they actually receive as a result of the exercise of such powers,
and neither they nor any of their officers, directors, employees or agents shall
be responsible to any Grantor for any act or failure to act hereunder, except
for their own gross negligence, willful misconduct or material breach of the
express terms hereof. Each Grantor shall remain liable to observe and perform
all the conditions and obligations to be observed and performed by it under each
contract, agreement or instrument relating to the Collateral, all in accordance
with the terms and conditions thereof, to the same extent as if the security
interests granted hereunder had not been granted to the Collateral Agent in the
Collateral.

8.3 Appointment Pursuant to Credit Agreement. The Collateral Agent has been
appointed as collateral agent pursuant to the Credit Agreement. The rights,
duties, privileges, immunities and indemnities of the Collateral Agent hereunder
are subject to the provisions of the Credit Agreement.

SECTION 9. REMEDIES.

9.1 Generally.

(a) If any Event of Default shall have occurred and be continuing, the
Collateral Agent may exercise in respect of the Collateral, in addition to all
other rights and remedies provided for herein or otherwise available to it at
law or in equity, all the rights and remedies of the Collateral Agent on default
under the UCC (whether or not the UCC applies to the affected Collateral) to
collect, enforce or satisfy any Secured Obligations then owing, whether by
acceleration or otherwise, and also may pursue any of the following separately,
successively or simultaneously:

(i) require any Grantor to, and each Grantor hereby agrees that it shall at its
expense and promptly upon request of the Collateral Agent forthwith, assemble
all or part of the Collateral as directed by the Collateral Agent and make it
available to the Collateral Agent at a place to be designated by the Collateral
Agent that is reasonably convenient to both parties; provided that no Grantor
shall be required to permit the inspection of any document or information (x) in
respect of which disclosure to Administrative Agent, Collateral Agent or any
Secured Party (or their respective representatives or contractors) is prohibited
by law or any bona fide binding agreement or (y) is subject to attorney-client
or similar privilege or constitutes attorney work product; provided that each
Grantor will make available redacted versions of requested documents or, if
unable to do so consistent with the preservation of such privilege, endeavor in
good faith otherwise to disclose information responsive to the requests of
Collateral Agent in a manner that will protect such privilege;

 

23



--------------------------------------------------------------------------------

(ii) enter onto the property where any Collateral is located and take possession
thereof with or without judicial process;

(iii) prior to the disposition of the Collateral, store, process, repair or
recondition the Collateral or otherwise prepare the Collateral for disposition
in any manner to the extent the Collateral Agent reasonably deems appropriate;
and

(iv) without notice except as specified below or under the UCC, sell, assign,
lease, license (on an exclusive or nonexclusive basis) or otherwise dispose,
subject, in each case, to the terms of any applicable agreements, of the
Collateral or any part thereof in one or more parcels at public or private sale,
at any of the Collateral Agent’s offices or elsewhere, for cash, on credit or
for future delivery, at such time or times and at such price or prices and upon
such other terms as the Collateral Agent may deem commercially reasonable.

(b) The Collateral Agent or any other Secured Party may be the purchaser of any
or all of the Collateral at any public or private (to the extent the portion of
the Collateral being privately sold is of a kind that is customarily sold on a
recognized market or the subject of widely distributed standard price
quotations) sale in accordance with the UCC and the Collateral Agent, as
collateral agent for and representative of the Secured Parties, shall be
entitled, for the purpose of bidding and making settlement or payment of the
purchase price for all or any portion of the Collateral sold at any such sale
made in accordance with the UCC, to use and apply any of the Secured Obligations
as a credit on account of the purchase price for any Collateral payable by the
Collateral Agent at such sale. For the avoidance of doubt, each of the Grantors
and each of the Secured Parties, by their acceptance of the benefits of this
Agreement, agree, to the fullest extent permitted by applicable law, that the
Collateral Agent shall have the right to “credit bid” any or all of the Secured
Obligations in connection with any sale or foreclosure proceeding in respect of
the Collateral, including without limitation, sales occurring pursuant to
Section 363 of the Bankruptcy Code or included as part of any plan subject to
confirmation under Section 1129(b)(2)(A)(iii) of the Bankruptcy Code. Each
purchaser at any such sale shall hold the property sold absolutely free from any
claim or right on the part of any Grantor, and each Grantor hereby waives (to
the extent permitted by applicable law) all rights of redemption, stay and/or
appraisal which it now has or may at any time in the future have under any rule
of law or statute now existing or hereafter enacted. Each Grantor agrees that,
to the extent notice of sale shall be required by law, at least ten (10) days
notice to such Grantor of the time and place of any public sale or the time
after which any private sale is to be made shall constitute reasonable
notification. The Collateral Agent shall not be obligated to make any sale of
Collateral regardless of notice of sale having been given. The Collateral Agent
may adjourn any public or private sale from time to time by announcement at the
time and place fixed therefor, and such sale may, without further notice, be
made at the time and place to which it was so adjourned. Each Grantor agrees
that it would not be commercially unreasonable for the Collateral Agent to
dispose of the Collateral or any portion thereof by using Internet sites that
routinely provide for the auction of assets of the types included in the
Collateral or that match buyers and sellers of assets. Each Grantor hereby
waives any claims against the Collateral Agent arising by reason of the fact
that the price at which any Collateral may have been sold at such a private sale
was less than the price which might have been obtained at a public sale, even if
the Collateral Agent accepts the first offer received and does not offer such
Collateral to more than one offeree. If the proceeds of any sale or other
disposition of the Collateral are insufficient to pay all the Secured
Obligations, Grantors shall be liable for the deficiency and the reasonable fees
of any attorneys employed by the Collateral Agent to collect such deficiency.
Each Grantor further agrees that a breach of any of the covenants contained in
this Section will cause irreparable injury to the Collateral Agent, that

 

24



--------------------------------------------------------------------------------

the Collateral Agent has no adequate remedy at law in respect of such breach
and, as a consequence, that each and every covenant contained in this Section
shall be specifically enforceable against such Grantor, and such Grantor hereby
waives and agrees not to assert any defenses against an action for specific
performance of such covenants except for a defense that no default has occurred
giving rise to the Secured Obligations becoming due and payable prior to their
stated maturities. Nothing in this Section shall in any way limit the rights of
the Collateral Agent hereunder.

(c) The Collateral Agent may sell the Collateral without giving any warranties
as to the Collateral. The Collateral Agent may specifically disclaim or modify
any warranties of title or the like. This procedure will not be considered to
adversely affect the commercial reasonableness of any sale of the Collateral.

(d) The Collateral Agent shall have no obligation to marshal any of the
Collateral.

9.2 Application of Proceeds. Except as expressly provided elsewhere in this
Agreement and subject to the Intercreditor Agreement, all proceeds received by
the Collateral Agent in the event that an Event of Default shall have occurred
and be continuing and not otherwise been waived, and the maturity of the
Obligations shall have been accelerated pursuant to Section 8.1 of the Credit
Agreement and in respect of any sale of, any collection from, or other
realization upon all or any part of the Collateral or any other “Collateral” (as
defined in the Credit Agreement) (including, without limitation, any
distribution in respect of a secured claim in any proceeding under any Debtor
Relief Law) shall be applied in full or in part by the Collateral Agent against,
the Secured Obligations in the following order of priority: first, to the
payment of all costs and expenses of such sale, collection or other realization,
including reasonable compensation to the Collateral Agent and its agents and
counsel, and all other reasonable expenses, liabilities and advances made or
incurred by the Collateral Agent in connection therewith, and all amounts for
which the Collateral Agent is entitled to indemnification hereunder (in its
capacity as the Collateral Agent and not as a Lender) and all advances made by
the Collateral Agent hereunder for the account of the applicable Grantor, and to
the payment of all reasonable costs and expenses paid or incurred by the
Collateral Agent in connection with the exercise of any right or remedy
hereunder or under the Credit Agreement, all in accordance with the terms hereof
or thereof; second, to the extent of any excess of such proceeds, to the payment
of all other Secured Obligations for the ratable benefit of the Secured Parties;
and third, to the extent of any excess of such proceeds, to the payment to or
upon the order of the applicable Grantor or to whosoever may be lawfully
entitled to receive the same or as a court of competent jurisdiction may direct.

9.3 Sales on Credit. If Collateral Agent sells any of the Collateral upon
credit, Grantor will be credited only with payments actually made by purchaser
and received by Collateral Agent and applied to indebtedness of the purchaser.
In the event the purchaser fails to pay for the Collateral, Collateral Agent may
resell the Collateral and Grantor shall be credited with proceeds of the sale.

9.4 Investment Related Property. Each Grantor recognizes that, by reason of
certain prohibitions contained in the Securities Act and applicable state
securities laws, the Collateral Agent may be compelled, with respect to any sale
of all or any part of the Investment Related Property conducted without prior
registration or qualification of such Investment Related Property under the
Securities Act and/or such state securities laws, to limit purchasers to those
who will agree, among other things, to acquire the Investment Related Property
for their own

 

25



--------------------------------------------------------------------------------

account, for investment and not with a view to the distribution or resale
thereof. Each Grantor acknowledges that any such private sale may be at prices
and on terms less favorable than those obtainable through a public sale without
such restrictions (including a public offering made pursuant to a registration
statement under the Securities Act) and, notwithstanding such circumstances,
each Grantor agrees that any such private sale shall be deemed to have been made
in a commercially reasonable manner and that the Collateral Agent shall have no
obligation to engage in public sales and no obligation to delay the sale of any
Investment Related Property for the period of time necessary to permit the
issuer thereof to register it for a form of public sale requiring registration
under the Securities Act or under applicable state securities laws, even if such
issuer would, or should, agree to so register it. If the Collateral Agent
determines to exercise its right to sell any or all of the Investment Related
Property, upon written request, each Grantor shall and shall cause each issuer
of any Pledged Stock to be sold hereunder, each partnership and each limited
liability company from time to time to furnish to the Collateral Agent all such
information as the Collateral Agent may request in order to determine the number
and nature of interest, shares or other instruments included in the Investment
Related Property which may be sold by the Collateral Agent in exempt
transactions under the Securities Act and the rules and regulations of the
Securities and Exchange Commission thereunder, as the same are from time to time
in effect.

9.5 Grant of Intellectual Property License.

For the purpose of enabling the Collateral Agent, during the continuance of an
Event of Default, to exercise rights and remedies under Section 9 hereof at such
time as the Collateral Agent shall be lawfully entitled to exercise such rights
and remedies, and for no other purpose, each Grantor hereby grants to the
Collateral Agent, to the extent assignable, a non-exclusive license (exercisable
without payment of royalty or other compensation to such Grantor), subject, in
the case of trademarks and service marks, to sufficient rights to quality
control and inspection in favor of such Grantor to avoid the risk of
invalidation of such trademarks and service marks, to use, license or
sublicense, to the extent permitted under the licenses granting such Grantor
rights therein, any intellectual property now owned or licensed or hereafter
acquired, developed or created by such Grantor, wherever the same may be
located; provided that (i) such license shall be subject to the rights of any
licensee under any exclusive license granted prior to such Event of Default, to
the extent such license is a Permitted Lien, and (ii) to the extent the
foregoing license is a sublicense of such Grantor’s rights as licensee under any
third party license, the license to the Collateral Agent shall be in accordance
with any limitations in such third party license.

9.6 Intellectual Property.

(a) Anything contained herein to the contrary notwithstanding, in addition to
the other rights and remedies provided herein, upon the occurrence and during
the continuation of an Event of Default:

(i) the Collateral Agent shall have the right (but not the obligation) to bring
suit or otherwise commence any action or proceeding in the name of any Grantor,
the Collateral Agent or otherwise, in the Collateral Agent’s sole discretion, to
enforce any Intellectual Property rights of such Grantor, in which event such
Grantor shall, at the request of the Collateral Agent, do any and all lawful
acts and execute any and all documents required by the Collateral Agent in aid
of such enforcement, and such Grantor shall promptly, upon demand, reimburse and
indemnify the Collateral Agent as provided in Section 12 hereof in connection
with the exercise of its rights under this Section 9.6, and, to the extent that
the Collateral Agent shall elect not to bring suit to enforce any Intellectual
Property rights as provided in this Section 9.6, each Grantor

 

26



--------------------------------------------------------------------------------

agrees, at the Collateral Agent’s request, to use all reasonable measures,
whether by action, suit, proceeding or otherwise, to prevent the infringement,
misappropriation, dilution or other violation of any of such Grantor’s rights in
the Intellectual Property by others and for that purpose agrees to diligently
maintain any action, suit or proceeding against any Person so infringing,
misappropriating, diluting or otherwise violating as shall be necessary to
prevent such infringement, misappropriation, dilution or other violation;

(ii) upon written demand from the Collateral Agent, each Grantor shall grant,
assign, convey or otherwise transfer to the Collateral Agent or such Collateral
Agent’s designee all of such Grantor’s right, title and interest in and to any
Intellectual Property included in the Collateral and shall execute and deliver
to the Collateral Agent such documents as are necessary or appropriate to carry
out the intent and purposes of this Agreement;

(iii) each Grantor agrees that such an assignment and/or recording shall be
applied to reduce the Secured Obligations outstanding only to the extent that
the Collateral Agent (or any other Secured Party) receives cash proceeds in
respect of the sale of, or other realization upon, any such Intellectual
Property;

(iv) within five (5) Business Days after written notice from the Collateral
Agent, each Grantor shall make available to the Collateral Agent, to the extent
within such Grantor’s power and authority, such personnel in such Grantor’s
employ on the date of such Event of Default as the Collateral Agent may
reasonably designate, by name, title or job responsibility, to permit such
Grantor to continue, directly or indirectly, to produce, advertise and sell the
products and services sold or delivered by such Grantor under or in connection
with any Trademarks or Trademark Licenses, such persons to be available to
perform their prior functions on the Collateral Agent’s behalf and to be
compensated by the Collateral Agent at such Grantor’s expense on a per diem,
pro-rata basis consistent with the salary and benefit structure applicable to
each as of the date of such Event of Default; and

(v) the Collateral Agent shall have the right to notify, or require each Grantor
to notify, any obligors with respect to amounts due or to become due to such
Grantor in respect of any Intellectual Property of such Grantor, of the
existence of the security interest created herein, to direct such obligors to
make payment of all such amounts directly to the Collateral Agent, and, upon
such notification and at the expense of such Grantor, to enforce collection of
any such amounts and to adjust, settle or compromise the amount or payment
thereof, in the same manner and to the same extent as such Grantor might have
done;

 

  (1) all amounts and proceeds (including checks and other instruments) received
by Grantor in respect of amounts due to such Grantor in respect of the
Collateral or any portion thereof shall be received in trust for the benefit of
the Collateral Agent hereunder, shall be segregated from other funds of such
Grantor and shall be forthwith paid over or delivered to the Collateral Agent in
the same form as so received (with any necessary endorsement) to be held as cash
Collateral and applied as provided by Section 9.7 hereof; and

 

27



--------------------------------------------------------------------------------

  (2) Grantor shall not adjust, settle or compromise the amount or payment of
any such amount or release wholly or partly any obligor with respect thereto or
allow any credit or discount thereon.

(b) If (i) an Event of Default shall have occurred and, by reason of cure,
waiver, modification, amendment or otherwise, no longer be continuing, (ii) no
other Event of Default shall have occurred and be continuing, (iii) an
assignment or other transfer to the Collateral Agent of any rights, title and
interests in and to any Intellectual Property of such Grantor shall have been
previously made and shall have become absolute and effective, and (iv) the
Secured Obligations shall not have become immediately due and payable, upon the
written request of any Grantor, the Collateral Agent shall promptly execute and
deliver to such Grantor, at such Grantor’s sole cost and expense, such
assignments or other transfer as may be necessary to reassign to such Grantor
any such rights, title and interests as may have been assigned to the Collateral
Agent as aforesaid, subject to any disposition thereof that may have been made
by the Collateral Agent; provided, after giving effect to such reassignment, the
Collateral Agent’s security interest granted pursuant hereto, as well as all
other rights and remedies of the Collateral Agent granted hereunder, shall
continue to be in full force and effect; and provided further, the rights, title
and interests so reassigned shall be free and clear of any other Liens granted
by or on behalf of the Collateral Agent and the Secured Parties.

9.7 Cash Proceeds; Deposit Accounts. Subject to the Intercreditor Agreement, if
any Event of Default shall have occurred and be continuing, the Collateral Agent
may give any notice of exclusive control or similar notice for any Control
Account and apply the balance from any Control Account, or instruct the bank at
which any Control Account is maintained to pay the balance of any Control
Account, to or for the benefit of the Collateral Agent to be applied in
accordance with the terms of this Agreement and the Credit Agreement.

SECTION 10. COLLATERAL AGENT.

The Collateral Agent has been appointed to act as Collateral Agent hereunder by
Lenders and, by their acceptance of the benefits hereof, the other Secured
Parties. The Collateral Agent shall be obligated, and shall have the right
hereunder, to make demands, to give notices, to exercise or refrain from
exercising any rights, and to take or refrain from taking any action (including,
without limitation, the release or substitution of Collateral), solely in
accordance with this Agreement and the Credit Agreement. In furtherance of the
foregoing provisions of this Section, each Secured Party, by its acceptance of
the benefits hereof, agrees that it shall have no right individually to realize
upon any of the Collateral hereunder, it being understood and agreed

by such Secured Party that all rights and remedies hereunder may be exercised
solely by the Collateral Agent for the benefit of Secured Parties in accordance
with the terms of this Section. The provisions of the Credit Agreement relating
to the Collateral Agent including, without limitation, the provisions relating
to resignation or removal of the Collateral Agent and the powers and duties and
immunities of the Collateral Agent are incorporated herein by this reference and
shall survive any termination of the Credit Agreement.

SECTION 11. CONTINUING SECURITY INTEREST; TRANSFER OF LOANS.

This Agreement shall create a continuing security interest in the Collateral,
shall remain in full force and effect until the payment in full of all Secured
Obligations (other than unasserted indemnification, tax gross-up, expense
reimbursement or yield protection obligations) and the cancellation or
termination of the Commitments, and shall be binding upon each Grantor, its
successors and assigns, and inure, together with the rights and remedies of the
Collateral Agent

 

28



--------------------------------------------------------------------------------

hereunder, to the benefit of the Collateral Agent and its successors,
transferees and assigns. Without limiting the generality of the foregoing, but
subject to the terms of the Credit Agreement, any Lender may assign or otherwise
transfer any Loans held by it to any other Person, and such other Person shall
thereupon become vested with all the benefits in respect thereof granted to
Lenders herein or otherwise. Upon the payment in full of all Secured Obligations
(other than unasserted indemnification, tax gross-up, expense reimbursement or
yield protection obligations) and the cancellation or termination of the
Commitments, the security interest granted hereby shall automatically terminate
hereunder and of record and all rights to the Collateral shall revert to the
Grantors. Upon any such termination the Collateral Agent shall, at the Grantors’
expense, execute and deliver to the Grantors or otherwise authorize the filing
of such documents as the Grantors shall reasonably request, including financing
statement amendments and/or releases and/or reassignments of Intellectual
Property included in the Collateral in the form appropriate for recording in the
U.S. Patent and Trademark Office, U.S. Copyright Office, and other applicable
Intellectual Property registry where the Collateral Agent’s security interest
may have been recorded, to evidence such termination. Upon any disposition of
property permitted by the Credit Agreement, the Liens granted herein shall be
deemed to be automatically released and such property shall automatically revert
to the applicable Grantor with no further action on the part of any Person. In
addition, the Collateral shall be released or subordinated as provided in
Sections 9.8(c), (d) and (f) and 7.12 of the Credit Agreement. The Collateral
Agent shall, at the applicable Grantor’s expense, execute and deliver or
otherwise authorize the filing of such documents as such Grantor shall
reasonably request, in form and substance reasonably satisfactory to the
Collateral Agent, including financing statement amendments to evidence such
release.

SECTION 12. STANDARD OF CARE; COLLATERAL AGENT MAY PERFORM.

The powers conferred on the Collateral Agent hereunder are solely to protect its
interest in the Collateral and shall not impose any duty upon it to exercise any
such powers. Except for the exercise of reasonable care in the custody of any
Collateral in its possession and the accounting for moneys actually received by
it hereunder, the Collateral Agent shall have no duty as to any Collateral or as
to the taking of any necessary steps to preserve rights against prior parties or
any other rights pertaining to any Collateral. The Collateral Agent shall be
deemed to have exercised reasonable care in the custody and preservation of
Collateral in its possession if such Collateral is accorded treatment
substantially equal to that which the Collateral Agent accords its own property.
Neither the Collateral Agent nor any of its directors, officers, employees or
agents shall be liable for failure to demand, collect or realize upon all or any
part of the Collateral or for any delay in doing so or shall be under any
obligation to sell or otherwise

dispose of any Collateral upon the request of any Grantor or otherwise. If any
Grantor fails to perform any agreement contained herein, the Collateral Agent
may itself perform, or cause performance of, such agreement, and the expenses of
the Collateral Agent incurred in connection therewith shall be payable by each
Grantor under Section 10.2 of the Credit Agreement.

SECTION 13. MISCELLANEOUS.

Any notice required or permitted to be given under this Agreement shall be given
in accordance with Section 10.1 of the Credit Agreement. None of the terms or
provisions of this Agreement may be waived, amended, supplemented or otherwise
modified except in accordance with Section 10.5 of the Credit Agreement;
provided, however, that (i) schedules to this Agreement may be supplemented or
amended at any time by any Grantor through Pledge Supplements (but no other
existing provisions of this Agreement may be modified and no Collateral may be
released (except as provided in Section 11 hereof), in each case solely through

 

29



--------------------------------------------------------------------------------

Pledge Supplements) and (ii) schedules to the Collateral Questionnaire may be
supplemented or amended at any time by any Grantor by written notice thereof to
Collateral Agent. No failure or delay on the part of the Collateral Agent in the
exercise of any power, right or privilege hereunder or under any other Credit
Document shall impair such power, right or privilege or be construed to be a
waiver of any default or acquiescence therein, nor shall any single or partial
exercise of any such power, right or privilege preclude other or further
exercise thereof or of any other power, right or privilege. All rights and
remedies existing under this Agreement and the other Credit Documents are
cumulative to, and not exclusive of, any rights or remedies otherwise available.
In case any provision in or obligation under this Agreement shall be invalid,
illegal or unenforceable in any jurisdiction, the validity, legality and
enforceability of the remaining provisions or obligations, or of such provision
or obligation in any other jurisdiction, shall not in any way be affected or
impaired thereby. All covenants hereunder shall be given independent effect so
that if a particular action or condition is not permitted by any of such
covenants, the fact that it would be permitted by an exception to, or would
otherwise be within the limitations of, another covenant shall not avoid the
occurrence of a Default or an Event of Default if such action is taken or
condition exists. This Agreement shall be binding upon and inure to the benefit
of the Collateral Agent and the Grantors and their respective successors and
assigns. No Grantor shall, without the prior written consent of the Collateral
Agent given in accordance with the Credit Agreement, assign any right, duty or
obligation hereunder. This Agreement and the other Credit Documents embody the
entire agreement and understanding between the Grantors and the Collateral Agent
and supersede all prior agreements and understandings between such parties
relating to the subject matter hereof and thereof. Accordingly, the Credit
Documents may not be contradicted by evidence of prior, contemporaneous or
subsequent oral agreements of the parties. There are no unwritten oral
agreements between the parties. This Agreement may be executed in one or more
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed an original, but all such
counterparts together shall constitute but one and the same instrument;
signature pages may be detached from multiple separate counterparts and attached
to a single counterpart so that all signature pages are physically attached to
the same document.

THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
(INCLUDING, WITHOUT LIMITATION, ANY CLAIMS SOUNDING IN CONTRACT LAW OR TORT LAW
ARISING OUT OF THE SUBJECT MATTER HEREOF) SHALL BE GOVERNED BY, AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES THEREOF THAT WOULD RESULT IN THE
APPLICATION OF ANY LAW OTHER THAN THE LAW OF THE STATE OF NEW YORK (OTHER THAN
ANY MANDATORY PROVISIONS OF THE UCC RELATING TO THE LAW GOVERNING PERFECTION AND
THE EFFECT OF PERFECTION OF THE SECURITY INTEREST).

THE PROVISIONS OF THE CREDIT AGREEMENT UNDER THE HEADINGS “CONSENT TO
JURISDICTION” AND “WAIVER OF JURY TRIAL” ARE INCORPORATED HEREIN BY THIS
REFERENCE AND SUCH INCORPORATION SHALL SURVIVE ANY TERMINATION OF THE CREDIT
AGREEMENT.

Notwithstanding anything herein to the contrary, the liens and security
interests granted to the Collateral Agent pursuant to this Agreement in respect
of the Common Collateral and the exercise of any right or remedy by the
Collateral Agent hereunder in respect of the Common Collateral, in each case,
with respect to such Common Collateral are subject to the limitations and
provisions of the Intercreditor Agreement. In the event of any inconsistency

 

30



--------------------------------------------------------------------------------

between the terms or conditions of this Agreement (other than Section 2) and the
terms and conditions of the Intercreditor Agreement, the terms and conditions of
the Intercreditor Agreement shall control.

[Remainder of page intentionally left blank]

 

31



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Grantor and the Collateral Agent have caused this
Agreement to be duly executed and delivered by their respective officers
thereunto duly authorized as of the date first written above.

 

J. C. PENNEY COMPANY, INC.,

as Grantor

By:   /s/ Kenneth Hannah Name: Kenneth Hannah

Title: Executive Vice President and Chief

Financial Officer

J. C. PENNEY CORPORATION, INC.,

as Grantor

By:   /s/ Kenneth Hannah Name: Kenneth Hannah

Title: Executive Vice President and Chief

Financial Officer

J. C. PENNEY PURCHASING

CORPORATION,

as Grantor

By:   /s/ Windon Chau Name: Windon Chau Title: VP, Treasurer

JCP REAL ESTATE HOLDINGS, INC.,

as Grantor

By:   /s/ Windon Chau Name: Windon Chau Title: VP, Treasurer

J. C. PENNEY PROPERTIES, INC.,

as Grantor

By:   /s/ Windon Chau Name: Windon Chau Title: VP, Treasurer

Pledge and Security Agreement



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK USA,

as Collateral Agent

By:   /s/ Sean Gilbride   Authorized Signatory

Pledge and Security Agreement



--------------------------------------------------------------------------------

SCHEDULE 5.2

TO PLEDGE AND SECURITY AGREEMENT

COLLATERAL IDENTIFICATION

I. INTELLECTUAL PROPERTY

 

(A) Copyrights

 

Owner

  

Title

  

Copyright Serial No.

(“CSN”)

Serial Publication Year

  

Registration No.

J.C. Penney Company, Inc.    JC Penney today.   

CSN0079730

1988

   TX0002435333 The Forum Corporation of North America & J. C. Penney   
Customer focused selling program—J C Penney : J C Penney face-to-face.      

TX0001754461

1985

J.C. Penney & Riddle Manufacturing, Inc.    Alaska : no. AK0003.      

VA0000671037

1994

J.C. Penney Company, Inc.    Penney News / editor-in-chief, Robert M. Fisher …
[et al.].   

CSN0005887

1978

  

TX0000050687

TX0000109454

TX0000089924

TX0000092886

TX0000094856

TX0000091394

TX0000119494

TX0000140920

J.C. Penney Company, Inc.    Penney News / editor-in-chief, Robert M. Fisher …
[et al.].   

CSN0005887

1977

   TX0000045393 J.C. Penney Company, Inc.    Penney News / editor-in-chief,
Robert M. Fisher … [et al.].   

CSN0005888

1978

  

TX0000063293

TX0000109453

TX0000089925

TX0000096126

TX0000094855

TX0000091393

TX0000119496

TX0000140919

J.C. Penney Company, Inc.    Penney News / editor-in-chief, Robert M. Fisher …
[et al.].   

CSN0005888

1977

  

TX0000045394

TX0000045392

J.C. Penney Company, Inc.    Penney News / regional editor (Southeastern),
Lawrence J. Gavrich … [et al.].   

CSN0005889

1978

   TX0000063294 J.C. Penney Company, Inc.    Penney News / regional editor
(Southeastern), Lawrence J. Gavrich … [et al.].   

CSN0005889

1977

  

TX0000045395

TX0000045391

J.C. Penney Company    Financial services report : a publication for J C Penney
financial services management associates.   

CSN0049824

1983

   TX0001135652 J.C. Penney Company, Inc.    JC Penney management report : a
monthly newsletter to keep all Penney management associates informed of current
developments.   

CSN0003921

1997

  

TX0004492394
TX0004492392
TX0004492391

TX0004492393



--------------------------------------------------------------------------------

Owner

  

Title

  

Copyright Serial No.

(“CSN”)

Serial Publication Year

  

Registration No.

J.C. Penney Company, Inc.    JC Penney management report : a monthly newsletter
to keep all Penney management associates informed of current developments.   

CSN0003921

1996

  

TX0004283408

TX0004283410

TX0004283409
TX0004361805
TX0004361806

TX0004361807

TX0004361621

TX0004492396

TX0004492397
TX0004492395

J.C. Penney Company, Inc.    JC Penney management report : a monthly newsletter
to keep all Penney management associates informed of current developments.   

CSN0003921

1995

  

TX0004149562

TX0004149563

TX0004182864

TX0004182863

TX0004182865

J.C. Penney Company, Inc.    JC Penney management report : a monthly newsletter
to keep all Penney management associates informed of current developments.   

CSN0003921

1994

  

TX0003987051

TX0003987053

TX0003987052

TX0003987049

TX0003987050

J.C. Penney Company, Inc.    JC Penney management report : a monthly newsletter
to keep all Penney management associates informed of current developments.   

CSN0003921

1993

  

TX0003573858

TX0003831167
TX0003831166

TX0003831165

TX0003831164

TX0003831163

TX0003831162

J.C. Penney Company, Inc.    JC Penney management report : a monthly newsletter
to keep all Penney management associates informed of current developments.   

CSN0003921

1992

  

TX0003285446

TX0003340775

TX0003305190

TX0003340776

TX0003350308

TX0003573861

TX0003573860

TX0003573859

J.C. Penney Company, Inc.    JC Penney management report : a monthly newsletter
to keep all Penney management associates informed of current developments.   

CSN0003921

1985

  

TX0001590281

TX0001568875

TX0001568874

TX0001600415

TX0001608027

TX0001637323

TX0001636563

TX0001682222

TX0001725541

J.C. Penney Company, Inc.    JC Penney management report : a monthly newsletter
to keep all Penney management associates informed of current developments.   

CSN0003921

1984

  

TX0001273193

TX0001337445

TX0001332883

TX0001361149

TX0001381753

TX0001392894

 

2



--------------------------------------------------------------------------------

Owner

  

Title

  

Copyright Serial No.

(“CSN”)

Serial Publication Year

  

Registration No.

        

TX0001431122

TX0001445020

TX0001483686

J.C. Penney Company, Inc.    JC Penney management report : a monthly newsletter
to keep all Penney management associates informed of current developments.   

CSN0003921

1983

  

TX0001075753

TX0001086624

TX0001108023

TX0001134070

TX0001154020

TX0001171088

TX0001186527

TX0001208358

TX0001242509

TX0001311069

J.C. Penney Company, Inc.    JC Penney management report : a monthly newsletter
to keep all Penney management associates informed of current developments.   

CSN0003921

1982

  

TX0000856581

TX0000898569

TX0000928379

TX0000942307

TX0000963522

TX0000999790

TX0000999791

TX0000995089

TX0001012728

TX0001029488

TX0001056289

J.C. Penney Company, Inc.    JC Penney management report : a monthly newsletter
to keep all Penney management associates informed of current developments.   

CSN0003921

1981

   TX0000708278 J.C. Penney Company, Inc.    JC Penney management report : a
monthly newsletter to keep all Penney management associates informed of current
developments.   

CSN0003921

1980

  

TX0000415866

TX0000463002

TX0000525370

TX0000541400

TX0000731302

TX0000595966

J.C. Penney Company, Inc.    JC Penney management report : a monthly newsletter
to keep all Penney management associates informed of current developments.   

CSN0003921

1979

  

TX0000189229

TX0000194240

TX0000223414

TX0000240274

TX0000267587

TX0000306430

TX0000323105

TX0000337145

TX0000363388

J.C. Penney Company, Inc.    JC Penney management report : a monthly newsletter
to keep all Penney management associates informed of current developments.   

CSN0003921

1978

  

TX0000063664

TX0000090829

TX0000089308

TX0000095743

TX0000129914

TX0000059548

TX0000087983

TX0000117829

 

3



--------------------------------------------------------------------------------

Owner

  

Title

  

Copyright Serial No.

(“CSN”)

Serial Publication Year

  

Registration No.

        

TX0000133927

TX0000149392

TX0000165203

J.C. Penney Company, Inc.    JC Penney management report : a monthly newsletter
to keep all Penney management associates informed of current developments.   

CSN0003921

1977

   TX0000040488 J.C. Penney Company, Inc.    JC Penney financial services : a
quarterly newsletter / Robert M. Fisher, editor].   

CSN0011561

1980

   J.C. Penney Company, Inc.    JC Penney financial services : a quarterly
newsletter / Robert M. Fisher, editor].   

CSN0011561

1979

  

TX0000225136

TX0000389100

J.C. Penney Company, Inc.    JC Penney financial services : a quarterly
newsletter / Robert M. Fisher, editor].   

CSN0011561

1978

  

TX0000095714

TX0000153612

J.C. Penney Company, Inc.    JC Penney today.   

CSN0011562

1978

  

TX0000153614

TX0000176284

J.C. Penney Company, Inc.    JC Penney today / [editor-in-chief, Robert M.
Fisher … et al.].   

CSN0011562

1980

  

TX0000411190

TX0000433111

TX0000531120

TX0000443269

TX0000496800

TX0000537503

TX0000537506

J.C. Penney Company, Inc.    JC Penney today / [editor-in-chief, Robert M.
Fisher … et al.].   

CSN0011562

1979

  

TX0000197108

TX0000224532

TX0000267257

TX0000307939

TX0000307940

TX0000328012

TX0000340409

TX0000356323

TX0000377557

J.C. Penney Company, Inc.    JC Penney today.   

CSN0011563

1978

  

TX0000153613

TX0000176285

J.C. Penney Company, Inc.    JC Penney today / [editor-in-chief, Robert M.
Fisher … et al.].   

CSN0011563

1980

  

TX0000411105

TX0000433113

TX0000443268

TX0000496801

TX0000537504

J.C. Penney Company, Inc.    JC Penney today / [editor-in-chief, Robert M.
Fisher … et al.].   

CSN0011563

1979

  

TX0000197107

TX0000224533

TX0000267256

TX0000307942

TX0000307941

TX0000328013

TX0000340408

TX0000356324

TX0000377558

J.C. Penney Company, Inc.    Penney news.   

CSN0012844

1978

   TX0000119497

 

4



--------------------------------------------------------------------------------

Owner

  

Title

  

Copyright Serial No.

(“CSN”)

Serial Publication Year

  

Registration No.

J.C. Penney Company, Inc.    Penney news.   

CSN0012845

1978

   TX0000119495 J.C. Penney Company, Inc.    PenneyPAC report : a special suppl.
of the J. C. Penney management rept. for profit-sharing associates / [prepared
for the company’s Political Action Committee (PenneyPAC) …].   

CSN0056900

1984

   TX0001364311 J.C. Penney Company, Inc.    Minority business scope : the J C
Penney minority economic development newsletter.   

CSN0065746

1993

   TX0003576922 J.C. Penney Company, Inc.    Minority business scope : the J C
Penney minority economic development newsletter.   

CSN0065746

1992

   TX0003576921 J.C. Penney Company, Inc.    Minority business scope : the J C
Penney minority economic development newsletter.   

CSN0065746

1991

  

TX0003204670

TX0003200201

J.C. Penney Company, Inc.    Minority business scope : the J C Penney minority
economic development newsletter.   

CSN0065746

1990

   TX0003062887 J.C. Penney Company, Inc.    Minority business scope : the J C
Penney minority economic development newsletter.   

CSN0065746

1989

  

TX0002545444

TX0002701839

J.C. Penney Company, Inc.    Minority business scope : the J C Penney minority
economic development newsletter.   

CSN0065746

1988

   TX0002446617 J.C. Penney Company, Inc.    Minority business scope : the J C
Penney minority economic development newsletter.   

CSN0065746

1987

   TX0002089154 J.C. Penney Company, Inc.    Minority business scope : the J C
Penney minority economic development newsletter.   

CSN0065746

1986

  

TX0001819508

TX0001911516

J.C. Penney Company, Inc.    Pennsylvania PenneyPAC newsline.   

CSN0088113

1990

   TX0002793806 J.C. Penney Company, Inc.    Focus 2000 : visions of diversity
at J. C. Penney.   

CSN0108046

1994

  

TX0003824889

TX0003929012

TX0003895531

J.C. Penney Company, Inc.    Focus 2000 : visions of diversity at J. C. Penney.
  

CSN0108046

1993

  

TX0003824885

TX0003824886

TX0003824887

TX0003824888

J.C. Penney Company, Inc.    1900—the year time changed / written & produced by
Mary P. Manilla.      

PA0000125220

1978

J.C. Penney Company, Inc.    Fashion comes to life.      

PA0000498103

1990

J.C. Penney Company, Inc.    Jobs for Connecticut’s future / producers, Peter
Foley, Margaret Gardiner, B. L. Harman, Laura Shuler ; directed by Doug Snyder.
     

PAu000831411

1986

 

5



--------------------------------------------------------------------------------

Owner

  

Title

  

Copyright Serial No.

(“CSN”)

Serial Publication Year

  

Registration No.

J.C. Penney Company, Inc.    Jobs for Connecticut’s future.      

PAu000831413

1986

J.C. Penney Company, Inc.    Holiday I.      

PAu001694180

1992

J.C. Penney Company, Inc.    Holiday II.      

PAu001694183

1992

J.C. Penney Company, Inc.    Seven days.      

PAu001694187

1992

J.C. Penney Company, Inc.    Decoration.      

PAu001694189

1992

J.C. Penney Company, Inc.    Service.      

PAu001694190

1992

J.C. Penney Company, Inc.    Running : getting started / written by Allen Selner
[i.e. Allen J. Selner] ; foreword by Bill Toomey for J. C. Penney ; [designed
and illustrated by Ed Tadiello].      

TX0000345271

1979

J.C. Penney Company, Inc.    Let’s write well : memos & letters / by Louise
Lytle Patterson.      

TX0000965543

1982

J.C. Penney Company, Inc.    JC Penney general management position
questionnaire.      

TX0001727407

1985

J.C. Penney Company, Inc.    J.C. Penney Company, Inc., a century of timeless
values / Vanessa Castagna.      

TX0005609330

2002

J.C. Penney Company, Inc.    Runners clinic manual.      

TXu000027428

1979

J.C. Penney Company, Inc.    JC Penney affirmative action program : equal
employment opportunity.      

TXu000213033

1984

J.C. Penney Company, Inc.    JC Penney retail/catalog packaging manual for
import merchandise.      

TXu000289091

1987

J.C. Penney Company, Inc.    Country borders.      

VAu000068800

1983

J.C. Penney, Inc.    Advanced focus report generation.      

TX0002847950

1990

J.C. Penney, Inc.    Focus databases.      

TX0002847951

1990

J.C. Penney, Inc.    Introduction to virtual machine (VM) and conversational
monitor system (CMS)      

TX0002847952

1990

J.C. Penney, Inc.    J.C. Penney microcomputer user guide.      

TX0002847953

1990

J.C. Penney, Inc.    Beginning focus report generation DSS user support.      

TX0002847954

1990

J.C. Penney, Inc.    PC DOS-advanced : student handbook.      

TX0002847955

1990

J.C. Penney Purchasing Corporation.    Earring & 496 other titles.       See
titles on Appendix A

 

6



--------------------------------------------------------------------------------

(B) Copyright Licenses

None.

 

(C) Patents

None.

 

(D) Patent Licenses

None.

 

(E) Trademarks

U.S. and State Trademarks:

 

Trademark

 

Jurisdiction

 

Application No.

Application Date

 

Registration No.

Registration Date

 

Owner Name

AZJEANS   U.S. Federal  

77068147

12/20/06

 

3454502

6/24/08

  J. C. Penney Corporation, Inc.

Design Only

 

LOGO [g595705ex10_3p41a.jpg]

  U.S. Federal  

78969879

9/8/06

 

3242553

5/15/07

  J. C. Penney Corporation, Inc. DISCOVER THE REAL SECRET   U.S. Federal  

85104972

8/11/10

 

4037300

10/11/11

  J. C. Penney Corporation, Inc. EVERY DAY MATTERS   U.S. Federal  

77029704

10/26/06

 

3307978

10/9/07

  J. C. Penney Corporation, Inc. FINDMORE   U.S. Federal  

77925900

2/2/10

 

3895342

12/21/10

  J. C. Penney Corporation, Inc.

FLIPPED TV

 

LOGO [g595705ex10_3p41b.jpg]

  U.S. Federal  

77245633

8/2/07

 

3417474

4/29/08

  J. C. Penney Corporation, Inc.

 

7



--------------------------------------------------------------------------------

Trademark

 

Jurisdiction

 

Application No.

Application Date

 

Registration No.

Registration Date

 

Owner Name

FLIPPED TV

 

LOGO [g595705ex10_3p42a.jpg]

  U.S. Federal  

77243427

7/31/07

 

3417456

4/29/08

  J. C. Penney Corporation, Inc.

FREE & EASY RETURNS

 

LOGO [g595705ex10_3p42b.jpg]

  U.S. Federal  

77349093

12/11/07

 

3491842

8/26/08

  J. C. Penney Corporation, Inc. JCP   U.S. Federal  

77436915

4/1/08

 

3505202

9/23/08

  J. C. Penney Corporation, Inc.

JCPENNEY WINNING TOGETHER

 

LOGO [g595705ex10_3p42c.jpg]

  U.S. Federal  

78708815

9/8/05

 

3225936

4/3/07

  J. C. Penney Corporation, Inc. JOY OF GIVING   U.S. Federal  

77847707

10/13/09

 

3795765

6/1/10

  J. C. Penney Corporation, Inc.

KNOW BEFORE YOU GO

 

LOGO [g595705ex10_3p42d.jpg]

  U.S. Federal  

77349240

12/11/07

 

3471788

7/22/08

  J. C. Penney Corporation, Inc. NEW LOOK. NEW DAY. WHO KNEW.   U.S. Federal  

77942685

2/23/10

 

3895410

12/21/10

  J. C. Penney Corporation, Inc. PRESENT COMPANY   U.S. Federal  

85733284

9/19/12

    J. C. Penney Corporation, Inc. PRESENT COMPANY   U.S. Federal  

76660276

5/19/06

 

3226539

4/10/07

  J. C. Penney Corporation, Inc.

SHIP TO STORE

 

LOGO [g595705ex10_3p42e.jpg]

  U.S. Federal  

77349118

12/11/07

 

3471787

7/22/08

  J. C. Penney Corporation, Inc.

 

8



--------------------------------------------------------------------------------

Trademark

 

Jurisdiction

 

Application No.

Application Date

 

Registration No.

Registration Date

 

Owner Name

SHOP WITH OPTIONS

 

LOGO [g595705ex10_3p43a.jpg]

  U.S. Federal  

77349060

12/11/07

 

3471782

7/22/08

  J. C. Penney Corporation, Inc. THE SQUARE   U.S. Federal  

85601451

4/18/12

    J. C. Penney Corporation, Inc. THE STREET   U.S. Federal  

85601477

4/18/12

    J. C. Penney Corporation, Inc.

Design Only

 

LOGO [g595705ex10_3p43b.jpg]

  U.S. Federal  

85869910

3/7/13

    J. C. Penney Purchasing Corporation ESTATE BY MONET   U.S. Federal  

78632035

5/18/05

 

3211900

2/20/07

  J. C. Penney Purchasing Corporation JCP   U.S. Federal  

85706773

8/17/12

    J. C. Penney Purchasing Corporation JCP EVERYDAY   U.S. Federal  

85771696

11/5/12

    J. C. Penney Purchasing Corporation

M

 

LOGO [g595705ex10_3p43c.jpg]

  U.S. Federal  

77894678

12/16/09

 

4013113

8/16/11

  J. C. Penney Purchasing Corporation MONET   U.S. Federal  

73300467

3/9/81

 

1209655

9/21/82

  J. C. Penney Purchasing Corporation

THE FOUNDRY

 

LOGO [g595705ex10_3p43d.jpg]

  U.S. Federal  

85173481

11/10/10

    J. C. Penney Purchasing Corporation THE FOUNDRY   U.S. Federal  

85173366

11/10/10

    J. C. Penney Purchasing Corporation THE FOUNDRY SUPPLY CO.   U.S. Federal  

85171412

11/8/10

    J. C. Penney Purchasing Corporation

THE FOUNDRY SUPPLY CO.

 

LOGO [g595705ex10_3p43e.jpg]

  U.S. Federal  

85171702

11/8/10

    J. C. Penney Purchasing Corporation HAZ TUYA LA MAGIA   U.S. Federal  

76324379

10/12/01

 

2637268

10/15/02

  J. C. Penney Purchasing Corporation JC PENNEY   U.S. Federal  

72383100

2/8/71

 

0949595

1/2/73

  J. C. Penney Purchasing Corporation

 

9



--------------------------------------------------------------------------------

Trademark

 

Jurisdiction

 

Application No.

Application Date

 

Registration No.

Registration Date

 

Owner Name

MONET   U.S. Federal  

72109807

12/7/60

 

0719979

8/15/61

  J. C. Penney Purchasing Corporation STAFFORD   U.S. Federal  

73631706

21-Nov-1986

 

1502274

30-Aug-1988

  J.C. Penney Purchasing Corporation, as successor to J. C. Penney Private
Brands, Inc. BIG MAC   U.S. Federal  

73277504

11-Sep-1980

 

1210578

28-Sep-1982

  J.C. Penney Purchasing Corporation, as successor to J. C. Penney Private
Brands, Inc. I SAID YES   U.S. Federal  

85105315

11-Aug-2010

 

4053862

08-Nov-2011

  J.C. Penney Purchasing Corporation, as successor to J. C. Penney Private
Brands, Inc. I SAID YES!   U.S. Federal  

85105452

11-Aug-2010

 

4053863

08-Nov-2011

  J.C. Penney Purchasing Corporation, as successor to J. C. Penney Private
Brands, Inc. UPROAR   U.S. Federal  

77963573

19-Mar-2010

 

4003383

26-Jul-2011

  J.C. Penney Purchasing Corporation, as successor to J. C. Penney Private
Brands, Inc. ONE KISS   U.S. Federal  

77916638

21-Jan-2010

 

3986591

28-Jun-2011

  J.C. Penney Purchasing Corporation, as successor to J. C. Penney Private
Brands, Inc. ARTICLE 365   U.S. Federal  

77904203

04-Jan-2010

 

3901866

04-Jan-2011

  J.C. Penney Purchasing Corporation, as successor to J. C. Penney Private
Brands, Inc. ARTICLE 365   U.S. Federal  

77904216

04-Jan-2010

 

3901867

04-Jan-2011

  J.C. Penney Purchasing Corporation, as successor to J. C. Penney Private
Brands, Inc. SHE SAID   U.S. Federal  

77622498

26-Nov-2008

 

3854400

28-Sep-2010

  J.C. Penney Purchasing Corporation, as successor to J. C. Penney Private
Brands, Inc. TOWNCRAFT   U.S. Federal  

72210343

21-Jan-1965

 

0797853

19-Oct-1965

  J.C. Penney Purchasing Corporation, as successor to J. C. Penney Private
Brands, Inc. AMBRIELLE   U.S. Federal  

77311027

23-Oct-2007

 

3426724

13-May-2008

  J.C. Penney Purchasing Corporation, as successor to J. C. Penney Private
Brands, Inc. SLEEK ONE   U.S. Federal  

77293947

02-Oct-2007

 

3522102

21-Oct-2008

  J.C. Penney Purchasing Corporation, as successor to J. C. Penney Private
Brands, Inc.

 

10



--------------------------------------------------------------------------------

Trademark

 

Jurisdiction

 

Application No.

Application Date

 

Registration No.

Registration Date

 

Owner Name

A SENSUAL INDULGENCE FOR EVERY BODY   U.S. Federal  

77293977

02-Oct-2007

 

3426681

13-May-2008

  J.C. Penney Purchasing Corporation, as successor to J. C. Penney Private
Brands, Inc. DECREE   U.S. Federal  

77294001

02-Oct-2007

 

3499959

09-Sep-2008

  J.C. Penney Purchasing Corporation, as successor to J. C. Penney Private
Brands, Inc. A II Z   U.S. Federal  

77219207

29-Jun-2007

 

3477724

29-Jul-2008

  J.C. Penney Purchasing Corporation, as successor to J. C. Penney Private
Brands, Inc. COOKS JCP HOME   U.S. Federal  

77188078

23-May-2007

 

3463639

08-Jul-2008

  J.C. Penney Purchasing Corporation, as successor to J. C. Penney Private
Brands, Inc. STUDIO JCP HOME   U.S. Federal  

77188098

23-May-2007

 

3517367

14-Oct-2008

  J.C. Penney Purchasing Corporation, as successor to J. C. Penney Private
Brands, Inc. STUDIO   U.S. Federal  

77153785

11-Apr-2007

 

3868960

02-Nov-2010

  J.C. Penney Purchasing Corporation, as successor to J. C. Penney Private
Brands, Inc. OPTIMUM BODY   U.S. Federal  

77141009

27-Mar-2007

 

3419476

29-Apr-2008

  J.C. Penney Purchasing Corporation, as successor to J. C. Penney Private
Brands, Inc. CHLOE ALEXANDER   U.S. Federal  

77116822

27-Feb-2007

 

3386120

19-Feb-2008

  J.C. Penney Purchasing Corporation, as successor to J. C. Penney Private
Brands, Inc. DIAMONART   U.S. Federal  

77032232

30-Oct-2006

 

3330291

06-Nov-2007

  J.C. Penney Purchasing Corporation, as successor to J. C. Penney Private
Brands, Inc. SIMPLY COZY   U.S. Federal  

77024585

19-Oct-2006

 

3502199

16-Sep-2008

  J.C. Penney Purchasing Corporation, as successor to J. C. Penney Private
Brands, Inc. STUDIO BY JCPENNEY HOME COLLECTION   U.S. Federal  

78909790

16-Jun-2006

 

3255709

26-Jun-2007

  J.C. Penney Purchasing Corporation, as successor to J. C. Penney Private
Brands, Inc. EAST5TH   U.S. Federal  

78872228

28-Apr-2006

 

3332532

06-Nov-2007

  J.C. Penney Purchasing Corporation, as successor to J. C. Penney Private
Brands, Inc. SMOOTH REVOLUTION   U.S. Federal  

78830142

06-Mar-2006

 

3309547

09-Oct-2007

  J.C. Penney Purchasing Corporation, as successor to J. C. Penney Private
Brands, Inc. FLIRTITUDE   U.S. Federal  

78830179

06-Mar-2006

 

3353951

11-Dec-2007

  J.C. Penney Purchasing Corporation, as successor to J. C. Penney Private
Brands, Inc.

 

11



--------------------------------------------------------------------------------

Trademark

 

Jurisdiction

 

Application No.

Application Date

 

Registration No.

Registration Date

 

Owner Name

AMBRIELLE ESSENTIALS   U.S. Federal  

78830194

06-Mar-2006

 

3280911

14-Aug-2007

  J.C. Penney Purchasing Corporation, as successor to J. C. Penney Private
Brands, Inc. AMBRIELLE MYSTIQUE   U.S. Federal  

78830284

06-Mar-2006

 

3280912

14-Aug-2007

  J.C. Penney Purchasing Corporation, as successor to J. C. Penney Private
Brands, Inc. A.N.A A NEW APPROACH   U.S. Federal  

78736896

20-Oct-2005

 

3204677

30-Jan-2007

  J.C. Penney Purchasing Corporation, as successor to J. C. Penney Private
Brands, Inc. AMBRIELLE   U.S. Federal  

78737281

20-Oct-2005

 

3280794

14-Aug-2007

  J.C. Penney Purchasing Corporation, as successor to J. C. Penney Private
Brands, Inc. A NEW APPROACH   U.S. Federal  

78718423

22-Sep-2005

 

3248534

29-May-2007

  J.C. Penney Purchasing Corporation, as successor to J. C. Penney Private
Brands, Inc. A NEW APPROACH   U.S. Federal  

78718434

22-Sep-2005

 

3190205

26-Dec-2006

  J.C. Penney Purchasing Corporation, as successor to J. C. Penney Private
Brands, Inc. A.N.A.   U.S. Federal  

78688663

09-Aug-2005

 

3188227

19-Dec-2006

  J.C. Penney Purchasing Corporation, as successor to J. C. Penney Private
Brands, Inc. TWISTED BOOT   U.S. Federal  

78653854

20-Jun-2005

 

3166681

31-Oct-2006

  J.C. Penney Purchasing Corporation, as successor to J. C. Penney Private
Brands, Inc. ZONZ   U.S. Federal  

76547614

26-Sep-2003

  N/A   J.C. Penney Purchasing Corporation, as successor to J. C. Penney Private
Brands, Inc. MAGIC PRINT   U.S. Federal  

76280470

05-Jul-2001

 

2644342

29-Oct-2002

  J.C. Penney Purchasing Corporation, as successor to J. C. Penney Private
Brands, Inc. PROTOCOL   U.S. Federal  

74212407

15-Oct-1991

 

1703294

28-Jul-1992

  J.C. Penney Purchasing Corporation, as successor to J. C. Penney Private
Brands, Inc. STAFFORD   U.S. Federal  

73701325

16-Dec-1987

 

1510969

01-Nov-1988

  J.C. Penney Purchasing Corporation, as successor to J. C. Penney Private
Brands, Inc. ST. JOHN’S BAY   U.S. Federal  

73636097

18-Dec-1986

 

1455438

01-Sep-1987

  J.C. Penney Purchasing Corporation, as successor to J. C. Penney Private
Brands, Inc. THE JCPENNEY TOWEL   U.S. Federal  

73600741

27-May-1986

 

1421983

23-Dec-1986

  J.C. Penney Purchasing Corporation, as successor to J. C. Penney Private
Brands, Inc.

 

12



--------------------------------------------------------------------------------

Trademark

 

Jurisdiction

 

Application No.

Application Date

 

Registration No.

Registration Date

 

Owner Name

TOWNCRAFT   U.S. Federal  

73573635

16-Dec-1985

 

1404163

05-Aug-1986

  J.C. Penney Purchasing Corporation, as successor to J. C. Penney Private
Brands, Inc. BIG MAC   U.S. Federal  

72448221

09-Feb-1973

 

0977365

22-Jan-1974

  J.C. Penney Purchasing Corporation, as successor to J. C. Penney Private
Brands, Inc. STUDIO BY JCPENNEY HOME COLLECTION   U.S. Federal  

77154086

11-Apr-2007

 

3351801

11-Dec-2007

  J.C. Penney Purchasing Corporation, as successor to J. C. Penney Private
Brands, Inc. QUICK-DRI   U.S. Federal  

76520153

23-May-2003

 

2915349

28-Dec-2004

  J.C. Penney Purchasing Corporation, as successor to J. C. Penney Private
Brands, Inc. STJOHN’SBAY   U.S. Federal  

73706932

22-Jan-1988

 

1503930

13-Sep-1988

  J.C. Penney Purchasing Corporation, as successor to J. C. Penney Private
Brands, Inc. CITY STREETS   U.S. Federal  

73462812

27-Jan-1984

 

1319486

12-Feb-1985

  J.C. Penney Purchasing Corporation, as successor to J. C. Penney Private
Brands, Inc. OKIE-DOKIE   U.S. Federal  

73541031

03-Jun-1985

 

1402245

22-Jul-1986

  J.C. Penney Purchasing Corporation, as successor to J. C. Penney Private
Brands, Inc. TOWNCRAFT   U.S. Federal  

71247084

07-Apr-1927

 

0231906

30-Aug-1927

  J.C. Penney Purchasing Corporation, as successor to J. C. Penney Private
Brands, Inc. LIZ BAKER   U.S. Federal  

74035481

02-Mar-1990

 

1794025

21-Sep-1993

  J.C. Penney Purchasing Corporation, as successor to J. C. Penney Private
Brands, Inc. THE ORIGINAL ARIZONA JEAN COMPANY   U.S. Federal  

73826188

18-Sep-1989

 

1636195

26-Feb-1991

  J.C. Penney Purchasing Corporation, as successor to J. C. Penney Private
Brands, Inc. MOSS CREEK TRADERS   U.S. Federal  

73404549

02-Dec-1982

 

1272850

03-Apr-1984

  J.C. Penney Purchasing Corporation, as successor to J. C. Penney Private
Brands, Inc. STAFFORD   U.S. Federal  

73344864

08-Jan-1982

 

1275257

24-Apr-1984

  J.C. Penney Purchasing Corporation, as successor to J. C. Penney Private
Brands, Inc. ADONNA   U.S. Federal  

71321549

27-Nov-1931

 

0292573

15-Mar-1932

  J.C. Penney Purchasing Corporation, as successor to J. C. Penney Private
Brands, Inc.

 

13



--------------------------------------------------------------------------------

Trademark

 

Jurisdiction

 

Application No.

Application Date

 

Registration No.

Registration Date

 

Owner Name

THE ORIGINAL ARIZONA JEAN COMPANY   U.S. Federal  

74681437

30-May-1995

 

1978252

04-Jun-1996

  J.C. Penney Purchasing Corporation, as successor to J. C. Penney Private
Brands, Inc. PRO-TEC-SUN   U.S. Federal  

77861171

30-Oct-2009

 

3998879

19-Jul-2011

  J.C. Penney Purchasing Corporation, as successor to J. C. Penney Private
Brands, Inc. THE ORIGINAL ARIZONA JEAN COMPANY   U.S. Federal  

74288799

25-Jun-1992

 

1755461

02-Mar-1993

  J.C. Penney Purchasing Corporation, as successor to J. C. Penney Private
Brands, Inc. LISETTE   U.S. Federal  

75323165

11-Jul-1997

 

2197706

20-Oct-1998

  J.C. Penney Purchasing Corporation, as successor to J. C. Penney Private
Brands, Inc. BRIGHT FUTURE   U.S. Federal  

75320236

07-Jul-1997

 

2195308

13-Oct-1998

  J.C. Penney Purchasing Corporation, as successor to J. C. Penney Private
Brands, Inc. SO SOFT BY 9-2-5   U.S. Federal  

74083989

30-Jul-1990

 

1653741

13-Aug-1991

  J.C. Penney Purchasing Corporation, as successor to J. C. Penney Private
Brands, Inc. WORTHINGTON   U.S. Federal  

73646168

24-Feb-1987

 

1486179

26-Apr-1988

  J.C. Penney Purchasing Corporation, as successor to J. C. Penney Private
Brands, Inc. UNDERSCORE   U.S. Federal  

73632087

24-Nov-1986

 

1449840

28-Jul-1987

  J.C. Penney Purchasing Corporation, as successor to J. C. Penney Private
Brands, Inc. ALICIA   U.S. Federal  

73412712

07-Feb-1983

 

1273663

10-Apr-1984

  J.C. Penney Purchasing Corporation, as successor to J. C. Penney Private
Brands, Inc. HUNT CLUB   U.S. Federal  

73331560

07-Oct-1981

 

1221838

28-Dec-1982

  J.C. Penney Purchasing Corporation, as successor to J. C. Penney Private
Brands, Inc. SUITED SEPARATES   U.S. Federal  

73290901

23-Dec-1980

 

1208556

14-Sep-1982

  J.C. Penney Purchasing Corporation, as successor to J. C. Penney Private
Brands, Inc. DIVIDEND DOZEN   U.S. Federal  

73245788

11-Jan-1980

 

1174285

20-Oct-1981

  J.C. Penney Purchasing Corporation, as successor to J. C. Penney Private
Brands, Inc. SUBTLE SHAPER   U.S. Federal  

72393200

26-May-1971

 

0956534

03-Apr-1973

  J.C. Penney Purchasing Corporation, as successor to J. C. Penney Private
Brands, Inc.

 

14



--------------------------------------------------------------------------------

Trademark

 

Jurisdiction

 

Application No.

Application Date

 

Registration No.

Registration Date

 

Owner Name

BIG MAC   U.S. Federal  

71167191

21-Jul-1922

 

0164833

27-Feb-1923

  J.C. Penney Purchasing Corporation, as successor to J. C. Penney Private
Brands, Inc. OKIE-DOKIE   U.S. Federal  

75327048

18-Jul-1997

 

2195381

13-Oct-1998

  J.C. Penney Purchasing Corporation, as successor to J. C. Penney Private
Brands, Inc. PAR-FOUR   U.S. Federal  

73409187

13-Jan-1983

 

1270847

20-Mar-1984

  J.C. Penney Purchasing Corporation, as successor to J. C. Penney Private
Brands, Inc. ST JOHN’S BAY   U.S. Federal  

73404842

06-Dec-1982

 

1282573

19-Jun-1984

  J.C. Penney Purchasing Corporation, as successor to J. C. Penney Private
Brands, Inc. LIZ BAKER   U.S. Federal  

73411929

02-Feb-1983

 

1276301

01-May-1984

  J.C. Penney Purchasing Corporation, as successor to J. C. Penney Private
Brands, Inc. GREAT CONNECTIONS   U.S. Federal  

73449355

24-Oct-1983

 

1298926

02-Oct-1984

  J.C. Penney Purchasing Corporation, as successor to J. C. Penney Private
Brands, Inc. BIG MAC   U.S. Federal  

72243012

08-Apr-1966

 

0824962

28-Feb-1967

  J.C. Penney Purchasing Corporation, as successor to J. C. Penney Private
Brands, Inc. AZ   U.S. State    

44119

4/30/00

  J. C. Penney Company, Inc. LITTLE ARIZONA   U.S. State    

44122

4/30/00

  J. C. Penney Company, Inc. THE ORIGINAL ARIZONA JEAN CO.   U.S. State    

44121

4/30/00

  J. C. Penney Company, Inc. ZONZ   U.S. State    

44120

4/30/00

  J. C. Penney Company, Inc. A.N.A. A NEW APPROACH   U.S. State    

68607

4/26/06

  J. C. Penney Company, Inc. A.N.A. APPROACH   U.S. State    

68608

4/26/06

  J. C. Penney Company, Inc.

Foreign Trademarks:

 

Trademark

 

Jurisdiction

 

Application No.

Application Date

 

Registration No.

Registration Date

 

Owner Name

EAST FIFTH   Bangladesh  

98675

5/7/06

    BELTS J C PENNEY CORPORATION ADONNA   Bangladesh  

40384

4/19/94

    J C PENNEY COMPANY

 

15



--------------------------------------------------------------------------------

Trademark

 

Jurisdiction

 

Application No.

Application Date

 

Registration No.

Registration Date

 

Owner Name

ADONNA WOMAN   Bangladesh  

40385

4/19/94

    J C PENNEY COMPANY CITY STREETS   Bangladesh  

42318

11/22/94

    J C PENNEY COMPANY JACQUELINE FERRAR   Bangladesh  

56801

8/26/98

    J C PENNEY COMPANY OKIE DOKIE   Bangladesh  

40387

4/19/94

    J C PENNEY COMPANY THE ORIGINAL ARIZONA JEAN COMPANY   Bangladesh  

42319

11/22/94

    J C PENNEY COMPANY a.n.a. a new approach   Bangladesh  

98671

5/7/06

    J C PENNEY CORPORATION

Al Quds

 

LOGO [g595705ex10_3p50.jpg]

  Bangladesh  

98883

4/12/06

    J C PENNEY CORPORATION AMBRIELLE   Bangladesh  

98677

5/7/06

    J C PENNEY CORPORATION AMBRIELLE   Bangladesh  

98669

5/7/06

    J C PENNEY CORPORATION EAST FIFTH   Bangladesh  

98676

5/7/06

    J C PENNEY CORPORATION FLIRTITUDE   Bangladesh  

98678

5/7/06

    J C PENNEY CORPORATION FLIRTITUDE   Bangladesh  

98670

5/7/06

    J C PENNEY CORPORATION A.N.A A NEW APPROACH   Bolivia  

1986-2006

5/26/06

 

106527 C

11/23/06

  J. C. PENNEY CORPORATION, INC. A.N.A A NEW APPROACH   Bolivia  

1987-2006

5/26/06

 

106526 C

11/23/06

  J. C. PENNEY CORPORATION, INC. A.N.A A NEW APPROACH   Bolivia  

1325-2006

4/11/06

 

106634 C

11/27/06

  J. C. PENNEY CORPORATION, INC. AMBRIELLE   Bolivia  

1985-2006

5/26/06

 

106528 C

11/23/06

  J. C. PENNEY CORPORATION, INC. AMBRIELLE   Bolivia  

1328-2006

4/11/06

 

106681 C

11/28/06

  J. C. PENNEY CORPORATION, INC. EAST FIFTH   Bolivia  

1983-2006

5/26/06

 

106620 C

11/27/06

  J. C. PENNEY CORPORATION, INC. EAST FIFTH   Bolivia  

1326-2006

4/11/06

 

106635 C

11/27/06

  J. C. PENNEY CORPORATION, INC. FLIRTITUDE   Bolivia  

1984-2006

5/26/06

    J. C. PENNEY CORPORATION, INC. FLIRTITUDE   Bolivia  

1327-2006

4/11/06

 

106636 C

11/27/06

  J. C. PENNEY CORPORATION, INC. NEW MOVES   Bolivia  

2890-1995

8/1/95

 

67915 C

10/6/98

  J. C. PENNEY CORPORATION, INC. A.N.A. A NEW APPROACH   Brazil  

828327998

4/28/06

    J. C. PENNEY CORPORATION, INC. AMBRIELLE   Brazil  

828327947

4/28/06

 

828327947

4/1/08

  J. C. PENNEY CORPORATION, INC.

 

16



--------------------------------------------------------------------------------

Trademark

 

Jurisdiction

 

Application No.

Application Date

 

Registration No.

Registration Date

 

Owner Name

AMBRIELLE   Brazil  

828328099

4/28/06

 

828328099

4/1/08

  J. C. PENNEY CORPORATION, INC. EAST FIFTH   Brazil  

828328056

4/28/06

 

828328056

4/1/08

  J. C. PENNEY CORPORATION, INC. EAST FIFTH   Brazil  

828328072

4/28/06

 

828328072

4/1/08

  J. C. PENNEY CORPORATION, INC. ST. JOHN’S BAY   Canada   054585200   TMA326120
  J. C. PENNEY CORPORATION, INC. CABIN CREEK   Chile  

713787

12/30/94

 

761197

1/10/96

  J. C. PENNEY CORPORATION, INC. OKIE DOKIE   Chile  

713786

4/3/95

 

761196

4/2/96

  J. C. PENNEY CORPORATION, INC. A.N.A A NEW APPROACH   China  

5493666

7/21/06

 

5493666

11/7/09

  J.C.PENNEY PURCHASING CORPORATION A.N.A A NEW APPROACH   China  

5493667

7/21/06

 

5493667

11/28/09

  J.C.PENNEY PURCHASING CORPORATION A.N.A A NEW APPROACH   China  

5493668

7/21/06

 

5493668

9/7/09

  J.C.PENNEY PURCHASING CORPORATION A.N.A A NEW APPROACH   China  

5493669

7/21/06

 

5493669

9/7/09

  J.C.PENNEY PURCHASING CORPORATION AMBRIELLE   China  

5493671

7/21/06

 

5493671

10/7/09

  J.C.PENNEY PURCHASING CORPORATION AMBRIELLE   China  

5493670

7/21/06

 

5493670

9/7/09

  J.C.PENNEY PURCHASING CORPORATION

AZ

 

LOGO [g595705ex10_3p51.jpg]

  China  

1288641

2/13/98

 

1288641

6/28/99

  J.C.PENNEY PURCHASING CORPORATION BODY TOUCHES BY DELICATES   China  

2024176

10/13/99

 

2024176

2/7/03

  J.C.PENNEY PURCHASING CORPORATION BRIGHT FUTURE   China  

725280

7/9/93

 

725280

1/14/95

  J.C.PENNEY PURCHASING CORPORATION CABIN CREEK   China  

616674

11/4/91

 

616674

10/30/92

  J.C.PENNEY PURCHASING CORPORATION CABIN CREEK   China  

542845

2/15/90

 

542845

2/10/91

  J.C.PENNEY PURCHASING CORPORATION CITY STREETS   China  

720405

6/11/93

 

720405

12/14/94

  J.C.PENNEY PURCHASING CORPORATION

 

17



--------------------------------------------------------------------------------

Trademark

 

Jurisdiction

 

Application No.

Application Date

 

Registration No.

Registration Date

 

Owner Name

CITY STREETS   China  

616699

11/4/91

 

616699

10/30/92

  J.C.PENNEY PURCHASING CORPORATION DELICATES BY JCPENNEY   China  

795637

2/21/94

 

795637

11/28/95

  J.C.PENNEY PURCHASING CORPORATION EAST FIFTH   China  

5493673

7/21/06

 

5493673

8/28/09

  J.C.PENNEY PURCHASING CORPORATION EAST FIFTH   China  

5493672

7/21/06

 

5493672

9/7/09

  J.C.PENNEY PURCHASING CORPORATION EAST FIFTH   China  

5493674

7/21/06

 

5493674

9/7/09

  J.C.PENNEY PURCHASING CORPORATION FLIRTITUDE   China  

5493678

7/21/06

 

5493678

9/7/09

  J.C.PENNEY PURCHASING CORPORATION

HUNT CLUB

 

LOGO [g595705ex10_3p52a.jpg]

  China  

3073721

1/21/02

 

3073721

5/21/03

  J.C.PENNEY PURCHASING CORPORATION JACQUELINE FERRAR   China  

616707

11/4/91

 

616707

10/30/92

  J.C.PENNEY PURCHASING CORPORATION JACQUELINE FERRAR   China  

543904

2/15/90

 

543904

2/20/91

  J.C.PENNEY PURCHASING CORPORATION

JC PENNEY

 

LOGO [g595705ex10_3p52b.jpg]

  China  

1328125

2/13/98

 

1328125

10/28/99

  J.C.PENNEY PURCHASING CORPORATION JC PENNEY   China  

592898

5/20/91

 

592898

4/30/92

  J.C.PENNEY PURCHASING CORPORATION

JC PENNEY HOME COLLECTION

 

LOGO [g595705ex10_3p52c.jpg]

  China  

1341875

2/13/98

 

1341875

12/7/99

  J.C.PENNEY PURCHASING CORPORATION JCPENNEY   China  

571429

11/7/90

 

571429

11/10/91

  J.C.PENNEY PURCHASING CORPORATION JCPENNEY   China  

138329

7/5/80

 

138329

7/5/80

  J.C.PENNEY PURCHASING CORPORATION

 

18



--------------------------------------------------------------------------------

Trademark

 

Jurisdiction

 

Application No.

Application Date

 

Registration No.

Registration Date

 

Owner Name

JCPENNEY   China  

138330

7/5/80

 

138330

7/5/80

  J.C.PENNEY PURCHASING CORPORATION JCPENNEY   China  

138335

7/5/80

 

138335

7/5/80

  J.C.PENNEY PURCHASING CORPORATION JCPENNEY   China  

138333

7/5/80

 

138333

7/5/80

  J.C.PENNEY PURCHASING CORPORATION JCPENNEY   China  

138334

7/5/80

 

138334

7/5/80

  J.C.PENNEY PURCHASING CORPORATION JCPENNEY   China  

138332

7/5/80

 

138332

7/5/80

  J.C.PENNEY PURCHASING CORPORATION

JCPENNEY JC PENNEY

 

LOGO [g595705ex10_3p53a.jpg]

  China  

1287885

2/13/98

 

1287885

6/28/99

  J.C.PENNEY PURCHASING CORPORATION

JF J FERROR

 

LOGO [g595705ex10_3p53b.jpg]

  China  

1517263

10/13/99

 

1517263

2/7/01

  J.C.PENNEY PURCHASING CORPORATION LIZ BAKER   China  

615253

10/28/91

 

615253

10/20/92

  J.C.PENNEY PURCHASING CORPORATION

MI X IT

 

LOGO [g595705ex10_3p53c.jpg]

  China   1276140  

1276140

5/21/99

  J.C.PENNEY PURCHASING CORPORATION MICHAEL JAMES   China  

893292

1/6/95

 

893292

11/7/96

  J.C.PENNEY PURCHASING CORPORATION NEW MOVES   China  

542841

2/15/90

 

542841

2/10/91

  J.C.PENNEY PURCHASING CORPORATION OKIE DOKIE   China  

616664

11/4/91

 

616664

10/30/92

  J.C.PENNEY PURCHASING CORPORATION OPTIONS BY STAFFORD   China  

1517264

10/13/99

 

1517264

2/7/01

  J.C.PENNEY PURCHASING CORPORATION PROTOCOL   China  

614029

10/28/91

 

614029

10/10/92

  J.C.PENNEY PURCHASING CORPORATION SJB   China  

3929283

2/26/04

 

3929283

6/21/07

  J.C.PENNEY PURCHASING CORPORATION SOPHIA BY DELICATES   China  

3073719

1/21/02

 

3073719

4/28/03

  J.C.PENNEY PURCHASING CORPORATION

 

19



--------------------------------------------------------------------------------

Trademark

 

Jurisdiction

 

Application No.

Application Date

 

Registration No.

Registration Date

 

Owner Name

ST JOHN S BAY   China  

542840

2/15/90

 

542840

2/10/91

  J.C.PENNEY PURCHASING CORPORATION STAFFORD EXECUTIVE   China  

813693

1/31/94

 

813693

2/7/96

  J.C.PENNEY PURCHASING CORPORATION STEP ASIDE   China  

3073718

1/21/02

 

3073718

4/28/03

  J.C.PENNEY PURCHASING CORPORATION SURF RAGS   China  

720403

6/11/93

 

720403

12/14/94

  J.C.PENNEY PURCHASING CORPORATION TOTAL GIRL   China  

3073737

1/21/02

 

3073737

7/28/05

  J.C.PENNEY PURCHASING CORPORATION TOWNCRAFT   China  

542838

2/15/90

 

542838

2/10/91

  J.C.PENNEY PURCHASING CORPORATION UNDERSCORE   China  

893473

1/6/95

 

893473

11/7/96

  J.C.PENNEY PURCHASING CORPORATION WORTHINGTON   China  

542846

2/15/90

 

542846

2/10/91

  J.C.PENNEY PURCHASING CORPORATION

ZN ZHEN NAN

 

LOGO [g595705ex10_3p54.jpg]

  China  

541635

1/22/90

 

541635

1/30/91

  J.C.PENNEY PURCHASING CORPORATION ZONZ   China  

905407

1/12/95

 

905407

11/28/96

  J.C.PENNEY PURCHASING CORPORATION 9-2-5   Colombia  

96 64261

12/6/96

 

198707

6/27/07

  J C PENNEY COMPANY INC 9-2-5   Colombia   94 64261     J C PENNEY COMPANY INC
9-2-5 (NUEVE-DOS-CINCO)   Colombia  

96 64261

12/6/96

 

198707

6/27/97

  J C PENNEY COMPANY INC CABIN CREEK   Colombia  

94 14590

4/12/94

 

168501

10/26/94

  J C PENNEY COMPANY INC CABIN CREEK   Colombia   93 382518     J C PENNEY
COMPANY INC

CHRISTIE & JILL

 

LOGO [g595705christiejill.jpg]

  Colombia  

96 23063

5/8/96

 

191650

11/29/96

  J C PENNEY COMPANY INC CITY STREETS   Colombia   93 382519     J C PENNEY
COMPANY INC

 

20



--------------------------------------------------------------------------------

Trademark

 

Jurisdiction

 

Application No.

Application Date

 

Registration No.

Registration Date

 

Owner Name

DIVIDENDS MATERNITY   Colombia  

96 64265

12/6/96

 

198769

6/27/97

  J C PENNEY COMPANY INC LIZ BAKER ESSENTIALS   Colombia  

95 54205

11/16/95

 

185075

3/1/96

  J C PENNEY COMPANY INC MICHAEL JAMES   Colombia  

96 64267

12/6/96

 

198711

6/27/97

  J C PENNEY COMPANY INC MIXED BLUES   Colombia  

94 14592

4/12/94

    J C PENNEY COMPANY INC MIXED BLUSS   Colombia   93 382664     J C PENNEY
COMPANY INC NEW MOVES   Colombia  

96 64268

12/6/96

 

198712

6/27/97

  J C PENNEY COMPANY INC PAR FOUR   Colombia  

96 64260

12/6/96

 

198706

6/27/97

  J C PENNEY COMPANY INC PINWHEALS   Colombia   93 382663     J C PENNEY COMPANY
INC PINWHEELS   Colombia  

94 14589

4/12/94

 

168502

10/18/94

  J C PENNEY COMPANY INC PROTOCOL   Colombia   93 382662     J C PENNEY COMPANY
INC UNITS   Colombia  

92 284257

4/12/88

 

132540

12/26/85

  J C PENNEY COMPANY INC YARN WORKS   Colombia  

96 64272

12/6/96

 

198715

6/27/97

  J C PENNEY COMPANY INC A.N.A. A NEW APPROACH   Community Trademarks  

5018965

4/13/06

 

5018965

3/28/08

  J. C. PENNEY CORPORATION, INC. AMBRIELLE   Community Trademarks  

5019542

4/13/06

 

5019542

4/5/07

  J. C. PENNEY CORPORATION, INC. EAST FIFTH   Community Trademarks  

5019021

4/13/06

 

5019021

3/15/07

  J. C. PENNEY CORPORATION, INC. FLIRTITUDE   Community Trademarks  

5019849

4/13/06

 

5019849

6/6/07

  J. C. PENNEY CORPORATION, INC. LIZ BAKER ESSENTIALS   Costa Rica  

7687-96

10/15/96

    J. C. PENNEY COMPANY INC.

AZ

 

LOGO [g595705ex10_3p55.jpg]

  Cyprus  

54306

10/6/99

    J C PENNEY COMPANY JCPENNEY   Denmark  

VA 000925 1972

3/13/72

 

VR 002097 1974

7/5/74

  J. C. PENNEY CORPORATION, INC. ST JOHN’S BAY   Denmark  

VA 000517 1985

1/23/85

 

VR 000513 1986

2/14/86

  J. C. PENNEY CORPORATION, INC. JCPENNEY HOME COLLECTION   Egypt  

154467

9/18/02

    J. C. PENNEY CORPORATION, INC. ADONNA   El Salvador  

17

1/3/95

    J. C. PENNEY COMPANY INC. JCPenney   Finland  

197201751

3/14/72

 

66954

1/5/78

  J. C. PENNEY CORPORATION, INC. BIG MAC   Germany  

P 32036

11/7/84

 

1080137

7/31/85

  J. C. PENNEY CORPORATION, INC.

 

21



--------------------------------------------------------------------------------

Trademark

 

Jurisdiction

 

Application No.

Application Date

 

Registration No.

Registration Date

 

Owner Name

JC PENNEY   Germany  

P 24896

10/12/77

 

1035553

7/14/82

  J. C. PENNEY CORPORATION, INC. JC PENNEY   Germany  

P 23701

4/20/76

 

975173

8/11/78

  J. C. PENNEY CORPORATION, INC. JC PENNEY S CITY STREETS   Germany  

P 33880

5/13/86

 

1101984

2/3/87

  J. C. PENNEY CORPORATION, INC.

JCPenney HOME COLLECTION

 

LOGO [g595705ex10_3p56a.jpg]

  Germany  

39752295.9

11/3/97

 

39752295

8/12/98

  J. C. PENNEY CORPORATION, INC. STAFFORD EXECUTIVE   Germany  

P 45406

10/7/93

 

2078728

9/22/94

  J. C. PENNEY CORPORATION, INC.

ARIZONA JEAN CO

 

LOGO [g595705ex10_3p56b.jpg]

  Greece  

141922

10/4/99

    J C PENNEY COMPANY JCPENNEY   Greece  

148676

4/2/03

    J C PENNEY COMPANY CLASSIC TRADITIONS   Greece  

115993

9/16/93

    J. C. PENNEY COMPANY INC. HUNT CLUB   Greece  

115994

9/16/93

    J. C. PENNEY COMPANY INC. JC PENNEY HOME COLLECTIONS   Greece  

115992

9/16/93

    J. C. PENNEY COMPANY INC. JCPENNEY   Greece  

115997

9/16/93

    J. C. PENNEY COMPANY INC. JCPENNEY BY DESIGN   Greece  

115995

9/16/93

    J. C. PENNEY COMPANY INC. JCPENNEY COLLECTIONS   Greece  

115996

9/16/93

    J. C. PENNEY COMPANY INC. DUO MATERNITY   Guatemala  

200108591

11/27/01

 

117152

4/29/02

  J C PENNEY COMPANY INC STEP ASIDE   Guatemala  

200108589

11/27/01

 

119326

8/12/02

  J C PENNEY COMPANY INC TOTAL GIRL   Guatemala  

200108590

11/27/01

 

120138

9/26/02

  J C PENNEY COMPANY INC A.N.A A NEW APPROACH   Guatemala  

200603771

5/12/06

 

147896

3/15/07

  J. C. PENNEY CORPORATION, INC. A.N.A A NEW APPROACH   Guatemala  

200603772

5/12/06

 

146955

2/8/07

  J. C. PENNEY CORPORATION, INC. A.N.A A NEW APPROACH   Guatemala  

200603773

5/12/06

 

147963

3/20/07

  J. C. PENNEY CORPORATION, INC. A.N.A A NEW APPROACH   Guatemala  

200603775

5/12/06

 

146826

2/2/07

  J. C. PENNEY CORPORATION, INC. AMBRIELLE   Guatemala  

200603778

5/12/06

 

147514

3/1/07

  J. C. PENNEY CORPORATION, INC.

 

22



--------------------------------------------------------------------------------

Trademark

 

Jurisdiction

 

Application No.

Application Date

 

Registration No.

Registration Date

 

Owner Name

AMBRIELLE   Guatemala  

200603779

5/12/06

 

147418

2/27/07

  J. C. PENNEY CORPORATION, INC. BIG MAC   Guatemala   199505978  

87935

10/28/97

  J. C. PENNEY CORPORATION, INC. EAST FIFTH   Guatemala  

200603774

5/12/06

 

146934

2/7/07

  J. C. PENNEY CORPORATION, INC. EAST FIFTH   Guatemala  

200603776

5/12/06

 

147875

3/15/07

  J. C. PENNEY CORPORATION, INC. EAST FIFTH   Guatemala  

200603777

5/12/06

 

147416

2/27/07

  J. C. PENNEY CORPORATION, INC. FLIRTITUDE   Guatemala  

200603780

5/12/06

 

147513

3/1/07

  J. C. PENNEY CORPORATION, INC. FLIRTITUDE   Guatemala  

200603781

5/12/06

 

146825

2/2/07

  J. C. PENNEY CORPORATION, INC. JCPENNEY HOME COLLECTION.   Guatemala  

200206995

10/7/02

 

134008

1/31/05

  J. C. PENNEY CORPORATION, INC. MOTION   Honduras  

95008006

8/25/95

    J. C. PENNEY COMPANY BY DESIGN   Honduras  

95007931

8/23/95

    J. C. PENNEY COMPANY INC. COMFORT CLUB   Honduras  

95007939

8/24/95

    J. C. PENNEY COMPANY INC. HOME COLLECTION   Honduras  

95008004

8/25/95

    J. C. PENNEY COMPANY INC. MB CLOTHING CO   Honduras  

95008003

8/25/95

    J. C. PENNEY COMPANY INC. J. FERRAR   India  

958408

9/25/00

    J. C. PENNEY COMPANY, INC.

MIXIT

 

LOGO [g595705ex10_3p57a.jpg]

  India  

778934

11/19/97

    J. C. PENNEY COMPANY, INC.[323463] SIMPLY FOR SPORTS   India  

1061089

11/19/01

    J. C. PENNEY COMPANY, INC.[323463] STEP ASIDE   India  

1061090

11/19/01

    J. C. PENNEY COMPANY, INC.[323463] TOTAL GIRL   India  

1061091

11/19/01

    J. C. PENNEY COMPANY, INC.[323463]

AZ ARIZONA JEAN CO.

 

LOGO [g595705ex10_3p57b.jpg]

  India  

879131

9/30/99

    J. C. PENNEY COMPANY, INC.[342652] JCPENNEY HOME COLLECTION   India  

884270

10/29/99

    J. C. PENNEY COMPANY, INC.[342652] DUO MATERNITY   India  

1261930

1/19/04

    J. C. PENNEY CORPORATION, INC. JCPENNEY   India  

1373010

7/21/05

    J. C. PENNEY CORPORATION, INC. JCPENNEY HOME COLLECTION   India  

1133323

9/13/02

    J. C. PENNEY CORPORATION, INC.

 

23



--------------------------------------------------------------------------------

Trademark

 

Jurisdiction

 

Application No.

Application Date

 

Registration No.

Registration Date

 

Owner Name

JCPENNY HOME COLLECTION.   India  

1378052

8/17/05

    J. C. PENNEY CORPORATION, INC. LIZ BAKER   India  

1261934

1/19/04

    J. C. PENNEY CORPORATION, INC. OKIE-DOKIE   India  

624743

4/8/94

    J. C. PENNEY CORPORATION, INC. SJB   India  

1267727

2/18/04

    J. C. PENNEY CORPORATION, INC. a.n.a a new approach   Indonesia  

D002006013497

4/28/06

    J. C. PENNEY CORPORATION, INC. a.n.a a new approach   Indonesia  

D002006013499

4/28/06

    J. C. PENNEY CORPORATION, INC. a.n.a a new approach   Indonesia  

D002006013496

4/28/06

    J. C. PENNEY CORPORATION, INC. a.n.a a new approach   Indonesia  

D002006013498

4/28/06

    J. C. PENNEY CORPORATION, INC. AMBRIELLE   Indonesia  

D002006013509

4/28/06

    J. C. PENNEY CORPORATION, INC. AMBRIELLE   Indonesia  

D002006013511

4/28/06

    J. C. PENNEY CORPORATION, INC. EAST FIFTH   Indonesia  

D002006013508

4/28/06

    J. C. PENNEY CORPORATION, INC. EAST FIFTH   Indonesia  

D002006013503

4/28/06

    J. C. PENNEY CORPORATION, INC. FLIRTITUDE   Indonesia  

D002006013512

4/28/06

    J. C. PENNEY CORPORATION, INC. FLIRTITUDE   Indonesia  

D002006013514

4/28/06

    J. C. PENNEY CORPORATION, INC. JC PENNEY HOME COLLECTION   Indonesia  

D00200221184.21413

9/16/02

    J. C. PENNEY CORPORATION, INC. THE ORIGINAL ARIZONA JEAN CO.   Ireland  

217536

3/6/98

  217536   J. C. PENNEY COMPANY, INC. ADONNA   Jamaica  

TM25/1609

1/6/95

    J. C. PENNEY COMPANY INC. ana A NEW. APPROACH   Kuwait  

78049

6/26/06

    J. C. PENNEY CORPORATION, INC. ana A NEW. APPROACH   Kuwait  

78050

6/26/06

    J. C. PENNEY CORPORATION, INC. ana A NEW. APPROACH   Kuwait  

78052

6/26/06

    J. C. PENNEY CORPORATION, INC. EAST FIFTH   Kuwait  

78053

6/26/06

    J. C. PENNEY CORPORATION, INC. EAST FIFTH   Kuwait  

78054

6/26/06

    J. C. PENNEY CORPORATION, INC. EAST FIFTH   Kuwait  

78055

6/26/06

    J. C. PENNEY CORPORATION, INC. a.n.a. new approach   Macao  

22164

5/2/06

 

22164

9/12/06

  J C PENNEY CORPORATION a.n.a. new approach   Macao  

22165

5/2/06

 

22165

9/12/06

  J C PENNEY CORPORATION a.n.a. new approach   Macao  

22166

5/2/06

 

22166

9/12/06

  J C PENNEY CORPORATION

 

24



--------------------------------------------------------------------------------

Trademark

 

Jurisdiction

 

Application No.

Application Date

 

Registration No.

Registration Date

 

Owner Name

a.n.a. new approach   Macao  

22167

5/2/06

 

22167

9/12/06

  J C PENNEY CORPORATION AMBRIELLE   Macao  

22168

5/2/06

 

22168

9/12/06

  J C PENNEY CORPORATION AMBRIELLE   Macao  

22169

5/2/06

 

22169

9/12/06

  J C PENNEY CORPORATION EAST FIFTH   Macao  

22161

5/2/06

 

22161

9/12/06

  J C PENNEY CORPORATION EAST FIFTH   Macao  

22162

5/2/06

 

22162

9/12/06

  J C PENNEY CORPORATION EAST FIFTH   Macao  

22163

5/2/06

 

22163

9/12/06

  J C PENNEY CORPORATION FLIRTITUDE   Macao  

22159

5/2/06

 

22159

9/12/06

  J C PENNEY CORPORATION FLIRTITUDE   Macao  

22160

5/2/06

 

22160

9/12/06

  J C PENNEY CORPORATION

AZ

 

LOGO [g595705ex10_3p59a.jpg]

  Malaysia  

99009933

10/6/99

    J. C. PENNEY COMPANY, INC.;

J. FERRAR JF

 

LOGO [g595705ex10_3p59b.jpg]

  Malaysia  

99009931

10/6/99

  4/28/07   J. C. PENNEY COMPANY, INC.

STJOHNS’BAY

 

LOGO [g595705ex10_3p59c.jpg]

  Malaysia  

02009120

7/31/02

    J. C. PENNEY COMPANY, INC. A.N.A A NEW APPROACH   Malaysia  

06006448

4/20/06

  1/15/08   J. C. PENNEY CORPORATION, INC. A.N.A A NEW APPROACH   Malaysia  

06006449

4/20/06

  1/7/08   J. C. PENNEY CORPORATION, INC. A.N.A A NEW APPROACH   Malaysia  

06006450

4/20/06

  1/5/10   J. C. PENNEY CORPORATION, INC. A.N.A A NEW APPROACH   Malaysia  

06006451

4/20/06

  6/9/10   J. C. PENNEY CORPORATION, INC. AMBRIELLE   Malaysia  

06006446

4/20/06

  10/17/07   J. C. PENNEY CORPORATION, INC. AMBRIELLE   Malaysia  

06006455

4/20/06

    J. C. PENNEY CORPORATION, INC. EAST FIFTH   Malaysia  

06006452

4/20/06

  1/7/08   J. C. PENNEY CORPORATION, INC. EAST FIFTH   Malaysia  

06006453

4/20/06

  12/29/07   J. C. PENNEY CORPORATION, INC.

 

25



--------------------------------------------------------------------------------

Trademark

 

Jurisdiction

 

Application No.

Application Date

 

Registration No.

Registration Date

 

Owner Name

EAST FIFTH   Malaysia  

06006454

4/20/06

  5/28/08   J. C. PENNEY CORPORATION, INC. FLIRTITUDE   Malaysia  

06006445

4/20/06

  10/17/07   J. C. PENNEY CORPORATION, INC. FLIRTITUDE   Malaysia  

06006447

4/20/06

    J. C. PENNEY CORPORATION, INC. SHEER TOES   Mexico   9/30/92   428534   J C
PENNEY SUBTLE SHAPER.   Mexico   9/30/92   428533   J C PENNEY ADONNA   Mexico  

151237

9/30/92

 

436468

6/29/93

  J C PENNEY CO INC. PROTOCOL   Mexico  

159086

1/22/93

 

436374

6/28/93

  J C PENNEY CO INC. CITY STREETS.   Mexico  

151248

9/30/92

 

429468

1/18/93

  J C PENNEY CO, INC. NEW MOVES.   Mexico  

151252

9/30/92

 

429614

1/20/93

  J C PENNEY CO, INC. SHEER CARESS   Mexico  

151255

9/30/92

 

428938

1/8/93

  J C PENNEY CO, INC. SHEER SUPPORT   Mexico  

151257

9/30/92

 

430419

1/28/93

  J C PENNEY CO, INC. SIMPLY FOR SPORTS.   Mexico  

151247

9/30/92

 

429612

1/20/93

  J C PENNEY CO, INC. SOSOFT BY 9-2-5.   Mexico  

151244

9/30/92

 

429465

1/18/93

  J C PENNEY CO, INC. STAFFORD EXECUTIVE   Mexico  

151235

9/30/92

 

429820

1/22/93

  J C PENNEY CO, INC. UNDERSCORE   Mexico  

151239

9/30/92

 

429258

1/13/93

  J C PENNEY CO, INC. THE ORIGINAL ARIZONA JEAN COMPANY.   Mexico  

151267

9/30/92

 

453133

2/28/94

  J C PENNEY CO. INC. a.n.a.a new approach   Mongolia  

6432

5/16/06

  5873   J C PENNEY CORPORATION AMBRIELLE   Mongolia  

6433

5/16/06

  5874   J C PENNEY CORPORATION EAST FIFTH   Mongolia  

6434

5/16/06

  5875   J C PENNEY CORPORATION HUNT CLUB   New Zealand  

292443

5/18/98

 

292443

11/19/98

  J. C. PENNEY COMPANY, INC. JCPENNEY   New Zealand  

292444

5/18/98

 

292444

1/18/99

  J. C. PENNEY COMPANY, INC. JCPENNEY   New Zealand  

234600

3/1/94

 

234600

11/26/97

  J. C. PENNEY COMPANY, INC. JCPENNEY DELICATES   New Zealand  

292440

5/18/98

 

292440

12/20/99

  J. C. PENNEY COMPANY, INC.

 

26



--------------------------------------------------------------------------------

Trademark

 

Jurisdiction

 

Application No.

Application Date

 

Registration No.

Registration Date

 

Owner Name

JCPenney HOME COLLECTION

 

LOGO [g595705ex10_3p61a.jpg]

  New Zealand  

292736

5/22/98

 

292736

11/20/98

  J. C. PENNEY COMPANY, INC. JCPENNEY WORTHINGTON   New Zealand  

292459

5/18/98

 

292459

11/12/99

  J. C. PENNEY COMPANY, INC.

MIXIT

 

LOGO [g595705ex10_3p61b.jpg]

  New Zealand  

292449

5/18/98

 

292449

11/19/98

  J. C. PENNEY COMPANY, INC. OKIE-DOKIE   New Zealand  

292451

5/18/98

 

292451

11/19/98

  J. C. PENNEY COMPANY, INC. ST JOHN’S BAY   New Zealand  

292455

5/18/98

 

292455

11/19/98

  J. C. PENNEY COMPANY, INC. THE ORIGINAL ARIZONA JEAN CO.   New Zealand  

292452

5/18/98

 

292452

5/20/99

  J. C. PENNEY COMPANY, INC. A.N.A. A NEW APPROACH   Nicaragua  

2006-00001423

4/20/06

 

0700104

1/23/07

  J. C. PENNEY CORPORATION, INC. AMBRIELLE   Nicaragua  

2006-00001491

4/25/06

 

0700231

2/8/07

  J. C. PENNEY CORPORATION, INC.

AZ

 

LOGO [g595705ex10_3p61c.jpg]

  Nicaragua  

1998-00003647

10/1/98

 

41193

5/18/99

  J. C. PENNEY CORPORATION, INC.

AZ ARIZONA JEAN

 

LOGO [g595705ex10_3p61d.jpg]

  Nicaragua  

2000-00000507

2/3/00

 

46751

1/30/01

  J. C. PENNEY CORPORATION, INC. DUO MATERNITY   Nicaragua  

2004-00000059

1/7/04

 

70761

8/18/04

  J. C. PENNEY CORPORATION, INC. EAST FIFTH   Nicaragua  

2006-00001422

4/20/06

 

0700103

1/23/07

  J. C. PENNEY CORPORATION, INC. FLIRTITUDE   Nicaragua  

2006-00001490

4/25/06

 

0700230

2/8/07

  J. C. PENNEY CORPORATION, INC.

JCPENNEY

 

LOGO [g595705ex10_3p61e.jpg]

  Nicaragua  

1998-00001401

1/20/98

 

38958

10/8/98

  J. C. PENNEY CORPORATION, INC. JCPENNEY   Nicaragua  

1994-00001391

6/23/94

 

27328

12/2/94

  J. C. PENNEY CORPORATION, INC. JCPENNEY HOME COLLECTION   Nicaragua  

2002-00002684

10/17/02

 

57646

5/12/03

  J. C. PENNEY CORPORATION, INC.

 

27



--------------------------------------------------------------------------------

Trademark

 

Jurisdiction

 

Application No.

Application Date

 

Registration No.

Registration Date

 

Owner Name

LITTLE ARIZONA   Nicaragua  

1997-00003917

11/14/97

 

39178

10/28/98

  J. C. PENNEY CORPORATION, INC.

MIXIT

 

LOGO [g595705ex10_3p62.jpg]

  Nicaragua  

1998-00003648

10/1/98

 

41789

8/5/99

  J. C. PENNEY CORPORATION, INC. OPTIONS BY STAFFORD   Nicaragua  

2000-00000508

2/3/00

 

46752

1/30/01

  J. C. PENNEY CORPORATION, INC. SJB   Nicaragua  

2004-00000058

1/7/04

 

70797

8/18/04

  J. C. PENNEY CORPORATION, INC. STAFFORD   Nicaragua  

2001-00004301

11/28/01

 

54489

6/19/02

  J. C. PENNEY CORPORATION, INC. STAFFORD EXECUTIVE   Nicaragua  

1998-00003183

8/31/98

 

44884

10/20/00

  J. C. PENNEY CORPORATION, INC. STEP ASIDE   Nicaragua  

2001-00004303

11/28/01

 

54491

6/19/02

  J. C. PENNEY CORPORATION, INC. THE ORIGINAL ARIZONA JEAN COMPANY   Nicaragua  

1996-00000974

3/15/96

 

32632

12/3/96

  J. C. PENNEY CORPORATION, INC. TOTAL GIRL   Nicaragua  

2001-00004302

11/28/01

 

54490

6/19/02

  J. C. PENNEY CORPORATION, INC. JCPenney   Norway  

199504436

7/14/95

 

176163

8/8/96

  J. C. PENNEY COMPANY, INC MOTION BY JCPENNEY   Norway  

199504437

7/14/95

 

176164

8/8/96

  J. C. PENNEY COMPANY, INC City Streets   Norway  

199504171

7/4/95

 

179644

2/6/97

  J. C. PENNEY CORPORATION, INC. Dividends Maternity   Norway  

199504175

7/4/95

 

179645

2/6/97

  J. C. PENNEY CORPORATION, INC. The Original Arizona Jean Co.   Norway  

199504182

7/4/95

 

179648

2/6/97

  J. C. PENNEY CORPORATION, INC. Worthington   Norway  

199504191

7/4/95

 

179284

1/23/97

  J. C. PENNEY CORPORATION, INC. a.n.a a new approach   Pakistan  

220808

4/17/06

    J C PENNEY CORPORATION a.n.a a new approach   Pakistan  

220809

4/17/06

    J C PENNEY CORPORATION AMBRIELLE   Pakistan  

220804

4/17/06

    J C PENNEY CORPORATION EAST FIFTH   Pakistan  

220811

4/17/06

    J C PENNEY CORPORATION THE ORIGINAL ARIZONA JEAN COMPANY   Panama  

75976

6/15/95

 

75976

6/15/95

  J. C. PENNEY COMPANY, INC. CHRISTIE & JILL   Philippines  

41995100438D

5/30/95

    J. C. PENNEY COMPANY, INC. CITY STREETS   Philippines  

42005005404

6/10/05

 

42005005404

6/8/06

  J. C. PENNEY CORPORATION, INC. STAFFORD EXECUTIVE   Philippines  

42006000840

1/25/06

 

42006000840

7/9/07

  J. C. PENNEY CORPORATION, INC.

 

28



--------------------------------------------------------------------------------

Trademark

 

Jurisdiction

 

Application No.

Application Date

 

Registration No.

Registration Date

 

Owner Name

HUNT CLUB   Poland  

241847

10/17/01

    J. C. PENNEY COMPANY, INC. JCPENNEY HOME COLLECTION   Poland  

180232

11/18/97

 

126405

12/1/00

  J. C. PENNEY CORPORATION, INC. JCPENNEY HOME COLLECTION   Portugal  

366932 MNA

9/27/02

 

366932 MNA

8/4/03

  J. C. PENNEY COMPANY, INC. THE ORIGINAL ARIZONA JEAN COMPANY   Portugal  

310363 MNA

5/29/95

 

310363 MNA

5/17/96

  J. C. PENNEY CORPORATION, INC.

MIXIT

 

LOGO [g595705ex10_3p63.jpg]

  Romania  

M 2000 04036

9/27/00

 

44667

8/14/01

  J C PENNEY COMPANY INC. a.n.a a new approach   Singapore © Intellectual
Property Office of Singapore  

T0607460D

4/20/06

    J. C. PENNEY CORPORATION, INC. a.n.a a new approach   Singapore ©
Intellectual Property Office of Singapore  

T0607463I

4/20/06

    J. C. PENNEY CORPORATION, INC. a.n.a a new approach   Singapore ©
Intellectual Property Office of Singapore  

T0607461B

4/20/06

    J. C. PENNEY CORPORATION, INC. a.n.a a new approach   Singapore ©
Intellectual Property Office of Singapore  

T0607462J

4/20/06

    J. C. PENNEY CORPORATION, INC. ambrielle   Singapore © Intellectual Property
Office of Singapore  

T0607467A

4/20/06

    J. C. PENNEY CORPORATION, INC. ambrielle   Singapore © Intellectual Property
Office of Singapore  

T0607468Z

4/20/06

    J. C. PENNEY CORPORATION, INC. east fifth   Singapore © Intellectual
Property Office of Singapore  

T0607464G

4/20/06

    J. C. PENNEY CORPORATION, INC. east fifth   Singapore © Intellectual
Property Office of Singapore  

T0607465E

4/20/06

    J. C. PENNEY CORPORATION, INC. east fifth   Singapore © Intellectual
Property Office of Singapore  

T0607466C

4/20/06

    J. C. PENNEY CORPORATION, INC. flirtitude   Singapore © Intellectual
Property Office of Singapore  

T0607470A

4/20/06

    J. C. PENNEY CORPORATION, INC.

 

29



--------------------------------------------------------------------------------

Trademark

 

Jurisdiction

 

Application No.

Application Date

 

Registration No.

Registration Date

 

Owner Name

sjb   Singapore © Intellectual Property Office of Singapore  

T0400095F

1/7/04

    J. C. PENNEY CORPORATION, INC. STAFFORD   Slovak Republic  

1846-1993

10/13/93

 

178182

10/22/97

  J. C. PENNEY COMPANY INC. JCPenney   Slovak Republic  

468-1994

2/28/94

 

177840

2/25/97

  J. C. PENNEY COMPANY, INC. JCPENNEY BASICS   South Africa  

2002/15269

10/2/02

    J C PENNEY CORPORATION

MIXIT

 

LOGO [g595705ex10_3p64.jpg]

  South Africa  

2002/12847

8/28/02

    J C PENNEY CORPORATION STJOHN’SBAY   South Africa  

2002/12848

8/28/02

    J C PENNEY CORPORATION WEE ESSENTIALS   South Africa  

2002/15270

10/2/02

    J C PENNEY CORPORATION CITY STREETS   Sri Lanka  

105913

11/29/01

    J. C. PENNEY COMPANY J FERRAR   Sri Lanka  

89378

9/15/98

    J. C. PENNEY COMPANY Design Only   Taiwan  

000050721

4/8/71

 

00050721

1/1/72

  J. C. PENNEY COMPANY Design Only   Taiwan  

000050726

4/8/71

 

00050726

1/1/72

  J. C. PENNEY COMPANY Design Only   Taiwan  

000050406

4/8/71

 

00050406

1/1/72

  J. C. PENNEY COMPANY Design Only   Taiwan  

000050700

4/8/71

 

00050700

1/1/72

  J. C. PENNEY COMPANY Design Only   Taiwan  

000050431

4/8/71

 

00050431

1/1/72

  J. C. PENNEY COMPANY Design Only   Taiwan  

000050697

4/8/71

 

00050697

1/1/72

  J. C. PENNEY COMPANY Design Only   Taiwan  

000050708

4/8/71

 

00050708

1/1/72

  J. C. PENNEY COMPANY Design Only   Taiwan  

000050468

4/8/71

 

00050468

1/1/72

  J. C. PENNEY COMPANY Design Only   Taiwan  

000050743

4/8/71

 

00050743

1/1/72

  J. C. PENNEY COMPANY Design Only   Taiwan  

000050016

4/8/71

 

00050016

12/1/71

  J. C. PENNEY COMPANY Design Only   Taiwan  

000050693

4/8/71

 

00050693

1/1/72

  J. C. PENNEY COMPANY Design Only   Taiwan  

000050701

4/8/71

 

00050701

1/1/72

  J. C. PENNEY COMPANY Design Only   Taiwan  

000050051

4/8/71

 

00050051

12/1/71

  J. C. PENNEY COMPANY Design Only   Taiwan  

000050689

4/7/71

 

00050689

1/1/72

  J. C. PENNEY COMPANY Design Only   Taiwan  

000050445

4/7/71

 

00050445

1/1/72

  J. C. PENNEY COMPANY

 

30



--------------------------------------------------------------------------------

Trademark

 

Jurisdiction

 

Application No.

Application Date

 

Registration No.

Registration Date

 

Owner Name

Design Only   Taiwan  

000050655

4/7/71

 

00050655

1/1/72

  J. C. PENNEY COMPANY Design Only   Taiwan  

000050486

4/7/71

 

00050486

1/1/72

  J. C. PENNEY COMPANY Design Only   Taiwan  

000050706

4/7/71

 

00050706

1/1/72

  J. C. PENNEY COMPANY Design Only   Taiwan  

000050040

4/7/71

 

00050040

12/1/71

  J. C. PENNEY COMPANY Design Only   Taiwan  

000050471

4/7/71

 

00050471

1/1/72

  J. C. PENNEY COMPANY Design Only   Taiwan  

000050527

4/7/71

 

00050527

1/1/72

  J. C. PENNEY COMPANY Design Only   Taiwan  

000050709

4/7/71

 

00050709

1/1/72

  J. C. PENNEY COMPANY Design Only   Taiwan  

000050068

4/7/71

 

00050068

12/1/71

  J. C. PENNEY COMPANY Design Only   Taiwan  

000050036

4/7/71

 

00050036

12/1/71

  J. C. PENNEY COMPANY Design Only   Taiwan  

000050666

4/7/71

 

00050666

1/1/72

  J. C. PENNEY COMPANY Design Only   Taiwan  

000050056

4/7/71

 

00050056

12/1/71

  J. C. PENNEY COMPANY Design Only   Taiwan  

000050050

4/7/71

 

00050050

12/1/71

  J. C. PENNEY COMPANY Design Only   Taiwan  

000050102

4/7/71

 

00050102

12/1/71

  J. C. PENNEY COMPANY Design Only   Taiwan  

000050103

4/7/71

 

00050103

12/1/71

  J. C. PENNEY COMPANY Design Only   Taiwan  

000050024

4/7/71

 

00050024

12/1/71

  J. C. PENNEY COMPANY Design Only   Taiwan  

000050687

4/7/71

 

00050687

1/1/72

  J. C. PENNEY COMPANY Design Only   Taiwan  

000050688

4/7/71

 

00050688

1/1/72

  J. C. PENNEY COMPANY Design Only   Taiwan  

000050069

4/7/71

 

00050069

12/1/71

  J. C. PENNEY COMPANY Design Only   Taiwan  

000050504

4/7/71

 

00050504

1/1/72

  J. C. PENNEY COMPANY Design Only   Taiwan  

000050669

4/7/71

 

00050669

1/1/72

  J. C. PENNEY COMPANY Design Only   Taiwan  

000050495

4/7/71

 

00050495

1/1/72

  J. C. PENNEY COMPANY Design Only   Taiwan  

000050535

4/7/71

 

00050535

1/1/72

  J. C. PENNEY COMPANY Design Only   Taiwan  

000050663

4/7/71

 

00050663

1/1/72

  J. C. PENNEY COMPANY Design Only   Taiwan  

000050463

4/7/71

 

00050463

1/1/72

  J. C. PENNEY COMPANY Design Only   Taiwan  

000050472

4/7/71

 

00050472

1/1/72

  J. C. PENNEY COMPANY Design Only   Taiwan  

000050454

4/7/71

 

00050454

1/1/72

  J. C. PENNEY COMPANY

 

31



--------------------------------------------------------------------------------

Trademark

 

Jurisdiction

 

Application No.

Application Date

 

Registration No.

Registration Date

 

Owner Name

Design Only   Taiwan  

000050047

4/7/71

 

00050047

12/1/71

  J. C. PENNEY COMPANY Design Only   Taiwan  

000050028

4/7/71

 

00050028

12/1/71

  J. C. PENNEY COMPANY Design Only   Taiwan  

000050100

3/26/71

 

00050100

12/1/71

  J. C. PENNEY COMPANY Design Only   Taiwan  

000050094

3/26/71

 

00050094

12/1/71

  J. C. PENNEY COMPANY Design Only   Taiwan  

000050968

3/26/71

 

00050968

2/1/72

  J. C. PENNEY COMPANY Design Only   Taiwan  

000035110

8/7/68

 

00035110

5/1/69

  J. C. PENNEY COMPANY Design Only   Taiwan  

000035109

8/7/68

 

00035109

5/1/69

  J. C. PENNEY COMPANY Design Only   Taiwan  

000035077

8/7/68

 

00035077

5/1/69

  J. C. PENNEY COMPANY Design Only   Taiwan  

000035079

8/7/68

 

00035079

5/1/69

  J. C. PENNEY COMPANY Design Only   Taiwan  

000034918

8/7/68

 

00034918

4/1/69

  J. C. PENNEY COMPANY Design Only   Taiwan  

000035085

8/7/68

 

00035085

5/1/69

  J. C. PENNEY COMPANY Design Only   Taiwan  

000035108

8/7/68

 

00035108

5/1/69

  J. C. PENNEY COMPANY Design Only   Taiwan  

000034913

8/7/68

 

00034913

4/1/69

  J. C. PENNEY COMPANY Design Only   Taiwan  

000034914

6/3/68

 

00034914

4/1/69

  J. C. PENNEY COMPANY MOTION PANT   Taiwan  

070018877

6/18/81

 

00177282

4/16/82

  J. C. PENNEY COMPANY PENNCREST   Taiwan  

000034068

4/13/68

 

00034068

2/1/69

  J. C. PENNEY COMPANY Design Only   Taiwan  

000050101

4/7/71

 

00050101

12/1/71

  J. C. PENNEY COMPANY, INC. 925   Taiwan  

074004242

1/30/85

 

00296263

9/1/85

  J. C. PENNEY COMPANY, INC. ALICIA   Taiwan  

074004249

1/30/85

 

00296192

9/1/85

  J. C. PENNEY COMPANY, INC. APPARATUS   Taiwan  

078056361

12/15/89

 

00488653

7/1/90

  J. C. PENNEY COMPANY, INC. BETH MICHAELS   Taiwan  

080041981

9/13/91

 

00552893

3/1/92

  J. C. PENNEY COMPANY, INC. BY DESIGN   Taiwan  

080041982

9/13/91

 

00551437

2/16/92

  J. C. PENNEY COMPANY, INC. CARBON COPIES   Taiwan  

080041976

9/13/91

 

00552890

3/1/92

  J. C. PENNEY COMPANY, INC. CAROL EVANS   Taiwan  

000034158

4/13/68

 

00034158

2/1/69

  J. C. PENNEY COMPANY, INC. CITY STREETS   Taiwan  

078056357

12/15/89

 

00488858

7/1/90

  J. C. PENNEY COMPANY, INC. CLASSIC DIRECTIONS   Taiwan  

080041961

9/13/91

 

00563892

7/1/92

  J. C. PENNEY COMPANY, INC. CLASSIC DIRECTIONS   Taiwan  

074004248

1/30/85

 

00296191

9/1/85

  J. C. PENNEY COMPANY, INC.

 

32



--------------------------------------------------------------------------------

Trademark

 

Jurisdiction

 

Application No.

Application Date

 

Registration No.

Registration Date

 

Owner Name

COMFORT CLUB   Taiwan  

080041965

9/13/91

 

00553038

3/1/92

  J. C. PENNEY COMPANY, INC. Design Only   Taiwan  

070018274

6/15/81

 

00189623

9/16/82

  J. C. PENNEY COMPANY, INC. Design Only   Taiwan  

000050733

4/8/71

 

00050733

1/1/72

  J. C. PENNEY COMPANY, INC. Design Only   Taiwan  

000050405

4/8/71

 

00050405

1/1/72

  J. C. PENNEY COMPANY, INC. Design Only   Taiwan  

000050740

4/8/71

 

00050740

1/1/72

  J. C. PENNEY COMPANY, INC. Design Only   Taiwan  

000050027

4/7/71

 

00050027

12/1/71

  J. C. PENNEY COMPANY, INC. Design Only   Taiwan  

000067250

2/16/71

 

00067250

1/1/74

  J. C. PENNEY COMPANY, INC. Design Only   Taiwan  

000039632

6/23/69

 

00039632

3/1/70

  J. C. PENNEY COMPANY, INC. Design Only   Taiwan  

000040060

6/23/69

 

00040060

4/1/70

  J. C. PENNEY COMPANY, INC. Design Only   Taiwan  

000039544

6/23/69

 

00039544

3/1/70

  J. C. PENNEY COMPANY, INC. Design Only   Taiwan  

000040234

6/23/69

 

00040234

4/1/70

  J. C. PENNEY COMPANY, INC. Design Only   Taiwan  

000039547

6/23/69

 

00039547

3/1/70

  J. C. PENNEY COMPANY, INC. Design Only   Taiwan  

000039747

6/23/69

 

00039747

3/1/70

  J. C. PENNEY COMPANY, INC. Design Only   Taiwan  

000039671

6/23/69

 

00039671

3/1/70

  J. C. PENNEY COMPANY, INC. Design Only   Taiwan  

000039556

6/23/69

 

00039556

3/1/70

  J. C. PENNEY COMPANY, INC. Design Only   Taiwan  

000039675

6/23/69

 

00039675

3/1/70

  J. C. PENNEY COMPANY, INC. Design Only   Taiwan  

000039641

6/23/69

 

00039641

3/1/70

  J. C. PENNEY COMPANY, INC. Design Only   Taiwan  

000039751

6/23/69

 

00039751

3/1/70

  J. C. PENNEY COMPANY, INC. Design Only   Taiwan  

000040209

6/23/69

 

00040209

4/1/70

  J. C. PENNEY COMPANY, INC. Design Only   Taiwan  

000040211

6/23/69

 

00040211

4/1/70

  J. C. PENNEY COMPANY, INC. Design Only   Taiwan  

000040187

6/23/69

 

00040187

4/1/70

  J. C. PENNEY COMPANY, INC. Design Only   Taiwan  

000039578

6/23/69

 

00039578

3/1/70

  J. C. PENNEY COMPANY, INC. Design Only   Taiwan  

000039745

6/23/69

 

00039745

3/1/70

  J. C. PENNEY COMPANY, INC. Design Only   Taiwan  

000040070

6/23/69

 

00040070

4/1/70

  J. C. PENNEY COMPANY, INC. Design Only   Taiwan  

000039744

6/23/69

 

00039744

3/1/70

  J. C. PENNEY COMPANY, INC. Design Only   Taiwan  

000039629

6/23/69

 

00039629

3/1/70

  J. C. PENNEY COMPANY, INC.

 

33



--------------------------------------------------------------------------------

Trademark

 

Jurisdiction

 

Application No.

Application Date

 

Registration No.

Registration Date

 

Owner Name

Design Only   Taiwan  

000039626

6/23/69

 

00039626

3/1/70

  J. C. PENNEY COMPANY, INC. Design Only   Taiwan  

000040255

6/23/69

 

00040255

4/1/70

  J. C. PENNEY COMPANY, INC. Design Only   Taiwan  

000039752

6/23/69

 

00039752

3/1/70

  J. C. PENNEY COMPANY, INC. Design Only   Taiwan  

000039939

6/23/69

 

00039939

4/1/70

  J. C. PENNEY COMPANY, INC. Design Only   Taiwan  

000036219

9/9/68

 

00036219

7/1/69

  J. C. PENNEY COMPANY, INC. Design Only   Taiwan  

000035555

8/26/68

 

00035555

6/1/69

  J. C. PENNEY COMPANY, INC. Design Only   Taiwan  

000035802

8/7/68

 

00035802

6/1/69

  J. C. PENNEY COMPANY, INC. Design Only   Taiwan  

000036085

8/7/68

 

00036085

7/1/69

  J. C. PENNEY COMPANY, INC. Design Only   Taiwan  

000035302

8/7/68

 

00035302

5/1/69

  J. C. PENNEY COMPANY, INC. Design Only   Taiwan  

000035179

8/7/68

 

00035179

5/1/69

  J. C. PENNEY COMPANY, INC. Design Only   Taiwan  

000035544

8/7/68

 

00035544

6/1/69

  J. C. PENNEY COMPANY, INC. Design Only   Taiwan  

000035176

8/7/68

 

00035176

5/1/69

  J. C. PENNEY COMPANY, INC. Design Only   Taiwan  

000035698

8/7/68

 

00035698

6/1/69

  J. C. PENNEY COMPANY, INC. Design Only   Taiwan  

000035582

8/7/68

 

00035582

6/1/69

  J. C. PENNEY COMPANY, INC. Design Only   Taiwan  

000035206

8/7/68

 

00035206

5/1/69

  J. C. PENNEY COMPANY, INC. Design Only   Taiwan  

000035256

8/7/68

 

00035256

5/1/69

  J. C. PENNEY COMPANY, INC. Design Only   Taiwan  

000035620

8/7/68

 

00035620

6/1/69

  J. C. PENNEY COMPANY, INC. Design Only   Taiwan  

000035301

8/7/68

 

00035301

5/1/69

  J. C. PENNEY COMPANY, INC. Design Only   Taiwan  

000035496

8/7/68

 

00035496

6/1/69

  J. C. PENNEY COMPANY, INC. Design Only   Taiwan  

000035804

8/7/68

 

00035804

6/1/69

  J. C. PENNEY COMPANY, INC. Design Only   Taiwan  

000035833

8/7/68

 

00035833

6/1/69

  J. C. PENNEY COMPANY, INC. Design Only   Taiwan  

000035783

8/7/68

 

00035783

6/1/69

  J. C. PENNEY COMPANY, INC. Design Only   Taiwan  

000035652

8/7/68

 

00035652

6/1/69

  J. C. PENNEY COMPANY, INC. Design Only   Taiwan  

000035305

8/7/68

 

00035305

5/1/69

  J. C. PENNEY COMPANY, INC. Design Only   Taiwan  

000035813

8/7/68

 

00035813

6/1/69

  J. C. PENNEY COMPANY, INC. Design Only   Taiwan  

000035806

8/7/68

 

00035806

6/1/69

  J. C. PENNEY COMPANY, INC. Design Only   Taiwan  

000035800

8/7/68

 

00035800

6/1/69

  J. C. PENNEY COMPANY, INC.

 

34



--------------------------------------------------------------------------------

Trademark

 

Jurisdiction

 

Application No.

Application Date

 

Registration No.

Registration Date

 

Owner Name

Design Only   Taiwan  

000035808

8/7/68

 

00035808

6/1/69

  J. C. PENNEY COMPANY, INC. Design Only   Taiwan  

000035248

8/7/68

 

00035248

5/1/69

  J. C. PENNEY COMPANY, INC. Design Only   Taiwan  

000035815

8/7/68

 

00035815

6/1/69

  J. C. PENNEY COMPANY, INC. Design Only   Taiwan  

000035774

8/7/68

 

00035774

6/1/69

  J. C. PENNEY COMPANY, INC. Design Only   Taiwan  

000035193

8/7/68

 

00035193

5/1/69

  J. C. PENNEY COMPANY, INC. Design Only   Taiwan  

000035803

8/7/68

 

00035803

6/1/69

  J. C. PENNEY COMPANY, INC. Design Only   Taiwan  

000035703

8/7/68

 

00035703

6/1/69

  J. C. PENNEY COMPANY, INC. Design Only   Taiwan  

000034227

6/3/68

 

00034227

2/1/69

  J. C. PENNEY COMPANY, INC. Design Only   Taiwan  

000034464

6/3/68

 

00034464

3/1/69

  J. C. PENNEY COMPANY, INC. Design Only   Taiwan  

000035300

6/3/68

 

00035300

5/1/69

  J. C. PENNEY COMPANY, INC. Design Only   Taiwan  

000034739

6/3/68

 

00034739

4/1/69

  J. C. PENNEY COMPANY, INC. Design Only   Taiwan  

000034933

6/3/68

 

00034933

4/1/69

  J. C. PENNEY COMPANY, INC. Design Only   Taiwan  

000034083

6/3/68

 

00034083

2/1/69

  J. C. PENNEY COMPANY, INC. Design Only   Taiwan  

000034033

4/15/68

 

00034033

2/1/69

  J. C. PENNEY COMPANY, INC. Design Only   Taiwan  

000033760

4/15/68

 

00033760

1/1/69

  J. C. PENNEY COMPANY, INC. Design Only   Taiwan  

000033551

4/15/68

 

00033551

1/1/69

  J. C. PENNEY COMPANY, INC. Design Only   Taiwan  

000033755

4/15/68

 

00033755

1/1/69

  J. C. PENNEY COMPANY, INC. Design Only   Taiwan  

000033756

4/15/68

 

00033756

1/1/69

  J. C. PENNEY COMPANY, INC. Design Only   Taiwan  

000034216

4/15/68

 

00034216

2/1/69

  J. C. PENNEY COMPANY, INC. Design Only   Taiwan  

000033660

4/15/68

 

00033660

1/1/69

  J. C. PENNEY COMPANY, INC. Design Only   Taiwan  

000033657

4/15/68

 

00033657

1/1/69

  J. C. PENNEY COMPANY, INC. Design Only   Taiwan  

000034168

4/15/68

 

00034168

2/1/69

  J. C. PENNEY COMPANY, INC. Design Only   Taiwan  

000033520

4/15/68

 

00033520

1/1/69

  J. C. PENNEY COMPANY, INC. Design Only   Taiwan  

000033548

4/15/68

 

00033548

1/1/69

  J. C. PENNEY COMPANY, INC. Design Only   Taiwan  

000034123

4/15/68

 

00034123

2/1/69

  J. C. PENNEY COMPANY, INC. Design Only   Taiwan  

000033862

4/13/68

 

00033862

1/1/69

  J. C. PENNEY COMPANY, INC.

 

35



--------------------------------------------------------------------------------

Trademark

 

Jurisdiction

 

Application No.

Application Date

 

Registration No.

Registration Date

 

Owner Name

Design Only   Taiwan  

000033705

4/13/68

 

00033705

1/1/69

  J. C. PENNEY COMPANY, INC. Design Only   Taiwan  

000033873

4/13/68

 

00033873

1/1/69

  J. C. PENNEY COMPANY, INC. Design Only   Taiwan  

000033848

4/13/68

 

00033848

1/1/69

  J. C. PENNEY COMPANY, INC. Design Only   Taiwan  

000033732

4/11/68

 

00033732

1/1/69

  J. C. PENNEY COMPANY, INC. Design Only   Taiwan  

000033749

4/11/68

 

00033749

1/1/69

  J. C. PENNEY COMPANY, INC. Design Only   Taiwan  

000033811

4/11/68

 

00033811

1/1/69

  J. C. PENNEY COMPANY, INC. Design Only   Taiwan  

000033731

4/8/68

 

00033731

1/1/69

  J. C. PENNEY COMPANY, INC. Design Only   Taiwan  

000034206

4/8/68

 

00034206

2/1/69

  J. C. PENNEY COMPANY, INC. Design Only   Taiwan  

000033730

4/8/68

 

00033730

1/1/69

  J. C. PENNEY COMPANY, INC. Design Only   Taiwan  

000033759

4/8/68

 

00033759

1/1/69

  J. C. PENNEY COMPANY, INC. Design Only   Taiwan  

000033661

4/8/68

 

00033661

1/1/69

  J. C. PENNEY COMPANY, INC. Design Only   Taiwan  

000033585

4/8/68

 

00033585

1/1/69

  J. C. PENNEY COMPANY, INC. Design Only   Taiwan  

000033753

4/8/68

 

00033753

1/1/69

  J. C. PENNEY COMPANY, INC. Design Only   Taiwan  

000033748

4/1/68

 

00033748

1/1/69

  J. C. PENNEY COMPANY, INC. Design Only   Taiwan  

000023041

9/13/65

 

00023041

7/1/66

  J. C. PENNEY COMPANY, INC. Design Only   Taiwan  

000022931

9/13/65

 

00022931

7/1/66

  J. C. PENNEY COMPANY, INC. Design Only   Taiwan  

000022920

9/13/65

 

00022920

7/1/66

  J. C. PENNEY COMPANY, INC. Design Only   Taiwan  

000022921

9/13/65

 

00022921

7/1/66

  J. C. PENNEY COMPANY, INC. Design Only   Taiwan  

000022930

9/13/65

 

00022930

7/1/66

  J. C. PENNEY COMPANY, INC. Design Only   Taiwan  

000023042

9/3/65

 

00023042

7/1/66

  J. C. PENNEY COMPANY, INC. DIVIDENDS   Taiwan  

078056350

12/15/89

 

00488650

7/1/90

  J. C. PENNEY COMPANY, INC. ELIZABETH GRAY   Taiwan  

080041972

9/13/91

 

00552683

3/1/92

  J. C. PENNEY COMPANY, INC. ELIZABETH GRAY   Taiwan  

080041971

9/13/91

 

00549524

2/1/92

  J. C. PENNEY COMPANY, INC. EXECUTIVE QUARTERS   Taiwan  

080041962

9/13/91

 

00553126

3/1/92

  J. C. PENNEY COMPANY, INC. FOX   Taiwan  

070018275

6/15/81

 

00189622

9/16/82

  J. C. PENNEY COMPANY, INC. GENTRY   Taiwan  

074004948

2/2/85

 

00298329

9/16/85

  J. C. PENNEY COMPANY, INC. GLENBROOKE   Taiwan  

078004390

1/31/89

 

00456061

10/1/89

  J. C. PENNEY COMPANY, INC.

 

36



--------------------------------------------------------------------------------

Trademark

 

Jurisdiction

 

Application No.

Application Date

 

Registration No.

Registration Date

 

Owner Name

GLENBROOKE   Taiwan  

000034159

4/11/68

 

00034159

2/1/69

  J. C. PENNEY COMPANY, INC. GREAT CONNECTIONS   Taiwan  

080041959

9/13/91

 

00553125

3/1/92

  J. C. PENNEY COMPANY, INC. GREAT CONNECTIONS   Taiwan  

074004250

1/30/85

 

00296186

9/1/85

  J. C. PENNEY COMPANY, INC. HUNT CLUB   Taiwan  

070037649

11/9/81

 

00391114

2/16/88

  J. C. PENNEY COMPANY, INC. JACQUELINE FERRAR   Taiwan  

080041969

9/13/91

 

00553041

3/1/92

  J. C. PENNEY COMPANY, INC. JACQUELINE FERRAR   Taiwan  

078056349

12/15/89

 

00488649

7/1/90

  J. C. PENNEY COMPANY, INC. JACQUELINE FERRAR   Taiwan  

078056348

12/15/89

 

00491423

7/16/90

  J. C. PENNEY COMPANY, INC. JC PENNEY   Taiwan  

082017350

4/21/93

 

00621762

11/16/93

  J. C. PENNEY COMPANY, INC. JCPENNEY   Taiwan  

082017349

4/21/93

 

00625457

12/16/93

  J. C. PENNEY COMPANY, INC. JCPENNEY   Taiwan  

080033858

7/29/91

 

00058219

7/16/92

  J. C. PENNEY COMPANY, INC. JCPENNEY   Taiwan  

000050464

4/8/71

 

00050464

1/1/72

  J. C. PENNEY COMPANY, INC. JCPENNEY   Taiwan  

000050744

4/8/71

 

00050744

1/1/72

  J. C. PENNEY COMPANY, INC. JCPENNEY   Taiwan  

000050727

4/8/71

 

00050727

1/1/72

  J. C. PENNEY COMPANY, INC. JCPENNEY   Taiwan  

000050707

4/8/71

 

00050707

1/1/72

  J. C. PENNEY COMPANY, INC. JCPENNEY   Taiwan  

000050496

4/8/71

 

00050496

1/1/72

  J. C. PENNEY COMPANY, INC. JT BECKETT   Taiwan  

080041970

9/13/91

 

00552889

3/1/92

  J. C. PENNEY COMPANY, INC. KOBE   Taiwan  

078056360

12/15/89

 

00495017

8/16/90

  J. C. PENNEY COMPANY, INC. KOBE PROFESSIONAL   Taiwan  

078056359

12/15/89

 

00495065

8/16/90

  J. C. PENNEY COMPANY, INC. LIZ BAKER   Taiwan  

074004240

1/30/85

 

00296187

9/1/85

  J. C. PENNEY COMPANY, INC. MCS SERIES   Taiwan  

078056356

12/15/89

 

00497461

9/1/90

  J. C. PENNEY COMPANY, INC. MIXED BLUES   Taiwan  

080041977

9/13/91

 

00552891

3/1/92

  J. C. PENNEY COMPANY, INC. MIXED BLUES   Taiwan  

080041978

9/13/91

 

00553043

3/1/92

  J. C. PENNEY COMPANY, INC. MOSS CREEK TRADER   Taiwan  

078056362

12/15/89

 

00488654

7/1/90

  J. C. PENNEY COMPANY, INC. NEW MOVES   Taiwan  

080041975

9/13/91

 

00553042

3/1/92

  J. C. PENNEY COMPANY, INC. PENNCREST   Taiwan  

078004386

1/31/89

 

00453221

9/1/89

  J. C. PENNEY COMPANY, INC. PENNCREST   Taiwan  

078004387

1/31/89

 

00451355

8/16/89

  J. C. PENNEY COMPANY, INC.

 

37



--------------------------------------------------------------------------------

Trademark

 

Jurisdiction

 

Application No.

Application Date

 

Registration No.

Registration Date

 

Owner Name

PENNCREST   Taiwan  

000034239

4/13/68

 

00034239

2/1/69

  J. C. PENNEY COMPANY, INC. PINWHEELS   Taiwan  

080041967

9/13/91

 

00553040

3/1/92

  J. C. PENNEY COMPANY, INC. PLAIN POCKET   Taiwan  

070018878

6/18/81

 

00175764

4/1/82

  J. C. PENNEY COMPANY, INC. RAFFERTY   Taiwan  

080041979

9/13/91

 

00552892

3/1/92

  J. C. PENNEY COMPANY, INC. RAFFERTY   Taiwan  

080041980

9/13/91

 

00553044

3/1/92

  J. C. PENNEY COMPANY, INC. ST JOHN S BAY   Taiwan  

078056345

12/15/89

 

00488857

7/1/90

  J. C. PENNEY COMPANY, INC. SUNDAZZLERS   Taiwan  

078056355

12/15/89

 

00489405

7/1/90

  J. C. PENNEY COMPANY, INC. SUTTON PLAZA   Taiwan  

074004241

1/30/85

 

00296262

9/1/85

  J. C. PENNEY COMPANY, INC.

THE FOX COLLECTION

 

LOGO [g595705ex10_3p72a.jpg]

  Taiwan  

078057665

12/22/89

 

00496253

9/1/90

  J. C. PENNEY COMPANY, INC.

THE FOX COLLECTION

 

LOGO [g595705ex10_3p72b.jpg]

  Taiwan  

078057666

12/22/89

 

00491580

7/16/90

  J. C. PENNEY COMPANY, INC. TODDLETIME   Taiwan  

078004392

1/31/89

 

00452320

9/1/89

  J. C. PENNEY COMPANY, INC. TODDLETIME   Taiwan  

078004395

1/31/89

 

00454328

9/16/89

  J. C. PENNEY COMPANY, INC. TODDLETIME   Taiwan  

078004394

1/31/89

 

00448439

7/16/89

  J. C. PENNEY COMPANY, INC. TODDLETIME   Taiwan  

078004393

1/31/89

 

00454139

9/16/89

  J. C. PENNEY COMPANY, INC. TODDLETIME   Taiwan  

000034169

4/8/68

 

00034169

2/1/69

  J. C. PENNEY COMPANY, INC. TOODLETIME   Taiwan  

000034124

4/8/68

 

00034124

2/1/69

  J. C. PENNEY COMPANY, INC. TOWNCRAFT   Taiwan  

078004391

1/31/89

 

00454190

9/16/89

  J. C. PENNEY COMPANY, INC. TRACK COURT   Taiwan  

082036813

7/28/93

 

00632543

2/16/94

  J. C. PENNEY COMPANY, INC. TRACK COURT   Taiwan  

082017358

4/21/93

 

00618554

11/1/93

  J. C. PENNEY COMPANY, INC. TRACK COURT   Taiwan  

074004245

1/30/85

 

00296188

9/1/85

  J. C. PENNEY COMPANY, INC. VANDEMERE   Taiwan  

078056347

12/15/89

 

00488648

7/1/90

  J. C. PENNEY COMPANY, INC. WHISPER STEPS   Taiwan  

080041966

9/13/91

 

00553039

3/1/92

  J. C. PENNEY COMPANY, INC. WINDSOR BAY   Taiwan  

070018876

6/18/81

 

00175763

4/1/82

  J. C. PENNEY COMPANY, INC.

 

38



--------------------------------------------------------------------------------

Trademark

 

Jurisdiction

 

Application No.

Application Date

 

Registration No.

Registration Date

 

Owner Name

WORTHINGTON   Taiwan  

078056352

12/15/89

 

00488652

7/1/90

  J. C. PENNEY COMPANY, INC. 925   Taiwan  

084031982

6/27/95

 

00720810

7/1/96

  J. C. PENNEY CORPORATION, INC. A N A A NEW APPROACH   Taiwan  

095019428

4/18/06

 

01238306

11/16/06

  J. C. PENNEY CORPORATION, INC. AMBRIELLE   Taiwan  

095019424

4/18/06

 

01240614

12/1/06

  J. C. PENNEY CORPORATION, INC.

ARIZONA

 

LOGO [g595705ex10_3p73a.jpg]

  Taiwan  

084015188

1/4/96

 

00740729

12/16/96

  J. C. PENNEY CORPORATION, INC.

AZ

 

LOGO [g595705ex10_3p73b.jpg]

  Taiwan  

086060775

11/28/97

 

00836440

1/16/99

  J. C. PENNEY CORPORATION, INC.

AZ ARIZONA JEAN CO

 

LOGO [g595705ex10_3p73c.jpg]

  Taiwan  

088047885

9/29/99

 

00926391

1/16/01

  J. C. PENNEY CORPORATION, INC. BODY TOUCHES BY DELICATES   Taiwan  

088047886

9/29/99

 

00924172

1/16/01

  J. C. PENNEY CORPORATION, INC. BRIGHT FUTURE   Taiwan  

082017345

4/21/93

 

00626300

1/1/94

  J. C. PENNEY CORPORATION, INC. CABIN CREEK   Taiwan  

087042559

8/28/98

 

00868491

9/16/99

  J. C. PENNEY CORPORATION, INC. CABIN CREEK   Taiwan  

080041964

9/13/91

 

00553037

3/1/92

  J. C. PENNEY CORPORATION, INC. CHRISTIE JILL   Taiwan  

087042560

8/28/98

 

00868240

9/16/99

  J. C. PENNEY CORPORATION, INC. CITY STREETS   Taiwan  

084044538

9/1/95

 

00728722

9/16/96

  J. C. PENNEY CORPORATION, INC. DELICATES SPA   Taiwan  

088047887

9/29/99

 

00922014

1/1/01

  J. C. PENNEY CORPORATION, INC. EAST FIFTH   Taiwan  

095019425

4/18/06

 

01238305

11/16/06

  J. C. PENNEY CORPORATION, INC. FASHION INFLUENCES   Taiwan  

086060774

1/20/99

 

00889853

4/16/00

  J. C. PENNEY CORPORATION, INC. FLIRTITUDE   Taiwan  

095019422

4/18/06

 

01239449

12/1/06

  J. C. PENNEY CORPORATION, INC. HUNT CLUB   Taiwan  

090047339

11/20/01

 

01037852

3/16/03

  J. C. PENNEY CORPORATION, INC.

 

39



--------------------------------------------------------------------------------

Trademark

 

Jurisdiction

 

Application No.

Application Date

 

Registration No.

Registration Date

 

Owner Name

JC PENNEY   Taiwan  

082017348

4/21/93

 

00655878

9/16/94

  J. C. PENNEY CORPORATION, INC.

JC PENNEY HOME COLLECTION

 

LOGO [g595705ex10_3p74a.jpg]

  Taiwan  

086061238

12/2/97

 

00881709

2/1/00

  J. C. PENNEY CORPORATION, INC. JC PENNEY HOME COLLECTION   Taiwan  

091037499

9/11/02

 

01063776

11/1/03

  J. C. PENNEY CORPORATION, INC. JC PENNEY HOME COLLECTION   Taiwan  

091037497

9/11/02

 

01055907

9/1/03

  J. C. PENNEY CORPORATION, INC.

JC PENNEY HOME COLLECTION

 

LOGO [g595705ex10_3p74b.jpg]

  Taiwan  

087006828

2/18/98

 

00845910

4/1/99

  J. C. PENNEY CORPORATION, INC.

JC PENNEY HOME COLLECTION

 

LOGO [g595705ex10_3p74c.jpg]

  Taiwan  

086061239

12/2/97

 

00841993

3/1/99

  J. C. PENNEY CORPORATION, INC.

JC PENNEY HOME COLLECTION

 

LOGO [g595705ex10_3p74d.jpg]

  Taiwan  

086061240

12/2/97

 

00843990

3/16/99

  J. C. PENNEY CORPORATION, INC. JCPENNEY   Taiwan  

093001541

1/14/04

 

01122316

10/1/04

  J. C. PENNEY CORPORATION, INC. JCPENNEY   Taiwan  

000050505

4/8/71

 

00050505

1/1/72

  J. C. PENNEY CORPORATION, INC. JCPENNEY   Taiwan  

000050528

4/8/71

 

00050528

1/1/72

  J. C. PENNEY CORPORATION, INC. JCPENNEY HOME COLLECTION   Taiwan  

091037500

9/11/02

 

01051190

7/16/03

  J. C. PENNEY CORPORATION, INC. JCPENNEY HOME COLLECTION   Taiwan  

091037498

9/11/02

 

01051102

7/16/03

  J. C. PENNEY CORPORATION, INC.

JF J FERRAR

 

LOGO [g595705ex10_3p74e.jpg]

  Taiwan  

089055516

9/30/00

 

00990666

3/16/02

  J. C. PENNEY CORPORATION, INC. LITTLE ARIZONA   Taiwan  

087042561

8/28/98

 

00868241

9/16/99

  J. C. PENNEY CORPORATION, INC.

 

40



--------------------------------------------------------------------------------

Trademark

 

Jurisdiction

 

Application No.

Application Date

 

Registration No.

Registration Date

 

Owner Name

MIXIT

 

LOGO [g595705ex10_3p75a.jpg]

  Taiwan  

086060776

11/28/97

 

00836441

1/16/99

  J. C. PENNEY CORPORATION, INC. OKIE DOKIE   Taiwan  

082017355

5/11/93

 

00620838

11/16/93

  J. C. PENNEY CORPORATION, INC. OKIE DOKIE   Taiwan  

082017354

5/11/93

 

00626302

1/1/94

  J. C. PENNEY CORPORATION, INC. OPTIONS BY STAFFORD   Taiwan  

086060777

11/28/97

 

00827264

11/16/98

  J. C. PENNEY CORPORATION, INC. PROTOCOL   Taiwan  

080041963

9/13/91

 

00553127

3/1/92

  J. C. PENNEY CORPORATION, INC. ST JOHN S BAY   Taiwan  

078056346

12/15/89

 

00488778

7/1/90

  J. C. PENNEY CORPORATION, INC. ST JOHN S BAY SAINTJOHN S BAY   Taiwan  

074004243

1/30/85

 

00296189

9/1/85

  J. C. PENNEY CORPORATION, INC. ST JOHN S BAY ST JOHN S BAY ST JOHN S BAY  
Taiwan  

087042562

8/28/98

 

00868492

9/16/99

  J. C. PENNEY CORPORATION, INC. ST JOHN SBAY SJB   Taiwan  

094011583

3/16/05

 

01175887

10/1/05

  J. C. PENNEY CORPORATION, INC. STAFFORD   Taiwan  

072037259

9/7/83

 

00237566

3/1/84

  J. C. PENNEY CORPORATION, INC. STAFFORD EXECUTIVE   Taiwan  

078056358

12/15/89

 

00488779

7/1/90

  J. C. PENNEY CORPORATION, INC. THE ORIGINAL ARIZONA JEAN COMPANY   Taiwan  

084015182

4/1/95

 

00726151

9/1/96

  J. C. PENNEY CORPORATION, INC. THE ORIGINAL ARIZONA JEAN COMPANY   Taiwan  

084015184

4/1/95

 

00711369

3/16/96

  J. C. PENNEY CORPORATION, INC. THE ORIGINAL ARIZONA JEAN COMPANY   Taiwan  

084015183

4/1/95

 

00086805

12/1/96

  J. C. PENNEY CORPORATION, INC. THE ORIGINAL ARIZONA JEAN COMPANY   Taiwan  

084015185

4/1/95

 

00722455

7/16/96

  J. C. PENNEY CORPORATION, INC.

THE ORIGINAL ARIZONA JEAN COMPANY AZ

 

LOGO [g595705ex10_3p75b.jpg]

  Taiwan  

084015186

4/1/95

 

00711313

3/16/96

  J. C. PENNEY CORPORATION, INC.

 

41



--------------------------------------------------------------------------------

Trademark

 

Jurisdiction

 

Application No.

Application Date

 

Registration No.

Registration Date

 

Owner Name

THE ORIGINAL ARIZONA JEAN COMPANY AZ

 

LOGO [g595705ex10_3p76a.jpg]

  Taiwan  

084015187

4/1/95

 

00086688

12/1/96

  J. C. PENNEY CORPORATION, INC.

THE ORIGINAL ARIZONA JEAN COMPANY AZ

 

LOGO [g595705ex10_3p76b.jpg]

  Taiwan  

084015189

4/1/95

 

00726149

9/1/96

  J. C. PENNEY CORPORATION, INC. TOWNCRAFT   Taiwan  

078004388

1/31/89

 

00454138

9/16/89

  J. C. PENNEY CORPORATION, INC. TOWNCRAFT   Taiwan  

078004389

1/31/89

 

00456060

10/1/89

  J. C. PENNEY CORPORATION, INC. UNDERESCORE   Taiwan  

087042563

8/28/98

 

00868242

9/16/99

  J. C. PENNEY CORPORATION, INC. WORTHINGTON   Taiwan  

080041960

9/13/91

 

00553036

3/1/92

  J. C. PENNEY CORPORATION, INC. J C P   Venezuela  

1971-002059

1/1/71

 

F068560

4/21/72

  J. C. PENNEY COMPANY, INC.

 

(F) Trademark Licenses

 

Licensor

  

Licensee

  

Marks Licensed

  

Type of License

L.C. Licensing, Inc.*    Eastman Footwear Corp.   

Most recent licensed marks:

Claiborne

Concepts by Claiborne

Axcess

   Grant includes a license to manufacture, advertise, merchandise, promote,
sell, and distribute Liz Claiborne, Inc., Liz Claiborne Cosmetics, Inc., L.C.
Licensing, Inc., Juicy Couture, Inc. and Lucky Brand Dungarees, Inc.
(collectively, “Licensor”)*    Elizabeth Arden, Inc. (“Licensee”)    The term
“Licensed Marks” means LIZ CLAIBORNE, LIZ CLAIBORNE NEW YORK, CLAIBORNE, and LIZ
(“Liz Stand-Alone Marks”), Liz Combination Marks (Marks incorporating a Liz
Stand-Alone Mark with a Non-Liz Mark (e.g. CURVE, BORA BORA, MAMBO etc.) and
Juicy Couture, Kate Spade and other marks not involved in the contemplated
transaction   

Licensor grants to Licensee an exclusive, royalty-bearing license to use the
Licensed Marks to manufacture, market, advertise, promote, sell and distribute
the licensed products to all accounts where prestige fragrance products are sold
worldwide.

 

Notwithstanding anything to the contrary Licensor grants to Licensee an
exclusive, fully-paid, royalty-free license to use the Liz Combination Marks to
manufacture, market, advertise, promote, sell and distribute Licensed Products
bearing the Liz Combination Marks (but not Licensed Marks without the Non-Liz
Marks) to all accounts where prestige fragrances are sold worldwide.

L.C. Licensing, Inc.*    The Levy Group   

(1) Liz Claiborne

(2) Elisabeth

(3) Claiborne (each of (1), (2), and (3) in a certain type style and typeface)

   Exclusive license to use each licensed mark (other than Elisabeth and Liz
Claiborne Woman) as a trademark in connection with the manufacture, advertising,
merchandising, promotion, sale and distribution to the trade.

 

42



--------------------------------------------------------------------------------

Licensor

  

Licensee

  

Marks Licensed

  

Type of License

     

(4) Crazy Horse

(5) First Issue

(6) Liz Sport

(7) Liz Claiborne Woman

(8) Composites for Claiborne

(9) Axcess

(10) Sudio by Liz Claiborne

(11) Liz Claiborne Lizwear

(12) Studio – A Claiborne Company

(13) Composites by Liz Claiborne

(14) Composites – A Claiborne Company

(15) Classics by Liz Claiborne

(16) Classics – A Claiborne Company

   Mars, Incorporated*    Monet International, Inc.   

3 Musketeers

M&M’S

Various pictorial and logo representations of M&M’S

Milky Way

Snickers

Skittles

Starburst

   Limited, nonexclusive, non-transferrable right to use marks in connection
with design, manufacturing, promotion, distribution, and sale of licensed
products through licensed trade channels. Products can be co-branded with other
Liz associated marks. Liz Claiborne is the licensee. Liz Claiborne, Inc.
(“Company”)*    QVC    LIZ CLAIBORNE NEW YORK (the “Mark”)    Company grants to
QVC during the term, both exclusive and non-exclusive licenses in various
territories to promote certain identified products using the Mark Licensing,
Inc.*    Safilo, USA   

Liz Claiborne

Claiborne

Villager

Crazy Horse

First Issue

Axcess

Lizwear

Juicy Couture (limited to Canada and USA)

Liz & Co.

Concepts by Claiborne

Composites

   Exclusive license to use each licensed mark in the territory as trademarks in
connection with the manufacture, advertising, merchandising, promotion, sale and
distribution of approved LC merchandise to approved customers L.C. Licensing,
Inc.*    Swank, Inc.   

Axcess

Claiborne

Claiborne by John Bartlett

Concepts by Claiborne

   Exclusive license to use licensed marks in the territory as trademarks in
connection with the manufacture, advertising, merchandising, promotion, sale and
distribution of approved merchandise to approved customers Liz Claiborne, Inc.
and L.C. Licensing, Inc.*    Canada, Inc. d/b/a Future Fashions   

Liz Claiborne

Claiborne

Liz Wear

Liz Sport

   License to use licensed marks in the territory as trademarks in connection
with the manufacture, advertising, merchandising, promotion, sale and
distribution of approved licensed merchandise to approved customers

 

43



--------------------------------------------------------------------------------

Licensor

  

Licensee

  

Marks Licensed

  

Type of License

     

Liz Golf

Liz & Co.

Liz Studio

Concepts by Claiborne

Axcess

   L.C. Licensing, Inc.*    Charles Komar & Sons, Inc.   

Liz Claiborne

Liz Claiborne Woman

Lizwear

Liz & Co

Axcess

Villager

   Exclusive license to use licensed marks in the territory as trademarks in
connection with the manufacture, advertising, merchandising, promotion, sale and
distribution of approved merchandise to approved customers J. C. Penney
Corporation, Inc. (“Purchaser”)    Liz Claiborne, Inc. (“Seller”)   

Lizwear

Liz Claiborne New York

LCNY

   Purchaser grants to Seller a royalty free reverse license with respect to
certain acquired trademarks, as part of the acquisition.

 

* J. C. Penney Corporation acquired the Trademarks referred to herein subject to
the Trademark licenses referred to herein, which are continuing pursuant to the
terms of the underlying license agreements.

 

(G) Trade Secret Licenses

None.

 

44



--------------------------------------------------------------------------------

APPENDIX A

[see attached]

 

45



--------------------------------------------------------------------------------

This list contains titles in document V3608D709

Document title: Earring & 496 other titles.

The complete document is: V3608 D709 P1-17

List of titles:

 

001    Earring. Style no 9920. VA000063448. 002    Optimal earring: no 05005.
VA0000234622. 003    Optimal necklace: no 08050. VA0000234621. 004    Harp pin
with rhinestones: no 47686-G/CRY. VA0000757611. 005    Christmas tree pin: no
47412. VA0000825387. 006    Christmas tree pin with rhinestones: 47412-GCRY.
VA0000764458. 007    Flower swirl pin with rhinestones in center: 47418-G/CRY.
VA0000757612. 008    Snowflake pin with rhinestones: no 47414-G/CRY.
VA0000757610. 009    14K earwire: no 38046. VA0000825395. 010    14K gold filled
earwires: no 45370. VA0000867887. 011    14K gold filled earwires: no 45651.
VA0000867888. 012    14K gold filled earwires: no 92839. VA0000867894. 013   
14K gold filled earwires: no 93658. VA0000867896. 014    14K gold posts: no
65844. VA0000858780. 015    34882. VA0000825327. 016    36697. VA0000825321. 017
   36766. VA0000825322. 018    37191. VA0000825363. 019    45165. VA0000867947.
020    45360. VA0000867923. 021    45409PE. VA0000878073. 022    45840.
VA0000878071. 023    45843. VA0000878070. 024    45854. VA0000867585. 025   
45855. VA0000867906. 026    45856. VA0000867587. 027    45857. VA0000867586. 028
   45860. VA0000867865. 029    45861. VA0000867956. 030    45862. VA0000867588.
031    45866. VA0000867922.



--------------------------------------------------------------------------------

032    45869. VA0000867907. 033    45882. VA0000867898. 034    45886.
VA0000867867. 035    45892. VA0000867921. 036    45893. VA0000867948. 037   
45894. VA0000867869. 038    45897. VA0000867920. 039    45898. VA0000867955. 040
   45902. VA0000878083. 041    45905. VA0000867895. 042    46165. VA0000878077.
043    46242. VA0000878072. 044    49386. VA0000878084. 045    Bracelet: no
36186. VA0000842970. 046    Bracelet: no 37179. VA0000842919. 047    Bracelet:
no 37578. VA0000843077. 048    Bracelet: no 39944. VA0000858778. 049   
Bracelet: no 44273. VA0000842981. 050    Bracelet: no 44761. VA0000858785. 051
   Bracelet: no 45393. VA0000842987. 052    Bracelet: no 45394. VA0000843107.
053    Bracelet: no 45580. VA0000842855. 054    Bracelet: no 45596.
VA0000842853. 055    Bracelet: no 65064. VA0000842980. 056    Bracelet: no
65183. VA0000843101. 057    Bracelet: no 65259. VA0000842969. 058    Bracelet:
no 65260. VA0000842893. 059    Bracelet: no 65261. VA0000842922. 060   
Bracelet: no 65395. VA0000858763. 061    Bracelet: no 66258. VA0000843096. 062
   Bracelet: no 92626. VA0000843085. 063    Bracelet: no 92632. VA0000843076.
064    Bracelet: style no 37562. VA0000842996. 065    Bracelet: style no 65196.
VA0000843084. 066    Charm: style no 45863. VA0000867910. 067    Charms: style
no 45852. VA0000867957. 068    Charms: style no 45858. VA0000867945.



--------------------------------------------------------------------------------

069    Charms: style no 45879. VA0000867946. 070    Charms: style no 45895.
VA0000867584. 071    Charms: style no 45896. VA0000867583. 072    Charms: style
no 45904. VA0000867873. 073    Clip earring: no 41599. VA0000825388. 074    Clip
earring: no 41655. VA0000843087. 075    Clip earring: no 41919. VA0000842844.
076    Clip earring: no 45379. VA0000842858. 077    Clip earring: no 45381.
VA0000842907. 078    Clip earring: no 45415. VA0000842912. 079    Clip earring:
no 45416. VA0000842983. 080    Clip earring: no 45635. VA0000842918. 081    Clip
earring: no 45658. VA0000842854. 082    Clip earring: no 45724. VA0000842992.
083    Clip earring: no 65284. VA0000842917. 084    Clip earring: no 66279.
VA0000842840. 085    Clip earring: no 66280. VA0000842998. 086    Clip earring:
style no 45401. VA0000843090. 087    Clip earring: style no 45402. VA0000842847.
088    Clip earring: style no 45411. VA0000842900. 089    Clip earring: style no
45412. VA0000842904. 090    Clip earring: style no 46395. VA0000878092. 091   
Clip earring: style no 45633. VA0000842994. 092    Clips: no 92675.
VA0000867952. 093    Clips: no 93385. VA0000867893. 094    Clips: no 93692.
VA0000867897. 095    Comfort clips: no 64340. VA0000867890. 096    Earwires: no
44768. VA0000843089. 097    Earwires: no 45371. VA0000842841. 098    Earwires:
no 41917. VA0000842843. 099    Earwires: no 45404. VA0000842903. 100   
Earwires: no 45406. VA0000842842. 101    Earwires: no 65070. VA0000843088. 102
   Earwires: no 65073. VA0000843073. 103    Luxury clips: no 45673.
VA0000867954. 104    Luxury clips: no 45677. VA0000867915. 105    Monet 96’
holiday box. VA0000880959.



--------------------------------------------------------------------------------

106    Monet clip earrings. VA0000825362. 107    Necklace: no 37142.
VA0000842891. 108    Necklace: no 37148. VA0000842964. 109    Necklace: no
39919. VA0000858790. 110    Necklace: no 44242. VA0000842978. 111    Necklace:
no 44754. VA0000843104. 112    Necklace: no 45345. VA0000842927. 113   
Necklace: no 45346. VA0000843093. 114    Necklace: no 45348. VA0000842995. 115
   Necklace: no 45349. VA0000842908. 116    Necklace: no 45351. VA0000842859.
117    Necklace: no 45353. VA0000842846. 118    Necklace: no 45356.
VA0000842857. 119    Necklace: no 45357. VA0000842860. 120    Necklace: no
45382. VA0000843852. 121    Necklace: no 45383. VA0000842845. 122    Necklace:
no 45383. VA0000842861. 123    Necklace: no 45384. VA0000842979. 124   
Necklace: no 45392. VA0000842967. 125    Necklace: no 45616. VA0000843098. 126
   Necklace: no 45618. VA0000842856. 127    Necklace: no 45638. VA0000842993.
128    Necklace: no 45639. VA0000842988. 129    Necklace: no 48048.
VA0000907477. 130    Necklace: no 48104. VA0000907476. 131    Necklace: no
48123. VA0000907479. 132    Necklace: no 48181. VA0000907478. 133    Necklace:
no 65052. VA0000842982. 134    Necklace: no 65055. VA0000842925. 135   
Necklace: no 65058. VA0000842924. 136    Necklace: no 65250. VA0000842911. 137
   Necklace: no 65258. VA0000843106. 138    Necklace: no 66249. VA0000842895.
139    Necklace: no 66250. VA0000843086. 140    Necklace: no 66251.
VA0000842894. 141    Necklace: no 66252. VA0000843079. 142    Necklace: no
92500. VA0000842973.



--------------------------------------------------------------------------------

143    Necklace: no 92600. VA0000842984. 144    Necklace: no 92606.
VA0000842921. 145    Necklace: no 92612. VA0000842928. 146    Necklace: style no
44755. VA0000878088. 147    Necklace: style no 45385. VA0000842848. 148   
Necklace: style no 45389. VA0000842965. 149    Necklace: style no 45619.
VA0000842961. 150    Necklace: style no 45621. VA0000842976. 151    No 34367.
VA0000825326. 152    No 34758. VA0000825354. 153    No 34889. VA0000825355. 154
   No 35631. VA0000825324. 155    No 35635. VA0000825369. 156    No 35642.
VA0000825325. 157    No 36180. VA0000825366. 158    No 36193. VA0000825353. 159
   No 36531. VA0000825337. 160    No 36538. VA0000825329. 161    No 36642.
VA0000825336. 162    No 36660. VA0000825323. 163    No 36679. VA0000825367. 164
   No 36694. VA0000825365. 165    No 36694. VA0000825317. 166    No 36696.
VA0000825340. 167    No 36703. VA0000825314. 168    No 36704. VA0000825319. 169
   No 36708. VA0000825318. 170    No 36710. VA0000825338. 171    No 36747.
VA0000825315. 172    No 36762. VA0000825313. 173    No 36773. VA0000825316. 174
   No 36777. VA0000825320. 175    No 37141. VA0000825364. 176    No 37146.
VA0000825368. 177    No 37561. VA0000825345. 178    No 37574. VA0000825335. 179
   No 37579. VA0000825346.



--------------------------------------------------------------------------------

180    No 37964. VA0000825374. 181    No 37965. VA0000825349. 182    No 37967.
VA0000825356. 183    No 37968. VA0000825351. 184    No 37969. VA0000825373. 185
   No 37973. VA0000825376. 186    No 37975. VA0000825352. 187    No 38007.
VA0000825375. 188    No 38045. VA0000825359. 189    No 38048. VA0000825361. 190
   No 38053. VA0000825360. 191    No 38434. VA0000825378. 192    No 38434.
VA0000825378. 193    No 39527. VA0000825384. 194    No 39600. VA0000858779. 195
   No 39602. VA0000858809. 196    No 39603. VA0000858827. 197    No 39604.
VA0000858839. 198    No 39606. VA0000825380. 199    No 39920. VA0000858757. 200
   No 39925. VA0000858765. 201    No 39927. VA0000858801. 202    No 39936.
VA0000858833. 203    No 39938. VA0000858755. 204    No 39954. VA0000858811. 205
   No 39999. VA0000825382. 206    No 41577. VA0000825377. 207    No 41600.
VA0000858840. 208    No 41648. VA0000825383. 209    No 41745. VA0000858802. 210
   No 41826. VA0000858804. 211    No 41916. VA0000825381. 212    No 44246.
VA0000858775. 213    No 44247. VA0000858805. 214    No 44292. VA0000858813. 215
   No 44338. VA0000858808. 216    No 44340. VA0000858756.



--------------------------------------------------------------------------------

217    No 44360. VA0000858814. 218    No 44376. VA0000858803. 219    No 44424.
VA0000858760. 220    No 44629. VA0000825312. 221    No 44689. VA0000825344. 222
   No 44700. VA0000825342. 223    No 44705. VA0000825358. 224    No 44748.
VA0000858838. 225    No 44752. VA0000825370. 226    No 44754. VA0000858752. 227
   No 44759. VA0000858841. 228    No 44763. VA0000858789. 229    No 44764.
VA0000858842. 230    No 44771. VA0000858843. 231    No 44778. VA0000858754. 232
   No 44784. VA0000858835. 233    No 44785. VA0000858831. 234    No 44835.
VA0000867908. 235    No 44844. VA0000858819. 236    No 44845. VA0000858847. 237
   No 44847. VA0000858786. 238    No 44848. VA0000858766. 239    No 45215.
VA0000858788. 240    No 45283. VA0000858753. 241    No 45305. VA0000825343. 242
   No 45344. VA0000858816. 243    No 45358. VA0000867918. 244    No 45359.
VA0000867881. 245    No 45361. VA0000867837. 246    No 45362. VA0000867879. 247
   No 45363. VA0000867592. 248    No 45364. VA0000867591. 249    No 45365.
VA0000867878. 250    No 45366. VA0000867868. 251    No 45367. VA0000867839. 252
   No 45369. VA0000867875. 253    No 45374. VA0000867582.



--------------------------------------------------------------------------------

254    No 45375. VA0000867880. 255    No 45376. VA0000867876. 256    No 45377.
VA0000867838. 257    No 45378. VA0000867593. 258    No 45380. VA0000867874. 259
   No 45418. VA0000867849. 260    No 45422. VA0000867886. 261    No 45423.
VA0000867848. 262    No 45427. VA0000867850. 263    No 45428. VA0000867843. 264
   No 45435. VA0000867842. 265    No 45433. VA0000867913. 266    No 45434.
VA0000867844. 267    No 45437. VA0000867589. 268    No 45579. VA0000867903. 269
   No 45590. VA0000867914. 270    No 45624. VA0000848334. 271    No 45652.
VA0000867851. 272    No 45670. VA0000867949. 273    No 45674. VA0000867950. 274
   No 45867. VA0000867863. 275    No 45903. VA0000867861. 276    No 46167.
VA0000867862. 277    No 64794. VA0000825331. 278    No 64798. VA0000825328. 279
   No 64800. VA0000825333. 280    No 64801. VA0000825347. 281    No 64802.
VA0000825332. 282    No 64803. VA0000825330. 283    No 64804. VA0000858758. 284
   No 64808. VA0000825334. 285    No 65062. VA0000848333. 286    No 65197.
VA0000825341. 287    No 65251. VA0000825357. 288    No 65380. VA0000858782. 289
   No 65381. VA0000858821. 290    No 65388. VA0000858815.



--------------------------------------------------------------------------------

291    No 65396. VA0000858849. 292    No 65400. VA0000858787. 293    No 65408.
VA0000858825. 294    No 65414. VA0000858846. 295    No 65414. VA0000858823. 296
   No 65448. VA0000858768. 297    No 65450. VA0000858783. 298    No 65452.
VA0000858818. 299    No 65681. VA0000858824. 300    No 65753. VA0000858777. 301
   No 65754. VA0000858806. 302    No 65755. VA0000858817. 303    No 65760.
VA0000858836. 304    No 65762. VA0000858751. 305    No 65772. VA0000858812. 306
   No 65773. VA0000858764. 307    No 65774. VA0000858851. 308    No 65776.
VA0001018786. 309    No 65778. VA0000858769. 310    No 65779. VA0000858810. 311
   No 65780. VA0000858822. 312    No 65782. VA0000858781. 313    No 65785.
VA0000858807. 314    No 65787. VA0000858770. 315    No 65788. VA0000858776. 316
   No 65789. VA0000858830. 317    No 65790. VA0000858837. 318    No 65830.
VA0000858828. 319    No 65846. VA0000858829. 320    No 65847. VA0000858850. 321
   No 65873. VA0000858784. 322    No 65874. VA0000867859. 323    No 65878.
VA0000858845. 324    No 65879. VA0000858820. 325    No 65913. VA0000825372. 326
   No 65914. VA0000825371. 327    No 66021. VA0000858852.



--------------------------------------------------------------------------------

328    No 66026. VA0000858774. 329    No 66027. VA0000858826. 330    No 66028.
VA0000858848. 331    No 66030. VA0000867912. 332    No 66031. VA0000858773. 333
   No 66032. VA0000858844. 334    No 66033. VA0000858834. 335    No 66034.
VA0000867872. 336    No 66045. VA0000858771. 337    No 66067. VA0000867866. 338
   No 66069. VA0000867889. 339    No 66072. VA0000867961. 340    No 66073.
VA0000867902. 341    No 92120. VA0000825385. 342    No 92130. VA0000825386. 343
   No 92598. VA0000867835. 344    No 92604. VA0000867856. 345    No 92614.
VA0000867857. 346    No 92616. VA0000867884. 347    No 92647. VA0000867882. 348
   No 92649. VA0000867594. 349    No 92659. VA0000867845. 350    No 92677.
VA0000867951. 351    No 92679. VA0000867891. 352    No 92691. VA0000867841. 353
   No 92697. VA0000867871. 354    No 92705. VA0000867870. 355    No 92707.
VA0000867853. 356    No 92709. VA0000867883. 357    No 92713. VA0000867858. 358
   No 92717. VA0000867840. 359    No 92829. VA0000867846. 360    No 92835.
VA0000867924. 361    No 92849. VA0000867854. 362    No 92851. VA0000867855. 363
   No 92855. VA0000867860. 364    No 92865. VA0000867885.



--------------------------------------------------------------------------------

365    No 93113. VA0000867836. 366    No 93141. VA0000867917. 367    No 93173.
VA0000867909. 368    No 93253. VA0000867959. 369    No 93263. VA0000867579. 370
   No 93281. VA0000867577. 371    No 93285. VA0000867578. 372    No 93289.
VA0000867899. 373    No 93327. VA0000867580. 374    No 93331. VA0000867892. 375
   No 93652. VA0000867864. 376    No 93678. VA0000867852. 377    No 93811.
VA0000867847. 378    Pierced earring: no 34365. VA0000842991. 379    Pierced
earring: no 37193. VA0000843069. 380    Pierced earring: no 41578. VA0000843082.
381    Pierced earring: no 41635. VA0000843105. 382    Pierced earring: no
41696. VA0000842986. 383    Pierced earring: no 41744. VA0000825393. 384   
Pierced earring: no 45350. VA0000843081. 385    Pierced earring: no 45372.
VA0000842906. 386    Pierced earring: no 45407. VA0000842959. 387    Pierced
earring: no 45408. VA0000842901. 388    Pierced earring: no 45630. VA0000842909.
389    Pierced earring: no 45654. VA0000842905. 390    Pierced earring: no
45684. VA0000842997. 391    Pierced earring: no 48209. VA0000907475. 392   
Pierced earring: no 49026. VA0000907480. 393    Pierced earring: no 65074.
VA0000842914. 394    Pierced earring: no 65274. VA0000843074. 395    Pierced
earring: no 92524. VA0000842916. 396    Pierced earring: no 92671. VA0000843094.
397    Pierced earring: no 93381. VA0000843071. 398    Pierced earring: no
93855. VA0000842926. 399    Pierced earring: style no 45399. VA0000842962. 400
   Pierced earring: style no 45400. VA0000842897. 401    Pierced earring: style
no 45403. VA0000842898.



--------------------------------------------------------------------------------

402    Pierced earring: style no 45405. VA0000842902. 403    Pierced earring:
style no 45413. VA0000842896. 404    Pierced earring: style no 45414.
VA0000842899. 405    Pierced earring: style no 45628. VA0000842966. 406   
Pierced earring: style no 45629. VA0000842989. 407    Pierced earring: style no
45632. VA0000842977. 408    Pierced earring: style no 45688. VA0000842985. 409
   Pierced earring: style no 45692. VA0000842971. 410    Pierced earring: style
no 66263. VA0000842849. 411    Pierced earring: style no 66275. VA0000842892.
412    Pin: no 34790. VA0000842850. 413    Pin: no 37184. VA0000842972. 414   
Pin: no 37966. VA0000825392. 415    Pin: no 38008. VA0000825394. 416    Pin: no
39987. VA0000943103. 417    Pin: no 39988. VA0000858761. 418    Pin: no 39995.
VA0000843083. 419    Pin: no 39998. VA0000858762. 420    Pin: no 45329.
VA0000867916. 421    Pin: no 45396. VA0000843108. 422    Pin: no 45419.
VA0000867904. 423    Pin: no 45420. VA0000867911. 424    Pin: no 45426.
VA0000867901. 425    Pin: no 45429. VA0000867905. 426    Pin: no 45435.
VA0000867900. 427    Pin: no 64799. VA0000842839. 428    Pin: no 65067.
VA0000842923. 429    Pin: no 65068. VA0000842960. 430    Pin: no 65262.
VA0000842963. 431    Pin: no 65263. VA0000842851. 432    Pin: no 65264.
VA0000842968. 433    Pin: no 65399. VA0000842975. 434    Pin: no 65680.
VA0000843070. 435    Pin: no 65777. VA0000843075. 436    Pin: no 65783.
VA0000842929. 437    Pin: no 66260. VA0000843099. 438    Pin: no 66262.
VA0000843078.



--------------------------------------------------------------------------------

439    Pin: no 92638. VA0000842920. 440    Pin: no 92640. VA0000842910. 441   
Pin: no 92642. VA0000843102. 442    Pin: no 92687. VA0000843100. 443    Pin: no
92693. VA0000842930. 444    Pin: no 92699. VA0000843080. 445    Pin: no 92711.
VA0000842913. 446    Pin: no 93175. VA0000842974. 447    Pin: no 93287.
VA0000867590. 448    Pin: no 93624. VA0000867919. 449    Pin: style no 34793.
VA0000843072. 450    Pin: style no 45388. VA0000842915. 451    Pin: style no
45397. VA0000842990. 452    Pin: style no 45398. VA0000843091. 453    Pin: style
no 45425. VA0000843092. 454    Pin: style no 45625. VA0000843095. 455    Pin:
style no 92719. VA0000843097. 456    Sterling silver bracelet: style no 36671.
VA0000825391. 457    Sterling silver clip earring: no 36765. VA0000825390. 458
   Sterling silver pierced earring: no 36776. VA0000825389. 459    Style no
46241. VA0000878086. 460    Surgical steel earwires: no 41905. VA0000858767. 461
   Surgical steel earwires: no 41907. VA0000858759. 462    Surgical steel
earwires: no 41915. VA0000858772. 463    Surgical steel earwires: no 93293.
VA0000867960. 464    Surgical steel eyewires: no 44726. VA0000825379. 465   
Surgical steel posts: no 44773. VA0000858832. 466    Surgical steel posts: no
45368. VA0000867958. 467    Surgical steel posts: no 92644. VA0000867953. 468   
Surgical steel posts: no 93301. VA0000867576. 469    Surgical steel posts: no
93305. VA0000867581. 470    Surgical steel posts: no 93674. VA0000867877. 471   
47166. VA0000878082. 472    47253. vA0000878076. 473    47977BRAC. VA0000878075.
474    48320PE. VA0000878078. 475    49391. VA0000878069.



--------------------------------------------------------------------------------

476    49393. VA0000878074. 477    49405. VA0000878081. 478    49414.
VA0000878079. 479    49460, 14KPE. VA0000878080. 480    49465, 14KPE.
va0000878085. 481    Charm: no 46166. VA0000878093. 482    Clip earring: style
no 46403. VA0000878091. 483    Clip earring: style no 49368. VA0000878094. 484
   Monet 96’ Mother’s Day box. VA0000880961. 485    Monet ‘97 national box.
VA0000880957. 486    Necklace: style no 46390. VA0000878089. 487    Necklace:
style no 48187. VA0000878087. 488    Necklace: style no 49534. 489    Pierced
earring: style no 46409. VA0000878090. 490    Pin: style no 49403. VA0000878095.
491    23798. VA0001011016. 492    29141. VA0001011017. 493    29142.
VA0001011016. 494    29143. VA0001011019. 495    29144. VA0001011020. 496   
29145. VA0001011021. 497    29146. VA0001011022.

End of titles list for document V3608D709

This is not a legal document.

How to obtain a copy of a recorded document:
http://www.copyright.gov/circs/circ06.pdf

U.S. Copyright Office

101 Independence Ave., S.E.

Washington, D.C. 20559-6000

(202) 707-3000



--------------------------------------------------------------------------------

II. COMMERCIAL TORT CLAIMS

None.

III. RESERVED.

IV. AIRCRAFT, AIRCRAFT ENGINES AND PROPELLERS

 

Aircraft

  

Registration System

  

Jurisdiction

  

Liens or
Encumbrances

Gulfstream G-IV – SP- Serial Number 1451    FAA Registry (N244J)   
United States    Lease1 Gulfstream GIV-X (G450) –S/N 4159    FAA Registry
(N451C)    United States    None Gulfstream GIV-X (G450) –S/N 4192    FAA
Registry (N1902P)    United States    None

 

Engines

Rolls Royce – TAY 611SER Rolls Royce – TAY 611 – 8C Rolls Royce – TAY 611 – 8C

Propellers

Any Propellers attached to the Aircraft (as defined in the Pledge and Security
Agreement) as of May 22, 2013

 

1  This aircraft is presently leased to an unrelated third-party, Worldwide Jet
Charter, LLC. pursuant to the terms of an Aircraft Lease Agreement dated on or
about March 24, 2011. The extended term of the lease ends on June 22, 2013.

 

SCHEDULE 5.2-46



--------------------------------------------------------------------------------

    SCHEDULE 5.4 TO     PLEDGE AND SECURITY AGREEMENT

FINANCING STATEMENTS:

 

Grantor

  

Filing Jurisdiction(s)

J. C. Penney Company, Inc.    Delaware J. C. Penney Corporation, Inc.   
Delaware J. C. Penney Purchasing Corporation    New York JCP Real Estate
Holdings, Inc.    Delaware J. C. Penney Properties, Inc.    Delaware

 

SCHEDULE 5.4-1



--------------------------------------------------------------------------------

SCHEDULE 5.5

TO PLEDGE AND SECURITY AGREEMENT

(see attached)

 

2



--------------------------------------------------------------------------------

Equipment Locations

 

Store
Number

  

Type/Use

  

Address

  

City

  

State

1    MAIN STORE    722 J.C. PENNEY DRIVE    KEMMERER    WY 4    MAIN STORE   
990 22ND AVE S    BROOKINGS    SD 5    MAIN STORE    9501 ARLINGTON EXPY STE 105
   JACKSONVILLE    FL 7    MAIN STORE    PO BOX 7126    AUBURN    NY 12    MAIN
STORE    78 E MAIN ST    PRICE    UT 16    MAIN STORE    1170 CENTRAL AVE   
DUNKIRK    NY 17    MAIN STORE    1425 S SANTA FE AVE    CHANUTE    KS 26   
MAIN STORE    124 S MAIN ST    PENDLETON    OR 27    MAIN STORE    12300 SE 82ND
AVE    PORTLAND    OR 30    MAIN STORE    14301 BURNHAVEN DR    BURNSVILLE    MN
43    MAIN STORE    621 MAIN ST    ALAMOSA    CO 44    MAIN STORE    3542 S
MARYLAND PKWY    LAS VEGAS    NV 46    MAIN STORE    701 RICHMOND RD    RICHMOND
HEIGHTS    OH 52    MAIN STORE    321 MAIN ST    FORT MORGAN    CO 55    MAIN
STORE    4600 S MEDFORD DR STE 2000    LUFKIN    TX 56    MAIN STORE    413
DAKOTA AVE    WAHPETON    ND 58    MAIN STORE    2050 PONCE BY PASS STE 200   
PONCE    PR 63    MAIN STORE    212 E 2ND ST    THE DALLES    OR 65    MAIN
STORE    1309 ADAMS AVE    LA GRANDE    OR 67    MAIN STORE    500 LEHIGH VALLEY
MALL    WHITEHALL    PA 89    MAIN STORE    2321 DAVE LYLE BLVD    ROCK HILL   
SC 90    HOME STORE    4861 NORTH STONE    TUCSON    AZ 90    MAIN STORE    4530
N ORACLE RD    TUCSON    AZ 99    MAIN STORE    300 CROSS CREEK MALL MORGANTOWN
RD AND 401 BY-PASS    FAYETTEVILLE    NC 102    MAIN STORE    9801 CORTANA PL   
BATON ROUGE    LA 104    MAIN STORE    201-209 WEST C ST    MCCOOK    NE 106   
MAIN STORE    401 NE NORTHGATE WAY STE 475    SEATTLE    WA 109    ADDITIONAL
SPACE    1330 DUANE STREET    ASTORIA    OR 109    MAIN STORE    1343 COMMERCIAL
ST    ASTORIA    OR 113    MAIN STORE    PO BOX 668    WILLISTON    ND 116   
MAIN STORE    81 ROCKINGHAM PARK BLVD    SALEM    NH 120    MAIN STORE    301
WYOMING BLVD SE    CASPER    WY 129    MAIN STORE    600 S CARPENTER AVE   
KINGSFORD    MI 130    MAIN STORE    601-635 HARRY L DR STE 99    JOHNSON CITY
   NY 133    MAIN STORE    25 LILAC MALL (RT 125)    ROCHESTER    NH 135    MAIN
STORE    344 V BUCKLAND HLS DR STE 7000    MANCHESTER    CT 141    MAIN STORE   
1207 N COMMERCE    ARDMORE    OK 152    MAIN STORE    4835 PROMENADE PKWY   
BESSEMER    AL 157    MAIN STORE    2180 S GILBERT RD    CHANDLER    AZ 161   
MAIN STORE    5043 JIMMY LEE SMITH PKWY    HIRAM    GA 162    MAIN STORE    90 E
LOCUST ST    CANTON    IL 163    MAIN STORE    800 FOXCROFT AVE STE 800   
MARTINSBURG    WV 168    MAIN STORE    300 MONTGOMERY MALL    NORTH WALES    PA
170    MAIN STORE    720 N 12TH ST (US 641)    MURRAY    KY 171    MAIN STORE   
10225 77TH ST    PLEASANT PRAIRIE    WI 174    LICENSE AGREEMENT    901 AVE OF
THE AMERICAS STE137    NEW YORK    NY 174    MAIN STORE    100 W 33RD ST    NEW
YORK    NY 178    MAIN STORE    333 MAIN ST STE 200    OAK RIDGE    TN 179   
MAIN STORE    6051 SKILLMAN ST    DALLAS    TX 182    MAIN STORE    1800 DAISY
ST EXT STE 2    CLEARFIELD    PA 183    MAIN STORE    2100 HAMILTON PLACE BLVD
   CHATTANOOGA    TN 184    MAIN STORE    990 NW BLUE PKWY    LEES SUMMIT    MO
185    MAIN STORE    1150 W CARL SANDBURG DR    GALESBURG    IL 192    MAIN
STORE    11801 FAIR OAKS MALL    FAIRFAX    VA 194    MAIN STORE    9100 MCHUGH
DR STE 576    LANHAM    MD

 

Page 1 of 23



--------------------------------------------------------------------------------

Equipment Locations

 

Store
Number

  

Type/Use

  

Address

  

City

  

State

195    MAIN STORE    63 SERRAMONTE CTR    DALY CITY    CA 196    MAIN STORE   
222 S STATE ST    FAIRMONT    MN 197    MAIN STORE    SEND TO SL SHARED SERVICES
CTR    BROOKLYN    NY 198    MAIN STORE    SEND TO SL SHARED SERVICES CTR   
MONROE    NC 199    MAIN STORE    500 MONROEVILLE MALL    MONROEVILLE    PA 200
   MAIN STORE    SEND TO SL SHARED SERVICES CTR    SEATTLE    WA 201    MAIN
STORE    10101 E INDEPENDENCE BLVD    MATTHEWS    NC 202    MAIN STORE    1754
FRANKLIN MILLS CIR    PHILADELPHIA    PA 203    MAIN STORE    1067 W BALTIMORE
PIKE US 1    MEDIA    PA 204    MAIN STORE    2700 POTOMAC MILLS CIR   
WOODBRIDGE    VA 207    MAIN STORE    2500 W MORELAND RD    WILLOW GROVE    PA
209    MAIN STORE    3411 MERCHANT BLVD    ABINGDON    MD 211    MAIN STORE   
3200 W EMPIRE MALL    SIOUX FALLS    SD 214    MAIN STORE    200 WESTERN AVE NW
STE A    FARIBAULT    MN 217    MAIN STORE    14370 BEAR VALLEY RD   
VICTORVILLE    CA 218    MAIN STORE    6020 E 82ND ST STE 700    INDIANAPOLIS   
IN 219    MAIN STORE    3400 BELL AIR MALL    MOBILE    AL 220    MAIN STORE   
1500 E WASHINGTON AVE    UNION GAP    WA 221    MAIN STORE    1155 CARLISLE ST
   HANOVER    PA 225    MAIN STORE    2005 VETERANS BLVD    DUBLIN    GA 226   
MAIN STORE    2200 S 10TH ST    MCALLEN    TX 231    MAIN STORE    10450 S STATE
ST STE 2106    SANDY    UT 232    ADDITIONAL SPACE    4502 S STEELE    TACOMA   
WA 232    MAIN STORE    4502 S STEELE STE 200    TACOMA    WA 237    MAIN STORE
   3 ORLAND SQ DR    ORLAND PARK    IL 241    MAIN STORE    2000 RT 38 STE 1000
   CHERRY HILL    NJ 244    MAIN STORE    1391 E HIGHLAND AVE STE 101    SELMA
   AL 246    MAIN STORE    20700 AVALON BLVD STE 500    CARSON    CA 249    MAIN
STORE    901 W MORTON    JACKSONVILLE    IL 250    MAIN STORE    67 LAKEWOOD CTR
MALL    LAKEWOOD    CA 251    HOME STORE    8235 WEST BELL ROAD    PEORIA    AZ
251    MAIN STORE    7750 W ARROWHEAD TOWNE CENTER    GLENDALE    AZ 251   
OUTSIDE STOCKROOM    10297 WEST VAN BUREN, SUITE 14    TOLLESON    AZ 253   
MAIN STORE    3501 GRANVILLE AVE    MUNCIE    IN 258    MAIN STORE    734 MARKET
ST    FARMINGTON    MO 258    SIGN AGREEMENT    734 MARKET ST    FARMINGTON   
MO 259    MAIN STORE    3111 S 31ST ST STE 3301    TEMPLE    TX 260    MAIN
STORE    950 DANA DR    REDDING    CA 268    MAIN STORE    2500 MEADOWBROOK MALL
   BRIDGEPORT    WV 270    MAIN STORE    854 STATE RTE 13    CORTLAND    NY 273
   MAIN STORE    701 RUSSELL AVE    GAITHERSBURG    MD 278    MAIN STORE    1501
LAFAYETTE PKY STE E1    LAGRANGE    GA 283    MAIN STORE    1057 BROAD ST   
SUMTER    SC 286    MAIN STORE    4500 PEORIA ST (US 51)    PERU    IL 287   
MAIN STORE    901 US 27 N STE 150    SEBRING    FL 288    MAIN STORE    9500 SW
WASHINGTON SQ RD    PORTLAND    OR 295    MAIN STORE    835 W JOHNSON ST    FOND
DU LAC    WI 304    MAIN STORE    3550 MCCANN RD    LONGVIEW    TX 306    MAIN
STORE    225 MAIN AVE N    THIEF RIVER FALLS    MN 309    MAIN STORE    640
NIBLACK BLVD    VINCENNES    IN 311    MAIN STORE    1980 N JEFFERSON ST   
HUNTINGTON    IN 316    MAIN STORE    2800 US HWY 90    GAUTIER    MS 318   
MAIN STORE    101 APACHE MALL    ROCHESTER    MN 321    MAIN STORE    451 E
ALTAMONTE DR STE 1301    ALTAMONTE SPRINGS    FL 322    MAIN STORE    400 DUBOIS
RD    COOKEVILLE    TN

 

Page 2 of 23



--------------------------------------------------------------------------------

Equipment Locations

 

Store
Number

  

Type/Use

  

Address

  

City

  

State

324    MAIN STORE    870 W MARKET ST    TIFFIN    OH 327    MAIN STORE    87
VILLAGE SQUARE MALL    EFFINGHAM    IL 334    MAIN STORE    1330 TRAVIS BLVD   
FAIRFIELD    CA 345    MAIN STORE    2200 W FLORIDA AVE    HEMET    CA 351   
MAIN STORE    3057 E MAIN    RUSSELLVILLE    AR 355    HOME STORE    1251 US 31
N.    GREENWOOD    IN 355    MAIN STORE    1251 US 31 N    GREENWOOD    IN 365
   MAIN STORE    214 BORGER S/C    BORGER    TX 367    MAIN STORE    400 BALD
HILL RD    WARWICK    RI 370    MAIN STORE    1000 HILLTOP MALL    RICHMOND   
CA 373    MAIN STORE    1262 VOCKE RD STE 300    LA VALE    MD 384    MAIN STORE
   2901 N GRAND AVE    AMES    IA 389    HOME STORE    5532 SPRINGDALE AVENUE   
PLEASANTON    CA 389    MAIN STORE    1500 STONERIDGE MALL RD    PLEASANTON   
CA 395    MAIN STORE    3405 E STATE ST    HERMITAGE    PA 400    MAIN STORE   
125 S MICHIGAN AVE    BIG RAPIDS    MI 402    MAIN STORE    480 LEWIS AVE   
MERIDEN    CT 403    MAIN STORE    5953 W PARK AVE STE 3000    HOUMA    LA 406
   MAIN STORE    1100 N MAIN ST    ALTUS    OK 419    MAIN STORE    2021 N
HIGHLAND AVE STE 15    JACKSON    TN 424    MAIN STORE    7171 N DAVIS HWY STE
8220    PENSACOLA    FL 426    MAIN STORE    251 HIGH ST    TORRINGTON    CT 427
   MAIN STORE    10150 N WOLFE RD    CUPERTINO    CA 439    MAIN STORE    600
EASTVIEW MALL    VICTOR    NY 450    MAIN STORE    1302 W I-40 FRONTAGE RD   
GALLUP    NM 451    MAIN STORE    1140 SAN FERNANDO RD    SAN FERNANDO    CA 456
   MAIN STORE    3404 W 13TH ST    GRAND ISLAND    NE 457    MAIN STORE    101 W
WATER ST    DECORAH    IA 465    MAIN STORE    24140 MAGIC MOUNTAIN PKY    SANTA
CLARITA    CA 466    MAIN STORE    150 HOMER ADAMS PKWY    ALTON    IL 477   
MAIN STORE    1357 S MAIN ST    ADRIAN    MI 478    HOME STORE    5685 SOUTH
VIRGINIA STREET    RENO    NV 478    MAIN STORE    5200 MEADOWOOD MALL CIR   
RENO    NV 479    MAIN STORE    6481 NEWBERRY RD    GAINESVILLE    FL 481   
MAIN STORE    4201 YELLOWSTONE AVE    POCATELLO    ID 483    MAIN STORE    3936
E MARKET ST    LOGANSPORT    IN 485    MAIN STORE    4310 BUFFALO GAP RD   
ABILENE    TX 487    MAIN STORE    3401 S US 41    TERRE HAUTE    IN 494    MAIN
STORE    600 MERCED MALL    MERCED    CA 495    MAIN STORE    1300 9TH AVE SE
STE 3    WATERTOWN    SD 496    MAIN STORE    1700 W COUNTY RD B-2    ROSEVILLE
   MN 496    OUTSIDE STOCKROOM    1900 OAKCREST AVENUE    ROSEVILLE    MN 497   
MAIN STORE    305 MOUNT HOPE AVE    ROCKAWAY    NJ 514    MAIN STORE    830 MAIN
ST UNIT 3    PRESQUE ISLE    ME 528    MAIN STORE    1680 WRIGHT AVE    ALMA   
MI 529    MAIN STORE    17301 VALLEY MALL RD STE 400    HAGERSTOWN    MD 530   
MAIN STORE    155 DORSET ST    SOUTH BURLINGTON    VT 536    MAIN STORE    300
EARLY BLVD    EARLY    TX 539    MAIN STORE    RT 104 E    OSWEGO    NY 549   
MAIN STORE    3301 VETERANS MEMORIAL BLVD    METAIRIE    LA 557    MAIN STORE   
15740 WHITTWOOD LANE    WHITTIER    CA 559    MAIN STORE    2424 US 6TH AND 50TH
   GRAND JUNCTION    CO 562    MAIN STORE    1701 SUNRISE HWY    BAYSHORE L I   
NY 566    MAIN STORE    2555 EL CAMINO REAL    CARLSBAD    CA 568    MAIN STORE
   300 S MAIN ST    MCALLEN    TX 578    MAIN STORE    PO BOX 10010    HOLYOKE
   MA

 

Page 3 of 23



--------------------------------------------------------------------------------

Equipment Locations

 

Store
Number

  

Type/Use

  

Address

  

City

  

State

579    MAIN STORE    4101 E 42ND ST    ODESSA    TX 581    MAIN STORE    800 S
JAMES CAMPBELL BLVD    COLUMBIA    TN 582    MAIN STORE    5001 MONROE ST   
TOLEDO    OH 582    PARKING    5001 MONROE ST - 0.68 ACRE FOR    TOLEDO    OH
588    MAIN STORE    300 HWY 78 E    JASPER    AL 601    ADDITIONAL SPACE   
3700 SOUTH MERIDIAN ST    PUYALLUP    WA 601    MAIN STORE    3700 S MERIDIAN ST
   PUYALLUP    WA 607    MAIN STORE    1100 S DEWEY ST    NORTH PLATTE    NE 608
   MAIN STORE    814 US HWY 62-65 N STE 27    HARRISON    AR 611    MAIN STORE
   6002 SLIDE RD-PO BOX 68611    LUBBOCK    TX 617    MAIN STORE    1801 NW HWY
19    CRYSTAL RIVER    FL 620    MAIN STORE    1700 W INTL SPEEDWAY BLVD   
DAYTONA BEACH    FL 631    HOME STORE    6065 NORTHWEST LOOP 410    SAN ANTONIO
   TX 631    MAIN STORE    6301 NW LOOP 410    SAN ANTONIO    TX 634    MAIN
STORE    3040 PLAZA BONITA RD    NATIONAL CITY    CA 635    MAIN STORE    5900
DURAND AVE    RACINE    WI 643    MAIN STORE    4600 BAY RD    SAGINAW    MI 644
   MAIN STORE    3301 DILLON DR    PUEBLO    CO 647    MAIN STORE    3315 N
RIDGE RD E STE 100    ASHTABULA    OH 651    MAIN STORE    PR RD 2 KM 81.9
CARRIZALES    HATILLO    PR 652    MAIN STORE    2200 W WAR MEMORIAL DR STE 997
   PEORIA    IL 654    MAIN STORE    3541 MASONIC DR    ALEXANDRIA    LA 656   
MAIN STORE    1200 10TH AVE S    GREAT FALLS    MT 658    MAIN STORE    5300 SAN
DARIO    LAREDO    TX 660    MAIN STORE    201 W US 20    MICHIGAN CITY    IN
663    MAIN STORE    3929 MCCAIN BLVD STE 500    NORTH LITTLE ROCK    AR 666   
MAIN STORE    2005 N 14TH ST STE 141    PONCA CITY    OK 671    MAIN STORE   
3199 N WHITE SANDS    ALAMOGORDO    NM 680    MAIN STORE    51027 HWY 6   
GLENWOOD SPRINGS    CO 681    MAIN STORE    2101 FT HENRY DR    KINGSPORT    TN
687    MAIN STORE    3700 ATLANTA HWY    ATHENS    GA 688    MAIN STORE    2600
BEACH BLVD    BILOXI    MS 689    MAIN STORE    2427 US HWY 90 W STE 10    LAKE
CITY    FL 691    HOME STORE    685 CONTRA COSTA BLVD.    PLEASANT HILL    CA
691    MAIN STORE    484 SUN VALLEY MALL    CONCORD    CA 695    MAIN STORE   
700 HAYWOOD RD    GREENVILLE    SC 696    ADDITIONAL SPACE    1200 SOUTHCENTER
S/C    SEATTLE    WA 696    MAIN STORE    1249 SOUTHCENTER MALL    TUKWILA    WA
699    MAIN STORE    1169 GLENDALE GALLERIA    GLENDALE    CA 699    OUTSIDE
STOCKROOM    10888 LA TUNA CANYON RD. # H    GLENDALE    CA 700    MAIN STORE   
500 QUAKER BRIDGE MALL    TRENTON    NJ 702    MAIN STORE    8401 GATEWAY BLVD W
   EL PASO    TX 703    LAND    408 MITCHELL ST    PETOSKEY    MI 703    MAIN
STORE    408 MITCHELL ST    PETOSKEY    MI 704    MAIN STORE    4651 27TH ST   
MOLINE    IL 708    MAIN STORE    1800 PIPESTONE RD    BENTON HARBOR    MI 709
   MAIN STORE    3115 E COLONIAL DR    ORLANDO    FL 712    MAIN STORE    3111
MIDWESTERN PKWY    WICHITA FALLS    TX 718    MAIN STORE    310 TOWNE CTR CIR   
SANFORD    FL 731    MAIN STORE    3202 OAKVIEW DR    OMAHA    NE 733    MAIN
STORE    800 S CAMINO DEL RIO    DURANGO    CO 738    MAIN STORE    925
WASHINGTON AVE    DETROIT LAKES    MN 739    MAIN STORE    2150 NORTHWOODS BLVD
UNIT E100    N CHARLESTON    SC 744    MAIN STORE    300 VALLEY RIVER CTR   
EUGENE    OR 766    MAIN STORE    331 BRANDON TOWN CENTER MALL    BRANDON    FL
767    MAIN STORE    4316 MILAN RD    SANDUSKY    OH

 

Page 4 of 23



--------------------------------------------------------------------------------

Equipment Locations

 

Store

Number

  

Type/Use

  

Address

  

City

  

State

768    MAIN STORE    3300 CHAMBERS RD STE 5090    HORSEHEADS    NY 769    MAIN
STORE    2190 IDAHO ST    ELKO    NV 778    MAIN STORE    1408 N PARHAM RD   
RICHMOND    VA 779    MAIN STORE    6000 FLORENCE MALL    FLORENCE    KY 780   
MAIN STORE    1718 E BLVD    KOKOMO    IN 781    MAIN STORE    4101 S YALE AVE
   TULSA    OK 782    MAIN STORE    10401 US HWY 441 STE 2001    LEESBURG    FL
784    MAIN STORE    3649 ERIE BLVD E STE 2    DE WITT    NY 786    MAIN STORE
   7900 GOVERNOR RITCHIE HWY    GLEN BURNIE    MD 794    MAIN STORE    3500
OLEANDER DR    WILMINGTON    NC 797    MAIN STORE    816 WALNUT SQUARE BLVD STE
D    DALTON    GA 808    MAIN STORE    3187 N MAIN ST    ANDERSON    SC 809   
MAIN STORE    1903 PARK AVE    MUSCATINE    IA 814    MAIN STORE    625 BLACK
LAKE BLVD    OLYMPIA    WA 816    MAIN STORE    606 CHRISTIANA MALL    NEWARK   
DE 819    MAIN STORE    500 BRIARWOOD CIR    ANN ARBOR    MI 830    MAIN STORE
   PO BOX 2008    LAUREL    MS 834    MAIN STORE    2000 N POINT CIR   
ALPHARETTA    GA 835    MAIN STORE    117-19 E MAIN ST    SIDNEY    MT 838   
MAIN STORE    810 W PARK AVE    GREENWOOD    MS 852    MAIN STORE    701 LYNN
HAVEN PKWY    VIRGINIA BEACH    VA 863    MAIN STORE    680 CITADEL DR E   
COLORADO SPRINGS    CO 864    MAIN STORE    3661 EISENHOWER PKWY STE 6    MACON
   GA 870    MAIN STORE    730 MEYERLAND PLAZA MALL    HOUSTON    TX 880    MAIN
STORE    2471 FOOTHILL BLVD    ROCK SPRINGS    WY 881    MAIN STORE    7700 E
KELLOGG DR    WICHITA    KS 882    MAIN STORE    2415 SAGAMORE PKWY S 52   
LAFAYETTE    IN 890    MAIN STORE    194 MAIN ST    STURBRIDGE    MA 891    MAIN
STORE    135 E TOWNE MALL    MADISON    WI 895    MAIN STORE    150 PEARL NIX
PKWY    GAINESVILLE    GA 899    MAIN STORE    639 STILLWATER AVE    BANGOR   
ME 902    MAIN STORE    1201 HOOPER AVE STE B    TOMS RIVER    NJ 907    MAIN
STORE    8201 S TAMIAMI TRAIL    SARASOTA    FL 909    MAIN STORE    1620 E 10TH
ST STE 100    ROANOKE RAPIDS    NC 910    MAIN STORE    4129 E WILDER RD    BAY
CITY    MI 911    MAIN STORE    800 N 98TH ST    OMAHA    NE 914    MAIN STORE
   1170 INDIANA AVE    ST MARYS    OH 916    MAIN STORE    PO BOX 8709   
CAROLINA    PR 920    MAIN STORE    200 W PARK MALL    CAPE GIRARDEAU    MO 921
   MAIN STORE    2231 S MISSION RD    MT PLEASANT    MI 924    MAIN STORE    160
N GULPH RD STE 5000    KING OF PRUSSIA    PA 933    MAIN STORE    300 WESTFARMS
MALL    FARMINGTON    CT 950    MAIN STORE    711 SECOND AVE NW    CULLMAN    AL
951    MAIN STORE    1365 N DUPONT HWY STE 5000    DOVER    DE 952    MAIN STORE
  

630 OLD COUNTRY RD UNIT A2

630 OLD COUNTRY ROAD

   GARDEN CITY    NY 952    TRASH COMPACTOR    250 DUFFY AVE    HICKSVILLE    NY
954    MAIN STORE    234 N MAIN ST    SHERIDAN    WY 955    MAIN STORE    6420 S
PACIFIC BLVD    HUNTINGTON PARK    CA 965    MAIN STORE    1845 N WEST AVE    EL
DORADO    AR 972    MAIN STORE    220 GOLF MILL CTR    NILES    IL 982    MAIN
STORE    7777 EASTPOINT MALL    BALTIMORE    MD 993    MAIN STORE    2418 SW
MILITARY DR    SAN ANTONIO    TX 995    MAIN STORE    MERCER MALL BOX 7106   
BLUEFIELD    WV 996    MAIN STORE    4401 S BROADWAY    TYLER    TX 1002    MAIN
STORE    4348 ELECTRIC RD    ROANOKE    VA

 

Page 5 of 23



--------------------------------------------------------------------------------

Equipment Locations

 

Store

Number

  

Type/Use

  

Address

  

City

  

State

1012    MAIN STORE        75 MAVERICK ST RT 1A    ROCKLAND    ME 1020    MAIN
STORE    1671 W LACEY BLVD    HANFORD    CA 1024    MAIN STORE    236 E 5TH ST N
   BURLEY    ID 1028    MAIN STORE    315 E SECOND ST    CALEXICO    CA 1031   
MAIN STORE    220 ENNIS LN    TOWANDA    PA 1033    MAIN STORE    3000 DUNN AVE
UNIT 25    JACKSONVILLE    FL 1037    MAIN STORE    3401 DALE RD    MODESTO   
CA 1046    MAIN STORE    2201 S INTERSTATE 35 E STE D    DENTON    TX 1048   
MAIN STORE    200 SIDNEY BAKER ST S (HWY 16)    KERRVILLE    TX 1049    MAIN
STORE    4 FOX VALLEY CTR    AURORA    IL 1052    MAIN STORE    220 W MARIPOSA
RD    NOGALES    AZ 1056    MAIN STORE    3701 S MAIN ST (US 33)    ELKHART   
IN 1058    MAIN STORE    1386 E COURT ST    SEGUIN    TX 1064    ADDITIONAL
SPACE   

311 EAST OVERLAND STREET

109-111 SOUTH STATION STREET

   EL PASO    TX 1064    ADDITIONAL SPACE    315 E OVERLAND ST    EL PASO    TX
1064    MAIN STORE    324 E SAN ANTONIO ST    EL PASO    TX 1067    MAIN STORE
   1904 E 9TH ST    WINFIELD    KS 1068    MAIN STORE    202 E CENTENNIAL DR   
PITTSBURG    KS 1071    MAIN STORE    2000 BRITTAIN RD STE 600    AKRON    OH
1076    MAIN STORE    1060 HWY 15 S    HUTCHINSON    MN 1081    MAIN STORE   
1780 GALLERIA BLVD    FRANKLIN    TN 1086    MAIN STORE    619 N PERKINS RD   
STILLWATER    OK 1091    MAIN STORE    1401 PAUL BUNYAN DR NW STE 2    BEMIDJI
   MN 1101    MAIN STORE    715 E EXPRESSWAY 83    WESLACO    TX 1106    MAIN
STORE    1950 PRAIRIE CENTER PKWY    BRIGHTON    CO 1116    MAIN STORE    1744 E
CARL ALBERT PKWY    MCALESTER    OK 1117    TBA    NORTH NEW HOPE ROAD   
GASTONIA    NC 1122    MAIN STORE    2501 W MEMORIAL RD    OKLAHOMA CITY    OK
1128    MAIN STORE    2520 GULF FWY S    LEAGUE CITY    TX 1130    MAIN STORE   
3501 E BROADWAY    TUCSON    AZ 1134    MAIN STORE    80 VIEWMONT MALL   
SCRANTON    PA 1135    MAIN STORE    3409 CANDLERS MOUNTAIN RD    LYNCHBURG   
VA 1140    MAIN STORE    4541 S LABURNUM AVE    RICHMOND    VA 1141    MAIN
STORE    1651 STATE HWY 1 S    GREENVILLE    MS 1142    MAIN STORE    951 W
PACHECO BLVD    LOS BANOS    CA 1143    MAIN STORE    428 N STATE HWY 19   
PALATKA    FL 1148    MAIN STORE    300 MARY ESTHER BLVD    MARY ESTHER    FL
1150    MAIN STORE    STATE HWY 35 AND 36    EATONTOWN    NJ 1152    MAIN STORE
   2500 MILTON AVE    JANESVILLE    WI 1153    MAIN STORE    2601 CENTRAL AVE   
DODGE CITY    KS 1155    MAIN STORE    1300 E PINECREST DR    MARSHALL    TX
1156    MAIN STORE    4915 CLAREMONT AVE    STOCKTON    CA 1158    MAIN STORE   
1501 E MAIN    ALICE    TX 1159    MAIN STORE    350 JOHN R JUNKIN DR    NATCHEZ
   MS 1161    MAIN STORE    5256 ROUTE 30    GREENSBURG    PA 1163    MAIN STORE
   1375 US 127 S    FRANKFORT    KY 1164    MAIN STORE    2800 S COLUMBIA RD   
GRAND FORKS    ND 1165    MAIN STORE    1826-19TH AVE    LEWISTON    ID 1166   
MAIN STORE    18900 MICHIGAN AVE (US 12)    DEARBORN    MI 1168    MAIN STORE   
14200 E ALAMEDA AVE    AURORA    CO 1170    MAIN STORE    700 QUINTARD DR STE
100    OXFORD    AL 1180    MAIN STORE    260 WAYNE TOWNE CTR    WAYNE    NJ
1188    HOME STORE    3402 SOUTH GLENSTONE AVENUE    SPRINGFIELD    MO 1188   
MAIN STORE    2825 S GLENSTONE AVE STE 200    SPRINGFIELD    MO 1190    MAIN
STORE    175 YORKTOWN S/C    LOMBARD    IL

 

Page 6 of 23



--------------------------------------------------------------------------------

Equipment Locations

 

Store

Number

  

Type/Use

  

Address

  

City

  

State

1192    MAIN STORE        600 SUNRISE MALL    MASSAPEQUA L I    NY 1195    MAIN
STORE    95 N MOORLAND RD    BROOKFIELD    WI 1198    MAIN STORE    1500 KANSAS
AVE    GREAT BEND    KS 1200    FOUNDRY    190 E STACY RD STE 310    ALLEN    TX
1201    FOUNDRY    3211 PRESTON ROAD, SUITE 12    FRISCO    TX 1202    FOUNDRY
   2325 SOUTH I35E SUITE 301    LEWISVILLE    TX 1203    FOUNDRY    1101
MELBOURNE RD SUITE 3077    HURST    TX 1204    FOUNDRY    4245 S COOPER ST   
ARLINGTON    TX 1205    FOUNDRY    436 N HWY 67    CEDAR HILL    TX 1206    MAIN
STORE    6100 SUNRISE BLVD    CITRUS HTS    CA 1207    FOUNDRY    11745 W 95TH
ST    OVERLAND PARK    KS 1208    MAIN STORE    1122 N UNIVERSITY DR   
NACOGDOCHES    TX 1209    FOUNDRY    6941 W 119TH ST    OVERLAND PARK    KS 1210
   MAIN STORE    3700 STATE RD 16    LA CROSSE    WI 1212    MAIN STORE    3075
CLAIRTON RD STE 100    WEST MIFFLIN    PA 1215    FOUNDRY    8922 NW SKYVIEW AVE
   KANSAS CITY    MO 1216    FOUNDRY    18801 E 39TH ST S    INDEPENDENCE    MO
1217    MAIN STORE    23 WEST TOWNE MALL    MADISON    WI 1220    MAIN STORE   
2060 CROSSROADS BLVD STE 189    WATERLOO    IA 1223    MAIN STORE    24200
LAGUNA HILLS MALL    LAGUNA HILLS    CA 1226    MAIN STORE    400 PARK CITY S/C
   LANCASTER    PA 1228    MAIN STORE    2500 S CENTER ST    MARSHALLTOWN    IA
1229    MAIN STORE    280 HILLCREST DR W    THOUSAND OAKS    CA 1238    MAIN
STORE    802 HARDEE RD    KINSTON    NC 1240    MAIN STORE    504 N ADAMS ST   
CARROLL    IA 1241    MAIN STORE    100 NORTHRIDGE MALL    SALINAS    CA 1248   
MAIN STORE    4150 S HWY 27    SOMERSET    KY 1250    MAIN STORE    757 E LEWIS
& CLRK PKY STE 701    CLARKSVILLE    IN 1255    MAIN STORE    2724 EASTLAND MALL
   COLUMBUS    OH 1256    MAIN STORE    1321 N COLUMBIA CTR BLVD # 100   
KENNEWICK    WA 1262    MAIN STORE    50 HAMPTON VILLAGE PLAZA    ST LOUIS    MO
1270    MAIN STORE    3939 S CARSON ST    CARSON CITY    NV 1274    MAIN STORE
   591 BROADWAY    CHULA VISTA    CA 1274    OUTSIDE STOCKROOM    775 ANITA
STREET, STE A    CHULA VISTA    CA 1288    MAIN STORE    2200 N MAPLE AVE   
RAPID CITY    SD 1292    MAIN STORE    133 N MAIN ST STE 3    ST ALBANS    VT
1296    MAIN STORE    2918 VINE ST STE 2001    HAYS    KS 1302    TBA      
MONROEVILLE    PA 1306    MAIN STORE    35000 W WARREN RD    WESTLAND    MI 1308
   MAIN STORE    5000 SHELBYVILLE RD    LOUISVILLE    KY 1313    MAIN STORE   
100 HWY 332 W STE 1260    LAKE JACKSON    TX 1315    MAIN STORE    718 NORTHSIDE
DR E STE 25    STATESBORO    GA 1319    MAIN STORE    1530 COSHOCTON AVE    MT
VERNON    OH 1320    MAIN STORE    3320 SILAS CREEK PKWY STE 460   
WINSTON-SALEM    NC 1321    MAIN STORE    777 E MERRITT ISL CSWY STE 210   
MERRITT ISLAND    FL 1322    MAIN STORE    1560 HOUSTONVILLE RD STE 301   
DANVILLE    KY 1323    MAIN STORE    5100 GREAT NORTHERN MALL    N OLMSTED    OH
1324    MAIN STORE    1118 JAMES AVE    BEDFORD    IN 1327    MAIN STORE    100
FOUR SEASONS TOWN CTR    GREENSBORO    NC 1330    MAIN STORE    5488 S PADRE
ISLAND DR STE4000    CORPUS CHRISTI    TX 1336    MAIN STORE    2175 LINCOLN ST
   RHINELANDER    WI 1337    MAIN STORE    100 STONEWOOD ST    DOWNEY    CA 1339
   MAIN STORE    101 RANGE LINE STE 250A    JOPLIN    MO 1340    MAIN STORE   
1240 HICKORY POINT MALL    FORSYTH    IL 1348    MAIN STORE    3560 LAMAR AVE
HWY 82    PARIS    TX 1351    MAIN STORE    3100 SW COLLEGE RD    OCALA    FL

 

Page 7 of 23



--------------------------------------------------------------------------------

Equipment Locations

 

Store

Number

  

Type/Use

  

Address

  

City

  

State

1352    MAIN STORE        700 W 14 MILE RD    TROY    MI 1360    HOME STORE   
8881 SOUTHWEST 107TH AVENUE    MIAMI    FL 1360    MAIN STORE    7201 N KENDALL
DR    MIAMI    FL 1362    MAIN STORE    1600 A MILLER TRUNK HWY    DULUTH    MN
1368    MAIN STORE    7507 W CERMAK RD    NORTH RIVERSIDE    IL 1373    HOME
STORE    6933 LINDBERGH BOULEVARD    ST LOUIS    MO 1373    MAIN STORE    100 S
COUNTY CENTER WAY    ST LOUIS    MO 1377    MAIN STORE    607 N BERKELEY BLVD   
GOLDSBORO    NC 1385    MAIN STORE    201 S MAIN ST    BISHOP    CA 1388    MAIN
STORE    205 N ORCHARD AVE    UKIAH    CA 1389    MAIN STORE    11801 W 95TH ST
   OVERLAND PARK    KS 1389    OUTSIDE STOCKROOM    10602 LACKMAN RD., BLDG. B
   LENEXA    KS 1392    MAIN STORE    250 PLAINFIELD RD UNIT 202    WEST LEBANON
   NH 1393    MAIN STORE    4257 N MAYO TRAIL    PIKEVILLE    KY 1398    MAIN
STORE    23000 EUREKA RD STE A3    TAYLOR    MI 1399    MAIN STORE    1700
MARKET LANE    NORFOLK    NE 1405    MAIN STORE    12421 WAYZATA BLVD   
MINNETONKA    MN 1413    MAIN STORE    3601 S 2700 W    SALT LAKE CITY    UT
1417    MAIN STORE    400 S BALDWIN AVE    ARCADIA    CA 1419    MAIN STORE   
1900 GREEN OAKS RD    FORT WORTH    TX 1420    MAIN STORE    3849 S DELSEA DR   
VINELAND    NJ 1431    MAIN STORE    2101 BROADWAY    YANKTON    SD 1432    MAIN
STORE    14300 LAKESIDE CIR    STERLING HTS    MI 1433    MAIN STORE    1890
SOUTHLAKE MALL    MERRILLVILLE    IN 1433    OUTSIDE STOCKROOM    3803 EAST
LINCOLN HIGHWAY    MERRILLVILLE    IN 1443    MAIN STORE    245 ST CLAIR SQ   
FAIRVIEW HGTS    IL 1445    MAIN STORE    1 SANGERTOWN SQ STE 55    NEW HARTFORD
   NY 1451    MAIN STORE    3340 MALL LOOP DR SPACE 2    JOLIET    IL 1455   
MAIN STORE    1850 APPLE BLOSSOM DR    WINCHESTER    VA 1462    MAIN STORE   
6699 SPRINGFIELD MALL    SPRINGFIELD    VA 1467    MAIN STORE    5500
BUCKEYSTOWN PIKE    FREDERICK    MD 1475    MAIN STORE    27001 US HWY 19 N   
CLEARWATER    FL 1480    MAIN STORE    4510 E CACTUS RD    PHOENIX    AZ 1481   
MAIN STORE    201 WESTSHORE PLAZA    TAMPA    FL 1487    MAIN STORE    1129 N
BALDWIN AVE STE 200    MARION    IN 1489    MAIN STORE    5522 SHAFFER RD STE 09
   DU BOIS    PA 1493    MAIN STORE    100 FRANKLIN ST UNIT F    WESTERLY    RI
1503    MAIN STORE    1925 E MARKET ST    HARRISONBURG    VA 1505    MAIN STORE
   1203 PLAZA DR    WEST COVINA    CA 1509    MAIN STORE    800 CODDINGTOWN CTR
   SANTA ROSA    CA 1510    MAIN STORE    1303 NIAGARA FALLS BLVD    AMHERST   
NY 1512    MAIN STORE    1228 MAIN ST    DELANO    CA 1514    MAIN STORE    303
301 BLVD W STE 701    BRADENTON    FL 1529    MAIN STORE    755 STATE RT 18 STE
600    E BRUNSWICK    NJ 1531    MAIN STORE    2300 E LINCOLN HWY    LANGHORNE
   PA 1535    MAIN STORE    101 CLEARVIEW CIRCLE    BUTLER    PA 1539    MAIN
STORE    555 W GRAND AVE STE M-1    WISCONSIN RAPIDS    WI 1542    MAIN STORE   
7601 S CICERO AVE    CHICAGO    IL 1543    MAIN STORE    3203 BROADWAY    QUINCY
   IL 1559    MAIN STORE    2400 EDGEWOOD RD SW    CEDAR RAPIDS    IA 1572   
MAIN STORE    6000 S HANNUM AVE    CULVER CITY    CA 1580    MAIN STORE    3225
28TH ST SE    GRAND RAPIDS    MI 1587    MAIN STORE    550 S GEAR AVE    W
BURLINGTON    IA 1589    MAIN STORE    3575 MAPLE AVE    ZANESVILLE    OH 1590
   MAIN STORE    4600 W KELLOGG RD    WICHITA    KS 1591    MAIN STORE    22
CLIFTON COUNTRY RD STE 2    CLIFTON PARK    NY

 

Page 8 of 23



--------------------------------------------------------------------------------

Equipment Locations

 

Store

Number

  

Type/Use

  

Address

  

City

  

State

1600    MAIN STORE        1400 SOUTHLAKE MALL    MORROW    GA 1603    MAIN STORE
   4217 SIX FORKS RD STE 100    RALEIGH    NC 1612    HOME STORE    10201
UNIVERSITY AVENUE    CLIVE    IA 1612    MAIN STORE    1551 VALLEY WEST DR    W
DES MOINES    IA 1614    MAIN STORE    5100 MONTCLAIR PLAZA LANE    MONTCLAIR   
CA 1618    MAIN STORE    25 MIRACLE MILE DR    ROCHESTER    NY 1623    MAIN
STORE    27150 NOVI RD    NOVI    MI 1628    MAIN STORE    1607 3RD AVE W   
DICKINSON    ND 1635    MAIN STORE    1826 S MAIN ST    MARYVILLE    MO 1650   
MAIN STORE    301 COX CREEK PKWY (RT 133)    FLORENCE    AL 1674    MAIN STORE
   800 MALL DRIVE    BARBOURSVILLE    WV 1679    MAIN STORE    110 E MAIN ST   
CUT BANK    MT 1693    MAIN STORE    1400 N TURNER ST    HOBBS    NM 1698   
MAIN STORE    5000 FREDERICA ST    OWENSBORO    KY 1704    MAIN STORE    4803
OUTER LOOP RD    LOUISVILLE    KY 1717    MAIN STORE    115 TIMES SQ MALL    MT
VERNON    IL 1722    MAIN STORE    840 MILL CREEK MALL    ERIE    PA 1736   
MAIN STORE    1649 E BROAD ST    STATESVILLE    NC 1738    MAIN STORE    1051
GREEN ACRES MALL    VALLEY STREAM L I    NY 1749    MAIN STORE    2400 RICHMOND
RD STE 61    TEXARKANA    TX 1751    MAIN STORE    205 W BLACKSTOCK RD STE 8   
SPARTANBURG    SC 1761    MAIN STORE    502 GARDEN STATE PLAZA    PARAMUS    NJ
1775    MAIN STORE    850 KIRKWOOD MALL    BISMARCK    ND 1778    MAIN STORE   
2200 N TUSTIN ST    ORANGE    CA 1779    MAIN STORE    300 STROUD MALL   
STROUDSBURG    PA 1781    MAIN STORE    2115 W ROOSEVELT BLVD    MONROE    NC
1783    MAIN STORE    1224 E TIPTON ST    SEYMOUR    IN 1786    MAIN STORE   
1701 MACFARLAND BLVD E    TUSCALOOSA    AL 1787    MAIN STORE    1500 CANTON RD
   AKRON    OH 1794    HOME STORE    910 S. RAINBOW BOULEVARD    LAS VEGAS    NV
1794    MAIN STORE    4400 MEADOWS LANE    LAS VEGAS    NV 1800    ADDITIONAL
SPACE    203 CYPRESS    SNOHOMISH    WA 1800    MAIN STORE    265 PINE AVE   
SNOHOMISH    WA 1811    MAIN STORE    21840 S HAWTHORNE BLVD    TORRANCE    CA
1816    MAIN STORE    7850 MENTOR AVE STE 930    MENTOR    OH 1823    MAIN STORE
   8900 NE VANCOUVER MALL DR    VANCOUVER    WA 1829    MAIN STORE    1442 US
HWY 45 N    COLUMBUS    MS 1831    FURNITURE OUTLET    3202 ARCTIC BLVD.   
ANCHORAGE    AK 1831    MAIN STORE    3202 ARTIC BLVD    ANCHORAGE    AK 1832   
MAIN STORE    3236 KIRKWOOD HWY    WILMINGTON    DE 1842    MAIN STORE    2115 S
MOONEY BLVD    VISALIA    CA 1844    MAIN STORE    340 SOUTHLAND MALL    HAYWARD
   CA 1845    MAIN STORE    305 LIBERTY ST NE    SALEM    OR 1847    MAIN STORE
   1200 E BROAD AVE    ROCKINGHAM    NC 1853    MAIN STORE    4300 TUSCARAWAS ST
W    CANTON    OH 1858    MAIN STORE    1075 N BRIDGE ST    CHILLICOTHE    OH
1859    MAIN STORE    2400 ELIDA RD    LIMA    OH 1860    MAIN STORE    4199
NATIONAL RD E    RICHMOND    IN 1862    MAIN STORE    4125 CLEVELAND AVE STE 903
   FORT MYERS    FL 1865    MAIN STORE    1501 WARD BLVD STE 300    WILSON    NC
1867    MAIN STORE    117 S 25TH ST STE 1    FORT DODGE    IA 1868    MAIN STORE
   420 HUCK FINN S/C    HANNIBAL    MO 1869    MAIN STORE    8200 PERRY HALL
BLVD    BALTIMORE    MD 1869    OUTSIDE STOCKROOM    9341 PHILADELPHIA ROAD,
SUITE I-J    BALTIMORE    MD 1870    MAIN STORE    3702 FREDERICK AVE STE 7   
ST JOSEPH    MO 1871    MAIN STORE    1321 S BROADWAY    SANTA MARIA    CA

 

Page 9 of 23



--------------------------------------------------------------------------------

Equipment Locations

 

Store

Number

  

Type/Use

  

Address

  

City

  

State

1874    MAIN STORE        4101 W DIVISION ST    ST CLOUD    MN 1876    MAIN
STORE    1603 E EMPIRE ST    BLOOMINGTON    IL 1879    MAIN STORE    301 OAK
SPRING RD    WASHINGTON    PA 1880    MAIN STORE    1050 E 23RD ST    FREMONT   
NE 1886    MAIN STORE    1300 N MILLER ST    WENATCHEE    WA 1891    MAIN STORE
   3015 HWY 29 S    ALEXANDRIA    MN 1899    MAIN STORE    4621 EASTGATE BLVD   
CINCINNATI    OH 1900    MAIN STORE    714 GREENVILLE BLVD    GREENVILLE    NC
1902    MAIN STORE    4500 MIDWAY MALL    ELYRIA    OH 1908    MAIN STORE   
2910 N ELM ST    LUMBERTON    NC 1909    MAIN STORE    1801 PALM BCH LKES BLVD
STE300    WEST PALM BEACH    FL 1911    MAIN STORE    90 LEE JACKSON HWY STE
1268    STAUNTON    VA 1917    MAIN STORE    880 N MILITARY HWY    NORFOLK    VA
1919    MAIN STORE    3100 M L KING JR BLVD STE 29    NEW BERN    NC 1923   
MAIN STORE    2230 EASTRIDGE LOOP    SAN JOSE    CA 1924    MAIN STORE    900
EASTWOOD MALL    NILES    OH 1927    MAIN STORE    PO BOX 6002    VIENNA    WV
1928    MAIN STORE    4000 FT CAMPBELL BLVD    HOPKINSVILLE    KY 1930    MAIN
STORE    2400 ROOSEVELT RD    MARINETTE    WI 1932    HOME STORE    7490 N.
BLACKSTONE AVE.    FRESNO    CA 1932    MAIN STORE    555 E SHAW AVE    FRESNO
   CA 1934    MAIN STORE    1350 N MAIN ST    LOGAN    UT 1935    MAIN STORE   
2825 W MAIN ST STE C    BOZEMAN    MT 1936    MAIN STORE    7401 MARKET ST   
BOARDMAN    OH 1937    MAIN STORE    990 W 41ST ST    HIBBING    MN 1939    MAIN
STORE    7000 TYRONE SQ    ST PETERSBURG    FL 1940    MAIN STORE    5350 S 76TH
ST    GREENDALE    WI 1942    MAIN STORE    90 W COUNTY CTR    DES PERES    MO
1943    MAIN STORE    1105 MELBOURNE DR    HURST    TX 1944    MAIN STORE    700
BROADWAY AVE E STE 1    MATTOON    IL 1945    MAIN STORE    2625 SCOTTSVILLE RD
STE 40    BOWLING GREEN    KY 1948    MAIN STORE    3 WOODFIELD MALL   
SCHAUMBURG    IL 1950    MAIN STORE    6987 FRIARS RD    SAN DIEGO    CA 1951   
MAIN STORE    3401 DONNELL DR    FORESTVILLE    MD 1953    MAIN STORE    1655 W
49TH ST STE 1200    HIALEAH    FL 1955    MAIN STORE    1 SUSQUEHANNA VALLEY
MALL DR    SELINSGROVE    PA 1956    MAIN STORE    8000 W BROWARD BLVD STE 900
   PLANTATION    FL 1957    MAIN STORE    200 SOUTHDALE CTR    EDINA    MN 1958
   MAIN STORE    6455 EASTEX FRWY    BEAUMONT    TX 1959    MAIN STORE    1122
EL CAMINO REAL    SAN BRUNO    CA 1960    MAIN STORE    3605 GALLERIA AT TYLER
   RIVERSIDE    CA 1961    MAIN STORE    5111 ROGERS AVE    FORT SMITH    AR
1962    MAIN STORE    4840 BRIARCLIFF RD NE    ATLANTA    GA 1963    MAIN STORE
   320 W KIMBERLY RD STE 409    DAVENPORT    IA 1965    MAIN STORE    1000
RIVERGATE PKWY STE 3    GOODLETTSVILLE    TN 1968    MAIN STORE    34 WYOMING
VALLEY MALL    WILKES BARRE    PA 1970    MAIN STORE    1475 UPPER VALLEY PIKE
   SPRINGFIELD    OH 1971    MAIN STORE    4545 TRANSIT RD    WILLIAMSVILLE   
NY 1972    MAIN STORE    4201 COLDWATER RD    FORT WAYNE    IN 1975    MAIN
STORE    301 NORTHGATE MALL    CHATTANOOGA    TN 1976    MAIN STORE    2400 10TH
ST SW    MINOT    ND 1977    MAIN STORE    1500 APALACHEE PKWY    TALLAHASSEE   
FL 1979    MAIN STORE    3535 S LINDEN RD    FLINT    MI 1980    HOME STORE   
7207 GRAPE ROAD    MISHAWAKA    IN 1980    MAIN STORE    6501 N GRAPE RD   
MISHAWAKA    IN 1981    MAIN STORE    2901 BROOKS ST    MISSOULA    MT

 

Page 10 of 23



--------------------------------------------------------------------------------

Equipment Locations

 

Store

Number

  

Type/Use

  

Address

  

City

  

State

1982    MAIN STORE        6580 S WESTNEDGE AVE    PORTAGE    MI 1983    MAIN
STORE    428 WOODBRIDGE CTR DR    WOODBRIDGE    NJ 1985    MAIN STORE    550
CENTER ST    AUBURN    ME 1987    MAIN STORE    2400 N COLUMBIA ST (US 441N)   
MILLEDGEVILLE    GA 1989    MAIN STORE    6000 SUNSET MALL    SAN ANGELO    TX
1991    MAIN STORE    99 BENNINGTON SQ    BENNINGTON    VT 1992    MAIN STORE   
320 BYPASS 72 NW STE A    GREENWOOD    SC 1993    MAIN STORE    2011 N ROAN ST
   JOHNSON CITY    TN 1994    MAIN STORE    3902 13TH AVE SW STE 200    FARGO   
ND 1995    MAIN STORE    503 E IVES ST STE 200    MARSHFIELD    WI 1997    MAIN
STORE    40 BATAVIA CITY CTR    BATAVIA    NY 1998    MAIN STORE    4600 N US
HWY 89    FLAGSTAFF    AZ 2006    ADDITIONAL SPACE    3600 COUNTRY CLUB DRIVE   
JEFFERSON CITY    MO 2006    MAIN STORE    3600 COUNTRY CLUB DR STOP 4   
JEFFERSON CITY    MO 2008    MAIN STORE    2 FREEDOM MALL    ROME    NY 2010   
MAIN STORE    7900 DAY DR    PARMA    OH 2011    MAIN STORE    18601 33RD AVE W
   LYNNWOOD    WA 2015    MAIN STORE    626 BOLL WEEVIL CIR    ENTERPRISE    AL
2018    MAIN STORE    200 SW C AVE    LAWTON    OK 2020    MAIN STORE    1930 S
LOOP 256    PALESTINE    TX 2021    MAIN STORE    6001 W WACO DR    WACO    TX
2022    MAIN STORE    367 RUSSELL ST STE A    HADLEY    MA 2024    MAIN STORE   
1639 E RIO RD    CHARLOTTESVILLE    VA 2025    HOME STORE    MORGAN AVE (HWY 62)
& GREEN RIVER RD    EVANSVILLE    IN 2025    MAIN STORE    800 N GREEN RIVER RD
   EVANSVILLE    IN 2029    MAIN STORE    901 S BOONE ST    ABERDEEN    WA 2034
   MAIN STORE    105 CROSSROADS MALL    MT HOPE    WV 2036    MAIN STORE    4511
N MIDKIFF RD    MIDLAND    TX 2038    MAIN STORE    1180 BLOWING ROCK RD   
BOONE    NC 2039    MAIN STORE    1410 SPARTA ST    MCMINNVILLE    TN 2040   
MAIN STORE    2901 S CAPITOL OF TEXAS HWY    AUSTIN    TX 2042    MAIN STORE   
400 SPOTSYLVANIA MALL    FREDERICKSBURG    VA 2043    MAIN STORE    STATE HWY
M-26    HOUGHTON    MI 2044    MAIN STORE    2334 OAKLAND AVE STE 8    INDIANA
   PA 2045    MAIN STORE    2400 8TH AVE SW STE A1    JAMESTOWN    ND 2046   
MAIN STORE    1615 N HARRISON AVE    PIERRE    SD 2047    MAIN STORE    2121 US
HWY 1 S STE A    ST AUGUSTINE    FL 2048    MAIN STORE    901 11TH AVE SW STE 34
   SPENCER    IA 2049    MAIN STORE    126 JACKSON ST    STERLING    CO 2051   
MAIN STORE    120 WASHINGTON AVE EXT STE 40    ALBANY    NY 2052    MAIN STORE
   22631 RT 68 STE 10    CLARION    PA 2055    MAIN STORE    821 N CENTRAL EXPWY
   PLANO    TX 2058    MAIN STORE    1400 DELL RANGE BLVD    CHEYENNE    WY 2059
   MAIN STORE    5801 BECKLEY RD    BATTLE CREEK    MI 2060    MAIN STORE   
7804 ABERCORN ST    SAVANNAH    GA 2062    MAIN STORE    101 WASHINGTON ST   
WAUSAU    WI 2063    MAIN STORE    RT 23 (RD 2)    ONEONTA    NY 2064    MAIN
STORE    4501 CENTRAL AVE STE 103    HOT SPRINGS NAT PK    AR 2065    MAIN STORE
   5304 W SAGINAW ST    LANSING    MI 2066    MAIN STORE    1982 W GRAND RIVER
AVE STE 135    OKEMOS    MI 2067    MAIN STORE    1860 W MICHIGAN AVE    JACKSON
   MI 2068    MAIN STORE    1800 FOUR SEASONS BLVD    HENDERSONVILLE    NC 2069
   MAIN STORE    8001 S ORANGE BLOSSOM STE 700    ORLANDO    FL 2071    MAIN
STORE    19525 BISCAYNE BLVD    AVENTURA    FL 2074    MAIN STORE    1910 WELLS
RD    ORANGE PARK    FL

 

Page 11 of 23



--------------------------------------------------------------------------------

Equipment Locations

 

Store

Number

  

Type/Use

  

Address

  

City

  

State

2076    MAIN STORE        2338 US 23 S    ALPENA    MI 2079    MAIN STORE    325
PIEDMONT DR    DANVILLE    VA 2080    MAIN STORE    4601 E MAIN ST    FARMINGTON
   NM 2083    MAIN STORE    401 LEE ST E    CHARLESTON    WV 2085    MAIN STORE
   1500 N RIVERSIDE AVE    MEDFORD    OR 2086    MAIN STORE    5101 HINKLEVILLE
RD STE 800    PADUCAH    KY 2089    MAIN STORE    905 N 12TH ST STE 10   
MIDDLESBORO    KY 2091    MAIN STORE    700 MAINE MALL RD    SOUTH PORTLAND   
ME 2092    MAIN STORE    1700 W NEW HAVEN AVE    MELBOURNE    FL 2093    MAIN
STORE    700 TELSHOR BLVD STE 2000    LAS CRUCES    NM 2096    MAIN STORE   
72900 HWY 111    PALM DESERT    CA 2098    MAIN STORE    101 FOOTHILLS MALL   
MARYVILLE    TN 2099    MAIN STORE    2320 E 17TH ST    IDAHO FALLS    ID 2100
   MAIN STORE    1111 JACKSON AVE W    OXFORD    MS 2101    MAIN STORE    1300
ULSTER AVE MALL STE 210    KINGSTON    NY 2102    MAIN STORE    1695 ANNAPOLIS
MALL    ANNAPOLIS    MD 2103    MAIN STORE    455 S BIBB ST    EAGLE PASS    TX
2104    MAIN STORE    7925 FM 1960 RD STE 7000    HOUSTON    TX 2105    MAIN
STORE    6834 WESLEY ST STE C    GREENVILLE    TX 2108    MAIN STORE    2000 SAN
JACINTO MALL    BAYTOWN    TX 2109    MAIN STORE    300 BELLEVUE SQ    BELLEVUE
   WA 2110    MAIN STORE    2100 S W S YOUNG DR STE 2000    KILLEEN    TX 2115
   MAIN STORE    2000 MARTIN LUTHER KING JR BLV    PANAMA CITY    FL 2119   
MAIN STORE    922 RIVER FALLS ST    ANDALUSIA    AL 2121    MAIN STORE    4125 W
OWEN K GARRIOTT RD    ENID    OK 2122    MAIN STORE    2500 W STATE ST STE 118
   ALLIANCE    OH 2123    ADDITIONAL SPACE    2950 EAST TEXAS AVENUE    BOSSIER
CITY    LA 2123    MAIN STORE    2950 E TEXAS AVE    BOSSIER CITY    LA 2124   
MAIN STORE    3035 KNOXVILLE CENTER DR STE O    KNOXVILLE    TN 2125    MAIN
STORE    3505 PEMBERTON SQ BLVD STE B    VICKSBURG    MS 2130    MAIN STORE   
10177 N KINGS HWY    MYRTLE BEACH    SC 2131    MAIN STORE    5901 UNIVERSITY DR
   HUNTSVILLE    AL 2132    MAIN STORE    2076 9TH ST N    NAPLES    FL 2135   
MAIN STORE    4501 N MAIN ST STE 9    ROSWELL    NM 2136    MAIN STORE    1600
11TH AVE    HELENA    MT 2137    MAIN STORE    3100 HWY 365    PORT ARTHUR    TX
2138    MAIN STORE    850 HARTFORD PIKE UNIT C    WATERFORD    CT 2139    MAIN
STORE    9303 W ATLANTIC BLVD    CORAL SPRINGS    FL 2140    MAIN STORE    2006
S EXPY 83    HARLINGEN    TX 2143    MAIN STORE    2230 S MARKET ST    BRENHAM
   TX 2144    MAIN STORE    555 JOHN F KENNEDY RD    DUBUQUE    IA 2147    MAIN
STORE    1605 SOUTH FIRST STREET    WILLMAR    MN 2152    MAIN STORE    2390
CHESTNUT ST    ORANGEBURG    SC 2153    MAIN STORE    1041 SPRING LANE   
SANFORD    NC 2157    MAIN STORE    100 S FEDERAL AVE STE 118A    MASON CITY   
IA 2158    MAIN STORE    810 S CASS ST    CORINTH    MS 2159    MAIN STORE   
801 N CONGRESS AVE    BOYNTON BEACH    FL 2160    MAIN STORE    5453 W 88TH AVE
   WESTMINSTER    CO 2163    MAIN STORE    200 RIVER OAKS DR    CALUMET CITY   
IL 2165    MAIN STORE    120 N DARTMOUTH MALL    NORTH DARTMOUTH    MA 2166   
MAIN STORE    1810 FORT JONES RD    YREKA    CA 2168    MAIN STORE    1200 E
COUNTY LINE RD, SUITE 500    RIDGELAND    MS 2169    MAIN STORE    7701 W I-40
STE 600    AMARILLO    TX 2171    MAIN STORE    290 E VIA RANCHO PKWY   
ESCONDIDO    CA 2172    MAIN STORE    1600 TOWN CENTER DR    MONTEBELLO    CA
2173    MAIN STORE    ONE MALL BLVD    BRUNSWICK    GA

 

Page 12 of 23



--------------------------------------------------------------------------------

Equipment Locations

 

Store

Number

  

Type/Use

  

Address

  

City

  

State

2175    MAIN STORE        4761 PECANLAND MALL DR    MONROE    LA 2176    MAIN
STORE    101 MANHATTAN CTR    MANHATTAN    KS 2177    MAIN STORE    4832 VALLEY
VIEW BLVD NW    ROANOKE    VA 2178    MAIN STORE    8106 N NAVARRO ST   
VICTORIA    TX 2183    MAIN STORE    12335 JAMES ST    HOLLAND    MI 2184   
MAIN STORE    1500 HARVEY RD    COLLEGE STATION    TX 2185    MAIN STORE    4301
W WISCONSIN AVE    APPLETON    WI 2188    MAIN STORE    60 ELM PLAZA   
WATERVILLE    ME 2189    MAIN STORE    300 A AVE W    OSKALOOSA    IA 2190   
MAIN STORE    224 N LOGAN BLVD    BURNHAM    PA 2192    MAIN STORE    1500 E
11TH ST STE 1000    HUTCHINSON    KS 2196    MAIN STORE    201 S WASHINGTON ST
   OWOSSO    MI 2197    MAIN STORE    2302 E KANSAS AVE    GARDEN CITY    KS
2198    MAIN STORE    2206 S BALTIMORE ST    KIRKSVILLE    MO 2203    MAIN STORE
   1700 NORMAN DR    VALDOSTA    GA 2204    MAIN STORE    1704 N DIXIE HWY   
ELIZABETHTOWN    KY 2207    MAIN STORE    2813 N PRINCE ST    CLOVIS    NM 2209
   MAIN STORE    2501 MING AVE    BAKERSFIELD    CA 2210    MAIN STORE    1600
INDUSTRIAL RD    EMPORIA    KS 2211    MAIN STORE    2350 SE WASHINGTON BLVD   
BARTLESVILLE    OK 2213    MAIN STORE    301 N POPLAR    SEARCY    AR 2217   
MAIN STORE    3140 VIRGINIA AVE    CONNERSVILLE    IN 2218    MAIN STORE    2300
RIVERCHASE GALLERIA    HOOVER    AL 2219    MAIN STORE    150 NORTHSHORE BLVD   
SLIDELL    LA 2220    MAIN STORE    2700 LAKE RD    DYERSBURG    TN 2223    MAIN
STORE    1801 N MAIN ST STE 14    MITCHELL    SD 2224    MAIN STORE    2
FINANCIAL PLAZA STE 100    HUNTSVILLE    TX 2225    MAIN STORE    1500 N CLINTON
ST    DEFIANCE    OH 2229    MAIN STORE    PO BOX 29526    SANTA FE    NM 2231
   MAIN STORE    311 JACKSONVILLE MALL    JACKSONVILLE    NC 2232    MAIN STORE
   5065 MAIN ST    TRUMBULL    CT 2233    MAIN STORE    6945 US 322    CRANBERRY
   PA 2237    HOME STORE    10303-B EAST 71ST ST SOUTH    TULSA    OK 2237   
MAIN STORE    6931 S MEMORIAL DR    TULSA    OK 2238    MAIN STORE    1513 N
KANSAS AVE    LIBERAL    KS 2239    MAIN STORE    2259 S 9TH ST    SALINA    KS
2240    MAIN STORE    201 SKYLINE DR STE 7    CONWAY    AR 2241    MAIN STORE   
20 N MAIN ST    KALISPELL    MT 2243    MAIN STORE    300 BONNER MALL WAY STE 60
   PONDERAY    ID 2244    MAIN STORE    1019 S WASHINGTON ST    NORTH ATTLEBORO
   MA 2246    MAIN STORE    2001 SOUTH RD (RT 9)    POUGHKEEPSIE    NY 2247   
HOME STORE    292 DANIEL WEBSTER HWY    NASHUA    NH 2247    MAIN STORE    310
DANIEL WEBSTER HWY STE 103    NASHUA    NH 2247    OUTSIDE STOCKROOM    14
CELINA AVENUE    NASHUA    NH 2250    MAIN STORE    50 FOX RUN RD STE 35   
NEWINGTON    NH 2251    MAIN STORE    1935 JAKE ALEXANDER BLVD W    SALISBURY   
NC 2256    MAIN STORE    7 BACKUS AVE    DANBURY    CT 2257    MAIN STORE   
2701 DAVID H MCLEOD BLVD    FLORENCE    SC 2258    MAIN STORE    3450
WRIGHTSBORO RD    AUGUSTA    GA 2259    MAIN STORE    1100 WESLEYAN BLVD   
ROCKY MOUNT    NC 2262    MAIN STORE    301 N LINCOLN RD STE 100    ESCANABA   
MI 2263    MAIN STORE    1006 ROSS PARK MALL DR    PITTSBURGH    PA 2265    MAIN
STORE    2901 PINES MALL DR STE A    PINE BLUFF    AR 2266    MAIN STORE    2080
GREELEY MALL    GREELEY    CO 2270    MAIN STORE    771 S 30TH ST    HEATH    OH
2271    MAIN STORE    1635 OXFORD ST    WORTHINGTON    MN

 

Page 13 of 23



--------------------------------------------------------------------------------

Equipment Locations

 

Store

Number

  

Type/Use

  

Address

  

City

  

State

2272    MAIN STORE        160 TYLER RD    RED WING    MN 2274    MAIN STORE   
2801 GUTHRIE HWY STE 500    CLARKSVILLE    TN 2275    MAIN STORE    1615 POLE
LINE RD E    TWIN FALLS    ID 2276    MAIN STORE    1260 GIBSON RD    WOODLAND
   CA 2279    MAIN STORE    4901 N KICKAPOO AVE STE 4000    SHAWNEE    OK 2281
   MAIN STORE    1724 VETERANS BLVD    MCCOMB    MS 2282    MAIN STORE    1600
RIVER VALLEY CIR N    LANCASTER    OH 2283    MAIN STORE    600 RANDOLPH MALL   
ASHEBORO    NC 2284    MAIN STORE    2301 W WORLEY    COLUMBIA    MO 2286   
MAIN STORE    21017 SALMON RUN MALL LOOP E    WATERTOWN    NY 2287    MAIN STORE
   4405 BLACK HORSE PIKE    MAYS LANDING    NJ 2288    MAIN STORE    501 N MAIN
ST STE 118    MUSKOGEE    OK 2290    HOME STORE    6 SOUTHPARK MALL    COLONIAL
HEIGHTS    VA 2290    HOME STORE    6 SOUTHPARK MALL    COLONIAL HEIGHTS    VA
2290    MAIN STORE    6 SOUTHPARK MALL    COLONIAL HTS    VA 2294    MAIN STORE
   1480 CONCORD PKWY N    CONCORD    NC 2296    MAIN STORE    814 NC 24 27 BYP E
   ALBEMARLE    NC 2297    MAIN STORE    10 MALL DR W    JERSEY CITY    NJ 2298
   MAIN STORE    311 THREE RIVERS DR    KELSO    WA 2299    MAIN STORE    2874
FRONTAGE RD    WARSAW    IN 2300    MAIN STORE    415 NEW RIVER RD   
CHRISTIANSBURG    VA 2303    MAIN STORE    1970 US HWY 70 SE    HICKORY    NC
2304    MAIN STORE    1821 SW WANAMAKER RD    TOPEKA    KS 2305    MAIN STORE   
2550 E MORRIS BLVD    MORRISTOWN    TN 2307    MAIN STORE    2302 FRONTAGE RD
STE 89    SCOTTSBLUFF    NE 2309    MAIN STORE    3382 NW FEDERAL HWY    JENSEN
BEACH    FL 2311    MAIN STORE    1600 N JACKSON ST    TULLAHOMA    TN 2312   
MAIN STORE    300 N MILWAUKEE ST    BOISE    ID 2313    MAIN STORE    60
SMITHFIELD BLVD    PLATTSBURGH    NY 2316    MAIN STORE    2601 DAWSON RD   
ALBANY    GA 2317    MAIN STORE    400 MILL AVE SE STE C2    NEW PHILADELPHIA   
OH 2320    MAIN STORE    8501 W BOWLES AVE    LITTLETON    CO 2322    MAIN STORE
   1858 SERVICE DR    WINONA    MN 2324    MAIN STORE    435 E CLIFTY DR   
MADISON    IN 2326    MAIN STORE    732 FREEMAN LANE    GRASS VALLEY    CA 2327
   MAIN STORE    10 BELLIS FAIR PKWY    BELLINGHAM    WA 2329    MAIN STORE   
800-50 NEW LOUDON RD    LATHAM    NY 2331    MAIN STORE    1800 TIFFIN AVE   
FINDLAY    OH 2332    MAIN STORE    655 CHESHIRE RD    LANESBOROUGH    MA 2333
   MAIN STORE    225 COLUMBIA MALL DR    BLOOMSBURG    PA 2334    MAIN STORE   
3020 US HWY 41 W    MARQUETTE    MI 2338    MAIN STORE    6000 TOWN EAST MALL   
MESQUITE    TX 2339    MAIN STORE    1015 W WILL ROGERS    CLAREMORE    OK 2341
   MAIN STORE    63455 N HWY 97 STE 93    BEND    OR 2342    MAIN STORE    282
BERLIN MALL RD UNIT 19    BERLIN    VT 2343    MAIN STORE    987 E ASH ST   
PIQUA    OH 2344    MAIN STORE    1007 N PINE ST    DERIDDER    LA 2345    MAIN
STORE    480 MAYBERRY MALL    MOUNT AIRY    NC 2346    MAIN STORE    3 S TUNNEL
RD    ASHEVILLE    NC 2347    MAIN STORE    1441 TAMIAMI TRAIL    PORT CHARLOTTE
   FL 2348    MAIN STORE    2252 25TH ST    COLUMBUS    IN 2349    MAIN STORE   
3300 S AIRPORT RD W    TRAVERSE CITY    MI 2353    MAIN STORE    10315
SILVERDALE WAY NW.    SILVERDALE    WA 2354    MAIN STORE    2010 YAKIMA VALLEY
HWY J-1    SUNNYSIDE    WA 2356    MAIN STORE    1414 SOUTHERN HILLS CTR    WEST
PLAINS    MO 2357    MAIN STORE    1350 PILGRIM LN    PLYMOUTH    IN

 

Page 14 of 23



--------------------------------------------------------------------------------

Equipment Locations

 

Store

Number

  

Type/Use

  

Address

  

City

  

State

2358    MAIN STORE        1810 S WEST AVE    FREEPORT    IL 2361    MAIN STORE
   2308 N SALISBURY BLVD    SALISBURY    MD 2364    MAIN STORE    3 WALDEN
GALLERIA DR    CHEEKTOWAGA    NY 2367    MAIN STORE    6000 MAHONING AVE   
YOUNGSTOWN    OH 2368    MAIN STORE    200 W HANLEY AVE    COEUR D ALENE    ID
2369    MAIN STORE    3501 W MAIN ST    NORMAN    OK 2370    MAIN STORE    4200
PORTSMOUTH BLVD    CHESAPEAKE    VA 2372    MAIN STORE    328 ROBERT SMALLS PKWY
   BEAUFORT    SC 2373    MAIN STORE    1752 W REELFOOT AVE    UNION CITY    TN
2374    MAIN STORE    1750 E RED CLIFFS DR    ST GEORGE    UT 2375    MAIN STORE
   150 RICHLAND SQ    RICHLAND CENTER    WI 2376    MAIN STORE    2 STRATFORD SQ
MALL    BLOOMINGDALE    IL 2381    MAIN STORE    300 GREENVILLE W DR STE 1   
GREENVILLE    MI 2382    MAIN STORE    1550 N MITCHELL ST    CADILLAC    MI 2385
   MAIN STORE    1199 COLUSA AVE    YUBA CITY    CA 2386    MAIN STORE    9560
MALL RD    MORGANTOWN    WV 2388    MAIN STORE    1131 W RANCHO VISTA BLVD   
PALMDALE    CA 2389    MAIN STORE    2899 WHITEFORD RD STE 286    YORK    PA
2390    MAIN STORE    1353 TUSCULUM BLVD    GREENEVILLE    TN 2391    MAIN STORE
   300 CASCADE MALL DR    BURLINGTON    WA 2392    MAIN STORE    1600 N STATE RT
50    BOURBONNAIS    IL 2395    MAIN STORE    3315 6TH AVE SE    ABERDEEN    SD
2396    MAIN STORE    3225 STATE RT 364 STE 165    CANANDAIGUA    NY 2397   
MAIN STORE    1200 HWY 22-PHILLIPSBURG MALL    PHILLIPSBURG    NJ 2398    MAIN
STORE    900 COMMONS DR STE 900    DOTHAN    AL 2400    MAIN STORE    1001
BARNES CROSSING RD STE300    TUPELO    MS 2410    MAIN STORE    2401 S STEMMONS
FWY STE 4000    LEWISVILLE    TX 2411    MAIN STORE    2350 MIRACLE MILE RD #270
   BULLHEAD CITY    AZ 2414    MAIN STORE    355 FLETCHER PKWY    EL CAJON    CA
2415    MAIN STORE    15083 US 19 S    THOMASVILLE    GA 2416    MAIN STORE   
270 LOUDON RD    CONCORD    NH 2417    MAIN STORE    1105 WALNUT ST    CARY   
NC 2418    MAIN STORE    3800 US HWY 98 N STE 200    LAKELAND    FL 2419    HOME
STORE    6555 E. SOUTHERN AVE., STE 200    MESA    AZ 2419    MAIN STORE    6525
E SOUTHERN AVE    MESA    AZ 2420    MAIN STORE    9409 US HWY 19 STE 301   
PORT RICHEY    FL 2422    MAIN STORE    10125 HWY 17 BYP UNIT G7    MURRELLS
INLET    SC 2423    MAIN STORE    780 NW GARDEN VLY BLVD STE 160    ROSEBURG   
OR 2424    MAIN STORE    2441 WHISKEY RD    AIKEN    SC 2425    MAIN STORE   
2900 W WASHINGTON ST STE 92    STEPHENVILLE    TX 2427    MAIN STORE    278
BLACK GOLD BLVD    HAZARD    KY 2428    MAIN STORE    4400 24TH AVE    FORT
GRATIOT    MI 2430    MAIN STORE    10308 SOUTHSIDE BLVD    JACKSONVILLE    FL
2431    MAIN STORE    1100-B HWY 260    COTTONWOOD    AZ 2433    MAIN STORE   
11017 CAROLINA PLACE PKWY    PINEVILLE    NC 2434    HOME STORE    6600 MENAUL
BLVD., N.E.    ALBUQUERQUE    NM 2434    MAIN STORE    6600 MENAUL BLVD NE STE
600    ALBUQUERQUE    NM 2434    OUTSIDE STOCKROOM    4320 YALE BLVD, SUITE CA
   ALBUQUERQUE    NM 2436    MAIN STORE    475 S ST LOUIS ST    BATESVILLE    AR
2437    MAIN STORE    128 WOODLAWN DR    SHAWANO    WI 2438    MAIN STORE   
1110 N QUINCY AVE    OTTUMWA    IA 2439    MAIN STORE    1000 MALL RUN RD   
UNIONTOWN    PA 2440    MAIN STORE    300 LYCOMING MALL CIR STE 2043   
PENNSDALE    PA 2441    MAIN STORE    2901 E COLLEGE AVE STE 800    STATE
COLLEGE    PA 2442    MAIN STORE    4481 S WHITE MOUNTAIN RD STE 5    SHOW LOW
   AZ 2443    MAIN STORE    11130 MALL CIRCLE    WALDORF    MD

 

Page 15 of 23



--------------------------------------------------------------------------------

Equipment Locations

 

Store

Number

  

Type/Use

  

Address

  

City

  

State

2445    MAIN STORE        6840 EASTMAN AVE    MIDLAND    MI 2447    MAIN STORE
   864 HWY 12 W    STARKVILLE    MS 2449    MAIN STORE    399 CAMPBELLSVILLE
BYPASS    CAMPBELLSVILLE    KY 2452    MAIN STORE    300 MOUNT BERRY SQ NE   
ROME    GA 2453    MAIN STORE    6 MCKINLEY MALL    BLASDELL    NY 2456    HOME
STORE   

SW CORNER PINES BLVD. & SW 136TH

STREET

   PEMBROKE PINES    FL 2456    MAIN STORE    11401 PINES BLVD    PEMBROKE PINES
   FL 2457    MAIN STORE    9559 DESTINY USA DR    SYRACUSE    NY 2458    MAIN
STORE    1601 S BROAD    SCOTTSBORO    AL 2460    MAIN STORE    STATE RT 37-ST
LAWRENCE CENTRE    MASSENA    NY 2463    MAIN STORE    140 MARSH AVE    STATEN
ISLAND    NY 2464    MAIN STORE    1201 BOSTON POST RD    MILFORD    CT 2466   
MAIN STORE    10000 EMMETT F. LOWRY EXPRWY    TEXAS CITY    TX 2467    MAIN
STORE    1695 ARDEN WAY    SACRAMENTO    CA 2470    MAIN STORE    413 MARKET SQ
DR    MAYSVILLE    KY 2472    MAIN STORE    839 3RD AVE    JASPER    IN 2474   
MAIN STORE    510 GATE CITY HWY SPACE 360    BRISTOL    VA 2477    MAIN STORE   
3710 HWY 9    FREEHOLD    NJ 2478    MAIN STORE    1603 NW 107TH AVE    MIAMI   
FL 2480    MAIN STORE    22450 TOWN CIR    MORENO VALLEY    CA 2482    MAIN
STORE    5725 JOHNSTON ST    LAFAYETTE    LA 2484    MAIN STORE    4730 N
DIVISION ST    SPOKANE    WA 2485    MAIN STORE    560 GALLERIA DR    JOHNSTOWN
   PA 2486    MAIN STORE    5580 GOODS LN STE 2031    ALTOONA    PA 2488    MAIN
STORE    ONE N GALLERIA DR    MIDDLETOWN    NY 2490    MAIN STORE    231 GREECE
RIDGE CTR DR    GREECE    NY 2491    MAIN STORE    6 GALLERIA MALL DR    TAUNTON
   MA 2494    MAIN STORE    200 PAUL HUFF PKWY NW STE 44    CLEVELAND    TN 2495
   MAIN STORE    1850 ADAMS ST STE 2    MANKATO    MN 2496    MAIN STORE    500
NEWPARK MALL    NEWARK    CA 2498    MAIN STORE    2727 FAIRFIELD COMMONS BLVD
   DAYTON    OH 2503    MAIN STORE    1201 E MAIN    CARBONDALE    IL 2505   
MAIN STORE    1201 S DIRKSEN PKWY    SPRINGFIELD    IL 2506    MAIN STORE   
2900 E LINCOLN WAY    STERLING    IL 2507    MAIN STORE    312 W PRIEN LAKE RD
   LAKE CHARLES    LA 2521    MAIN STORE    9100 N SKYVIEW AVE    KANSAS CITY   
MO 2522    MAIN STORE    9056 N 121ST EAST AVE    OWASSO    OK 2523    MAIN
STORE    215 CREEKSIDE WAY    NEW BRAUNFELS    TX 2524    MAIN STORE    2421
CRANBERRY HWY STE 290    WAREHAM    MA 2526    MAIN STORE    7352 GLORY RD   
BAXTER    MN 2527    MAIN STORE    500 WINCHESTER AVE    ASHLAND    KY 2529   
MAIN STORE    11534 PARKSIDE DR    FARRAGUT    TN 2530    MAIN STORE    1301
CENTER RD    AVON    OH 2534    MAIN STORE    501 C M FAGAN DR    HAMMOND    LA
2535    MAIN STORE    SEND TO SL SHARED SERVICES CTR    QUEEN CREEK    AZ 2613
   MAIN STORE    1932 E 20TH ST    CHICO    CA 2614    MAIN STORE    1710 S MAIN
ST    BELLEFONTAINE    OH 2615    MAIN STORE    230 LAUREL MALL    HAZLETON   
PA 2616    MAIN STORE    2940 WATSON BLVD    CENTERVILLE    GA 2617    MAIN
STORE    7600 KINGSTON PIKE STE 900    KNOXVILLE    TN 2619    MAIN STORE   
10101 BROOK RD STE 800    GLEN ALLEN    VA 2620    MAIN STORE    515 S WESTWOOD
   POPLAR BLUFF    MO 2622    MAIN STORE    2301 DEL PRADO BLVD STE 700    CAPE
CORAL    FL 2624    MAIN STORE    3401 NICHOLASVILLE RD STE 116    LEXINGTON   
KY 2625    MAIN STORE    4370 I-75 BUSINESS SPUR    SAULT STE MARIE    MI

 

Page 16 of 23



--------------------------------------------------------------------------------

Equipment Locations

 

Store

Number

  

Type/Use

  

Address

  

City

  

State

2626    MAIN STORE        1312 W SUNSET RD    HENDERSON    NV 2629    MAIN STORE
   1050 S BISHOP AVE    ROLLA    MO 2631    MAIN STORE    58000 TWENTY-NINE
PALMS HWY    YUCCA VALLEY    CA 2632    MAIN STORE    4 MID RIVERS MALL    ST
PETERS    MO 2633    MAIN STORE    3507 MANCHESTER EXPWY STE E    COLUMBUS    GA
2646    MAIN STORE    4021 BURBANK RD    WOOSTER    OH 2647    MAIN STORE    210
ANDOVER ST    PEABODY    MA 2648    MAIN STORE    400 BREA MALL    BREA    CA
2649    HOME STORE    510 WESTMINSTER MALL    WESTMINSTER    CA 2649    MAIN
STORE    400 WESTMINSTER MALL    WESTMINSTER    CA 2650    MAIN STORE    1050
LAYTON HILLS MALL    LAYTON    UT 2651    MAIN STORE    68 GATEWAY MALL   
LINCOLN    NE 2653    MAIN STORE    4770 GOLF RD    EAU CLAIRE    WI 2654   
MAIN STORE    100 COMMERCIAL RD UNIT 180    LEOMINSTER    MA 2655    MAIN STORE
   90 W 5TH ST    DOUGLAS    AZ 2656    MAIN STORE    3 DIAMOND RUN MALL   
RUTLAND    VT 2657    MAIN STORE    939 NE D ST    GRANTS PASS    OR 2660   
MAIN STORE    20505 S DIXIE HWY    MIAMI    FL 2661    MAIN STORE    4 HAWTHORN
CTR    VERNON HILLS    IL 2662    MAIN STORE    578 AVIATION RD STE 3   
QUEENSBURY    NY 2663    MAIN STORE    377 S MILLS RD    VENTURA    CA 2671   
MAIN STORE    2180 NE HWY 99 W    MCMINNVILLE    OR 2672    MAIN STORE    380 N
COOPER DR    HENDERSON    NC 2676    MAIN STORE    1215 S MAIN ST    SIKESTON   
MO 2677    MAIN STORE    9301 TAMPA AVE    NORTHRIDGE    CA 2678    MAIN STORE
   658 RICHLAND MALL    MANSFIELD    OH 2679    MAIN STORE    525 UNION ST   
WATERBURY    CT 2682    MAIN STORE    1901 NW EXPWY STE 1200    OKLAHOMA CITY   
OK 2683    MAIN STORE    17177 ROYALTON RD BOX 3    STRONGSVILLE    OH 2685   
MAIN STORE    3851 S COOPER ST    ARLINGTON    TX 2686    MAIN STORE    8358
SUDLEY RD    MANASSAS    VA 2687    MAIN STORE    651 W WASHINGTON    SEQUIM   
WA 2688    MAIN STORE    3100 HARRISON AVE    BUTTE    MT 2689    MAIN STORE   
2700 MIAMISBURG-CENTERVILLE RD    CENTERVILLE    OH 2690    MAIN STORE    1000
TURTLE CREEK DR    HATTIESBURG    MS 2692    MAIN STORE    2422 W KETTLEMAN LANE
   LODI    CA 2693    MAIN STORE    3127 STOCKTON HILL RD    KINGMAN    AZ 2694
   MAIN STORE    1680 BRIARGATE BLVD    COLORADO SPRINGS    CO 2695    MAIN
STORE    16280 DRESDEN AVE SPACE M    E LIVERPOOL    OH 2696    MAIN STORE   
11200 LAKELINE MALL DR    CEDAR PARK    TX 2697    MAIN STORE    16529 SOUTHWEST
FRWY    SUGARLAND    TX 2698    MAIN STORE    3100 NAGLEE RD    TRACY    CA 2699
   MAIN STORE    2501 MT HOLLY RD STE 300    BURLINGTON    NJ 2700    MAIN STORE
   5083 TUTTLE CROSSING BLVD    DUBLIN    OH 2702    MAIN STORE    197 WESTBANK
EXPY STE 2    GRETNA    LA 2703    MAIN STORE    2756 N GERMANTOWN PKWY   
MEMPHIS    TN 2704    MAIN STORE    10000 COORS BYPASS NW    ALBUQUERQUE    NM
2705    MAIN STORE    501 EAGLE RIDGE DR    LAKE WALES    FL 2706    MAIN STORE
   458 N VIRGINIA AVE    TIFTON    GA 2707    MAIN STORE    2175 S KOELLER ST   
OSHKOSH    WI 2708    MAIN STORE    573 DONALD LYNCH BLVD    MARLBOROUGH    MA
2709    MAIN STORE    4201 N SHILOH DR    FAYETTEVILLE    AR 2712    MAIN STORE
   3501 CAPITAL CITY MALL    CAMP HILL    PA 2713    MAIN STORE    95 STORRS RD
   WILLIMANTIC    CT 2715    MAIN STORE    14659 N US HWY 25 E STE 22    CORBIN
   KY 2716    MAIN STORE    2215 MEMORIAL DR    WAYCROSS    GA

 

Page 17 of 23



--------------------------------------------------------------------------------

Equipment Locations

 

Store

Number

  

Type/Use

  

Address

  

City

  

State

2718    MAIN STORE        100 BAYCHESTER AVE    BRONX    NY 2719    MAIN STORE
   715 OMACHE DR    OMAK    WA 2720    MAIN STORE    200 BEAVER VALLEY MALL   
MONACA    PA 2721    MAIN STORE    3159 W BROADWAY    SEDALIA    MO 2722    MAIN
STORE    9409 W COLONIAL DR    OCOEE    FL 2725    MAIN STORE    3350 E FLORAL
AVE    SELMA    CA 2726    MAIN STORE    1481 WAGNER AVE    GREENVILLE    OH
2728    MAIN STORE    1111 E TYLER ST STE 127    ATHENS    TX 2729    MAIN STORE
   3311 IOWA ST    LAWRENCE    KS 2730    MAIN STORE    6200 20TH ST STE 700   
VERO BEACH    FL 2731    MAIN STORE    1409 EHRINGHAUS ST    ELIZABETH CITY   
NC 2732    MAIN STORE    10300 LITTLE PATUXENT PKWY    COLUMBIA    MD 2736   
MAIN STORE    3500 EAST WEST HWY STE 1000    HYATTSVILLE    MD 2738    MAIN
STORE    11160 VEIRS MILL RD    WHEATON    MD 2739    MAIN STORE    20131 HWY
59N STE 3000    HUMBLE    TX 2740    MAIN STORE    151 MARYSVILLE TOWNE CTR   
MARYSVILLE    WA 2741    MAIN STORE    318 E FAIRMOUNT AVE    LAKEWOOD    NY
2742    MAIN STORE    1840 COUNTRYSIDE DR    TURLOCK    CA 2743    MAIN STORE   
1000 BONITA LAKE CIRCLE    MERIDIAN    MS 2744    MAIN STORE    14730 E INDIANA
AVE    SPOKANE    WA 2745    MAIN STORE    2900 S MAIN ST    RICE LAKE    WI
2746    MAIN STORE    13320 MONTFORT ST    DALLAS    TX 2748    MAIN STORE   
10400 MILL RUN CIR    OWINGS MILLS    MD 2749    MAIN STORE    21030 DULLES TOWN
CIR    STERLING    VA 2750    MAIN STORE    PO BOX 5147    GASTONIA    NC 2751
   MAIN STORE    PLAZA LAS AMERICAS S/C    SAN JUAN    PR 2752    MAIN STORE   
1403 PALISADES CTR DR    WEST NYACK    NY 2753    MAIN STORE    6201 BLUEBONNET
BLVD    BATON ROUGE    LA 2754    MAIN STORE    3055 BLACK GAP RD   
CHAMBERSBURG    PA 2755    MAIN STORE    120 NIBLICK RD    PASO ROBLES    CA
2756    HOME STORE   

3147 MIDDLE COUNTY ROAD

LAKE GROVE SHOPPING CENTER

   LAKE GROVE    NY 2756    MAIN STORE    9 SMITH HAVEN MALL    LAKE GROVE L I
   NY 2756    OUTSIDE STOCKROOM    390 OSER AVENUE    HAPPAUGE    NY 2756   
OUTSIDE STOCKROOM    313 SMITH HAVEN MALL    LAKE GROVE    NY 2757    MAIN STORE
   8417 S PARK MEADOWS CTR DR    LONE TREE    CO 2758    MAIN STORE    1471
CORAL RIDGE AVE    CORALVILLE    IA 2760    MAIN STORE    23415 THREE NOTCH RD
STE 2016    CALIFORNIA    MD 2761    MAIN STORE    11500 MIDLOTHIAN TPKE   
RICHMOND    VA 2762    MAIN STORE    8102 CITRUS PARK TOWN CTR    TAMPA    FL
2763    MAIN STORE    1201 LAKE WOODLANDS DR STE 500    THE WOODLANDS    TX 2765
   MAIN STORE    219 MARLBORO AVE STE 21    EASTON    MD 2766    MAIN STORE   
2001 COTTMAN AVE    PHILADELPHIA    PA 2767    MAIN STORE    1500 S WILLOW ST   
MANCHESTER    NH 2768    MAIN STORE    1500 RT 47 STE 21B    RIO GRANDE    NJ
2769    MAIN STORE    1512 MILITARY RD    BENTON    AR 2770    MAIN STORE   
1200 TOWNE CENTRE BLVD STE B    PROVO    UT 2773    ADDITIONAL SPACE    400
ERNEST W BARRETT PKWY NW    KENNESAW    GA 2773    HOME STORE    667 ERNEST
BARRETT PARKWAY, SUITE 300    KENNESAW    GA 2773    MAIN STORE    400 ERNEST W
BARRETT PKWY NW    KENNESAW    GA 2775    MAIN STORE    1750 DEPTFORD CENTER RD
STE D    DEPTFORD    NJ 2775    OUTSIDE STOCKROOM    165 NINTH AVE, UNIT D
BOROUGH OF RUNNEMEDE    DEPTFORD    NJ 2776    MAIN STORE    3333 BUFORD DR   
BUFORD    GA 2777    MAIN STORE    381 WEST ST    KEENE    NH

 

Page 18 of 23



--------------------------------------------------------------------------------

Equipment Locations

 

Store

Number

  

Type/Use

  

Address

  

City

  

State

2782    MAIN STORE        5055 2ND AVE STE 28    KEARNEY    NE 2783    MAIN
STORE    40640 WINCHESTER RD    TEMECULA    CA 2784    MAIN STORE    6101
CALHOUN MEMOR HWY STE A    EASLEY    SC 2785    MAIN STORE    3774 RIVERTOWN
PRKWY SW    GRANDVILLE    MI 2786    MAIN STORE    1775 WASHINGTON ST    HANOVER
   MA 2788    MAIN STORE    259 INDIAN MOUND DR    MT STERLING    KY 2789   
MAIN STORE    10308 W FOREST HILL BLVD    WELLINGTON    FL 2790    MAIN STORE   
172 EXTON SQ MALL    EXTON    PA 2795    MAIN STORE    2607 PRESTON RD    FRISCO
   TX 2796    MAIN STORE    1125 GALLERIA BLVD    ROSEVILLE    CA 2797    MAIN
STORE    100 MALL DR UNIT B    STEUBENVILLE    OH 2799    MAIN STORE    1611
VIRGINIA AVE STE 605    NORTH BEND    OR 2801    MAIN STORE    1450 POLARIS PKWY
   COLUMBUS    OH 2802    MAIN STORE    2000 ROBINSON TOWN CTR    PITTSBURGH   
PA 2803    MAIN STORE    2304 E JACKSON ST    MACOMB    IL 2804    MAIN STORE   
8040 MALL PKWY    LITHONIA    GA 2805    MAIN STORE    6910 FAYETTEVILLE RD STE
600    DURHAM    NC 2806    MAIN STORE    2370 N EXPWY STE 2000    BROWNSVILLE
   TX 2807    MAIN STORE    5690 HARVEY ST    MUSKEGON    MI 2808    MAIN STORE
   301A S SERVICE RD    BLYTHEVILLE    AR 2809    MAIN STORE    12300 JEFFERSON
AVE STE 500    NEWPORT NEWS    VA 2810    MAIN STORE    140 S 24TH ST W   
BILLINGS    MT 2812    MAIN STORE    202 E 24TH ST    COLUMBUS    NE 2813   
MAIN STORE    1909 US HWY 421 N    WILKESBORO    NC 2814    MAIN STORE    92-59
59TH AVE    ELMHURST    NY 2815    MAIN STORE    3200 GATEWAY BLVD    PRESCOTT
   AZ 2816    MAIN STORE    3351 S DOGWOOD    EL CENTRO    CA 2817    MAIN STORE
   2540 SYCAMORE RD    DE KALB    IL 2819    MAIN STORE    1627 OPELIKA RD STE
69    AUBURN    AL 2820    MAIN STORE    6650 DOUGLAS BLVD    DOUGLASVILLE    GA
2820    STYLING SALON    6650 DOUGLAS BLVD.    DOUGLASVILLE    GA 2821    MAIN
STORE    4340 SERGEANT RD    SIOUX CITY    IA 2822    MAIN STORE    1600 NE 23RD
ST    POMPANO BEACH    FL 2823    MAIN STORE    12399 S MAINSTREET    RANCHO
CUCAMONGA    CA 2824    MAIN STORE    6620 TOWNE CENTER LOOP STE E    SOUTHAVEN
   MS 2825    MAIN STORE    12550 RIVERDALE BLVD    COON RAPIDS    MN 2826   
MAIN STORE    333 N HWY 67    CEDAR HILL    TX 2827    MAIN STORE    2611 E MAIN
ST    PLAINFIELD    IN 2828    MAIN STORE    2000 N NEIL ST    CHAMPAIGN    IL
2829    MAIN STORE    13701 GROVE DR    MAPLE GROVE    MN 2829    SIGN AGREEMENT
   13701 GROVE DR    MAPLE GROVE    MN 2830    MAIN STORE    7200 E HARRISON AVE
   ROCKFORD    IL 2832    MAIN STORE    1401 GREENBRIER PKWY STE 3000   
CHESAPEAKE    VA 2833    MAIN STORE    6909 N LOOP 1604 E    SAN ANTONIO    TX
2834    MAIN STORE    69340 HWY 21    COVINGTON    LA 2835    MAIN STORE    3000
E HIGHLAND DR STE 516    JONESBORO    AR 2837    MAIN STORE    1375 S YUMA PALMS
PKWY    YUMA    AZ 2838    MAIN STORE    877 NE ALSBURY BLVD    BURLESON    TX
2839    MAIN STORE    31510 GRATIOT AVE    ROSEVILLE    MI 2840    MAIN STORE   
1236 EASTDALE MALL    MONTGOMERY    AL 2841    MAIN STORE    2209 VETERANS BLVD
   DEL RIO    TX 2842    MAIN STORE    13333 W MCDOWELL RD    GOODYEAR    AZ
2843    MAIN STORE    10083 GULF CENTER DR    FORT MYERS    FL 2844    MAIN
STORE    100 BAYBROOK MALL    FRIENDSWOOD    TX 2845    MAIN STORE    3742
BROOKWALL DR STE 10    AKRON    OH 2846    MAIN STORE    5050 E RAY RD   
PHOENIX    AZ

 

Page 19 of 23



--------------------------------------------------------------------------------

Equipment Locations

 

Store

Number

  

Type/Use

  

Address

  

City

  

State

2847    MAIN STORE        167 PITTSBURGH MILL CIR    TARENTUM    PA 2848    MAIN
STORE    4485 S GRAND CANYON DR    LAS VEGAS    NV 2849    MAIN STORE    10000
ALABAMA ST    REDLANDS    CA 2850    MAIN STORE    28151 STATE RD 56    WESLEY
CHAPEL    FL 2855    FURNITURE OUTLET    8442 HAVEN AVENUE    RANCHO CUCAMONGA
   CA 2862    MAIN STORE    3459 PRINCETON RD    HAMILTON    OH 2863    MAIN
STORE    23523 GRAND CIRCLE BLVD    KATY    TX 2864    MAIN STORE    3001 WHITE
BEAR AVE    MAPLEWOOD    MN 2865    MAIN STORE    8348 TAMARACK VILLAGE   
WOODBURY    MN 2866    MAIN STORE    800 WILLARD DR    ASHWAUBENON    WI 2867   
MAIN STORE    301 OAK SPRING RD    WASHINGTON    PA 2868    MAIN STORE    401 S
MT JULIET RD STE 630    MT JULIET    TN 2869    MAIN STORE    5060 PINNACLE SQ
   BIRMINGHAM    AL 2870    MAIN STORE    17610 E 39TH ST S    INDEPENDENCE   
MO 2871    MAIN STORE    240 BANKS CROSSING    FAYETTEVILLE    GA 2872    MAIN
STORE    1380 HWY 20 W    MCDONOUGH    GA 2873    MAIN STORE    304 FORUM DR   
COLUMBIA    SC 2874    MAIN STORE    341 NEWNAN CROSSING BYP    NEWNAN    GA
2875    MAIN STORE    22500 TOWN CENTER AVE    SPANISH FORT    AL 2876    MAIN
STORE    14658 DELAWARE ST    WESTMINSTER    CO 2877    MAIN STORE    17710 LA
CANTERA PKWY    SAN ANTONIO    TX 2878    MAIN STORE    4680 HIGH POINTE BLVD   
HARRISBURG    PA 2879    MAIN STORE    2202 BELLVIEW RD    ROGERS    AR 2880   
MAIN STORE    STATE HWY 16 & RT 302    NORTH CONWAY    NH 2881    MAIN STORE   
300 MEMORIAL CITY WAY    HOUSTON    TX 2882    MAIN STORE    8 PROVIDENCE PLACE
   PROVIDENCE    RI 2883    MAIN STORE    2500 SMITH RANCH RD    PEARLAND    TX
2884    MAIN STORE    12351 N IH-35    AUSTIN    TX 2885    MAIN STORE    5120
FAIRMONT PKWY    PASADENA    TX 2888    MAIN STORE    2100 PLEASANT HILL RD   
DULUTH    GA 2889    MAIN STORE    1727 W BETHANY HOME RD    PHOENIX    AZ 2901
   MAIN STORE    8752 MICHIGAN RD    INDIANAPOLIS    IN 2902    MAIN STORE   
1900 E RIO SALADO PKWY STE 140    TEMPE    AZ 2903    MAIN STORE    3141
WATERMILL DR    BURLINGTON    NC 2904    MAIN STORE    9500 S IH-35 STE H   
AUSTIN    TX 2905    MAIN STORE    3001 TEXAS SAGE TRL    FORT WORTH    TX 2905
   SIGN AGREEMENT    3001 TEXAS SAGE TRAIL    FORT WORTH    TX 2906    MAIN
STORE    1720 OLD FORT PKWY    MURFREESBORO    TN 2907    MAIN STORE    6302 S
CENTRAL ST    AURORA    CO 2908    MAIN STORE    100 COLUMBIANA CIR #102   
COLUMBIA    SC 2909    MAIN STORE    7939 HWY N    DARDENNE PRAIRIE    MO 2910
   MAIN STORE    7751 TOWNE CENTER PKWY    PAPILLION    NE 2911    MAIN STORE   
11552 S DISTRICT DR    SOUTH JORDAN    UT 2912    MAIN STORE    10904 STADIUM
PKWY    KANSAS CITY    KS 2913    MAIN STORE    5265 S CALLE SANTA CRUZ   
TUCSON    AZ 2914    MAIN STORE    2600 S SHACKLEFORD RD    LITTLE ROCK    AR
2915    MAIN STORE    135 BOCKMAN DR    FORT COLLINS    CO 2916    MAIN STORE   
400 N UNION ST    OLEAN    NY 2917    MAIN STORE    955 S HOVER ST    LONGMONT
   CO 2918    MAIN STORE    340 S COLONIAL DR    ALABASTER    AL 2919    MAIN
STORE    2890 N MAIN ST    SANTA ANA    CA 2920    MAIN STORE    9480 VILLAGE
PLACE BLVD    BRIGHTON    MI 2921    MAIN STORE    5751 LONG PRAIRIE RD   
FLOWER MOUND    TX 2922    MAIN STORE    13900 HOARD DR    NOBLESVILLE    IN
2923    MAIN STORE    500 MARQUIS PKWY    WILLIAMSBURG    VA 2924    MAIN STORE
   7400 WOODWARD AVE    WOODRIDGE    IL

 

Page 20 of 23



--------------------------------------------------------------------------------

Equipment Locations

 

Store

Number

  

Type/Use

  

Address

  

City

  

State

2925    MAIN STORE        8201 FLYING CLOUD DR    EDEN PRAIRIE    MN 2926   
MAIN STORE    7451 YOUREE DR    SHREVEPORT    LA 2927    MAIN STORE    410
PORTERS VALE BLVD    VALPARAISO    IN 2928    MAIN STORE    1100 OGDEN AVE   
MONTGOMERY    IL 2929    MAIN STORE    SEND TO SL SHARED SERVICES CTR    CRYSTAL
LAKE    IL 2930    MAIN STORE    1600 ORCHARD GATEWAY BLVD    NORTH AURORA    IL
2931    MAIN STORE    3100 MAIN ST STE 1000    MAUMEE    OH 2932    MAIN STORE
   3400 RIO GRANDE AVE    MONTROSE    CO 2933    MAIN STORE    1200 N HAPPY
VALLEY RD    NAMPA    ID 2934    MAIN STORE    151 UNIVERSITY OAKS    ROUND ROCK
   TX 2934    SIGN AGREEMENT    151 UNIVERSITY OAKS    ROUND ROCK    TX 2935   
MAIN STORE    2071 COLISEUM DR    HAMPTON    VA 2936    MAIN STORE    1041 N
PROMENADE PKWY    CASA GRANDE    AZ 2937    MAIN STORE    14659 RAMONA AVE   
CHINO    CA 2938    MAIN STORE    1245 WORCESTER ST    NATICK    MA 2939    MAIN
STORE    7400 SAN PEDRO AVE    SAN ANTONIO    TX 2940    MAIN STORE    5651 HWY
95 N    LAKE HAVASU CITY    AZ 2941    MAIN STORE    2400 S SERVICE RD    MOORE
   OK 2942    MAIN STORE    7271 SE 29TH ST    MIDWEST CITY    OK 2943    MAIN
STORE    3675 STONE CREEK BLVD    COLERAIN TOWNSHIP    OH 2944    MAIN STORE   
25646 HWY 290    CYPRESS    TX 2944    SIGN AGREEMENT    25646 HWY 290   
CYPRESS    TX 2945    MAIN STORE    2001 W OSCEOLA PKWY    KISSIMMEE    FL 2946
   MAIN STORE    1015 E I 30    ROCKWALL    TX 2948    MAIN STORE    3065 RT 50
   SARATOGA SPRINGS    NY 2949    MAIN STORE    1441 N HWY 77    WAXAHACHIE   
TX 2950    MAIN STORE    800 S RANDALL RD    ALGONQUIN    IL 2951    MAIN STORE
   2940 COMMERCE DR    JOHNSBURG    IL 2952    MAIN STORE    4451 PROMENADE WAY
   MATTESON    IL 2952    SIGN AGREEMENT    4451 PROMENADE WAY    MATTESON    IL
2953    MAIN STORE    8100 N FLINTLOCK RD    KANSAS CITY    MO 2954    MAIN
STORE    N96W18515 COUNTY LINE RD    MENOMONEE FALLS    WI 2955    MAIN STORE   
4951 SLATTEN RANCH RD    ANTIOCH    CA 2955    SIGN AGREEMENT    4951 SLATTEN
RANCH RD    ANTIOCH    CA 2956    MAIN STORE    550 PINNACLE PL    PRATTVILLE   
AL 2957    MAIN STORE    4185 RIVERDALE RD    RIVERDALE    UT 2959    MAIN STORE
   419 E TRENTON RD    EDINBURG    TX 2960    MAIN STORE    1950 JOE BATTLE BLVD
   EL PASO    TX 2961    MAIN STORE    3125 LOUISIANA AVE    LAFAYETTE    LA
2962    MAIN STORE    725 ADAMS DR    WEATHERFORD    TX 2963    MAIN STORE   
1996 MEMORIAL DR STE 1    ST JOHNSBURY    VT 2964    MAIN STORE    2060 SAM
RITTENBERG BLVD    CHARLESTON    SC 2965    MAIN STORE    3650 NEW CENTER PT   
COLORADO SPRINGS    CO 2966    MAIN STORE    8568 E 49TH AVE    DENVER    CO
2967    MAIN STORE    50753 WATERSIDE DR    CHESTERFIELD TOWNSHP    MI 2968   
MAIN STORE    24201 BRAZOS TOWN CROSSING    ROSENBERG    TX 2968    SIGN
AGREEMENT    24201 BRAZOS TOWN CROSSING    ROSENBERG    TX 2969    MAIN STORE   
610 GRAHAM DR    SHERMAN    TX 2970    MAIN STORE    5181 PEPPER ST    SPRING
HILL    FL 2971    MAIN STORE    300 TOWN CENTER BLVD    WHITE LAKE TOWNSHIP   
MI 2972    MAIN STORE    43690 FORD RD    CANTON    MI 2973    MAIN STORE   
11325 W LINCOLN HWY    MOKENA    IL 2975    MAIN STORE    3333 MARKET PLACE DR
   COUNCIL BLUFFS    IA 2976    MAIN STORE    515 CABELA DR    TRIADELPHIA    WV
2977    MAIN STORE    5886 HIGHWAY 100    WASHINGTON    MO 2978    MAIN STORE   
9365 FIELDS ERTEL RD    CINCINNATI    OH

 

Page 21 of 23



--------------------------------------------------------------------------------

Equipment Locations

 

Store

Number

  

Type/Use

  

Address

  

City

  

State

2979    MAIN STORE        2345 S HWY 27    CLERMONT    FL 2980    MAIN STORE   
3165 INTERSTATE 45 N    CONROE    TX 2980    SIGN AGREEMENT    3165 INTERSTATE
45 N    CONROE    TX 2982    MAIN STORE    301 STACY RD    FAIRVIEW    TX 2983
   MAIN STORE    800 BARNES ST    SAN MARCOS    TX 2984    MAIN STORE    2037
LANTERN RIDGE DR    RICHMOND    KY 2985    MAIN STORE    6200 GRANDVIEW PKWY   
DAVENPORT    FL 2986    MAIN STORE    200 MARKET ST    FLOWOOD    MS 2987   
MAIN STORE    1001 RAINBOW DR    GADSDEN    AL 2988    MAIN STORE    7700 POLO
GROUNDS BLVD    MEMPHIS    TN 2989    MAIN STORE    1800 COASTAL GRAND CIR   
MYRTLE BEACH    SC 2990    MAIN STORE    6901 W 135TH ST    OVERLAND PARK    KS
2991    MAIN STORE    5335 W LOOP 1604 N    SAN ANTONIO    TX 2991    SIGN
AGREEMENT    5335 W LOOP 1604 N    SAN ANTONIO    TX 2992    MAIN STORE    4190
E COURT ST STE 500    BURTON    MI 2992    SIGN AGREEMENT    4190 E COURT ST STE
500    BURTON    MI 2993    MAIN STORE    798 GRAVOIS BLUFFS BLVD    FENTON   
MO 2993    SIGN AGREEMENT    BELLEFONTAINE    FENTON    MO 2993    SIGN
AGREEMENT    798 GRAVOIS BLUFFS BLVD    FENTON    MO 2993    SIGN AGREEMENT   
LOT 8A    FENTON    MO 2994    MAIN STORE    3363 LOWERY PKWY    FULTONDALE   
AL 2995    MAIN STORE    5858 E SAM HOUSTON PKWY N    HOUSTON    TX 2995    SIGN
AGREEMENT    5858 E SAM HOUSTON PKWY N    HOUSTON    TX 2997    MAIN STORE   
206 BLUEFISH DR    PANAMA CITY BEACH    FL 2998    MAIN STORE    19005 SE MILL
PLAIN BLVD    VANCOUVER    WA 2999    MAIN STORE    1060 PERIMETER DR    MANTECA
   CA 3003    CATALOG OUTLET - 30    8702 N 2ND ST    MACHESNEY PARK    IL 3010
   CATALOG OUTLET - 30    240 COMMONWEALTH BLVD W STE145    MARTINSVILLE    VA
3013    CATALOG OUTLET - 30    9495 W 75TH ST    OVERLAND PARK    KS 3014   
CATALOG OUTLET - 30    190 E GLENDALE AVE    SPARKS    NV 3029    CATALOG OUTLET
- 30    4410 MILLS CIR    ONTARIO    CA 3034    CATALOG OUTLET - 30    2442
ROMIG RD    AKRON    OH 3036    CATALOG OUTLET - 30    246 JAMESTOWN MALL   
FLORISSANT    MO 3037    CATALOG OUTLET - 30    3050 N 5TH ST    READING    PA
3039    CATALOG OUTLET - 30    1801 BELTLINE RD SW STE 3    DECATUR    AL 3040
   CATALOG OUTLET - 30    3430 PRESTON HWY    LOUISVILLE    KY 3900    AIR
BRIDGE    406 W. 5TH AVENUE    ANCHORAGE    AK 3900    PARKING    406 W. 5TH
AVENUE    ANCHORAGE    AK 4306    TELEMARKETING    1001 COMMERCE DRIVE   
HARMARVILLE    PA 4534    CUSTOM DECORATING    4741 & 4801 URBANI AVENUE   
MCCLELLAN    CA 4573    CUSTOM DECORATING   

4455-4497 SOUTH 134TH PL.

BUILDING B, SUITE 4475

   TUKWILA    WA 4573    CUSTOM DECORATING    331 SOUTH RIVER DRIVE, STE 4   
TEMPE    AZ 5071    TREASURY    GOLF ROAD & MILWAUKEE AVE.    NILES    IL 9005
   LOGISTIC CENTER    1634 SALISBURY ROAD    STATESVILLE    NC 9005    PARKING
   1634 SALISBURY ROAD    STATESVILLE    NC 9005    PARKING    1211 BARKLEY ROAD
   STATESVILLE    NC 9005    PARKING       STATESVILLE    NC 9010    LOGISTIC
CENTER    6800 VALLEY VIEW AVENUE    BUENA PARK    CA 9041    OFFICES    3801
PARKWOOD BLVD SUITE D-100    FRISCO    TX 9100    ACCOUNTING OFFICE    310 SOUTH
MAIN ST.    SALT LAKE CITY    UT 9100    PARKING    45 EAST BROADWAY    SALT
LAKE CITY    UT 9113    ECKERD DRUG - CVS    3821 ELLISON DRIVE NW   
ALBUQUERQUE    NM 9130    LOGISTIC CENTER    5555 SCARBOROUGH BLVD.    COLUMBUS
   OH 9131    LOGISTIC CENTER    11800 W. BURLEIGH ROAD    WAUWATOSA    WI

 

Page 22 of 23



--------------------------------------------------------------------------------

Equipment Locations

 

Store

Number

  

Type/Use

  

Address

  

City

  

State

9132    LOGISTIC CENTER        10500 LACKMAN ROAD    LENEXA    KS 9224    LAND
   501 D’ARCY PARKWAY    LATHROP    CA 9224    LOGISTIC CENTER    700 D’ARCY
PARKWAY    LATHROP    CA 9275    ADDITIONAL SPACE    124 ROSE LANE, SUITE 106   
FRISCO    TX 9316    LOGISTIC CENTER    11111 STEAD BLVD.    RENO    NV 9317   
LOGISTIC CENTER    1339 TOLLAND TPK    MANCHESTER    CT 9430    OFFICES    1120
E. WALNUT, SUITE 7    WATSEKA    IL 9435    LOGISTIC CENTER   

1701 INTERMODAL PARKWAY; ALLIANCE

AIRPORT

   HASLET    TX 9442    STORE SUPPORT CENTER    1650 S HWY 67    CEDAR HILL   
TX 9450    STORE SUPPORT CENTER    6800 STATE ROAD 33    LAKELAND    FL 9451   
PARKING    1302 PUYALLUP STREET    SUMNER    WA 9451    STORE SUPPORT CENTER   
2932 142ND AVENUE EAST    SUMNER    WA 9454    STORE SUPPORT CENTER    400
HIGHWAY 6    SPANISH FORK    UT 9474    OFFICES    200 LAFAYETTE STREET    NEW
YORK    NY 9486    LOGISTIC CENTER   

5500 SOUTH EXPRESSWAY/120 PENNEY

RD/5500 FRONTAGE ROAD

   ATLANTA/FOREST PARK    GA 9518    ENTERPRISE FURNITURE FACILITY    13770
NORTON AVENUE    CHINO    CA 9707    STORE SUPPORT CENTER    1200 NORTHBROOK
PARKWAY, SUITE 180    SUWANEE    GA 9900    OFFICES    560 SOUTH WINCHESTER
BLVD.    SAN JOSE    CA 9900    OFFICES    601 PENNSYLVANIA AVE NW    WASHINGTON
   DC 9900    ACCOUNTING OFFICE    6501 LEGACY DRIVE    PLANO    TX 9900   
HANGER FOR CORP AIRCRAFT    8111 LEMON AVE, STE 150    DALLAS    TX 9900    LAND
   6501 LEGACY DRIVE    PLANO    TX 9900    LAND    6501 LEGACY DRIVE    PLANO
   TX 9900    OFFICES    3600 SOUTH HARBOR BLVD    OXNARD    CA 9900    OFFICES
   300 SOUTH EL CAMINO ROAD, SUITE 201    SAN CLEMENTE    CA 9900    OFFICES   
649 MISSION STREET    SAN FRANCISCO    CA 9900    OFFICES    328 BARRY AVENUE   
WAYZATA    MN 9900    OFFICES    TWO CITY PLACE DRIVE, 2ND FL    ST LOUIS    MO
9900    OFFICES    1501 BROADWAY, 12TH FLOOR    NEW YORK    NY 9900    OFFICES
   256 WEST 36TH STREET, 7TH FLOOR    NEW YORK    NY 9900    OFFICES    411
LAFAYETTE ST, 6TH FL    NEW YORK    NY 9900    OFFICES    6501 LEGACY DRIVE   
PLANO    TX 9900    QUALITY ASSURANCE    1625 CRESCENT CIRCLE, SUITES 115 AND
112    CARROLLTON    TX

 

Page 23 of 23



--------------------------------------------------------------------------------

Inventory Locations

 

Store Number    Street    City    State    Zip

0004

   990 22ND AVE S    BROOKINGS    SD    57006

0005

   9501 ARLINGTON EXPY STE 105    JACKSONVILLE    FL    32225

0007

   PO BOX 7126    AUBURN    NY    13022

0012

   78 E MAIN ST    PRICE    UT    84501

0016

   1170 CENTRAL AVE    DUNKIRK    NY    14048

0017

   1425 S SANTA FE AVE    CHANUTE    KS    66720

0026

   124 S MAIN ST    PENDLETON    OR    97801

0027

   12300 SE 82ND AVE    PORTLAND    OR    97086

0030

   14301 BURNHAVEN DR    BURNSVILLE    MN    55306

0043

   621 MAIN ST    ALAMOSA    CO    81101

0044

   3542 S MARYLAND PKWY    LAS VEGAS    NV    89169

0046

   701 RICHMOND RD    RICHMOND HEIGHTS    OH    44143

0052

   321 MAIN ST    FORT MORGAN    CO    80701

0055

   4600 S MEDFORD DR STE 2000    LUFKIN    TX    75901

0056

   413 DAKOTA AVE    WAHPETON    ND    58075

0058

   2050 PONCE BY PASS STE 200    PONCE    PR    00717

0063

   212 E 2ND ST    THE DALLES    OR    97058

0065

   1309 ADAMS AVE    LA GRANDE    OR    97850

0067

   500 LEHIGH VALLEY MALL    WHITEHALL    PA    18052

0089

   2321 DAVE LYLE BLVD    ROCK HILL    SC    29730

0090

   4530 N ORACLE RD    TUCSON    AZ    85705

0099

   300 CROSS CREEK MALL    FAYETTEVILLE    NC    28303

0102

   9801 CORTANA PL    BATON ROUGE    LA    70815

0104

   201-209 WEST C ST    MCCOOK    NE    69001

0106

   401 NE NORTHGATE WAY STE 475    SEATTLE    WA    98125

0109

   1343 COMMERCIAL ST    ASTORIA    OR    97103

0113

   PO BOX 668    WILLISTON    ND    58801

0116

   81 ROCKINGHAM PARK BLVD    SALEM    NH    03079

0120

   301 WYOMING BLVD SE    CASPER    WY    82609

0129

   600 S CARPENTER AVE    KINGSFORD    MI    49802

0130

   601-635 HARRY L DR STE 99    JOHNSON CITY    NY    13790

0133

   25 LILAC MALL (RT 125)    ROCHESTER    NH    03867

0135

   344 V BUCKLAND HLS DR STE 7000    MANCHESTER    CT    06042

0141

   1207 N COMMERCE    ARDMORE    OK    73401

0152

   4835 PROMENADE PKWY    BESSEMER    AL    35022

0157

   2180 S GILBERT RD    CHANDLER    AZ    85286

0161

   5043 JIMMY LEE SMITH PKWY    HIRAM    GA    30141

0162

   90 E LOCUST ST    CANTON    IL    61520

0163

   800 FOXCROFT AVE STE 800    MARTINSBURG    WV    25401

0168

   300 MONTGOMERY MALL    NORTH WALES    PA    19454

0170

   720 N 12TH ST (US 641)    MURRAY    KY    42071

0171

   10225 77TH ST    PLEASANT PRAIRIE    WI    53158

0174

   100 W 33RD ST    NEW YORK    NY    10001

0178

   333 MAIN ST STE 200    OAK RIDGE    TN    37830

0179

   6051 SKILLMAN ST    DALLAS    TX    75231

0182

   1800 DAISY ST EXT STE 2    CLEARFIELD    PA    16830



--------------------------------------------------------------------------------

0183

   2100 HAMILTON PLACE BLVD    CHATTANOOGA    TN    37421

0184

   990 NW BLUE PKWY    LEES SUMMIT    MO    64086

0185

   1150 W CARL SANDBURG DR    GALESBURG    IL    61401

0192

   11801 FAIR OAKS MALL    FAIRFAX    VA    22033

0194

   9100 MCHUGH DR STE 576    LANHAM    MD    20706

0195

   63 SERRAMONTE CTR    DALY CITY    CA    94015

0196

   222 S STATE ST    FAIRMONT    MN    56031

0199

   500 MONROEVILLE MALL    MONROEVILLE    PA    15146

0201

   10101 E INDEPENDENCE BLVD    MATTHEWS    NC    28105

0202

   1754 FRANKLIN MILLS CIR    PHILADELPHIA    PA    19154

0203

   1067 W BALTIMORE PIKE US 1    MEDIA    PA    19063

0204

   2700 POTOMAC MILLS CIR    WOODBRIDGE    VA    22192

0207

   2500 W MORELAND RD    WILLOW GROVE    PA    19090

0209

   3411 MERCHANT BLVD    ABINGDON    MD    21009

0211

   3200 W EMPIRE MALL    SIOUX FALLS    SD    57106

0214

   200 WESTERN AVE NW STE A    FARIBAULT    MN    55021

0217

   14370 BEAR VALLEY RD    VICTORVILLE    CA    92392

0218

   6020 E 82ND ST STE 700    INDIANAPOLIS    IN    46250

0219

   3400 BELL AIR MALL    MOBILE    AL    36606

0220

   1500 E WASHINGTON AVE    UNION GAP    WA    98903

0221

   1155 CARLISLE ST    HANOVER    PA    17331

0225

   2005 VETERANS BLVD    DUBLIN    GA    31021

0226

   2200 S 10TH ST    MCALLEN    TX    78503

0231

   10450 S STATE ST STE 2106    SANDY    UT    84070

0232

   4502 S STEELE STE 200    TACOMA    WA    98409

0237

   3 ORLAND SQ DR    ORLAND PARK    IL    60462

0241

   2000 RT 38 STE 1000    CHERRY HILL    NJ    08002

0244

   1391 E HIGHLAND AVE STE 101    SELMA    AL    36703

0246

   20700 AVALON BLVD STE 500    CARSON    CA    90746

0249

   901 W MORTON    JACKSONVILLE    IL    62650

0250

   67 LAKEWOOD CTR MALL    LAKEWOOD    CA    90712

0251

   7750 W ARROWHEAD TOWNE CENTER    GLENDALE    AZ    85308

0253

   3501 GRANVILLE AVE    MUNCIE    IN    47303

0258

   734 MARKET ST    FARMINGTON    MO    63640

0259

   3111 S 31ST ST STE 3301    TEMPLE    TX    76502

0260

   950 DANA DR    REDDING    CA    96003

0268

   2500 MEADOWBROOK MALL    BRIDGEPORT    WV    26330

0270

   854 STATE RTE 13    CORTLAND    NY    13045

0273

   701 RUSSELL AVE    GAITHERSBURG    MD    20877

0278

   1501 LAFAYETTE PKY STE E1    LAGRANGE    GA    30241

0283

   1057 BROAD ST    SUMTER    SC    29150

0286

   4500 PEORIA ST (US 51)    PERU    IL    61354

0287

   901 US 27 N STE 150    SEBRING    FL    33870

0288

   9500 SW WASHINGTON SQ RD    PORTLAND    OR    97223

0295

   835 W JOHNSON ST    FOND DU LAC    WI    54935

0304

   3550 MCCANN RD    LONGVIEW    TX    75605

0306

   225 MAIN AVE N    THIEF RIVER FALLS    MN    56701

0309

   640 NIBLACK BLVD    VINCENNES    IN    47591

0311

   1980 N JEFFERSON ST    HUNTINGTON    IN    46750

0316

   2800 US HWY 90    GAUTIER    MS    39553

0318

   101 APACHE MALL    ROCHESTER    MN    55902



--------------------------------------------------------------------------------

0321

   451 E ALTAMONTE DR STE 1301    ALTAMONTE SPRINGS    FL    32701

0322

   400 DUBOIS RD    COOKEVILLE    TN    38501

0324

   870 W MARKET ST    TIFFIN    OH    44883

0327

   87 VILLAGE SQUARE MALL    EFFINGHAM    IL    62401

0334

   1330 TRAVIS BLVD    FAIRFIELD    CA    94533

0345

   2200 W FLORIDA AVE    HEMET    CA    92545

0351

   3057 E MAIN    RUSSELLVILLE    AR    72802

0355

   1251 US 31 N    GREENWOOD    IN    46142

0365

   214 BORGER S/C    BORGER    TX    79007

0367

   400 BALD HILL RD    WARWICK    RI    02886

0370

   1000 HILLTOP MALL    RICHMOND    CA    94806

0373

   1262 VOCKE RD STE 300    LA VALE    MD    21502

0384

   2901 N GRAND AVE    AMES    IA    50010

0389

   1500 STONERIDGE MALL RD    PLEASANTON    CA    94588

0395

   3405 E STATE ST    HERMITAGE    PA    16148

0400

   125 S MICHIGAN AVE    BIG RAPIDS    MI    49307

0402

   480 LEWIS AVE    MERIDEN    CT    06451

0403

   5953 W PARK AVE STE 3000    HOUMA    LA    70364

0406

   1100 N MAIN ST    ALTUS    OK    73521

0419

   2021 N HIGHLAND AVE STE 15    JACKSON    TN    38305

0424

   7171 N DAVIS HWY STE 8220    PENSACOLA    FL    32504

0426

   251 HIGH ST    TORRINGTON    CT    06790

0427

   10150 N WOLFE RD    CUPERTINO    CA    95014

0439

   600 EASTVIEW MALL    VICTOR    NY    14564

0450

   1302 W I-40 FRONTAGE RD    GALLUP    NM    87301

0456

   3404 W 13TH ST    GRAND ISLAND    NE    68803

0457

   101 W WATER ST    DECORAH    IA    52101

0465

   24140 MAGIC MOUNTAIN PKY    SANTA CLARITA    CA    91355

0466

   150 HOMER ADAMS PKWY    ALTON    IL    62002

0477

   1357 S MAIN ST    ADRIAN    MI    49221

0478

   5200 MEADOWOOD MALL CIR    RENO    NV    89502

0479

   6481 NEWBERRY RD    GAINESVILLE    FL    32605

0481

   4201 YELLOWSTONE AVE    POCATELLO    ID    83202

0483

   3936 E MARKET ST    LOGANSPORT    IN    46947

0485

   4310 BUFFALO GAP RD    ABILENE    TX    79606

0487

   3401 S US 41    TERRE HAUTE    IN    47802

0494

   600 MERCED MALL    MERCED    CA    95348

0495

   1300 9TH AVE SE STE 3    WATERTOWN    SD    57201

0496

   1700 W COUNTY RD B-2    ROSEVILLE    MN    55113

0497

   305 MOUNT HOPE AVE    ROCKAWAY    NJ    07866

0514

   830 MAIN ST UNIT 3    PRESQUE ISLE    ME    04769

0528

   1680 WRIGHT AVE    ALMA    MI    48801

0529

   17301 VALLEY MALL RD STE 400    HAGERSTOWN    MD    21740

0530

   155 DORSET ST    SOUTH BURLINGTON    VT    05403

0536

   300 EARLY BLVD    EARLY    TX    76802

0539

   RT 104 E    OSWEGO    NY    13126

0549

   3301 VETERANS MEMORIAL BLVD    METAIRIE    LA    70002

0557

   15740 WHITTWOOD LANE    WHITTIER    CA    90603

0559

   2424 US 6TH AND 50TH    GRAND JUNCTION    CO    81505

0562

   1701 SUNRISE HWY    BAYSHORE L I    NY    11706

0566

   2555 EL CAMINO REAL    CARLSBAD    CA    92008



--------------------------------------------------------------------------------

0568

   300 S MAIN ST    MCALLEN    TX    78501

0578

   PO BOX 10010    HOLYOKE    MA    01041

0579

   4101 E 42ND ST    ODESSA    TX    79762

0581

   800 S JAMES CAMPBELL BLVD    COLUMBIA    TN    38401

0582

   5001 MONROE ST    TOLEDO    OH    43623

0588

   300 HWY 78 E    JASPER    AL    35501

0601

   3700 S MERIDIAN ST    PUYALLUP    WA    98373

0607

   1100 S DEWEY ST    NORTH PLATTE    NE    69101

0608

   814 US HWY 62-65 N STE 27    HARRISON    AR    72601

0611

   6002 SLIDE RD-PO BOX 68611    LUBBOCK    TX    79414

0617

   1801 NW HWY 19    CRYSTAL RIVER    FL    34428

0620

   1700 W INTL SPEEDWAY BLVD    DAYTONA BEACH    FL    32114

0631

   6301 NW LOOP 410    SAN ANTONIO    TX    78238

0634

   3040 PLAZA BONITA RD    NATIONAL CITY    CA    91950

0635

   5900 DURAND AVE    RACINE    WI    53406

0643

   4600 BAY RD    SAGINAW    MI    48604

0644

   3301 DILLON DR    PUEBLO    CO    81008

0647

   3315 N RIDGE RD E STE 100    ASHTABULA    OH    44004

0651

   PR RD 2 KM 81.9 CARRIZALES    HATILLO    PR    00659

0652

   2200 W WAR MEMORIAL DR STE 997    PEORIA    IL    61613

0654

   3541 MASONIC DR    ALEXANDRIA    LA    71301

0656

   1200 10TH AVE S    GREAT FALLS    MT    59405

0658

   5300 SAN DARIO    LAREDO    TX    78041

0660

   201 W US 20    MICHIGAN CITY    IN    46360

0663

   3929 MCCAIN BLVD STE 500    NORTH LITTLE ROCK    AR    72116

0666

   2005 N 14TH ST STE 141    PONCA CITY    OK    74601

0671

   3199 N WHITE SANDS    ALAMOGORDO    NM    88310

0680

   51027 HWY 6    GLENWOOD SPRINGS    CO    81601

0681

   2101 FT HENRY DR    KINGSPORT    TN    37664

0687

   3700 ATLANTA HWY    ATHENS    GA    30606

0688

   2600 BEACH BLVD    BILOXI    MS    39531

0689

   2427 US HWY 90 W STE 10    LAKE CITY    FL    32055

0691

   484 SUN VALLEY MALL    CONCORD    CA    94520

0695

   700 HAYWOOD RD    GREENVILLE    SC    29607

0696

   1249 SOUTHCENTER MALL    TUKWILA    WA    98188

0699

   1169 GLENDALE GALLERIA    GLENDALE    CA    91210

0700

   500 QUAKER BRIDGE MALL    TRENTON    NJ    08648

0702

   8401 GATEWAY BLVD W    EL PASO    TX    79925

0703

   408 MITCHELL ST    PETOSKEY    MI    49770

0704

   4651 27TH ST    MOLINE    IL    61265

0708

   1800 PIPESTONE RD    BENTON HARBOR    MI    49022

0709

   3115 E COLONIAL DR    ORLANDO    FL    32803

0712

   3111 MIDWESTERN PKWY    WICHITA FALLS    TX    76308

0718

   310 TOWNE CTR CIR    SANFORD    FL    32771

0731

   3202 OAKVIEW DR    OMAHA    NE    68144

0733

   800 S CAMINO DEL RIO    DURANGO    CO    81301

0738

   925 WASHINGTON AVE    DETROIT LAKES    MN    56501

0739

   2150 NORTHWOODS BLVD UNIT E100    N CHARLESTON    SC    29406

0744

   300 VALLEY RIVER CTR    EUGENE    OR    97401

0766

   331 BRANDON TOWN CENTER MALL    BRANDON    FL    33511

0767

   4316 MILAN RD    SANDUSKY    OH    44870



--------------------------------------------------------------------------------

0768

   3300 CHAMBERS RD STE 5090    HORSEHEADS    NY    14845

0769

   2190 IDAHO ST    ELKO    NV    89801

0778

   1408 N PARHAM RD    RICHMOND    VA    23229

0779

   6000 FLORENCE MALL    FLORENCE    KY    41042

0780

   1718 E BLVD    KOKOMO    IN    46902

0781

   4101 S YALE AVE    TULSA    OK    74135

0782

   10401 US HWY 441 STE 2001    LEESBURG    FL    34788

0784

   3649 ERIE BLVD E STE 2    DE WITT    NY    13214

0786

   7900 GOVERNOR RITCHIE HWY    GLEN BURNIE    MD    21061

0794

   3500 OLEANDER DR    WILMINGTON    NC    28403

0797

   816 WALNUT SQUARE BLVD STE D    DALTON    GA    30721

0808

   3187 N MAIN ST    ANDERSON    SC    29621

0809

   1903 PARK AVE    MUSCATINE    IA    52761

0814

   625 BLACK LAKE BLVD    OLYMPIA    WA    98502

0816

   606 CHRISTIANA MALL    NEWARK    DE    19702

0819

   500 BRIARWOOD CIR    ANN ARBOR    MI    48108

0830

   PO BOX 2008    LAUREL    MS    39442

0834

   2000 N POINT CIR    ALPHARETTA    GA    30022

0835

   117-19 E MAIN ST    SIDNEY    MT    59270

0838

   810 W PARK AVE    GREENWOOD    MS    38930

0852

   701 LYNN HAVEN PKWY    VIRGINIA BEACH    VA    23452

0863

   680 CITADEL DR E    COLORADO SPRINGS    CO    80909

0864

   3661 EISENHOWER PKWY STE 6    MACON    GA    31206

0870

   730 MEYERLAND PLAZA MALL    HOUSTON    TX    77096

0880

   2471 FOOTHILL BLVD    ROCK SPRINGS    WY    82901

0881

   7700 E KELLOGG DR    WICHITA    KS    67207

0882

   2415 SAGAMORE PKWY S 52    LAFAYETTE    IN    47905

0890

   194 MAIN ST    STURBRIDGE    MA    01566

0891

   135 E TOWNE MALL    MADISON    WI    53704

0895

   150 PEARL NIX PKWY    GAINESVILLE    GA    30501

0899

   639 STILLWATER AVE    BANGOR    ME    04401

0902

   1201 HOOPER AVE STE B    TOMS RIVER    NJ    08753

0907

   8201 S TAMIAMI TRAIL    SARASOTA    FL    34238

0909

   1620 E 10TH ST STE 100    ROANOKE RAPIDS    NC    27870

0910

   4129 E WILDER RD    BAY CITY    MI    48706

0911

   800 N 98TH ST    OMAHA    NE    68114

0914

   1170 INDIANA AVE    ST MARYS    OH    45885

0916

   PO BOX 8709    CAROLINA    PR    00988

0920

   200 W PARK MALL    CAPE GIRARDEAU    MO    63703

0921

   2231 S MISSION RD    MT PLEASANT    MI    48858

0924

   160 N GULPH RD STE 5000    KING OF PRUSSIA    PA    19406

0933

   300 WESTFARMS MALL    FARMINGTON    CT    06032

0950

   711 SECOND AVE NW    CULLMAN    AL    35055

0951

   1365 N DUPONT HWY STE 5000    DOVER    DE    19901

0952

   630 OLD COUNTRY RD UNIT A2    GARDEN CITY    NY    11530

0954

   234 N MAIN ST    SHERIDAN    WY    82801

0955

   6420 S PACIFIC BLVD    HUNTINGTON PARK    CA    90255

0965

   1845 N WEST AVE    EL DORADO    AR    71730

0972

   220 GOLF MILL CTR    NILES    IL    60714

0982

   7777 EASTPOINT MALL    BALTIMORE    MD    21224

0993

   2418 SW MILITARY DR    SAN ANTONIO    TX    78224



--------------------------------------------------------------------------------

0995

   MERCER MALL BOX 7106    BLUEFIELD    WV    24701

0996

   4401 S BROADWAY    TYLER    TX    75703

1002

   4348 ELECTRIC RD    ROANOKE    VA    24018

1012

   75 MAVERICK ST RT 1A    ROCKLAND    ME    04841

1020

   1671 W LACEY BLVD    HANFORD    CA    93230

1024

   236 E 5TH ST N    BURLEY    ID    83318

1028

   315 E SECOND ST    CALEXICO    CA    92231

1031

   220 ENNIS LN    TOWANDA    PA    18848

1033

   3000 DUNN AVE UNIT 25    JACKSONVILLE    FL    32218

1037

   3401 DALE RD    MODESTO    CA    95356

1046

   2201 S INTERSTATE 35 E STE D    DENTON    TX    76205

1048

   200 SIDNEY BAKER ST S (HWY 16)    KERRVILLE    TX    78028

1049

   4 FOX VALLEY CTR    AURORA    IL    60504

1052

   220 W MARIPOSA RD    NOGALES    AZ    85621

1056

   3701 S MAIN ST (US 33)    ELKHART    IN    46517

1058

   1386 E COURT ST    SEGUIN    TX    78155

1064

   324 E SAN ANTONIO ST    EL PASO    TX    79901

1067

   1904 E 9TH ST    WINFIELD    KS    67156

1068

   202 E CENTENNIAL DR    PITTSBURG    KS    66762

1071

   2000 BRITTAIN RD STE 600    AKRON    OH    44310

1076

   1060 HWY 15 S    HUTCHINSON    MN    55350

1081

   1780 GALLERIA BLVD    FRANKLIN    TN    37067

1086

   619 N PERKINS RD    STILLWATER    OK    74075

1091

   1401 PAUL BUNYAN DR NW STE 2    BEMIDJI    MN    56601

1101

   715 E EXPRESSWAY 83    WESLACO    TX    78596

1106

   1950 PRAIRIE CENTER PKWY    BRIGHTON    CO    80601

1111

   13320 MONTFORT ST 3RD FL    DALLAS    TX    75240

1116

   1744 E CARL ALBERT PKWY    MCALESTER    OK    74501

1122

   2501 W MEMORIAL RD    OKLAHOMA CITY    OK    73134

1128

   2520 GULF FWY S    LEAGUE CITY    TX    77573

1130

   3501 E BROADWAY    TUCSON    AZ    85716

1134

   80 VIEWMONT MALL    SCRANTON    PA    18508

1135

   3409 CANDLERS MOUNTAIN RD    LYNCHBURG    VA    24502

1140

   4541 S LABURNUM AVE    RICHMOND    VA    23231

1141

   1651 STATE HWY 1 S    GREENVILLE    MS    38701

1142

   951 W PACHECO BLVD    LOS BANOS    CA    93635

1143

   428 N STATE HWY 19    PALATKA    FL    32177

1148

   300 MARY ESTHER BLVD    MARY ESTHER    FL    32569

1150

   STATE HWY 35 AND 36    EATONTOWN    NJ    07724

1152

   2500 MILTON AVE    JANESVILLE    WI    53545

1153

   2601 CENTRAL AVE    DODGE CITY    KS    67801

1155

   1300 E PINECREST DR    MARSHALL    TX    75670

1156

   4915 CLAREMONT AVE    STOCKTON    CA    95207

1158

   1501 E MAIN    ALICE    TX    78332

1159

   350 JOHN R JUNKIN DR    NATCHEZ    MS    39120

1161

   5256 ROUTE 30    GREENSBURG    PA    15601

1163

   1375 US 127 S    FRANKFORT    KY    40601

1164

   2800 S COLUMBIA RD    GRAND FORKS    ND    58201

1165

   1826-19TH AVE    LEWISTON    ID    83501

1166

   18900 MICHIGAN AVE (US 12)    DEARBORN    MI    48126

1168

   14200 E ALAMEDA AVE    AURORA    CO    80012



--------------------------------------------------------------------------------

1170

   700 QUINTARD DR STE 100    OXFORD    AL    36203

1180

   260 WAYNE TOWNE CTR    WAYNE    NJ    07470

1188

   2825 S GLENSTONE AVE STE 200    SPRINGFIELD    MO    65804

1190

   175 YORKTOWN S/C    LOMBARD    IL    60148

1192

   600 SUNRISE MALL    MASSAPEQUA L I    NY    11758

1195

   95 N MOORLAND RD    BROOKFIELD    WI    53005

1198

   1500 KANSAS AVE    GREAT BEND    KS    67530

1206

   6100 SUNRISE BLVD    CITRUS HTS    CA    95610

1208

   1122 N UNIVERSITY DR    NACOGDOCHES    TX    75961

1210

   3700 STATE RD 16    LA CROSSE    WI    54601

1212

   3075 CLAIRTON RD STE 100    WEST MIFFLIN    PA    15123

1217

   23 WEST TOWNE MALL    MADISON    WI    53719

1220

   2060 CROSSROADS BLVD STE 189    WATERLOO    IA    50702

1223

   24200 LAGUNA HILLS MALL    LAGUNA HILLS    CA    92653

1226

   400 PARK CITY S/C    LANCASTER    PA    17601

1228

   2500 S CENTER ST    MARSHALLTOWN    IA    50158

1229

   280 HILLCREST DR W    THOUSAND OAKS    CA    91360

1238

   802 HARDEE RD    KINSTON    NC    28504

1240

   504 N ADAMS ST    CARROLL    IA    51401

1241

   100 NORTHRIDGE MALL    SALINAS    CA    93906

1248

   4150 S HWY 27    SOMERSET    KY    42501

1250

   757 E LEWIS & CLRK PKY STE 701    CLARKSVILLE    IN    47129

1255

   2724 EASTLAND MALL    COLUMBUS    OH    43232

1256

   1321 N COLUMBIA CTR BLVD # 100    KENNEWICK    WA    99336

1262

   50 HAMPTON VILLAGE PLAZA    ST LOUIS    MO    63109

1270

   3939 S CARSON ST    CARSON CITY    NV    89701

1274

   591 BROADWAY    CHULA VISTA    CA    91910

1288

   2200 N MAPLE AVE    RAPID CITY    SD    57701

1292

   133 N MAIN ST STE 3    ST ALBANS    VT    05478

1296

   2918 VINE ST STE 2001    HAYS    KS    67601

1306

   35000 W WARREN RD    WESTLAND    MI    48185

1308

   5000 SHELBYVILLE RD    LOUISVILLE    KY    40207

1313

   100 HWY 332 W STE 1260    LAKE JACKSON    TX    77566

1315

   718 NORTHSIDE DR E STE 25    STATESBORO    GA    30458

1319

   1530 COSHOCTON AVE    MT VERNON    OH    43050

1320

   3320 SILAS CREEK PKWY STE 460    WINSTON-SALEM    NC    27103

1321

   777 E MERRITT ISL CSWY STE 210    MERRITT ISLAND    FL    32952

1322

   1560 HOUSTONVILLE RD STE 301    DANVILLE    KY    40422

1323

   5100 GREAT NORTHERN MALL    N OLMSTED    OH    44070

1324

   1118 JAMES AVE    BEDFORD    IN    47421

1327

   100 FOUR SEASONS TOWN CTR    GREENSBORO    NC    27407

1330

   5488 S PADRE ISLAND DR STE4000    CORPUS CHRISTI    TX    78411

1336

   2175 LINCOLN ST    RHINELANDER    WI    54501

1337

   100 STONEWOOD ST    DOWNEY    CA    90241

1339

   101 RANGE LINE STE 250A    JOPLIN    MO    64801

1340

   1240 HICKORY POINT MALL    FORSYTH    IL    62535

1348

   3560 LAMAR AVE HWY 82    PARIS    TX    75460

1351

   3100 SW COLLEGE RD    OCALA    FL    34474

1352

   700 W 14 MILE RD    TROY    MI    48083

1360

   7201 N KENDALL DR    MIAMI    FL    33156

1362

   1600 A MILLER TRUNK HWY    DULUTH    MN    55811



--------------------------------------------------------------------------------

1368

   7507 W CERMAK RD    NORTH RIVERSIDE    IL    60546

1373

   100 S COUNTY CENTER WAY    ST LOUIS    MO    63129

1377

   607 N BERKELEY BLVD    GOLDSBORO    NC    27534

1385

   201 S MAIN ST    BISHOP    CA    93514

1388

   205 N ORCHARD AVE    UKIAH    CA    95482

1389

   11801 W 95TH ST    OVERLAND PARK    KS    66214

1392

   250 PLAINFIELD RD UNIT 202    WEST LEBANON    NH    03784

1393

   4257 N MAYO TRAIL    PIKEVILLE    KY    41501

1398

   23000 EUREKA RD STE A3    TAYLOR    MI    48180

1399

   1700 MARKET LANE    NORFOLK    NE    68701

1405

   12421 WAYZATA BLVD    MINNETONKA    MN    55305

1413

   3601 S 2700 W    SALT LAKE CITY    UT    84119

1417

   400 S BALDWIN AVE    ARCADIA    CA    91007

1419

   1900 GREEN OAKS RD    FORT WORTH    TX    76116

1420

   3849 S DELSEA DR    VINELAND    NJ    08360

1431

   2101 BROADWAY    YANKTON    SD    57078

1432

   14300 LAKESIDE CIR    STERLING HTS    MI    48313

1433

   1890 SOUTHLAKE MALL    MERRILLVILLE    IN    46410

1443

   245 ST CLAIR SQ    FAIRVIEW HGTS    IL    62208

1445

   1 SANGERTOWN SQ STE 55    NEW HARTFORD    NY    13413

1451

   3340 MALL LOOP DR SPACE 2    JOLIET    IL    60431

1455

   1850 APPLE BLOSSOM DR    WINCHESTER    VA    22601

1462

   6699 SPRINGFIELD MALL    SPRINGFIELD    VA    22150

1467

   5500 BUCKEYSTOWN PIKE    FREDERICK    MD    21703

1475

   27001 US HWY 19 N    CLEARWATER    FL    33761

1480

   4510 E CACTUS RD    PHOENIX    AZ    85032

1481

   201 WESTSHORE PLAZA    TAMPA    FL    33609

1487

   1129 N BALDWIN AVE STE 200    MARION    IN    46952

1489

   5522 SHAFFER RD STE 09    DU BOIS    PA    15801

1493

   100 FRANKLIN ST UNIT F    WESTERLY    RI    02891

1503

   1925 E MARKET ST    HARRISONBURG    VA    22801

1505

   1203 PLAZA DR    WEST COVINA    CA    91790

1509

   800 CODDINGTOWN CTR    SANTA ROSA    CA    95401

1510

   1303 NIAGARA FALLS BLVD    AMHERST    NY    14226

1512

   1228 MAIN ST    DELANO    CA    93215

1514

   303 301 BLVD W STE 701    BRADENTON    FL    34205

1529

   755 STATE RT 18 STE 600    E BRUNSWICK    NJ    08816

1531

   2300 E LINCOLN HWY    LANGHORNE    PA    19047

1535

   101 CLEARVIEW CIRCLE    BUTLER    PA    16001

1539

   555 W GRAND AVE STE M-1    WISCONSIN RAPIDS    WI    54495

1542

   7601 S CICERO AVE    CHICAGO    IL    60652

1543

   3203 BROADWAY    QUINCY    IL    62301

1559

   2400 EDGEWOOD RD SW    CEDAR RAPIDS    IA    52404

1572

   6000 S HANNUM AVE    CULVER CITY    CA    90230

1580

   3225 28TH ST SE    GRAND RAPIDS    MI    49512

1587

   550 S GEAR AVE    W BURLINGTON    IA    52655

1589

   3575 MAPLE AVE    ZANESVILLE    OH    43701

1590

   4600 W KELLOGG RD    WICHITA    KS    67209

1591

   22 CLIFTON COUNTRY RD STE 2    CLIFTON PARK    NY    12065

1603

   4217 SIX FORKS RD STE 100    RALEIGH    NC    27609

1612

   1551 VALLEY WEST DR    W DES MOINES    IA    50266



--------------------------------------------------------------------------------

1614

   5100 MONTCLAIR PLAZA LANE    MONTCLAIR    CA    91763

1618

   25 MIRACLE MILE DR    ROCHESTER    NY    14623

1623

   27150 NOVI RD    NOVI    MI    48377

1628

   1607 3RD AVE W    DICKINSON    ND    58601

1635

   1826 S MAIN ST    MARYVILLE    MO    64468

1650

   301 COX CREEK PKWY (RT 133)    FLORENCE    AL    35630

1674

   PO BOX 4220    BARBOURSVILLE    WV    25504

1679

   110 E MAIN ST    CUT BANK    MT    59427

1693

   1400 N TURNER ST    HOBBS    NM    88240

1698

   5000 FREDERICA ST    OWENSBORO    KY    42301

1704

   4803 OUTER LOOP RD    LOUISVILLE    KY    40219

1717

   115 TIMES SQ MALL    MT VERNON    IL    62864

1722

   840 MILL CREEK MALL    ERIE    PA    16565

1736

   1649 E BROAD ST    STATESVILLE    NC    28625

1738

   1051 GREEN ACRES MALL    VALLEY STREAM L I    NY    11581

1749

   2400 RICHMOND RD STE 61    TEXARKANA    TX    75503

1751

   205 W BLACKSTOCK RD STE 8    SPARTANBURG    SC    29301

1761

   502 GARDEN STATE PLAZA    PARAMUS    NJ    07652

1775

   850 KIRKWOOD MALL    BISMARCK    ND    58504

1778

   2200 N TUSTIN ST    ORANGE    CA    92865

1779

   300 STROUD MALL    STROUDSBURG    PA    18360

1781

   2115 W ROOSEVELT BLVD    MONROE    NC    28110

1783

   1224 E TIPTON ST    SEYMOUR    IN    47274

1786

   1701 MACFARLAND BLVD E    TUSCALOOSA    AL    35404

1787

   1500 CANTON RD    AKRON    OH    44312

1794

   4400 MEADOWS LANE    LAS VEGAS    NV    89107

1800

   265 PINE AVE    SNOHOMISH    WA    98290

1811

   21840 S HAWTHORNE BLVD    TORRANCE    CA    90503

1816

   7850 MENTOR AVE STE 930    MENTOR    OH    44060

1823

   8900 NE VANCOUVER MALL DR    VANCOUVER    WA    98662

1829

   1442 US HWY 45 N    COLUMBUS    MS    39705

1831

   3202 ARTIC BLVD    ANCHORAGE    AK    99503

1832

   3236 KIRKWOOD HWY    WILMINGTON    DE    19808

1842

   2115 S MOONEY BLVD    VISALIA    CA    93277

1844

   340 SOUTHLAND MALL    HAYWARD    CA    94545

1845

   305 LIBERTY ST NE    SALEM    OR    97301

1847

   1200 E BROAD AVE    ROCKINGHAM    NC    28379

1853

   4300 TUSCARAWAS ST W    CANTON    OH    44708

1858

   1075 N BRIDGE ST    CHILLICOTHE    OH    45601

1859

   2400 ELIDA RD    LIMA    OH    45805

1860

   4199 NATIONAL RD E    RICHMOND    IN    47374

1862

   4125 CLEVELAND AVE STE 903    FORT MYERS    FL    33901

1865

   1501 WARD BLVD STE 300    WILSON    NC    27893

1867

   117 S 25TH ST STE 1    FORT DODGE    IA    50501

1868

   420 HUCK FINN S/C    HANNIBAL    MO    63401

1869

   8200 PERRY HALL BLVD    BALTIMORE    MD    21236

1870

   3702 FREDERICK AVE STE 7    ST JOSEPH    MO    64506

1871

   1321 S BROADWAY    SANTA MARIA    CA    93454

1874

   4101 W DIVISION ST    ST CLOUD    MN    56301

1876

   1603 E EMPIRE ST    BLOOMINGTON    IL    61701

1880

   1050 E 23RD ST    FREMONT    NE    68025



--------------------------------------------------------------------------------

1886

   1300 N MILLER ST    WENATCHEE    WA    98801

1891

   3015 HWY 29 S    ALEXANDRIA    MN    56308

1899

   4621 EASTGATE BLVD    CINCINNATI    OH    45245

1900

   714 GREENVILLE BLVD    GREENVILLE    NC    27858

1902

   4500 MIDWAY MALL    ELYRIA    OH    44035

1908

   2910 N ELM ST    LUMBERTON    NC    28358

1911

   90 LEE JACKSON HWY STE 1268    STAUNTON    VA    24401

1917

   880 N MILITARY HWY    NORFOLK    VA    23502

1919

   3100 M L KING JR BLVD STE 29    NEW BERN    NC    28562

1923

   2230 EASTRIDGE LOOP    SAN JOSE    CA    95122

1924

   900 EASTWOOD MALL    NILES    OH    44446

1927

   PO BOX 6002    VIENNA    WV    26105

1928

   4000 FT CAMPBELL BLVD    HOPKINSVILLE    KY    42240

1930

   2400 ROOSEVELT RD    MARINETTE    WI    54143

1932

   555 E SHAW AVE    FRESNO    CA    93710

1934

   1350 N MAIN ST    LOGAN    UT    84341

1935

   2825 W MAIN ST STE C    BOZEMAN    MT    59718

1936

   7401 MARKET ST    BOARDMAN    OH    44512

1937

   990 W 41ST ST    HIBBING    MN    55746

1939

   7000 TYRONE SQ    ST PETERSBURG    FL    33710

1940

   5350 S 76TH ST    GREENDALE    WI    53129

1942

   90 W COUNTY CTR    DES PERES    MO    63131

1943

   1105 MELBOURNE DR    HURST    TX    76053

1944

   700 BROADWAY AVE E STE 1    MATTOON    IL    61938

1945

   2625 SCOTTSVILLE RD STE 40    BOWLING GREEN    KY    42104

1948

   3 WOODFIELD MALL    SCHAUMBURG    IL    60173

1950

   6987 FRIARS RD    SAN DIEGO    CA    92108

1951

   3401 DONNELL DR    FORESTVILLE    MD    20747

1953

   1655 W 49TH ST STE 1200    HIALEAH    FL    33012

1955

   1 SUSQUEHANNA VALLEY MALL DR    SELINSGROVE    PA    17870

1956

   8000 W BROWARD BLVD STE 900    PLANTATION    FL    33388

1957

   200 SOUTHDALE CTR    EDINA    MN    55435

1958

   6455 EASTEX FRWY    BEAUMONT    TX    77706

1959

   1122 EL CAMINO REAL    SAN BRUNO    CA    94066

1960

   3605 GALLERIA AT TYLER    RIVERSIDE    CA    92503

1961

   5111 ROGERS AVE    FORT SMITH    AR    72903

1962

   4840 BRIARCLIFF RD NE    ATLANTA    GA    30345

1963

   320 W KIMBERLY RD STE 409    DAVENPORT    IA    52806

1965

   1000 RIVERGATE PKWY STE 3    GOODLETTSVILLE    TN    37072

1968

   34 WYOMING VALLEY MALL    WILKES BARRE    PA    18702

1970

   1475 UPPER VALLEY PIKE    SPRINGFIELD    OH    45504

1971

   4545 TRANSIT RD    WILLIAMSVILLE    NY    14221

1972

   4201 COLDWATER RD    FORT WAYNE    IN    46805

1975

   301 NORTHGATE MALL    CHATTANOOGA    TN    37415

1976

   2400 10TH ST SW    MINOT    ND    58701

1977

   1500 APALACHEE PKWY    TALLAHASSEE    FL    32301

1979

   3535 S LINDEN RD    FLINT    MI    48507

1980

   6501 N GRAPE RD    MISHAWAKA    IN    46545

1981

   2901 BROOKS ST    MISSOULA    MT    59801

1982

   6580 S WESTNEDGE AVE    PORTAGE    MI    49024

1983

   428 WOODBRIDGE CTR DR    WOODBRIDGE    NJ    07095



--------------------------------------------------------------------------------

1985

   550 CENTER ST    AUBURN    ME    04210

1987

   2400 N COLUMBIA ST (US 441N)    MILLEDGEVILLE    GA    31061

1989

   6000 SUNSET MALL    SAN ANGELO    TX    76904

1991

   99 BENNINGTON SQ    BENNINGTON    VT    05201

1992

   320 BYPASS 72 NW STE A    GREENWOOD    SC    29649

1993

   2011 N ROAN ST    JOHNSON CITY    TN    37601

1994

   3902 13TH AVE SW STE 200    FARGO    ND    58103

1995

   503 E IVES ST STE 200    MARSHFIELD    WI    54449

1997

   40 BATAVIA CITY CTR    BATAVIA    NY    14020

1998

   4600 N US HWY 89    FLAGSTAFF    AZ    86004

2006

   3600 COUNTRY CLUB DR STOP 4    JEFFERSON CITY    MO    65109

2008

   2 FREEDOM MALL    ROME    NY    13440

2010

   7900 DAY DR    PARMA    OH    44129

2011

   18601 33RD AVE W    LYNNWOOD    WA    98037

2015

   626 BOLL WEEVIL CIR    ENTERPRISE    AL    36330

2018

   200 SW C AVE    LAWTON    OK    73501

2020

   1930 S LOOP 256    PALESTINE    TX    75801

2021

   6001 W WACO DR    WACO    TX    76710

2022

   367 RUSSELL ST STE A    HADLEY    MA    01035

2024

   1639 E RIO RD    CHARLOTTESVILLE    VA    22901

2025

   800 N GREEN RIVER RD    EVANSVILLE    IN    47715

2029

   901 S BOONE ST    ABERDEEN    WA    98520

2034

   105 CROSSROADS MALL    MT HOPE    WV    25880

2036

   4511 N MIDKIFF RD    MIDLAND    TX    79705

2038

   1180 BLOWING ROCK RD    BOONE    NC    28607

2039

   1410 SPARTA ST    MCMINNVILLE    TN    37110

2040

   2901 S CAPITOL OF TEXAS HWY    AUSTIN    TX    78746

2042

   400 SPOTSYLVANIA MALL    FREDERICKSBURG    VA    22407

2043

   STATE HWY M-26    HOUGHTON    MI    49931

2044

   2334 OAKLAND AVE STE 8    INDIANA    PA    15701

2045

   2400 8TH AVE SW STE A1    JAMESTOWN    ND    58401

2046

   1615 N HARRISON AVE    PIERRE    SD    57501

2047

   2121 US HWY 1 S STE A    ST AUGUSTINE    FL    32086

2048

   901 11TH AVE SW STE 34    SPENCER    IA    51301

2049

   126 JACKSON ST    STERLING    CO    80751

2051

   120 WASHINGTON AVE EXT STE 40    ALBANY    NY    12203

2052

   22631 RT 68 STE 10    CLARION    PA    16214

2055

   821 N CENTRAL EXPWY    PLANO    TX    75075

2058

   1400 DELL RANGE BLVD    CHEYENNE    WY    82009

2059

   5801 BECKLEY RD    BATTLE CREEK    MI    49015

2060

   7804 ABERCORN ST    SAVANNAH    GA    31406

2062

   101 WASHINGTON ST    WAUSAU    WI    54403

2063

   RT 23 (RD 2)    ONEONTA    NY    13820

2064

   4501 CENTRAL AVE STE 103    HOT SPRINGS NAT PK    AR    71913

2065

   5304 W SAGINAW ST    LANSING    MI    48917

2066

   1982 W GRAND RIVER AVE STE 135    OKEMOS    MI    48864

2067

   1860 W MICHIGAN AVE    JACKSON    MI    49202

2068

   1800 FOUR SEASONS BLVD    HENDERSONVILLE    NC    28792

2069

   8001 S ORANGE BLOSSOM STE 700    ORLANDO    FL    32809

2071

   19525 BISCAYNE BLVD    AVENTURA    FL    33180

2074

   1910 WELLS RD    ORANGE PARK    FL    32073



--------------------------------------------------------------------------------

2076

   2338 US 23 S    ALPENA    MI    49707

2079

   325 PIEDMONT DR    DANVILLE    VA    24540

2080

   4601 E MAIN ST    FARMINGTON    NM    87402

2083

   401 LEE ST E    CHARLESTON    WV    25301

2085

   1500 N RIVERSIDE AVE    MEDFORD    OR    97501

2086

   5101 HINKLEVILLE RD STE 800    PADUCAH    KY    42001

2089

   905 N 12TH ST STE 10    MIDDLESBORO    KY    40965

2091

   700 MAINE MALL RD    SOUTH PORTLAND    ME    04106

2092

   1700 W NEW HAVEN AVE    MELBOURNE    FL    32904

2093

   700 TELSHOR BLVD STE 2000    LAS CRUCES    NM    88011

2096

   72900 HWY 111    PALM DESERT    CA    92260

2098

   101 FOOTHILLS MALL    MARYVILLE    TN    37801

2099

   2320 E 17TH ST    IDAHO FALLS    ID    83404

2100

   1111 JACKSON AVE W    OXFORD    MS    38655

2101

   1300 ULSTER AVE MALL STE 210    KINGSTON    NY    12401

2102

   1695 ANNAPOLIS MALL    ANNAPOLIS    MD    21401

2103

   455 S BIBB ST    EAGLE PASS    TX    78852

2104

   7925 FM 1960 RD STE 7000    HOUSTON    TX    77070

2105

   6834 WESLEY ST STE C    GREENVILLE    TX    75402

2108

   2000 SAN JACINTO MALL    BAYTOWN    TX    77521

2109

   300 BELLEVUE SQ    BELLEVUE    WA    98004

2110

   2100 S W S YOUNG DR STE 2000    KILLEEN    TX    76543

2115

   2000 MARTIN LUTHER KING JR BLV    PANAMA CITY    FL    32405

2119

   922 RIVER FALLS ST    ANDALUSIA    AL    36420

2121

   4125 W OWEN K GARRIOTT RD    ENID    OK    73703

2122

   2500 W STATE ST STE 118    ALLIANCE    OH    44601

2123

   2950 E TEXAS AVE    BOSSIER CITY    LA    71111

2124

   3035 KNOXVILLE CENTER DR STE O    KNOXVILLE    TN    37924

2125

   3505 PEMBERTON SQ BLVD STE B    VICKSBURG    MS    39180

2130

   10177 N KINGS HWY    MYRTLE BEACH    SC    29572

2131

   5901 UNIVERSITY DR    HUNTSVILLE    AL    35806

2132

   2076 9TH ST N    NAPLES    FL    34102

2135

   4501 N MAIN ST STE 9    ROSWELL    NM    88201

2136

   1600 11TH AVE    HELENA    MT    59601

2137

   3100 HWY 365    PORT ARTHUR    TX    77642

2138

   850 HARTFORD PIKE UNIT C    WATERFORD    CT    06385

2139

   9303 W ATLANTIC BLVD    CORAL SPRINGS    FL    33071

2140

   2006 S EXPY 83    HARLINGEN    TX    78552

2143

   2230 S MARKET ST    BRENHAM    TX    77833

2144

   555 JOHN F KENNEDY RD    DUBUQUE    IA    52002

2147

   1605 SOUTH FIRST STREET    WILLMAR    MN    56201

2152

   2390 CHESTNUT ST    ORANGEBURG    SC    29115

2153

   1041 SPRING LANE    SANFORD    NC    27330

2157

   100 S FEDERAL AVE STE 118A    MASON CITY    IA    50401

2158

   810 S CASS ST    CORINTH    MS    38834

2159

   801 N CONGRESS AVE    BOYNTON BEACH    FL    33426

2160

   5453 W 88TH AVE    WESTMINSTER    CO    80031

2163

   200 RIVER OAKS DR    CALUMET CITY    IL    60409

2165

   120 N DARTMOUTH MALL    NORTH DARTMOUTH    MA    02747

2166

   1810 FORT JONES RD    YREKA    CA    96097

2168

   1200 E COUNTY LINE RD    RIDGELAND    MS    39157



--------------------------------------------------------------------------------

2169

   7701 W I-40 STE 600    AMARILLO    TX    79121

2171

   290 E VIA RANCHO PKWY    ESCONDIDO    CA    92025

2172

   1600 TOWN CENTER DR    MONTEBELLO    CA    90640

2173

   ONE MALL BLVD    BRUNSWICK    GA    31525

2175

   4761 PECANLAND MALL DR    MONROE    LA    71203

2176

   101 MANHATTAN CTR    MANHATTAN    KS    66502

2177

   4832 VALLEY VIEW BLVD NW    ROANOKE    VA    24012

2178

   8106 N NAVARRO ST    VICTORIA    TX    77904

2183

   12335 JAMES ST    HOLLAND    MI    49424

2184

   1500 HARVEY RD    COLLEGE STATION    TX    77840

2185

   4301 W WISCONSIN AVE    APPLETON    WI    54913

2188

   60 ELM PLAZA    WATERVILLE    ME    04901

2189

   300 A AVE W    OSKALOOSA    IA    52577

2190

   224 N LOGAN BLVD    BURNHAM    PA    17009

2192

   1500 E 11TH ST STE 1000    HUTCHINSON    KS    67501

2196

   201 S WASHINGTON ST    OWOSSO    MI    48867

2197

   2302 E KANSAS AVE    GARDEN CITY    KS    67846

2198

   2206 S BALTIMORE ST    KIRKSVILLE    MO    63501

2203

   1700 NORMAN DR    VALDOSTA    GA    31601

2204

   1704 N DIXIE HWY    ELIZABETHTOWN    KY    42701

2207

   2813 N PRINCE ST    CLOVIS    NM    88101

2209

   2501 MING AVE    BAKERSFIELD    CA    93304

2210

   1600 INDUSTRIAL RD    EMPORIA    KS    66801

2211

   2350 SE WASHINGTON BLVD    BARTLESVILLE    OK    74006

2213

   301 N POPLAR    SEARCY    AR    72143

2217

   3140 VIRGINIA AVE    CONNERSVILLE    IN    47331

2218

   2300 RIVERCHASE GALLERIA    HOOVER    AL    35244

2219

   150 NORTHSHORE BLVD    SLIDELL    LA    70460

2220

   2700 LAKE RD    DYERSBURG    TN    38024

2223

   1801 N MAIN ST STE 14    MITCHELL    SD    57301

2224

   2 FINANCIAL PLAZA STE 100    HUNTSVILLE    TX    77340

2225

   1500 N CLINTON ST    DEFIANCE    OH    43512

2229

   PO BOX 29526    SANTA FE    NM    87592

2231

   311 JACKSONVILLE MALL    JACKSONVILLE    NC    28546

2232

   5065 MAIN ST    TRUMBULL    CT    06611

2233

   6945 US 322    CRANBERRY    PA    16319

2237

   6931 S MEMORIAL DR    TULSA    OK    74133

2238

   1513 N KANSAS AVE    LIBERAL    KS    67901

2239

   2259 S 9TH ST    SALINA    KS    67401

2240

   201 SKYLINE DR STE 7    CONWAY    AR    72032

2241

   20 N MAIN ST    KALISPELL    MT    59901

2243

   300 BONNER MALL WAY STE 60    PONDERAY    ID    83852

2244

   1019 S WASHINGTON ST    NORTH ATTLEBORO    MA    02760

2246

   2001 SOUTH RD (RT 9)    POUGHKEEPSIE    NY    12601

2247

   310 DANIEL WEBSTER HWY STE 103    NASHUA    NH    03060

2250

   50 FOX RUN RD STE 35    NEWINGTON    NH    03801

2251

   1935 JAKE ALEXANDER BLVD W    SALISBURY    NC    28147

2256

   7 BACKUS AVE    DANBURY    CT    06810

2257

   2701 DAVID H MCLEOD BLVD    FLORENCE    SC    29501

2258

   3450 WRIGHTSBORO RD    AUGUSTA    GA    30909

2259

   1100 WESLEYAN BLVD    ROCKY MOUNT    NC    27804



--------------------------------------------------------------------------------

2262

   301 N LINCOLN RD STE 100    ESCANABA    MI    49829

2263

   1006 ROSS PARK MALL DR    PITTSBURGH    PA    15237

2265

   2901 PINES MALL DR STE A    PINE BLUFF    AR    71601

2266

   2080 GREELEY MALL    GREELEY    CO    80631

2270

   771 S 30TH ST    HEATH    OH    43056

2271

   1635 OXFORD ST    WORTHINGTON    MN    56187

2272

   160 TYLER RD    RED WING    MN    55066

2274

   2801 GUTHRIE HWY STE 500    CLARKSVILLE    TN    37040

2275

   1615 POLE LINE RD E    TWIN FALLS    ID    83301

2276

   1260 GIBSON RD    WOODLAND    CA    95776

2279

   4901 N KICKAPOO AVE STE 4000    SHAWNEE    OK    74804

2281

   1724 VETERANS BLVD    MCCOMB    MS    39648

2282

   1600 RIVER VALLEY CIR N    LANCASTER    OH    43130

2283

   600 RANDOLPH MALL    ASHEBORO    NC    27203

2284

   2301 W WORLEY    COLUMBIA    MO    65203

2286

   21017 SALMON RUN MALL LOOP E    WATERTOWN    NY    13601

2287

   4405 BLACK HORSE PIKE    MAYS LANDING    NJ    08330

2288

   501 N MAIN ST STE 118    MUSKOGEE    OK    74401

2290

   6 SOUTHPARK MALL    COLONIAL HTS    VA    23834

2294

   1480 CONCORD PKWY N    CONCORD    NC    28025

2296

   814 NC 24 27 BYP E    ALBEMARLE    NC    28001

2297

   10 MALL DR W    JERSEY CITY    NJ    07310

2298

   311 THREE RIVERS DR    KELSO    WA    98626

2299

   2874 FRONTAGE RD    WARSAW    IN    46580

2300

   415 NEW RIVER RD    CHRISTIANSBURG    VA    24073

2303

   1970 US HWY 70 SE    HICKORY    NC    28602

2304

   1821 SW WANAMAKER RD    TOPEKA    KS    66604

2305

   2550 E MORRIS BLVD    MORRISTOWN    TN    37813

2309

   3382 NW FEDERAL HWY    JENSEN BEACH    FL    34957

2311

   1600 N JACKSON ST    TULLAHOMA    TN    37388

2312

   300 N MILWAUKEE ST    BOISE    ID    83704

2313

   60 SMITHFIELD BLVD    PLATTSBURGH    NY    12901

2316

   2601 DAWSON RD    ALBANY    GA    31707

2317

   400 MILL AVE SE STE C2    NEW PHILADELPHIA    OH    44663

2320

   8501 W BOWLES AVE    LITTLETON    CO    80123

2322

   1858 SERVICE DR    WINONA    MN    55987

2324

   435 E CLIFTY DR    MADISON    IN    47250

2326

   732 FREEMAN LANE    GRASS VALLEY    CA    95949

2327

   10 BELLIS FAIR PKWY    BELLINGHAM    WA    98226

2329

   800-50 NEW LOUDON RD    LATHAM    NY    12110

2331

   1800 TIFFIN AVE    FINDLAY    OH    45840

2332

   655 CHESHIRE RD    LANESBOROUGH    MA    01237

2333

   225 COLUMBIA MALL DR    BLOOMSBURG    PA    17815

2334

   3020 US HWY 41 W    MARQUETTE    MI    49855

2338

   6000 TOWN EAST MALL    MESQUITE    TX    75150

2339

   1015 W WILL ROGERS    CLAREMORE    OK    74017

2341

   63455 N HWY 97 STE 93    BEND    OR    97701

2342

   282 BERLIN MALL RD UNIT 19    BERLIN    VT    05602

2343

   987 E ASH ST    PIQUA    OH    45356

2344

   1007 N PINE ST    DERIDDER    LA    70634

2345

   480 MAYBERRY MALL    MOUNT AIRY    NC    27030



--------------------------------------------------------------------------------

2346

   3 S TUNNEL RD    ASHEVILLE    NC    28805

2347

   1441 TAMIAMI TRAIL    PORT CHARLOTTE    FL    33948

2348

   2252 25TH ST    COLUMBUS    IN    47201

2349

   3300 S AIRPORT RD W    TRAVERSE CITY    MI    49684

2353

   PO BOX 1070    SILVERDALE    WA    98383

2354

   2010 YAKIMA VALLEY HWY J-1    SUNNYSIDE    WA    98944

2356

   1414 SOUTHERN HILLS CTR    WEST PLAINS    MO    65775

2357

   1350 PILGRIM LN    PLYMOUTH    IN    46563

2358

   1810 S WEST AVE    FREEPORT    IL    61032

2361

   2308 N SALISBURY BLVD    SALISBURY    MD    21801

2364

   3 WALDEN GALLERIA DR    CHEEKTOWAGA    NY    14225

2367

   6000 MAHONING AVE    YOUNGSTOWN    OH    44515

2368

   200 W HANLEY AVE    COEUR D ALENE    ID    83815

2369

   3501 W MAIN ST    NORMAN    OK    73072

2370

   4200 PORTSMOUTH BLVD    CHESAPEAKE    VA    23321

2372

   328 ROBERT SMALLS PKWY    BEAUFORT    SC    29906

2373

   1752 W REELFOOT AVE    UNION CITY    TN    38261

2374

   1750 E RED CLIFFS DR    ST GEORGE    UT    84790

2375

   150 RICHLAND SQ    RICHLAND CENTER    WI    53581

2376

   2 STRATFORD SQ MALL    BLOOMINGDALE    IL    60108

2381

   300 GREENVILLE W DR STE 1    GREENVILLE    MI    48838

2382

   1550 N MITCHELL ST    CADILLAC    MI    49601

2385

   1199 COLUSA AVE    YUBA CITY    CA    95991

2386

   9560 MALL RD    MORGANTOWN    WV    26501

2388

   1131 W RANCHO VISTA BLVD    PALMDALE    CA    93551

2389

   2899 WHITEFORD RD STE 286    YORK    PA    17402

2390

   1353 TUSCULUM BLVD    GREENEVILLE    TN    37745

2391

   300 CASCADE MALL DR    BURLINGTON    WA    98233

2392

   1600 N STATE RT 50    BOURBONNAIS    IL    60914

2395

   3315 6TH AVE SE    ABERDEEN    SD    57401

2396

   3225 STATE RT 364 STE 165    CANANDAIGUA    NY    14424

2397

   1200 HWY 22-PHILLIPSBURG MALL    PHILLIPSBURG    NJ    08865

2398

   900 COMMONS DR STE 900    DOTHAN    AL    36303

2399

   975 AVE HOSTOS STE 320    MAYAGUEZ    PR    00680

2400

   1001 BARNES CROSSING RD STE300    TUPELO    MS    38804

2410

   2401 S STEMMONS FWY STE 4000    LEWISVILLE    TX    75067

2411

   2350 MIRACLE MILE RD #270    BULLHEAD CITY    AZ    86442

2414

   355 FLETCHER PKWY    EL CAJON    CA    92020

2415

   15083 US 19 S    THOMASVILLE    GA    31792

2416

   270 LOUDON RD    CONCORD    NH    03301

2417

   1105 WALNUT ST    CARY    NC    27511

2418

   3800 US HWY 98 N STE 200    LAKELAND    FL    33809

2419

   6525 E SOUTHERN AVE    MESA    AZ    85206

2420

   9409 US HWY 19 STE 301    PORT RICHEY    FL    34668

2422

   10125 HWY 17 BYP UNIT G7    MURRELLS INLET    SC    29576

2423

   780 NW GARDEN VLY BLVD STE 160    ROSEBURG    OR    97471

2424

   2441 WHISKEY RD    AIKEN    SC    29803

2425

   2900 W WASHINGTON ST STE 92    STEPHENVILLE    TX    76401

2427

   278 BLACK GOLD BLVD    HAZARD    KY    41701

2428

   4400 24TH AVE    FORT GRATIOT    MI    48059

2430

   10308 SOUTHSIDE BLVD    JACKSONVILLE    FL    32256



--------------------------------------------------------------------------------

2431

   1100-B HWY 260    COTTONWOOD    AZ    86326

2433

   11017 CAROLINA PLACE PKWY    PINEVILLE    NC    28134

2434

   6600 MENAUL BLVD NE STE 600    ALBUQUERQUE    NM    87110

2436

   475 S ST LOUIS ST    BATESVILLE    AR    72501

2437

   128 WOODLAWN DR    SHAWANO    WI    54166

2438

   1110 N QUINCY AVE    OTTUMWA    IA    52501

2439

   1000 MALL RUN RD    UNIONTOWN    PA    15401

2440

   300 LYCOMING MALL CIR STE 2043    PENNSDALE    PA    17756

2441

   2901 E COLLEGE AVE STE 800    STATE COLLEGE    PA    16801

2442

   4481 S WHITE MOUNTAIN RD STE 5    SHOW LOW    AZ    85901

2443

   PO BOX 6110    WALDORF    MD    20603

2445

   6840 EASTMAN AVE    MIDLAND    MI    48642

2447

   864 HWY 12 W    STARKVILLE    MS    39759

2449

   399 CAMPBELLSVILLE BYPASS    CAMPBELLSVILLE    KY    42718

2452

   300 MOUNT BERRY SQ NE    ROME    GA    30161

2453

   6 MCKINLEY MALL    BLASDELL    NY    14219

2456

   11401 PINES BLVD    PEMBROKE PINES    FL    33026

2457

   9559 DESTINY USA DR    SYRACUSE    NY    13290

2458

   1601 S BROAD    SCOTTSBORO    AL    35768

2460

   STATE RT 37-ST LAWRENCE CENTRE    MASSENA    NY    13662

2463

   140 MARSH AVE    STATEN ISLAND    NY    10314

2464

   1201 BOSTON POST RD    MILFORD    CT    06460

2467

   1695 ARDEN WAY    SACRAMENTO    CA    95815

2470

   413 MARKET SQ DR    MAYSVILLE    KY    41056

2472

   839 3RD AVE    JASPER    IN    47546

2474

   510 GATE CITY HWY SPACE 360    BRISTOL    VA    24201

2477

   3710 HWY 9    FREEHOLD    NJ    07728

2478

   1603 NW 107TH AVE    MIAMI    FL    33172

2480

   22450 TOWN CIR    MORENO VALLEY    CA    92553

2482

   5725 JOHNSTON ST    LAFAYETTE    LA    70503

2484

   4730 N DIVISION ST    SPOKANE    WA    99207

2485

   560 GALLERIA DR    JOHNSTOWN    PA    15904

2486

   5580 GOODS LN STE 2031    ALTOONA    PA    16602

2488

   ONE N GALLERIA DR    MIDDLETOWN    NY    10941

2490

   231 GREECE RIDGE CTR DR    GREECE    NY    14626

2491

   6 GALLERIA MALL DR    TAUNTON    MA    02780

2494

   200 PAUL HUFF PKWY NW STE 44    CLEVELAND    TN    37312

2495

   1850 ADAMS ST STE 2    MANKATO    MN    56001

2496

   500 NEWPARK MALL    NEWARK    CA    94560

2498

   2727 FAIRFIELD COMMONS BLVD    DAYTON    OH    45431

2503

   1201 E MAIN    CARBONDALE    IL    62901

2505

   1201 S DIRKSEN PKWY    SPRINGFIELD    IL    62703

2506

   2900 E LINCOLN WAY    STERLING    IL    61081

2507

   312 W PRIEN LAKE RD    LAKE CHARLES    LA    70601

2521

   9100 N SKYVIEW AVE    KANSAS CITY    MO    64154

2522

   9056 N 121ST EAST AVE    OWASSO    OK    74055

2523

   215 CREEKSIDE WAY    NEW BRAUNFELS    TX    78130

2524

   2421 CRANBERRY HWY STE 290    WAREHAM    MA    02571

2526

   7352 GLORY RD    BAXTER    MN    56425

2527

   500 WINCHESTER AVE    ASHLAND    KY    41101

2529

   11534 PARKSIDE DR    FARRAGUT    TN    37934



--------------------------------------------------------------------------------

2530

   1301 CENTER RD    AVON    OH    44011

2534

   501 C M FAGAN DR    HAMMOND    LA    70403

2613

   1932 E 20TH ST    CHICO    CA    95928

2614

   1710 S MAIN ST    BELLEFONTAINE    OH    43311

2615

   230 LAUREL MALL    HAZLETON    PA    18202

2616

   2940 WATSON BLVD    CENTERVILLE    GA    31028

2617

   7600 KINGSTON PIKE STE 900    KNOXVILLE    TN    37919

2619

   10101 BROOK RD STE 800    GLEN ALLEN    VA    23059

2620

   515 S WESTWOOD    POPLAR BLUFF    MO    63901

2622

   2301 DEL PRADO BLVD STE 700    CAPE CORAL    FL    33990

2624

   3401 NICHOLASVILLE RD STE 116    LEXINGTON    KY    40503

2625

   4370 I-75 BUSINESS SPUR    SAULT STE MARIE    MI    49783

2626

   1312 W SUNSET RD    HENDERSON    NV    89014

2629

   1050 S BISHOP AVE    ROLLA    MO    65401

2631

   58000 TWENTY-NINE PALMS HWY    YUCCA VALLEY    CA    92284

2632

   4 MID RIVERS MALL    ST PETERS    MO    63376

2633

   3507 MANCHESTER EXPWY STE E    COLUMBUS    GA    31909

2646

   4021 BURBANK RD    WOOSTER    OH    44691

2647

   210 ANDOVER ST    PEABODY    MA    01960

2648

   400 BREA MALL    BREA    CA    92821

2649

   400 WESTMINSTER MALL    WESTMINSTER    CA    92683

2650

   1050 LAYTON HILLS MALL    LAYTON    UT    84041

2651

   68 GATEWAY MALL    LINCOLN    NE    68505

2653

   4770 GOLF RD    EAU CLAIRE    WI    54701

2654

   100 COMMERCIAL RD UNIT 180    LEOMINSTER    MA    01453

2655

   90 W 5TH ST    DOUGLAS    AZ    85607

2656

   3 DIAMOND RUN MALL    RUTLAND    VT    05701

2657

   939 NE D ST    GRANTS PASS    OR    97526

2660

   20505 S DIXIE HWY    MIAMI    FL    33189

2661

   4 HAWTHORN CTR    VERNON HILLS    IL    60061

2662

   578 AVIATION RD STE 3    QUEENSBURY    NY    12804

2663

   377 S MILLS RD    VENTURA    CA    93003

2671

   2180 NE HWY 99 W    MCMINNVILLE    OR    97128

2672

   380 N COOPER DR    HENDERSON    NC    27536

2676

   1215 S MAIN ST    SIKESTON    MO    63801

2677

   9301 TAMPA AVE    NORTHRIDGE    CA    91324

2678

   658 RICHLAND MALL    MANSFIELD    OH    44906

2679

   525 UNION ST    WATERBURY    CT    06706

2682

   1901 NW EXPWY STE 1200    OKLAHOMA CITY    OK    73118

2683

   17177 ROYALTON RD BOX 3    STRONGSVILLE    OH    44136

2685

   3851 S COOPER ST    ARLINGTON    TX    76015

2686

   8358 SUDLEY RD    MANASSAS    VA    20109

2687

   651 W WASHINGTON    SEQUIM    WA    98382

2688

   3100 HARRISON AVE    BUTTE    MT    59701

2689

   2700 MIAMISBURG-CENTERVILLE RD    CENTERVILLE    OH    45459

2690

   1000 TURTLE CREEK DR    HATTIESBURG    MS    39402

2692

   2422 W KETTLEMAN LANE    LODI    CA    95242

2693

   3127 STOCKTON HILL RD    KINGMAN    AZ    86401

2694

   1680 BRIARGATE BLVD    COLORADO SPRINGS    CO    80920

2695

   16280 DRESDEN AVE SPACE M    E LIVERPOOL    OH    43920

2696

   11200 LAKELINE MALL DR    CEDAR PARK    TX    78613



--------------------------------------------------------------------------------

2697

   16529 SOUTHWEST FRWY    SUGARLAND    TX    77479

2698

   3100 NAGLEE RD    TRACY    CA    95304

2699

   2501 MT HOLLY RD STE 300    BURLINGTON    NJ    08016

2700

   5083 TUTTLE CROSSING BLVD    DUBLIN    OH    43016

2702

   197 WESTBANK EXPY STE 2    GRETNA    LA    70053

2703

   2756 N GERMANTOWN PKWY    MEMPHIS    TN    38133

2704

   10000 COORS BYPASS NW    ALBUQUERQUE    NM    87114

2705

   501 EAGLE RIDGE DR    LAKE WALES    FL    33859

2706

   458 N VIRGINIA AVE    TIFTON    GA    31794

2707

   2175 S KOELLER ST    OSHKOSH    WI    54902

2708

   573 DONALD LYNCH BLVD    MARLBOROUGH    MA    01752

2709

   4201 N SHILOH DR    FAYETTEVILLE    AR    72703

2712

   3501 CAPITAL CITY MALL    CAMP HILL    PA    17011

2713

   95 STORRS RD    WILLIMANTIC    CT    06226

2715

   14659 N US HWY 25 E STE 22    CORBIN    KY    40701

2716

   2215 MEMORIAL DR    WAYCROSS    GA    31501

2718

   100 BAYCHESTER AVE    BRONX    NY    10475

2719

   715 OMACHE DR    OMAK    WA    98841

2720

   200 BEAVER VALLEY MALL    MONACA    PA    15061

2721

   3159 W BROADWAY    SEDALIA    MO    65301

2722

   9409 W COLONIAL DR    OCOEE    FL    34761

2725

   3350 E FLORAL AVE    SELMA    CA    93662

2726

   1481 WAGNER AVE    GREENVILLE    OH    45331

2728

   1111 E TYLER ST STE 127    ATHENS    TX    75751

2729

   3311 IOWA ST    LAWRENCE    KS    66046

2730

   6200 20TH ST STE 700    VERO BEACH    FL    32966

2731

   1409 EHRINGHAUS ST    ELIZABETH CITY    NC    27909

2732

   10300 LITTLE PATUXENT PKWY    COLUMBIA    MD    21044

2736

   3500 EAST WEST HWY STE 1000    HYATTSVILLE    MD    20782

2738

   11160 VEIRS MILL RD    WHEATON    MD    20902

2739

   20131 HWY 59N STE 3000    HUMBLE    TX    77338

2740

   151 MARYSVILLE TOWNE CTR    MARYSVILLE    WA    98270

2741

   318 E FAIRMOUNT AVE    LAKEWOOD    NY    14750

2742

   1840 COUNTRYSIDE DR    TURLOCK    CA    95380

2743

   1000 BONITA LAKE CIRCLE    MERIDIAN    MS    39301

2744

   14730 E INDIANA AVE    SPOKANE    WA    99216

2745

   2900 S MAIN ST    RICE LAKE    WI    54868

2748

   10400 MILL RUN CIR    OWINGS MILLS    MD    21117

2749

   21030 DULLES TOWN CIR    STERLING    VA    20166

2750

   PO BOX 5147    GASTONIA    NC    28054

2751

   PLAZA LAS AMERICAS S/C    SAN JUAN    PR    00918

2752

   1403 PALISADES CTR DR    WEST NYACK    NY    10994

2753

   6201 BLUEBONNET BLVD    BATON ROUGE    LA    70836

2754

   3055 BLACK GAP RD    CHAMBERSBURG    PA    17202

2755

   120 NIBLICK RD    PASO ROBLES    CA    93446

2756

   9 SMITH HAVEN MALL    LAKE GROVE L I    NY    11755

2757

   8417 S PARK MEADOWS CTR DR    LONE TREE    CO    80124

2758

   1471 CORAL RIDGE AVE    CORALVILLE    IA    52241

2760

   23415 THREE NOTCH RD STE 2016    CALIFORNIA    MD    20619

2761

   11500 MIDLOTHIAN TPKE    RICHMOND    VA    23235

2762

   8102 CITRUS PARK TOWN CTR    TAMPA    FL    33625



--------------------------------------------------------------------------------

2763

   1201 LAKE WOODLANDS DR STE 500    THE WOODLANDS    TX    77380

2765

   219 MARLBORO AVE STE 21    EASTON    MD    21601

2767

   1500 S WILLOW ST    MANCHESTER    NH    03103

2768

   1500 RT 47 STE 21B    RIO GRANDE    NJ    08242

2769

   1512 MILITARY RD    BENTON    AR    72015

2770

   1200 TOWNE CENTRE BLVD STE B    PROVO    UT    84601

2773

   400 ERNEST W BARRETT PKWY NW    KENNESAW    GA    30144

2775

   1750 DEPTFORD CENTER RD STE D    DEPTFORD    NJ    08096

2776

   3333 BUFORD DR    BUFORD    GA    30519

2777

   381 WEST ST    KEENE    NH    03431

2779

   PLAZA PALMA REAL S/C    HUMACAO    PR    00791

2780

   200 AVE RAFAEL CORDERO STE 111    CAGUAS    PR    00725

2782

   5055 2ND AVE STE 28    KEARNEY    NE    68847

2783

   40640 WINCHESTER RD    TEMECULA    CA    92591

2784

   6101 CALHOUN MEMOR HWY STE A    EASLEY    SC    29640

2785

   3774 RIVERTOWN PRKWY SW    GRANDVILLE    MI    49418

2786

   1775 WASHINGTON ST    HANOVER    MA    02339

2788

   259 INDIAN MOUND DR    MT STERLING    KY    40353

2789

   10308 W FOREST HILL BLVD    WELLINGTON    FL    33414

2790

   172 EXTON SQ MALL    EXTON    PA    19341

2795

   2607 PRESTON RD    FRISCO    TX    75034

2796

   1125 GALLERIA BLVD    ROSEVILLE    CA    95678

2797

   100 MALL DR UNIT B    STEUBENVILLE    OH    43952

2799

   1611 VIRGINIA AVE STE 605    NORTH BEND    OR    97459

2801

   1450 POLARIS PKWY    COLUMBUS    OH    43240

2802

   2000 ROBINSON TOWN CTR    PITTSBURGH    PA    15205

2803

   2304 E JACKSON ST    MACOMB    IL    61455

2804

   8040 MALL PKWY    LITHONIA    GA    30038

2805

   6910 FAYETTEVILLE RD STE 600    DURHAM    NC    27713

2806

   2370 N EXPWY STE 2000    BROWNSVILLE    TX    78526

2807

   5690 HARVEY ST    MUSKEGON    MI    49444

2808

   301A S SERVICE RD    BLYTHEVILLE    AR    72315

2809

   12300 JEFFERSON AVE STE 500    NEWPORT NEWS    VA    23602

2810

   140 S 24TH ST W    BILLINGS    MT    59102

2812

   202 E 24TH ST    COLUMBUS    NE    68601

2813

   1909 US HWY 421 N    WILKESBORO    NC    28697

2814

   92-59 59TH AVE    ELMHURST    NY    11373

2815

   3200 GATEWAY BLVD    PRESCOTT    AZ    86303

2816

   3351 S DOGWOOD    EL CENTRO    CA    92243

2817

   2540 SYCAMORE RD    DE KALB    IL    60115

2819

   1627 OPELIKA RD STE 69    AUBURN    AL    36830

2820

   6650 DOUGLAS BLVD    DOUGLASVILLE    GA    30135

2821

   4340 SERGEANT RD    SIOUX CITY    IA    51106

2822

   1600 NE 23RD ST    POMPANO BEACH    FL    33062

2823

   12399 S MAINSTREET    RANCHO CUCAMONGA    CA    91739

2824

   6620 TOWNE CENTER LOOP STE E    SOUTHAVEN    MS    38671

2825

   12550 RIVERDALE BLVD    COON RAPIDS    MN    55448

2826

   333 N HWY 67    CEDAR HILL    TX    75104

2827

   2611 E MAIN ST    PLAINFIELD    IN    46168

2828

   2000 N NEIL ST    CHAMPAIGN    IL    61820

2829

   13701 GROVE DR    MAPLE GROVE    MN    55311



--------------------------------------------------------------------------------

2830

   7200 E HARRISON AVE    ROCKFORD    IL    61112

2832

   1401 GREENBRIER PKWY STE 3000    CHESAPEAKE    VA    23320

2833

   6909 N LOOP 1604 E    SAN ANTONIO    TX    78247

2834

   69340 HWY 21    COVINGTON    LA    70433

2835

   3000 E HIGHLAND DR STE 516    JONESBORO    AR    72401

2837

   1375 S YUMA PALMS PKWY    YUMA    AZ    85365

2838

   877 NE ALSBURY BLVD    BURLESON    TX    76028

2839

   31510 GRATIOT AVE    ROSEVILLE    MI    48066

2840

   1236 EASTDALE MALL    MONTGOMERY    AL    36117

2841

   2209 VETERANS BLVD    DEL RIO    TX    78840

2842

   13333 W MCDOWELL RD    GOODYEAR    AZ    85395

2843

   10083 GULF CENTER DR    FORT MYERS    FL    33913

2844

   100 BAYBROOK MALL    FRIENDSWOOD    TX    77546

2845

   3742 BROOKWALL DR STE 10    AKRON    OH    44333

2846

   5050 E RAY RD    PHOENIX    AZ    85044

2847

   167 PITTSBURGH MILL CIR    TARENTUM    PA    15084

2848

   4485 S GRAND CANYON DR    LAS VEGAS    NV    89147

2849

   10000 ALABAMA ST    REDLANDS    CA    92374

2850

   28151 STATE RD 56    WESLEY CHAPEL    FL    33543

2852

   11800 W BURLEIGH ST    WAUWATOSA    WI    53222

2855

   8443 HAVEN AVE    RANCHO CUCAMONGA    CA    91730

2857

   120 PENNEY RD    FOREST PARK    GA    30297

2862

   3459 PRINCETON RD    HAMILTON    OH    45011

2863

   23523 GRAND CIRCLE BLVD    KATY    TX    77449

2864

   3001 WHITE BEAR AVE    MAPLEWOOD    MN    55109

2865

   8348 TAMARACK VILLAGE    WOODBURY    MN    55125

2866

   800 WILLARD DR    ASHWAUBENON    WI    54304

2867

   301 OAK SPRING RD    WASHINGTON    PA    15301

2868

   401 S MT JULIET RD STE 630    MT JULIET    TN    37122

2869

   5060 PINNACLE SQ    BIRMINGHAM    AL    35235

2870

   17610 E 39TH ST S    INDEPENDENCE    MO    64055

2871

   240 BANKS CROSSING    FAYETTEVILLE    GA    30214

2872

   1380 HWY 20 W    MCDONOUGH    GA    30253

2873

   304 FORUM DR    COLUMBIA    SC    29229

2874

   341 NEWNAN CROSSING BYP    NEWNAN    GA    30265

2875

   22500 TOWN CENTER AVE    SPANISH FORT    AL    36527

2876

   14658 DELAWARE ST    WESTMINSTER    CO    80023

2877

   17710 LA CANTERA PKWY    SAN ANTONIO    TX    78257

2878

   4680 HIGH POINTE BLVD    HARRISBURG    PA    17111

2879

   2202 BELLVIEW RD    ROGERS    AR    72758

2880

   STATE HWY 16 & RT 302    NORTH CONWAY    NH    03860

2881

   300 MEMORIAL CITY WAY    HOUSTON    TX    77024

2882

   8 PROVIDENCE PLACE    PROVIDENCE    RI    02903

2883

   2500 SMITH RANCH RD    PEARLAND    TX    77584

2884

   12351 N IH-35    AUSTIN    TX    78753

2885

   5120 FAIRMONT PKWY    PASADENA    TX    77505

2888

   2100 PLEASANT HILL RD    DULUTH    GA    30096

2889

   1727 W BETHANY HOME RD    PHOENIX    AZ    85015

2901

   8752 MICHIGAN RD    INDIANAPOLIS    IN    46268

2902

   1900 E RIO SALADO PKWY STE 140    TEMPE    AZ    85281

2903

   3141 WATERMILL DR    BURLINGTON    NC    27215



--------------------------------------------------------------------------------

2904

   9500 S IH-35 STE H    AUSTIN    TX    78748

2905

   3001 TEXAS SAGE TRL    FORT WORTH    TX    76177

2906

   1720 OLD FORT PKWY    MURFREESBORO    TN    37129

2907

   6302 S CENTRAL ST    AURORA    CO    80016

2908

   100 COLUMBIANA CIR #102    COLUMBIA    SC    29212

2909

   7939 HWY N    DARDENNE PRAIRIE    MO    63368

2910

   7751 TOWNE CENTER PKWY    PAPILLION    NE    68046

2911

   11552 S DISTRICT DR    SOUTH JORDAN    UT    84095

2912

   10904 STADIUM PKWY    KANSAS CITY    KS    66111

2913

   5265 S CALLE SANTA CRUZ    TUCSON    AZ    85706

2914

   2600 S SHACKLEFORD RD    LITTLE ROCK    AR    72205

2915

   135 BOCKMAN DR    FORT COLLINS    CO    80525

2916

   400 N UNION ST    OLEAN    NY    14760

2917

   955 S HOVER ST    LONGMONT    CO    80501

2918

   340 S COLONIAL DR    ALABASTER    AL    35007

2919

   2890 N MAIN ST    SANTA ANA    CA    92705

2920

   9480 VILLAGE PLACE BLVD    BRIGHTON    MI    48116

2921

   5751 LONG PRAIRIE RD    FLOWER MOUND    TX    75028

2922

   13900 HOARD DR    NOBLESVILLE    IN    46060

2923

   500 MARQUIS PKWY    WILLIAMSBURG    VA    23185

2924

   7400 WOODWARD AVE    WOODRIDGE    IL    60517

2925

   8201 FLYING CLOUD DR    EDEN PRAIRIE    MN    55344

2926

   7451 YOUREE DR    SHREVEPORT    LA    71105

2927

   410 PORTERS VALE BLVD    VALPARAISO    IN    46383

2928

   1100 OGDEN AVE    MONTGOMERY    IL    60538

2930

   1600 ORCHARD GATEWAY BLVD    NORTH AURORA    IL    60542

2931

   3100 MAIN ST STE 1000    MAUMEE    OH    43537

2932

   3400 RIO GRANDE AVE    MONTROSE    CO    81401

2933

   1200 N HAPPY VALLEY RD    NAMPA    ID    83687

2934

   151 UNIVERSITY OAKS    ROUND ROCK    TX    78665

2935

   2071 COLISEUM DR    HAMPTON    VA    23666

2936

   1041 N PROMENADE PKWY    CASA GRANDE    AZ    85194

2937

   14659 RAMONA AVE    CHINO    CA    91710

2938

   1245 WORCESTER ST    NATICK    MA    01760

2939

   7400 SAN PEDRO AVE    SAN ANTONIO    TX    78216

2940

   5651 HWY 95 N    LAKE HAVASU CITY    AZ    86404

2941

   2400 S SERVICE RD    MOORE    OK    73160

2942

   7271 SE 29TH ST    MIDWEST CITY    OK    73110

2943

   3675 STONE CREEK BLVD    COLERAIN TOWNSHIP    OH    45251

2944

   25646 HWY 290    CYPRESS    TX    77429

2945

   2001 W OSCEOLA PKWY    KISSIMMEE    FL    34741

2946

   1015 E I 30    ROCKWALL    TX    75087

2948

   3065 RT 50    SARATOGA SPRINGS    NY    12866

2949

   1441 N HWY 77    WAXAHACHIE    TX    75165

2950

   800 S RANDALL RD    ALGONQUIN    IL    60102

2951

   2940 COMMERCE DR    JOHNSBURG    IL    60051

2952

   4451 PROMENADE WAY    MATTESON    IL    60443

2953

   8100 N FLINTLOCK RD    KANSAS CITY    MO    64158

2954

   N96W18515 COUNTY LINE RD    MENOMONEE FALLS    WI    53051

2955

   4951 SLATTEN RANCH RD    ANTIOCH    CA    94531

2956

   550 PINNACLE PL    PRATTVILLE    AL    36066



--------------------------------------------------------------------------------

2957

   4185 RIVERDALE RD    RIVERDALE    UT    84405

2959

   419 E TRENTON RD    EDINBURG    TX    78539

2960

   1950 JOE BATTLE BLVD    EL PASO    TX    79938

2961

   3125 LOUISIANA AVE    LAFAYETTE    LA    70501

2962

   725 ADAMS DR    WEATHERFORD    TX    76086

2963

   1996 MEMORIAL DR STE 1    ST JOHNSBURY    VT    05819

2964

   2060 SAM RITTENBERG BLVD    CHARLESTON    SC    29407

2965

   3650 NEW CENTER PT    COLORADO SPRINGS    CO    80922

2966

   8568 E 49TH AVE    DENVER    CO    80238

2967

   50753 WATERSIDE DR    CHESTERFIELD TOWNSHP    MI    48051

2968

   24201 BRAZOS TOWN CROSSING    ROSENBERG    TX    77471

2969

   610 GRAHAM DR    SHERMAN    TX    75092

2970

   5181 PEPPER ST    SPRING HILL    FL    34607

2971

   300 TOWN CENTER BLVD    WHITE LAKE TOWNSHIP    MI    48386

2972

   43690 FORD RD    CANTON    MI    48187

2973

   11325 W LINCOLN HWY    MOKENA    IL    60448

2975

   3333 MARKET PLACE DR    COUNCIL BLUFFS    IA    51501

2976

   515 CABELA DR    TRIADELPHIA    WV    26059

2977

   5886 HIGHWAY 100    WASHINGTON    MO    63090

2978

   9365 FIELDS ERTEL RD    CINCINNATI    OH    45249

2979

   2345 S HWY 27    CLERMONT    FL    34711

2980

   3165 INTERSTATE 45 N    CONROE    TX    77304

2982

   301 STACY RD    FAIRVIEW    TX    75069

2983

   800 BARNES ST    SAN MARCOS    TX    78666

2984

   2037 LANTERN RIDGE DR    RICHMOND    KY    40475

2985

   6200 GRANDVIEW PKWY    DAVENPORT    FL    33837

2986

   200 MARKET ST    FLOWOOD    MS    39232

2987

   1001 RAINBOW DR    GADSDEN    AL    35901

2988

   7700 POLO GROUNDS BLVD    MEMPHIS    TN    38125

2989

   1800 COASTAL GRAND CIR    MYRTLE BEACH    SC    29577

2990

   6901 W 135TH ST    OVERLAND PARK    KS    66223

2991

   5335 W LOOP 1604 N    SAN ANTONIO    TX    78253

2992

   4190 E COURT ST STE 500    BURTON    MI    48509

2993

   798 GRAVOIS BLUFFS BLVD    FENTON    MO    63026

2994

   3363 LOWERY PKWY    FULTONDALE    AL    35068

2995

   5858 E SAM HOUSTON PKWY N    HOUSTON    TX    77049

2997

   206 BLUEFISH DR    PANAMA CITY BEACH    FL    32413

2998

   19005 SE MILL PLAIN BLVD    VANCOUVER    WA    98683

2999

   1060 PERIMETER DR    MANTECA    CA    95337

9010

   6800 VALLEY VIEW AVE    BUENA PARK    CA    90620

9130

   5555 SCARBOROUGH BLVD    COLUMBUS    OH    43232

9132

   10500 LACKMAN RD    LENEXA    KS    66250

9143

   1701 INTERMODAL PKWY    HASLET    TX    76052

9264

   700 DARCY PKWY    LATHROP    CA    95330

9273

   1701 INTERMODAL PKWY    HASLET    TX    76052

9316

   11111 STEAD BLVD    RENO    NV    89506

9363

   1701 INTERMODAL PKWY STE 126    HASLET    TX    76052

9396

   1701 INTERMODAL PKWY    HASLET    TX    76052

9397

   1701 INTERMODAL PKWY STE 101    HASLET    TX    76052

9434

   1701 INTERMODAL PKWY    HASLET    TX    76052

9440

   1634 SALISBURY RD    STATESVILLE    NC    28677



--------------------------------------------------------------------------------

9441

   6800 VALLEY VIEW AVE STE 202    BUENA PARK    CA    90620

9442

   1650 S HWY 67    CEDAR HILL    TX    75104

9444

   16000 W 107TH ST    LENEXA    KS    66250

9445

   2525 PARK CRESCENT DR    COLUMBUS    OH    43232

9446

   120 PENNEY RD    FOREST PARK    GA    30297

9449

   1361 TOLLAND TPK    MANCHESTER    CT    06041

9450

   6800 STATE RD 33 N    LAKELAND    FL    33805

9451

   2932 142ND AVE E    SUMNER    WA    98390

9452

   11810 W BURLEIGH ST    WAUWATOSA    WI    53222

9454

   4000 E HWY 6    SPANISH FORK    UT    84660

9465

   700 DARCY PKWY    LATHROP    CA    95330

9466

   6800 VALLEY VIEW AVE    BUENA PARK    CA    90620

9467

   1701 INTERMODAL PKWY    HASLET    TX    76052

9468

   120 PENNEY RD    FOREST PARK    GA    30297

9481

   120 PENNEY RD    FOREST PARK    GA    30297

9484

   120 PENNEY RD    FOREST PARK    GA    30297

9518

   13770 NORTON AVE    CHINO    CA    91710

9553

   120 PENNEY RD    FOREST PARK    GA    30297

9554

   1339 TOLLAND TPK    MANCHESTER    CT    06041

9559

   11800 W BURLEIGH ST    WAUWATOSA    WI    53222

9596

   1339 TOLLAND TPK    MANCHESTER    CT    06041

9625

   120 PENNEY RD    FOREST PARK    GA    30297

9644

   11111 STEAD BLVD    RENO    NV    89506

9774

   1634 SALISBURY RD    STATESVILLE    NC    28677



--------------------------------------------------------------------------------

EXHIBIT A

TO PLEDGE AND SECURITY AGREEMENT

PLEDGE SUPPLEMENT

This PLEDGE SUPPLEMENT, dated [            ], 20[    ], is delivered by [NAME OF
GRANTOR] a [NAME OF STATE OF INCORPORATION] [Corporation] (the “Grantor”)
pursuant to the Pledge and Security Agreement, dated as of May 22, 2013 (as it
may be from time to time amended, restated, modified or supplemented, the
“Security Agreement”), among J. C. PENNEY CORPORATION, INC., the other Grantors
named therein, and GOLDMAN SACHS BANK USA, as the Collateral Agent. Capitalized
terms used herein not otherwise defined herein shall have the meanings ascribed
thereto in the Security Agreement.

Grantor hereby confirms the grant to the Collateral Agent set forth in the
Security Agreement of, and does hereby grant to the Collateral Agent, a security
interest in all of Grantor’s right, title and interest in, to and under all
Collateral to secure the Secured Obligations, in each case whether now or
hereafter existing or in which Grantor now has or hereafter acquires an interest
and wherever the same may be located. Grantor represents and warrants that the
attached Annex A and Supplements to Schedules accurately and completely set
forth all additional information required to be provided pursuant to the
Security Agreement and hereby agrees that such Annex A and Supplements to
Schedules shall constitute part of the Schedules to the Security Agreement.

THIS PLEDGE SUPPLEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
(INCLUDING, WITHOUT LIMITATION, ANY CLAIMS SOUNDING IN CONTRACT LAW OR TORT LAW
ARISING OUT OF THE SUBJECT MATTER HEREOF) SHALL BE GOVERNED BY, AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES THEREOF THAT WOULD RESULT IN THE
APPLICATION OF ANY LAW OTHER THAN THE LAW OF THE STATE OF NEW YORK (OTHER THAN
ANY MANDATORY PROVISIONS OF THE UCC RELATING TO THE LAW GOVERNING PERFECTION AND
THE EFFECT OF PERFECTION OF THE SECURITY INTEREST).

IN WITNESS WHEREOF, Grantor has caused this Pledge Supplement to be duly
executed and delivered by its duly authorized officer as of [            ],
20[    ].

 

[NAME OF GRANTOR] By:  

 

Name:   Title:  

 

EXHIBIT A-1



--------------------------------------------------------------------------------

ANNEX A

TO PLEDGE SUPPLEMENT

Additional Information:

GENERAL INFORMATION

 

(A) Full Legal Name, Type of Organization, Jurisdiction of Organization, Chief
Executive Office/Sole Place of Business (or Residence if Grantor is a Natural
Person) and Organizational Identification Number of each Grantor:

 

Full Legal Name

 

Type of Organization

 

Jurisdiction of Organization

 

Chief Executive

Office/Sole Place of Business
(or Residence if Grantor is a
Natural Person)

 

Organization I.D.#

 

(B) Other Names (including any Trade Name or Fictitious Business Name) under
which each Grantor currently conducts business:

 

Full Legal Name

 

Trade Name or Fictitious Business Name

 

(C) Changes in Name, Jurisdiction of Organization, Chief Executive Office or
Sole Place of Business (or Principal Residence if Grantor is a Natural Person)
and Corporate Structure within past five (5) years:

 

Grantor

 

Date of Change

 

Description of Change

 

(D) Agreements pursuant to which any Grantor is bound as debtor within past five
(5) years:

 

Grantor

 

Description of Agreement

 

EXHIBIT A-2



--------------------------------------------------------------------------------

SUPPLEMENT TO SCHEDULE 5.2

TO PLEDGE AND SECURITY AGREEMENT

COLLATERAL IDENTIFICATION

I. INTELLECTUAL PROPERTY

(A) Copyrights

 

Grantor

 

Jurisdiction

 

Title of Work

 

Registration Number (if any)

 

Registration Date (if any)

(B) Copyright Licenses

 

Grantor

 

Description of Copyright License

 

Registration Number (if any) of
underlying Copyright

 

Name of Licensor

(C) Patents

 

Grantor

 

Jurisdiction

 

Title of Patent

 

Patent Number/ (Application
Number)

 

Issue Date/

(Filing Date)

(D) Patent Licenses

 

Grantor

 

Description of Patent License

 

Patent Number of underlying Patent

 

Name of Licensor

 

EXHIBIT A-3



--------------------------------------------------------------------------------

(E) Trademarks

 

Grantor

 

Jurisdiction

 

Trademark

 

Registration Number/

(Serial Number)

 

Registration Date/

(Filing Date)

(F) Trademark Licenses

 

Grantor

 

Description of Trademark License

 

Registration Number of underlying
Trademark

 

Name of Licensor

(G) Trade Secret Licenses

II. COMMERCIAL TORT CLAIMS

 

Grantor

 

Commercial Tort Claims

III. WAREHOUSEMAN, BAILEES AND OTHER THIRD PARTIES IN POSSESSION OF COLLATERAL

 

Grantor

 

Description of Property

 

Name and Address of Third Party

IV. AIRCRAFT, AIRCRAFT ENGINES AND PROPELLERS

 

EXHIBIT A-4



--------------------------------------------------------------------------------

SUPPLEMENT TO SCHEDULE 5.4 TO     

PLEDGE AND SECURITY AGREEMENT

Financing Statements:

 

Grantor

 

Filing Jurisdiction(s)

 

EXHIBIT A-5



--------------------------------------------------------------------------------

SUPPLEMENT TO SCHEDULE 5.5

TO PLEDGE AND SECURITY AGREEMENT

Additional Information:

 

Name of Grantor

 

Location of Equipment and Inventory

 

EXHIBIT A-6



--------------------------------------------------------------------------------

EXHIBIT B

TO PLEDGE AND SECURITY AGREEMENT

FORM OF TRADEMARK SECURITY AGREEMENT

This TRADEMARK SECURITY AGREEMENT, dated as of [            ], 20[    ] (as it
may be amended, restated, supplemented or otherwise modified from time to time,
this “Agreement”), is made by the entities identified as grantors on the
signature pages hereto (collectively, the “Grantors”) in favor of Goldman Sachs
Bank USA, as collateral agent for the Secured Parties (in such capacity,
together with its successors and permitted assigns, the “Collateral Agent”).

WHEREAS, the Grantors are party to a Pledge and Security Agreement dated as of
May 22, 2013 (as it may be amended, restated, supplemented or otherwise modified
from time to time, the “Pledge and Security Agreement”) between each of the
Grantors and the other grantors party thereto and the Collateral Agent pursuant
to which the Grantors granted a security interest to the Collateral Agent in the
Trademark Collateral (as defined below) and are required to execute and deliver
this Agreement.

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the Grantors hereby agree with the Collateral Agent as follows:

SECTION 1. Defined Terms

Unless otherwise defined herein, terms defined in the Pledge and Security
Agreement and used herein have the meaning given to them in the Pledge and
Security Agreement.

SECTION 2. Grant of Security Interest in Trademark Collateral

SECTION 2.1 Grant of Security Interest. Each Grantor hereby grants to the
Collateral Agent, for the benefit of the Secured Parties, a security interest in
and continuing lien on all of such Grantor’s right, title and interest in, to
and under the following, in each case whether now or hereafter existing or in
which such Grantor now has or hereafter acquires an interest and wherever the
same may be located (collectively, the “Trademark Collateral”):

(a) all United States, and foreign trademarks, trade names, trade dress,
Internet domain names, service marks, certification marks, logos, and other
source identifiers, whether or not registered;

(b) all registrations and applications therefor including, without limitation,
the registrations and applications listed on Schedule A attached hereto;

(c) all extensions or renewals of any of the foregoing;

(d) all of the goodwill of the business connected with the use of and symbolized
by any of the foregoing;

(e) the right to sue or otherwise recover for any past, present and future
infringement, dilution or other violation of any of the foregoing;

 

EXHIBIT B-1



--------------------------------------------------------------------------------

(f) all Proceeds of the foregoing, including, without limitation, license fees,
royalties, income, payments, claims, damages, and proceeds of suit now or
hereafter due and/or payable with respect thereto; and

(g) all other rights corresponding thereto throughout the world.

SECTION 2.2 Certain Limited Exclusions. Notwithstanding anything herein to the
contrary, in no event shall the Trademark Collateral include or the security
interest granted under Section 2.1 hereof attach to any Excluded Asset,
including, without limitation, any “intent-to-use” application for registration
of a trademark or service mark filed pursuant to Section 1(b) of the Lanham Act,
15 U.S.C. § 1051, prior to the filing of a “Statement of Use” pursuant to
Section 1(d) of the Lanham Act or an “Amendment to Allege Use” pursuant to
Section 1(c) of the Lanham Act with respect thereto, solely to the extent, if
any, that, and solely during the period, if any, in which, the grant of a
security interest therein would impair the validity or enforceability of any
registration that issues from such intent-to-use application under applicable
federal law.

SECTION 3. Security Agreement

The security interest granted pursuant to this Agreement is granted in
conjunction with the security interest granted to the Collateral Agent for the
Secured Parties pursuant to the Pledge and Security Agreement, and the Grantors
hereby acknowledge and affirm that the rights and remedies of the Collateral
Agent with respect to the security interest in the Trademark Collateral made and
granted hereby are more fully set forth in the Pledge and Security Agreement,
the terms and provisions of which are incorporated by reference herein as if
fully set forth herein. In the event that any provision of this Agreement is
deemed to conflict with the Pledge and Security Agreement, the provisions of the
Pledge and Security Agreement shall control.

SECTION 4. Termination

Upon the payment in full of all Secured Obligations (other than unasserted
indemnification, tax gross-up, expense reimbursement or yield protection
obligations) and the cancellation or termination of the Commitments, the
security interest granted hereby shall automatically terminate hereunder and of
record and all rights to the Trademark Collateral shall revert to the Grantors.
Upon any such termination the Collateral Agent shall, at the Grantors’ expense,
execute and deliver to the Grantors or otherwise authorize the filing of such
documents as the Grantors shall reasonably request, including financing
statement amendments and/or releases and/or reassignments of the Trademark
Collateral in the form appropriate for recording in the U.S. Patent and
Trademark Office or other applicable Intellectual Property registry where the
Collateral Agent’s security interest may have been recorded, to evidence such
termination.

SECTION 5. Governing Law

THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
(INCLUDING, WITHOUT LIMITATION, ANY CLAIMS SOUNDING IN CONTRACT LAW OR TORT LAW
ARISING OUT OF THE SUBJECT MATTER HEREOF) SHALL BE GOVERNED BY, AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES THEREOF THAT WOULD RESULT IN THE
APPLICATION OF ANY LAW OTHER THAN THE LAW OF THE STATE OF NEW YORK (OTHER THAN
ANY MANDATORY PROVISIONS OF THE UCC RELATING TO THE LAW GOVERNING PERFECTION AND
THE EFFECT OF PERFECTION OF THE SECURITY INTEREST).

 

EXHIBIT B-2



--------------------------------------------------------------------------------

SECTION 6. Intercreditor Agreement

Notwithstanding anything herein to the contrary, the liens and security
interests granted to the Collateral Agent pursuant to this Agreement in respect
of the Trademark Collateral and the exercise of any right or remedy by the
Collateral Agent hereunder in respect of the Trademark Collateral, in each case,
with respect to such Trademark Collateral are subject to the limitations and
provisions of the Intercreditor Agreement. In the event of any inconsistency
between the terms or conditions of this Agreement (other than Section 2) and the
terms and conditions of the Intercreditor Agreement, the terms and conditions of
the Intercreditor Agreement shall control.

SECTION 7. Counterparts

This Agreement may be executed in one or more counterparts and by different
parties hereto in separate counterparts, each of which when so executed and
delivered shall be deemed an original, but all such counterparts together shall
constitute but one and the same instrument.

[Remainder of page intentionally left blank]

 

EXHIBIT B-3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Grantor has caused this Agreement to be executed and
delivered by its duly authorized officer as of the date first set forth above.

 

[NAME OF GRANTOR] By:  

 

  Name:   Title:

 

STATE OF                            )      )    ss.
COUNTY OF                            )   

On this             day of             ,             before me personally
appeared             , proved to me on the basis of satisfactory evidence to be
the person who executed the foregoing instrument on behalf of             , who
being by me duly sworn did depose and say that he/she is an authorized officer
of said corporation, that the said instrument was signed on behalf of said
corporation as authorized by its Board of Directors and that he/she acknowledged
said instrument to be the free act and deed of said corporation.

 

 

Notary Public

 

[NAME OF GRANTOR] By:  

 

  Name:   Title:

 

STATE OF                            )      )    ss.
COUNTY OF                            )   

On this             day of             ,             before me personally
appeared             , proved to me on the basis of satisfactory evidence to be
the person who executed the foregoing instrument on behalf of             , who
being by me duly sworn did depose and say that he/she is an authorized officer
of said corporation, that the said instrument was signed on behalf of said
corporation as authorized by its Board of Directors and that he/she acknowledged
said instrument to be the free act and deed of said corporation.

[ADD SIGNATURE BLOCKS AND NOTARY BLOCKS FOR ANY OTHER GRANTORS]

 

EXHIBIT B-4



--------------------------------------------------------------------------------

Accepted and Agreed: GOLDMAN SACHS BANK USA, as Collateral Agent By:  

 

  Authorized Signatory

 

EXHIBIT B-5



--------------------------------------------------------------------------------

SCHEDULE A

to

TRADEMARK SECURITY AGREEMENT

TRADEMARK REGISTRATIONS AND APPLICATIONS

 

Mark

 

Serial No.

 

Filing Date

 

Registration No.

 

Registration Date

 

EXHIBIT B-6



--------------------------------------------------------------------------------

EXHIBIT C

TO PLEDGE AND SECURITY AGREEMENT

FORM OF PATENT SECURITY AGREEMENT

This PATENT SECURITY AGREEMENT, dated as of [            ], 20[    ] (as it may
be amended, restated, supplemented or otherwise modified from time to time, this
“Agreement”), is made by the entities identified as grantors on the signature
pages hereto (collectively, the “Grantors”) in favor of Goldman Sachs Bank USA,
as collateral agent for the Secured Parties (in such capacity, together with its
successors and permitted assigns, the “Collateral Agent”).

WHEREAS, the Grantors are party to a Pledge and Security Agreement dated as of
May 22, 2013 (as it may be amended, restated, supplemented or otherwise modified
from time to time, the “Pledge and Security Agreement”) between each of the
Grantors and the other grantors party thereto and the Collateral Agent pursuant
to which the Grantors granted a security interest to the Collateral Agent in the
Patent Collateral (as defined below) and are required to execute and deliver
this Agreement.

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the Grantors hereby agree with the Collateral Agent as follows:

SECTION. 1. Defined Terms

Unless otherwise defined herein, terms defined in the Pledge and Security
Agreement and used herein have the meaning given to them in the Pledge and
Security Agreement.

SECTION 2. Grant of Security Interest in Patent Collateral

SECTION 2.1. Grant of Security Interest. Each Grantor hereby grants to the
Collateral Agent, for the benefit of the Secured Parties, a security interest in
and continuing lien on all of such Grantor’s right, title and interest in, to
and under the following, in each case whether now or hereafter existing or in
which such Grantor now has or hereafter acquires an interest and wherever the
same may be located (collectively, the “Patent Collateral”):

 

  (a) all United States and foreign patents and certificates of invention, or
industrial property designs, and applications for any of the foregoing,
including, without limitation, each patent and patent application listed on
Schedule A attached hereto;

 

  (b) all reissues, divisions, continuations, continuations-in-part and
extensions thereof;

 

  (c) all patentable inventions described and claimed therein;

 

  (d) the right to sue or otherwise recover for any past, present and future
infringement or other violation thereof;

 

  (e) all Proceeds of the foregoing, including, without limitation, license
fees, royalties, income, payments, claims, damages, and proceeds of suit now or
hereafter due and/or payable with respect thereto; and

 

  (f) all other rights corresponding thereto throughout the world.

 

EXHIBIT C-1



--------------------------------------------------------------------------------

SECTION 2.2 Certain Limited Exclusions. Notwithstanding anything to the
contrary, in no event shall the Patent Collateral include or the security
interest granted under Section 2.1 hereof attach to any Excluded Assets.

SECTION 3. Security Agreement

The security interest granted pursuant to this Agreement is granted in
conjunction with the security interest granted to the Collateral Agent for the
Secured Parties pursuant to the Pledge and Security Agreement, and the Grantors
hereby acknowledge and affirm that the rights and remedies of the Collateral
Agent with respect to the security interest in the Patent Collateral made and
granted hereby are more fully set forth in the Pledge and Security Agreement,
the terms and provisions of which are incorporated by reference herein as if
fully set forth herein. In the event that any provision of this Agreement is
deemed to conflict with the Pledge and Security Agreement, the provisions of the
Pledge and Security Agreement shall control.

SECTION 4. Termination

Upon the payment in full of all Secured Obligations (other than unasserted
indemnification, tax gross-up, expense reimbursement or yield protection
obligations) and the cancellation or termination of the Commitments, the
security interest granted hereby shall automatically terminate hereunder and of
record and all rights to the Patent Collateral shall revert to the Grantors.
Upon any such termination the Collateral Agent shall, at the Grantors’ expense,
execute and deliver to the Grantors or otherwise authorize the filing of such
documents as the Grantors shall reasonably request, including financing
statement amendments and/or releases and/or reassignments of the Patent
Collateral in the form appropriate for recording in the U.S. Patent and
Trademark Office or other applicable Intellectual Property registry where the
Collateral Agent’s security interest may have been recorded, to evidence such
termination.

SECTION 5. Governing Law

THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
(INCLUDING, WITHOUT LIMITATION, ANY CLAIMS SOUNDING IN CONTRACT LAW OR TORT LAW
ARISING OUT OF THE SUBJECT MATTER HEREOF) SHALL BE GOVERNED BY, AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES THEREOF THAT WOULD RESULT IN THE
APPLICATION OF ANY LAW OTHER THAN THE LAW OF THE STATE OF NEW YORK (OTHER THAN
ANY MANDATORY PROVISIONS OF THE UCC RELATING TO THE LAW GOVERNING PERFECTION AND
THE EFFECT OF PERFECTION OF THE SECURITY INTEREST).

SECTION 6. Intercreditor Agreement

Notwithstanding anything herein to the contrary, the liens and security
interests granted to the Collateral Agent pursuant to this Agreement in respect
of the Patent Collateral and the exercise of any right or remedy by the
Collateral Agent hereunder in respect of the Patent Collateral, in each case,
with respect to such Patent Collateral are subject to the limitations and
provisions of the Intercreditor Agreement. In the event of any inconsistency
between the terms or conditions of this Agreement (other than Section 2) and the
terms and conditions of the Intercreditor Agreement, the terms and conditions of
the Intercreditor Agreement shall control.

 

EXHIBIT C-2



--------------------------------------------------------------------------------

SECTION 7. Counterparts

This Agreement may be executed in one or more counterparts and by different
parties hereto in separate counterparts, each of which when so executed and
delivered shall be deemed an original, but all such counterparts together shall
constitute but one and the same instrument.

[Remainder of page intentionally left blank]

 

EXHIBIT C-3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Grantor has caused this Agreement to be executed and
delivered by its duly authorized officer as of the date first set forth above.

 

[NAME OF GRANTOR] By:  

 

  Name:   Title:

 

STATE OF                            )      )    ss.
COUNTY OF                            )   

On this             day of             ,             before me personally
appeared             , proved to me on the basis of satisfactory evidence to be
the person who executed the foregoing instrument on behalf of             , who
being by me duly sworn did depose and say that he/she is an authorized officer
of said corporation, that the said instrument was signed on behalf of said
corporation as authorized by its Board of Directors and that he/she acknowledged
said instrument to be the free act and deed of said corporation.

 

 

Notary Public

 

[NAME OF GRANTOR] By:  

 

  Name:   Title:

 

STATE OF                            )      )    ss.
COUNTY OF                            )   

On this             day of             ,             before me personally
appeared             , proved to me on the basis of satisfactory evidence to be
the person who executed the foregoing instrument on behalf of             , who
being by me duly sworn did depose and say that he/she is an authorized officer
of said corporation, that the said instrument was signed on behalf of said
corporation as authorized by its Board of Directors and that he/she acknowledged
said instrument to be the free act and deed of said corporation.

[ADD SIGNATURE BLOCKS AND NOTARY BLOCKS FOR ANY OTHER GRANTORS]

 

EXHIBIT C-4



--------------------------------------------------------------------------------

Accepted and Agreed: GOLDMAN SACHS BANK USA, as Collateral Agent By:  

 

  Authorized Signatory

 

EXHIBIT C-5



--------------------------------------------------------------------------------

SCHEDULE A

to

PATENT SECURITY AGREEMENT

PATENTS AND PATENT APPLICATIONS

 

Title

 

Application No.

 

Filing Date

 

Patent No.

 

Issue Date

 

EXHIBIT C-6



--------------------------------------------------------------------------------

EXHIBIT D

TO PLEDGE AND SECURITY AGREEMENT

FORM OF COPYRIGHT SECURITY AGREEMENT

This COPYRIGHT SECURITY AGREEMENT, dated as of [            ], 20[    ] (as it
may be amended, restated, supplemented or otherwise modified from time to time,
this “Agreement”), is made by the entities identified as grantors on the
signature pages hereto (collectively, the “Grantors”) in favor of Goldman Sachs
Bank USA, as collateral agent for the Secured Parties (in such capacity,
together with its successors and permitted assigns, the “Collateral Agent”).

WHEREAS, the Grantors are party to a Pledge and Security Agreement dated as of
May 22, 2013 (as it may be amended, restated, supplemented or otherwise modified
from time to time, the “Pledge and Security Agreement”) between each of the
Grantors and the other grantors party thereto and the Collateral Agent pursuant
to which the Grantors granted a security interest to the Collateral Agent in the
Copyright Collateral (as defined below) and are required to execute and deliver
this Agreement.

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the Grantors hereby agree with the Collateral Agent as follows:

SECTION 1. Defined Terms

Unless otherwise defined herein, terms defined in the Pledge and Security
Agreement and used herein have the meaning given to them in the Pledge and
Security Agreement.

SECTION 2. Grant of Security Interest in Copyright Collateral

SECTION 2.1 Grant of Security Interest. Each Grantor hereby grants to the
Collateral Agent, for the benefit of the Secured Parties, a security interest in
and continuing lien on all of such Grantor’s right, title and interest in, to
and under the following, in each case whether now or hereafter existing or in
which such Grantor now has or hereafter acquires an interest and wherever the
same may be located (collectively, the “Copyright Collateral”):

 

  (a) all United States and foreign copyrights and all Mask Works (as defined
under 17 U.S.C. 901 of the U.S. Copyright Act), whether registered or
unregistered;

 

  (b) all registrations and applications therefor including, without limitation,
the registrations and applications listed on Schedule A attached hereto;

 

  (c) all extensions and renewals thereof;

 

  (d) all exclusive Copyright Licenses in respect of registered U.S. copyrights
for which such Grantor is the licensee and which are included in the Material
Intellectual Property;

 

  (e) the right to sue or otherwise recover for any past, present and future
infringement or other violation of any of the foregoing;

 

EXHIBIT D-1



--------------------------------------------------------------------------------

  (f) all Proceeds of the foregoing, including, without limitation, license
fees, royalties, income, payments, claims, damages and proceeds of suit now or
hereafter due and/or payable with respect thereto; and

 

  (g) all other rights corresponding thereto throughout the world.

SECTION 2.2 Certain Limited Exclusions. Notwithstanding anything to the
contrary, in no event shall the Copyright Collateral include or the security
interest granted under Section 2.1 hereof attach to any Excluded Asset.

SECTION 3. Security Agreement

The security interest granted pursuant to this Agreement is granted in
conjunction with the security interest granted to the Collateral Agent for the
Secured Parties pursuant to the Pledge and Security Agreement, and the Grantors
hereby acknowledge and affirm that the rights and remedies of the Collateral
Agent with respect to the security interest in the Copyright Collateral made and
granted hereby are more fully set forth in the Pledge and Security Agreement,
the terms and provisions of which are incorporated by reference herein as if
fully set forth herein. In the event that any provision of this Agreement is
deemed to conflict with the Pledge and Security Agreement, the provisions of the
Pledge and Security Agreement shall control.

SECTION 4. Termination

Upon the payment in full of all Secured Obligations (other than unasserted
indemnification, tax gross-up, expense reimbursement or yield protection
obligations) and the cancellation or termination of the Commitments, the
security interest granted hereby shall automatically terminate hereunder and of
record and all rights to the Copyright Collateral shall revert to the Grantors.
Upon any such termination the Collateral Agent shall, at the Grantors’ expense,
execute and deliver to the Grantors or otherwise authorize the filing of such
documents as the Grantors shall reasonably request, including financing
statement amendments and/or releases and/or reassignments of Copyright
Collateral in the form appropriate for recording in the U.S. Copyright Office or
other applicable Intellectual Property registry where the Collateral Agent’s
security interest may have been recorded, to evidence such termination.

SECTION 5. Governing Law

THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
(INCLUDING, WITHOUT LIMITATION, ANY CLAIMS SOUNDING IN CONTRACT LAW OR TORT LAW
ARISING OUT OF THE SUBJECT MATTER HEREOF) SHALL BE GOVERNED BY, AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES THEREOF THAT WOULD RESULT IN THE
APPLICATION OF ANY LAW OTHER THAN THE LAW OF THE STATE OF NEW YORK (OTHER THAN
ANY MANDATORY PROVISIONS OF THE UCC RELATING TO THE LAW GOVERNING PERFECTION AND
THE EFFECT OF PERFECTION OF THE SECURITY INTEREST).

 

EXHIBIT D-2



--------------------------------------------------------------------------------

SECTION 6. Intercreditor Agreement

Notwithstanding anything herein to the contrary, the liens and security
interests granted to the Collateral Agent pursuant to this Agreement in respect
of the Copyright Collateral and the exercise of any right or remedy by the
Collateral Agent hereunder in respect of the Copyright Collateral, in each case,
with respect to such Copyright Collateral are subject to the limitations and
provisions of the Intercreditor Agreement. In the event of any inconsistency
between the terms or conditions of this Agreement (other than Section 2) and the
terms and conditions of the Intercreditor Agreement, the terms and conditions of
the Intercreditor Agreement shall control.

SECTION 7. Counterparts

This Agreement may be executed in one or more counterparts and by different
parties hereto in separate counterparts, each of which when so executed and
delivered shall be deemed an original, but all such counterparts together shall
constitute but one and the same instrument.

[Remainder of page intentionally left blank]

 

EXHIBIT D-3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Grantor has caused this Agreement to be executed and
delivered by its duly authorized officer as of the date first set forth above.

 

[NAME OF GRANTOR] By:  

 

  Name:   Title:

 

STATE OF                            )      )    ss.
COUNTY OF                            )   

On this             day of             ,             before me personally
appeared             , proved to me on the basis of satisfactory evidence to be
the person who executed the foregoing instrument on behalf of             , who
being by me duly sworn did depose and say that he/she is an authorized officer
of said corporation, that the said instrument was signed on behalf of said
corporation as authorized by its Board of Directors and that he/she acknowledged
said instrument to be the free act and deed of said corporation.

 

 

Notary Public

 

[NAME OF GRANTOR] By:  

 

  Name:   Title:

 

STATE OF                            )      )    ss.
COUNTY OF                            )   

On this             day of             ,             before me personally
appeared             , proved to me on the basis of satisfactory evidence to be
the person who executed the foregoing instrument on behalf of             , who
being by me duly sworn did depose and say that he/she is an authorized officer
of said corporation, that the said instrument was signed on behalf of said
corporation as authorized by its Board of Directors and that he/she acknowledged
said instrument to be the free act and deed of said corporation.

[ADD SIGNATURE BLOCKS AND NOTARY BLOCKS FOR ANY OTHER GRANTORS]

 

EXHIBIT D-4



--------------------------------------------------------------------------------

Accepted and Agreed: GOLDMAN SACHS BANK USA, as Collateral Agent By:  

 

  Authorized Signatory

 

EXHIBIT D-5



--------------------------------------------------------------------------------

SCHEDULE A

to

COPYRIGHT SECURITY AGREEMENT

COPYRIGHT REGISTRATIONS AND APPLICATIONS

 

Title

 

Application No.

 

Filing Date

 

Registration No.

 

Registration Date

EXCLUSIVE COPYRIGHT LICENSES

 

Description of Copyright License

 

Name of Licensor

 

Registration Number of underlying Copyright

 

EXHIBIT D-6